Exhibit 10.1

 

EXECUTION VERSION

 

THIRD AMENDMENT

 

This Third Amendment, dated as of December 16, 2011 (this “Third Amendment”), to
the Fourth Amended and Restated Credit Agreement, dated as of October 29, 2009
(as amended by the First Amendment, dated as of August 19, 2010, and the Second
Amendment, dated as of March 15, 2011, the “Existing Credit Agreement”), among
Sinclair Television Group, Inc., a Maryland corporation (the “Borrower”),
Sinclair Broadcast Group, Inc. (the “Holding Company”), the guarantors party
thereto, the lenders from time to time party thereto (each a “Lender” and,
collectively, the “Lenders”) and JPMorgan Chase Bank, N.A., as administrative
agent (in such capacity, the “Administrative Agent”).

 

W I T N E S S E T H:

 

WHEREAS, the Borrower has requested that (a) the Existing Credit Agreement be
amended as set forth herein and (b) the aggregate Revolving Commitments be
increased by $22,082,727.27 to $97,500,000 in total;

 

WHEREAS, (a) the Required Lenders and the Administrative Agent have agreed, upon
the terms and subject to the conditions set forth herein, to the requested
amendments and (b) the Revolving Lenders, the Administrative Agent and each of
the parties indicated on Annex I hereto as having an increased revolving
commitment (collectively, the “Increased Revolving Lenders”) have agreed that
the Increased Revolving Lenders will provide the Increased Revolving Commitments
(as defined below);

 

NOW, THEREFORE, in consideration of the premises contained herein, the parties
hereto hereby agree as follows:

 

Section 1.      Defined Terms.  Unless otherwise defined herein, capitalized
terms are used herein as defined in the Existing Credit Agreement as amended
hereby.

 

Section 2.      Increased Revolving Commitments.  Subject  to the terms and
conditions set forth herein, each Increased Revolving Lender agrees to increase
its existing Revolving Commitment by an amount equal to the amount set forth
under the heading “Increased Revolving Commitment” opposite such Increased
Revolving Lender’s name on Annex I hereto (each such commitment increase, the
“Increased Revolving Commitment”), such that its total Revolving Commitment on
the Third Amendment Effective Date (as defined below) shall be the amount set
forth under the heading “Total Revolving Commitment” opposite such Lender’s name
on Annex I hereto.

 

Section 3.      Amendments.  (a)    The Existing Credit Agreement (including the
Annexes, Schedules and Exhibits thereto) is hereby amended in accordance with
Exhibit A hereto: (i) by deleting each term thereof which is lined out and
(ii) by inserting each term thereof which is double underlined, in each case in
the place where such term appears therein.

 

(b)   The Increased Revolving Commitments shall be deemed to be Revolving
Commitments, and Schedule 1.01(a) (Revolving Commitments) to the Credit
Agreement is hereby amended by replacing the information with respect to each
Increased Revolving Lender in such schedule in its entirety with the information
contained in Annex I hereto.

 

Section 4.      Representations and Warranties.            After giving effect
to this Third Amendment, the Borrower (as to itself and its Subsidiaries only)
and the Holding Company hereby confirm that the representations and warranties
set forth in Article IV of the Credit Agreement are true and correct in all
material respects on and as of the date hereof (or, if any such representation
and warranty is expressly

 

--------------------------------------------------------------------------------


 

stated to have been made as of a specific date, as of such specific date) and
that no Default or Event of Default shall have occurred or be continuing.

 

Section 5.      Effectiveness of Amendment.  This Third Amendment shall become
effective upon satisfaction of the following conditions precedent (such date,
the “Third Amendment Effective Date”):

 

(a)   receipt by the Administrative Agent of executed signature pages to this
Third Amendment from (i) the Borrower, the Holding Company and each Guarantor
that is party to the Credit Agreement, (ii) the Revolving Lenders (including any
Increased Revolving Lender) and (iii) the Required Lenders;

 

(b)   receipt by the Administrative Agent of (i) such documents, certificates
and other instruments as the Administrative Agent or its counsel may reasonably
request relating to the organization, existence and good standing of the
Obligors, the authorization of this Third Amendment and the transactions
contemplated hereby and any other legal matters relating to the Obligors, this
Third Amendment, the other Loan Documents and the transactions contemplated
hereby, all in form and substance reasonably satisfactory to the Administrative
Agent and (ii) a certificate, signed by a senior officer of the Borrower and
each other Obligor, as of the Third Amendment Effective Date, which shall
(x) confirm compliance with Sections 5.02(c) and 5.03(a) of the Existing Credit
Agreement and (y) certify that no Default or Event of Default shall have
occurred or be continuing; and

 

(c)   receipt by (i) the Administrative Agent, for the account of each
consenting Lender, of all fees required to be paid on or before the Third
Amendment Effective Date and (ii) the Administrative Agent (or its affiliates)
of all reasonable fees and expenses, including reasonable fees and expenses of
counsel to the Administrative Agent, required to be paid or reimbursed by the
Borrower in connection with the preparation, execution and delivery of this
Third Amendment (and, in the case of any such expenses, for which invoices in
reasonable detail shall have been presented to the Borrower prior to the Third
Amendment Effective Date).

 

Section 6.      Increased Revolving Lender Agreement.  From and after the Third
Amendment Effective Date, by execution of this Third Amendment, each Increased
Revolving Lender hereby acknowledges, agrees and confirms that, by its execution
of this Third Amendment, such Increased Revolving Lender will be deemed to be a
party to the Existing Credit Agreement as amended hereby and a “Lender” for all
purposes of the Existing Credit Agreement as amended hereby, and shall have all
of the obligations of a Lender thereunder as if it had executed the Existing
Credit Agreement as amended hereby.  Such Increased Revolving Lender hereby
ratifies, as of the date hereof, and agrees to be bound by, all of the terms,
provisions and conditions applicable to the Lenders contained in the Existing
Credit Agreement as amended hereby.

 

Section 7.      Reaffirmation of Guaranty and Security Documents.  Each
Guarantor hereby agrees that all of its obligations and liabilities under the
Existing Credit Agreement and each Security Document to which it is a party
remain in full force and effect on a continuous basis after giving effect to
this Third Amendment.

 

Section 8.      Effect on the Loan Documents; No Other Amendments or Consents. 
Except as expressly provided herein, all of the terms and provisions of the
Existing Credit Agreement and the other Loan Documents are and shall remain in
full force and effect.  The amendments provided for herein are limited to the
specific subsections of the Existing Credit Agreement specified herein and shall
not constitute a consent, waiver or amendment of, or an indication of the
Administrative Agent’s or the Lenders’ willingness to consent to any action
requiring consent under any other provisions of the Existing Credit Agreement or
the same subsection for any other date or time period.

 

2

--------------------------------------------------------------------------------


 

Section 9.      Expenses.  The Borrower agrees to pay and reimburse the
Administrative Agent for all its reasonable costs and out-of-pocket expenses
incurred in connection with the preparation and delivery of this Third
Amendment, including, without limitation, the reasonable fees and disbursements
of counsel to the Administrative Agent.

 

Section 10.    Counterparts.  This Third Amendment may be executed in
counterparts (and by different parties hereto on different counterparts), each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract.  Delivery of an executed counterpart of a
signature page of this Third Amendment by telecopy or electronic transmission
shall be effective as delivery of a manually executed counterpart of this Third
Amendment.

 

Section 11.    GOVERNING LAW.  THIS THIRD AMENDMENT SHALL BE CONSTRUED IN
ACCORDANCE WITH AND GOVERNED BY THE LAW OF THE STATE OF NEW YORK.

 

3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Third Amendment to be
duly executed and delivered by their proper and duly authorized officers as of
the day and year first above written.

 

 

 

SINCLAIR TELEVISION GROUP, INC.,

 

as Borrower

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

Signature page to Third Amendment

 

--------------------------------------------------------------------------------


 

 

SINCLAIR BROADCAST GROUP, INC.

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

Signature page to Third Amendment

 

--------------------------------------------------------------------------------


 

 

SINCLAIR ACQUISITION IV, INC.

 

WLFL, INC.

 

SINCLAIR MEDIA I, INC.

 

WSMH, INC.

 

SINCLAIR MEDIA II, INC.

 

WSTR LICENSEE, INC.

 

WGME, INC.

 

SINCLAIR MEDIA III, INC.

 

WTTO, INC.

 

WTVZ, INC.

 

WYZZ, INC.

 

KOCB, INC.

 

WDKY, INC.

 

WYZZ LICENSEE, INC.

 

KLGT, INC.

 

SINCLAIR TELEVISION COMPANY II, INC.

 

WSYX LICENSEE, INC.

 

WGGB, INC.

 

WTWC, INC.

 

SINCLAIR COMMUNICATIONS II, INC.

 

SINCLAIR HOLDINGS I, INC.

 

SINCLAIR HOLDINGS II, INC.

 

SINCLAIR HOLDINGS III, INC.

 

SINCLAIR TELEVISION COMPANY, INC.

 

SINCLAIR TELEVISION OF BUFFALO, INC.

 

SINCLAIR TELEVISION OF CHARLESTON, INC.

 

SINCLAIR TELEVISION OF NASHVILLE, INC.

 

SINCLAIR TELEVISION OF NEVADA, INC.

 

SINCLAIR TELEVISION OF TENNESSEE, INC.

 

SINCLAIR TELEVISION LICENSE HOLDER, INC.

 

SINCLAIR TELEVISION OF DAYTON, INC.

 

SINCLAIR ACQUISITION VII, INC.

 

SINCLAIR ACQUISITION VIII, INC.

 

SINCLAIR ACQUISITION IX, INC.

 

SINCLAIR ACQUISITION X, INC.

 

MONTECITO BROADCASTING CORPORATION

 

CHANNEL 33, INC.

 

WNYO, INC.

 

NEW YORK TELEVISION, INC.

 

BIRMINGHAM (WABM-TV) LICENSEE, INC.

 

RALEIGH (WRDC-TV) LICENSEE, INC.

 

SAN ANTONIO (KRRT-TV) LICENSEE, INC.

 

WVTV LICENSEE, INC.

 

SINCLAIR PROPERTIES, LLC

 

KBSI LICENSEE L.P.

 

WMMP LICENSEE L.P.

 

WSYT LICENSEE L.P.

 

By:

Sinclair Properties, LLC, General Partner

 

Signature page to Third Amendment

 

--------------------------------------------------------------------------------


 

 

WEMT LICENSEE L.P.

 

WKEF LICENSEE L.P.

 

By:     Sinclair Communications, LLC, General Partner

 

By:     Sinclair Television Group, Inc., Sole Member of Sinclair Communications,
LLC

 

 

 

WGME LICENSEE, LLC

 

By:

WGME, Inc., Member

 

 

 

WICD LICENSEE, LLC

 

WICS LICENSEE, LLC

 

KGAN LICENSEE, LLC

 

KFXA LICENSEE, LLC

 

By:

Sinclair Acquisition IV, Inc., Member

 

 

 

WSMH LICENSEE, LLC

 

By:

WSMH, Inc., Member

 

 

 

WPGH LICENSEE, LLC

 

KDNL LICENSEE, LLC

 

WCWB LICENSEE, LLC

 

By:

Sinclair Media I, Inc., Member

 

 

 

WTVZ LICENSEE, LLC

 

By:

WTVZ, Inc., Member

 

 

 

 

SINCLAIR FINANCE, LLC

 

KLGT LICENSEE, LLC

 

By:

KLGT, Inc., Member

 

 

 

WCGV LICENSEE, LLC

 

By:

Milwaukee Television, LLC, Sole Member

 

By:

Sinclair Television Company, Inc., Sole Member

 

 

 

KUPN LICENSEE, LLC

 

WEAR LICENSEE, LLC

 

WFGX LICENSEE, LLC

 

By:

Sinclair Media II, Inc., Member

 

 

 

WLFL LICENSEE, LLC

 

WRDC, LLC

 

By:

WLFL, Inc., Member

 

 

 

WTTO LICENSEE, LLC

 

By:

WTTO, Inc., Member

 

 

 

WTWC LICENSEE, LLC

 

By:

WTWC, Inc., Member

 

Signature page to Third Amendment

 

--------------------------------------------------------------------------------


 

 

KOCB LICENSEE, LLC

 

By:

KOCB, Inc., Member

 

 

 

WDKY LICENSEE, LLC

 

KOKH, LLC

 

By:

WDKY, Inc., Member

 

 

 

KOKH LICENSEE, LLC,

 

By:

KOKH, LLC, Member of KOKH Licensee, LLC

 

By:

WDKY, Inc., Member of KOKH, LLC

 

 

 

WUPN LICENSEE, LLC

 

WUTV LICENSEE, LLC

 

WXLV LICENSEE, LLC

 

By:

Sinclair Television of Buffalo, Inc., Member

 

 

 

WUXP LICENSEE, LLC

 

By:

Sinclair Television of Tennessee, Inc., Member

 

 

 

WCHS LICENSEE, LLC

 

By:

Sinclair Media III, Inc., Member

 

 

 

WZTV LICENSEE, LLC

 

WVAH LICENSEE, LLC

 

WNAB LICENSEE, LLC

 

WTVC LICENSEE, LLC

 

By:

Sinclair Television of Nashville, Inc., Member

 

 

 

WMSN LICENSEE, LLC

 

WUHF LICENSEE, LLC

 

MILWAUKEE TELEVISION, LLC

 

By:

Sinclair Television Company, Inc., Member

 

 

 

WTAT LICENSEE, LLC

 

WRLH LICENSEE, LLC

 

By:

Sinclair Television of Charleston, Inc., Member

 

 

 

WRGT LICENSEE, LLC

 

By:

Sinclair Television of Dayton, Inc., Member

 

 

 

CHESAPEAKE TELEVISION LICENSEE, LLC

 

KABB LICENSEE, LLC

 

WLOS LICENSEE, LLC

 

SAN ANTONIO TELEVISION, LLC

 

KEYE LICENSEE, LLC

 

KUTV LICENSEE, LLC

 

WLWC LICENSEE, LLC

 

WTVX LICENSEE, LLC

 

WPEC LICENSEE, LLC

 

Signature page to Third Amendment

 

--------------------------------------------------------------------------------


 

 

WWMT LICENSEE, LLC

 

WRGB LICENSEE, LLC

 

WCWN LICENSEE, LLC

 

WLAJ LICENSEE, LLC

 

KTVL LICENSEE, LLC

 

KFDM LICENSEE, LLC

 

By:     Sinclair Communications, LLC, Sole Member

 

By:     Sinclair Television Group, Inc., Sole Member of Sinclair Communications,
LLC

 

 

 

SINCLAIR PROGRAMMING COMPANY, LLC

 

SINCLAIR COMMUNICATIONS, LLC

 

By:

Sinclair Television Group, Inc., Member

 

 

 

KDSM, LLC

 

By:

Sinclair Broadcast Group, Inc., Member

 

 

 

KDSM LICENSEE, LLC

 

By:     KDSM, LLC, Sole Member of KDSM Licensee, LLC

 

By:     Sinclair Broadcast Group, Inc., Sole Member of KDSM, LLC

 

 

 

WDKA LICENSEE, LLC

 

WNYS LICENSEE, LLC

 

By:

Sinclair Properties, LLC, Member

 

 

 

By:

 

 

 

David Amy, in his capacity as Executive Vice President, Secretary or Manager, as
the case may be

 

Signature page to Third Amendment

 

--------------------------------------------------------------------------------


 

 

JPMORGAN CHASE BANK, N.A.,

 

as Swing Line Lender, as Issuing Lender and as Administrative Agent

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

Signature page to Third Amendment

 

--------------------------------------------------------------------------------


 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION,

 

as Syndication Agent and as a Lender

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

Signature page to Third Amendment

 

--------------------------------------------------------------------------------


 

 

,

 

 

as a Lender

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

Signature page to Third Amendment

 

--------------------------------------------------------------------------------


 

 

,

 

 

as an Increased Revolving Lender

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

Signature page to Third Amendment

 

--------------------------------------------------------------------------------


 

Annex I

 

Revolving Lender

 

Increased Revolving
Commitment

 

Total Revolving Commitment

JPMorgan Chase Bank, N.A.

 

$

0

 

$

20,000,000

Wells Fargo Bank, N.A.

 

$

0

 

$

25,000,000

Deutsche Bank Trust Company Americas

 

$

4,582,727.27

 

$

35,000,000

SunTrust Bank

 

$

12,500,000

 

$

12,500,000

Barclays Bank PLC

 

$

2,500,000

 

$

2,500,000

Royal Bank of Canada

 

$

2,500,000

 

$

2,500,000

 

--------------------------------------------------------------------------------


 

Exhibit A

 

[BLACKLINE OF CONFORMED CREDIT AGREEMENT]

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

EXECUTION COPY

(Reflecting First Amendment dated as of August 19, 2010,
Second Amendment dated as of March 15, 2011
and Third Amendment dated as of December 16, 2011)

 

 

 

FOURTH AMENDED AND RESTATED CREDIT AGREEMENT

 

dated as of

 

October 29, 2009

 

between

 

SINCLAIR TELEVISION GROUP, INC.

 

The GUARANTORS Party Hereto

 

The LENDERS Party Hereto

 

JPMORGAN CHASE BANK, N.A.,
as Administrative Agent

 

--------------------------------------------------------------------------------

 

J.P. MORGAN SECURITIES LLC,
as Sole Lead Arranger and Sole Bookrunner

 

WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Syndication Agent

 

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

Page

 

 

ARTICLE I DEFINITIONS

1

SECTION 1.01

Defined Terms

1

SECTION 1.02

Classification of Loans and Borrowings

37

SECTION 1.03

Call Letters for Stations

37

SECTION 1.04

Terms Generally

37

SECTION 1.05

Accounting Terms; GAAP

38

 

 

 

ARTICLE II THE CREDITS

39

SECTION 2.01

The Credits

39

SECTION 2.02

Loans and Borrowings

41

SECTION 2.03

Requests for Borrowings

42

SECTION 2.04

Letters of Credit

43

SECTION 2.05

Funding of Borrowings

47

SECTION 2.06

Interest Elections

47

SECTION 2.07

Termination and Reduction of the Commitments

49

SECTION 2.08

Repayment of Loans; Evidence of Debt

49

SECTION 2.09

Prepayment of Loans

52

SECTION 2.10

Fees

54

SECTION 2.11

Interest

55

SECTION 2.12

Alternate Rate of Interest

56

SECTION 2.13

Increased Costs

56

SECTION 2.14

Break Funding Payments

57

SECTION 2.15

Taxes

58

SECTION 2.16

Payments Generally; Pro Rata Treatment; Sharing of Set-offs

59

SECTION 2.17

Mitigation Obligations; Replacement of Lenders

60

SECTION 2.18

Defaulting Lender

61

 

 

 

ARTICLE III GUARANTEE

61

SECTION 3.01

The Guarantee

61

SECTION 3.02

Obligations Unconditional

62

SECTION 3.03

Reinstatement

62

SECTION 3.04

Subrogation

62

SECTION 3.05

Remedies

63

SECTION 3.06

Instrument for the Payment of Money

63

SECTION 3.07

Continuing Guarantee

63

SECTION 3.08

Rights of Contribution

63

SECTION 3.09

General Limitation on Guarantee Obligations

64

 

 

 

ARTICLE IV REPRESENTATIONS AND WARRANTIES

64

SECTION 4.01

Organization; Powers

64

SECTION 4.02

Authorization; Enforceability

64

SECTION 4.03

Governmental Approvals; No Conflicts

64

SECTION 4.04

Financial Condition; Material Adverse Change

65

SECTION 4.05

Properties

65

SECTION 4.06

Litigation and Environmental Matters

65

SECTION 4.07

Compliance with Laws and Agreements

68

 

i

--------------------------------------------------------------------------------


 

SECTION 4.08

Investment Company Status

68

SECTION 4.09

Taxes

68

SECTION 4.10

ERISA

68

SECTION 4.11

Disclosure

68

SECTION 4.12

Use of Credit

68

SECTION 4.13

Indebtedness and Liens

68

SECTION 4.14

Subsidiaries and Investments

69

SECTION 4.15

Broadcast Licenses

69

SECTION 4.16

Solvency

70

SECTION 4.17

Security Documents

70

SECTION 4.18

Real Property

71

 

 

 

ARTICLE V CONDITIONS

71

SECTION 5.01

Amendment and Restatement Effective Date

71

SECTION 5.02

Each Credit Event

74

SECTION 5.03

Each Incremental Loan

74

 

 

 

ARTICLE VI AFFIRMATIVE COVENANTS

75

SECTION 6.01

Financial Statements and Other Information

75

SECTION 6.02

Notices of Material Events

77

SECTION 6.03

Existence; Conduct of Business

77

SECTION 6.04

Payment of Obligations

77

SECTION 6.05

Maintenance of Properties; Insurance

78

SECTION 6.06

Books and Records; Inspection Rights

79

SECTION 6.07

Compliance with Laws and Contractual Obligations

79

SECTION 6.08

Use of Proceeds and Letters of Credit

79

SECTION 6.09

Non-Media Subsidiaries; Ownership of Subsidiaries; Unrestricted Subsidiaries

79

SECTION 6.10

Designated SBG Subsidiaries

81

SECTION 6.11

Collateral and Guarantee Requirement; Further Assurances

83

SECTION 6.12

Post-Effective Date Matters

84

SECTION 6.13

Tender Offer

84

 

 

 

ARTICLE VII NEGATIVE COVENANTS

85

SECTION 7.01

Indebtedness

85

SECTION 7.02

Liens

87

SECTION 7.03

Mergers, Consolidations, Etc.

89

SECTION 7.04

Acquisitions

89

SECTION 7.05

Dispositions

91

SECTION 7.06

Lines of Business

93

SECTION 7.07

Investments

93

SECTION 7.08

Restricted Payments

94

SECTION 7.09

Transactions with Affiliates

97

SECTION 7.10

Restrictive Agreements

97

SECTION 7.11

Certain Financial Covenants

97

SECTION 7.12

Certain Other Indebtedness

99

SECTION 7.13

Modifications of Certain Documents

99

SECTION 7.14

License Subsidiaries

99

SECTION 7.15

Program Services Agreements and Outsourcing Agreements

100

SECTION 7.16

Limitation on Cure Rights

101

SECTION 7.17

Sale and Leaseback Transactions

101

SECTION 7.18

Covenants Applicable to Holding Company

101

 

ii

--------------------------------------------------------------------------------


 

SECTION 7.19

Hedging Agreements

102

 

 

 

ARTICLE VIII EVENTS OF DEFAULT

102

 

 

ARTICLE IX THE ADMINISTRATIVE AGENT

106

 

 

ARTICLE X MISCELLANEOUS

110

SECTION 10.01

Notices

110

SECTION 10.02

Waivers; Amendments

111

SECTION 10.03

Expenses; Indemnity; Damage Waiver

112

SECTION 10.04

Successors and Assigns

113

SECTION 10.05

Survival

116

SECTION 10.06

Counterparts; Integration; Effectiveness

116

SECTION 10.07

Severability

117

SECTION 10.08

Right of Setoff

117

SECTION 10.09

Governing Law; Jurisdiction; Consent to Service of Process

117

SECTION 10.10

WAIVER OF JURY TRIAL

118

SECTION 10.11

Headings

118

SECTION 10.12

Confidentiality

118

SECTION 10.13

Cure of Defaults by the Administrative Agent or the Lenders

119

SECTION 10.14

USA PATRIOT Act

119

SECTION 10.15

Effect of Amendment and Restatement

119

SECTION 10.16

Termination of Lehman’s Revolving Commitment

120

 

iii

--------------------------------------------------------------------------------


 

SCHEDULE 1.01(a)

-

Revolving Commitments

SCHEDULE 1.01(b)

-

Owned Stations

SCHEDULE 1.01(c)

-

Contract Stations

SCHEDULE 1.01(d)

-

Non-Television Entity Notes

SCHEDULE 2.04(a)

-

Existing Letters of Credit

SCHEDULE 4.01

-

Organization; Powers

SCHEDULE 4.06(a)

-

Litigation

SCHEDULE 4.06(b)

-

Environmental Matters

SCHEDULE 4.13(b)

-

Existing Liens

SCHEDULE 4.14(a)

-

Subsidiaries

SCHEDULE 4.14(b)

-

Existing Investments

SCHEDULE 4.15

-

Broadcast Licenses

SCHEDULE 4.17

-

Filing Offices

SCHEDULE 4.18(a)

-

Real Property – Owned

SCHEDULE 4.18(b)

-

Real Property – Leased

SCHEDULE 6.10(e)

-

Excluded Holding Company Subsidiaries

SCHEDULE 7.01(b)

-

Existing Indebtedness

SCHEDULE 7.08(c)

-

Certain Holding Company Investments

SCHEDULE 7.10

-

Restrictive Agreements

 

 

 

EXHIBIT A

-

Form of Security Agreement

EXHIBIT B-1

-

Form of Borrower Subsidiary Joinder Agreement

EXHIBIT B-2

-

Form of SBG Subsidiary Joinder Agreement

EXHIBIT C

-

Form of Assignment and Assumption

EXHIBIT D

-

Form of Consent and Agreement

EXHIBIT E

-

Form of Second Lien Intercreditor Agreement

EXHIBIT F

-

Form of Mortgage

EXHIBIT G-1

-

Form of Tranche B Term Loan Lender Addendum

EXHIBIT G-2

-

Form of Revolving Lender Addendum

 

 

ANNEX I

Specified Second Lien Indebtedness Leverage Test

 

iv

--------------------------------------------------------------------------------


 

FOURTH AMENDED AND RESTATED CREDIT AGREEMENT dated as of October 29, 2009
between SINCLAIR TELEVISION GROUP, INC., the GUARANTORS party hereto, the
LENDERS party hereto and JPMORGAN CHASE BANK, N.A., as Administrative Agent.

 

The Borrower, the Holding Company and the Subsidiary Guarantors are parties to
the Third Amended and Restated Credit Agreement dated as of December 21, 2006
(as heretofore modified and supplemented and in effect on the date hereof, the
“Existing Credit Agreement”) with several banks and other financial institutions
or entities parties as lenders thereto and JPMorgan Chase Bank, N.A., as
administrative agent.  The parties to the Existing Credit Agreement have agreed
to amend the Existing Credit Agreement in certain respects and to restate the
Existing Credit Agreement as so amended as provided in this Agreement (and, in
that connection, certain lenders not currently party to the Existing Credit
Agreement shall become a party as lenders hereunder), effective upon the
satisfaction of certain conditions precedent set forth in Section 5.01. 
Accordingly, the parties hereto agree that on the Fourth Restatement Effective
Date (as defined below) the Existing Credit Agreement shall be amended and
restated as follows:

 

ARTICLE I


DEFINITIONS

 

SECTION 1.01               Defined Terms.  As used in this Agreement, the
following terms have the meanings specified below:

 

“8% Senior Subordinated Notes” means each series of 8% Senior Subordinated Notes
due 2012 evidenced or provided by the 8% Senior Subordinated Note Indenture
(including the senior subordinated notes issued by the Borrower from time to
time thereunder and the Guarantees of such Indebtedness provided by any
Subsidiary Guarantor thereunder) in an aggregate principal amount of
$224,663,000 outstanding as of September 30, 2009.

 

“8% Senior Subordinated Note Indenture” means the Indenture dated as of
March 14, 2002 among Sinclair Television Group, Inc., the guarantors party
thereto and U.S. Bank National Association (as successor to Wachovia Bank,
National Association) as trustee, relating to the 8% Senior Subordinated Notes,
as amended or supplemented from time to time.

 

“ABR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Alternate Base Rate.

 

“Acquisition” means (a) the acquisition by the Borrower or any of its
Subsidiaries in accordance with the terms hereof of substantially all of the
assets (including Broadcast Licenses) of (i) a television or radio station in
the United States in a single transaction (i.e., not by means of the acquisition
of an option for such assets and the subsequent exercise of such option) or
(ii) any business engaged in an activity permitted under Section 7.06,
(b) (i) the acquisition by the Borrower or any of its Subsidiaries in accordance
with the terms hereof of (x) substantially all of the assets (other than
Broadcast Licenses and other property required pursuant to the rules and
regulations of the FCC to be sold in connection with the transfer of such
Broadcast Licenses) of a television or radio station in the United States and
(y) an option to acquire the Broadcast Licenses and such other assets of such
television or radio station and (ii) the entering into by the Borrower or any of
its Subsidiaries of an agreement contemplated by the definition of “Program
Services Agreement” in this Section with respect to such station, (c) the
consummation of the acquisition of assets by the Borrower or any of its
Subsidiaries pursuant to the exercise of an option referred to in the preceding
clause (b)(i)(y), together with the termination of the related Program Services

 

1

--------------------------------------------------------------------------------


 

Agreement referred to in the preceding clause (b)(ii), and (d) the acquisition
of assets or Capital Stock of any Person pursuant to an exchange permitted by
Section 7.05(c).  As used in this definition, the acquisition of assets shall be
deemed to include reference to the acquisition of the voting Capital Stock of
the Person that owns such assets and references to the acquisition and exercise
of an option to acquire assets shall be deemed to include the acquisition and
exercise of the option to acquire voting Capital Stock of the Person that owns
such assets.

 

“Additional Second Priority Debt” means the Permitted Second Priority
Refinancing Debt incurred pursuant to Section 7.01(j) (including the Guarantees
of such Indebtedness provided by any Guarantor thereunder).  Additional Second
Priority Debt will include any Registered Equivalent Notes issued in exchange
therefor.

 

“Additional Second Priority Debt Documents” means the agreements and instruments
evidencing or providing for the Additional Second Priority Debt, including the
Additional Second Priority Debt Indentures, and all other documents executed and
delivered from time to time with respect thereto (including all agreements,
documents and instruments that create or purport to create Liens or Guarantees
in favor of the holders thereof (or their Representatives)).

 

“Additional Second Priority Debt Indentures” means the indenture or indentures
under which the Additional Second Priority Debt shall be issued or incurred.

 

“Additional Specified Incremental Loans” has the meaning assigned to such term
in Section 2.01(c).

 

“Additional Specified Acquisition Consideration” means the Aggregate
Consideration paid in respect of the Four Points Acquisition and the Freedom
Acquisition which shall not exceed $585,000,000 in the aggregate.

 

“Adjusted LIBO Rate” means, with respect to any Eurodollar Borrowing for any
Interest Period, an interest rate per annum (rounded upwards, if necessary, to
the next 1/100 of 1%) equal to (a) the LIBO Rate for such Interest Period
multiplied by (b) the Statutory Reserve Rate.

 

“Administrative Agent” means JPMCB, in its capacity as administrative agent for
the Lenders hereunder.

 

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

 

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified. 
Notwithstanding the foregoing, no individual shall be deemed to be an Affiliate
solely by reason of his or her being a director, officer or employee of the
Borrower or any of its Subsidiaries and the Borrower and its Subsidiaries shall
not be deemed to be Affiliates of each other.

 

“Aggregate Consideration” means, in connection with any Acquisition or TV/Radio
Acquisition, the aggregate consideration, in whatever form (including cash
payments, the principal amount of promissory notes and Indebtedness assumed, the
aggregate amounts payable to acquire, extend and exercise any option, the
aggregate amount payable under non-competition agreements and management
agreements, and the fair market value of other property delivered) paid,
delivered or assumed by the Borrower and its Subsidiaries for such Acquisition
or TV/Radio Acquisition.

 

2

--------------------------------------------------------------------------------


 

“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the Federal Funds Effective
Rate in effect on such day plus 0.50% and (c) the Adjusted LIBO Rate for a one
month Interest Period (but without regard to the proviso in the definition of
“Adjusted LIBO Rate”) (the “Relevant Adjusted LIBO Rate”) on such day (or if
such day is not a Business Day, the immediately preceding Business Day) plus
1.00%; provided that, for the avoidance of doubt, the Relevant Adjusted LIBO
Rate for any day shall be based on the rate appearing on Reuters Screen LIBOR01
Page (or on any successor or substitute page of such Service, or any successor
to or substitute for such Service, providing rate quotations comparable to those
currently provided on such page of such Service, as determined by the
Administrative Agent from time to time for purposes of providing quotations of
interest rates applicable to dollar deposits in the London interbank market) at
approximately 11:00 a.m. London time on such day; provided, further, that, for
purposes of the Tranche B-1 Term Loans, the Alternate Base Rate shall in no
event at any time be less than 3.00% per annum; provided, further, that, for
purposes of ABR Loans that are Tranche B Term Loans, the Alternate Base Rate
shall in no event at any time be less than 2.00% per annum.  Any change in the
Alternate Base Rate due to a change in the Prime Rate, the Federal Funds
Effective Rate or the Relevant Adjusted LIBO Rate shall be effective from and
including the effective date of such change in the Prime Rate, the Federal Funds
Effective Rate or the Relevant Adjusted LIBO Rate, respectively.

 

“Applicable Letter of Credit Fee Rate” means, for any day, the Applicable Margin
for Revolving Eurodollar Loans of Revolving Lenders.

 

“Applicable Margin” means, for any day, (a) with respect to Revolving Loans,
(i) with respect to ABR Loans, 1.25% and (ii) with respect to Eurodollar Loans,
2.25%; (b) with respect to Tranche B Term Loans, (i) with respect to ABR Loans,
2.00% and (ii) with respect to Eurodollar Loans, 3.00%; (c) with respect to the
Tranche B-1 Term Loans (which may only be ABR Loans), 3.50%; (d) with respect to
Incremental Loans of any Series, the rate per annum for such Incremental Loan
(and with respect to each Type of Loan) agreed to by the Borrower and the
respective Incremental Lender in the related Incremental Loan Amendment; and
(e) with respect to Tranche A Term Loans, (i) with respect to ABR Loans, 1.25%
and (ii) with respect to Eurodollar Loans, 2.25%.

 

“Applicable Percentage” means (a) with respect to any Revolving Lender for
purposes of Section 2.01(d) or 2.04 or in respect of any indemnity claim under
Section 10.03(c) arising out of an action or omission of the Swing Line Lender
or the Issuing Lender under this Agreement, the percentage of the total
Revolving Commitments represented by such Revolving Lender’s Revolving
Commitment, and (b) with respect to any Lender in respect of any indemnity claim
under Section 10.03(c) arising out of an action or omission of the
Administrative Agent under this Agreement, the percentage of the total
Commitments or Loans of each of the Classes hereunder represented by the
aggregate amount of such Lender’s Commitments or Loans of each of the Classes
hereunder.  If the Revolving Commitments have terminated or expired, the
Applicable Percentages shall be determined based upon the Revolving Commitments
most recently in effect, giving effect to any assignments.

 

“Applicable Revolving Commitment Fee Rate” means, for any day, at any time from
and after the Third Amendment Effective Date, 0.75%, provided that if the Total
Indebtedness Ratio as of the end of any fiscal quarter of the Borrower’s fiscal
year ending after the Third Amendment Effective Date shall be less than 5.00 to
1.00 (and the Borrower shall have delivered its consolidated financial
statements with respect to such fiscal quarter pursuant to
Section 6.01(a) or (b) and the related certificate of a Financial Officer
pursuant to Section 6.01(c)), the Applicable Revolving Commitment Fee Rate shall
be 0.50% effective for the period from and including the date three Business
Days after the receipt by the Administrative Agent of such financial statements
(and such certificate) to but excluding the third Business Day after receipt by
the Administrative Agent of such financial statements for the next succeeding
fiscal quarter or fiscal year, as applicable; provided that, notwithstanding the
foregoing,

 

3

--------------------------------------------------------------------------------


 

Applicable Revolving Commitment Fee Rate shall be 0.75% (i) at any time an Event
of Default shall have occurred and be continuing or (ii) if the Borrower shall
fail to provide such financial statements and/or such certificate for any fiscal
quarter or fiscal year within the time period required under
Section 6.01(a) or (b).

 

“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in bank loans and similar extensions
of credit in the ordinary course of its business and that is administered or
managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an entity or an
Affiliate of an entity that administers or manages a Lender.

 

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 10.04), and accepted by the Administrative Agent, in the form of
Exhibit C or any other form approved by the Administrative Agent.

 

“Average Life to Maturity” means, as at any day with respect to any
Indebtedness, the quotient obtained by dividing (a) the sum of the products of
(i) the number of years from such day to the date or dates of each successive
principal or redemption payment of such Indebtedness multiplied by (ii) the
amount of each such principal or redemption payment by (b) the sum of all such
principal or redemption payments.  The Average Life to Maturity of commitment
reductions shall be determined in like manner as if the relevant commitments
were at all times fully drawn.

 

“Bankruptcy Code” means The Bankruptcy Reform Act of 1978, as heretofore and
hereafter amended, and codified as 11 U.S.C. Section 101 et seq.

 

“BCF Percentage” means, at any date, the ratio, expressed as a percentage,
obtained by dividing (a) the portion of Broadcast Cash Flow attributable to
Contract Stations for the twelve month period ending on, or most recently ended
prior to such date by (b) Broadcast Cash Flow for such period.

 

“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.

 

“Borrower” means Sinclair Television Group, Inc., a Maryland corporation.

 

“Borrower Subsidiary Joinder Agreement” means a Joinder Agreement substantially
in the form of Exhibit B-1 (or other instrument satisfactory to the
Administrative Agent) by a Subsidiary of the Borrower that, pursuant to the
Collateral and Guarantee Requirement, is required to become a “Subsidiary
Guarantor” hereunder and an “Obligor” under the Security Agreement.

 

“Borrowing” means Loans of the same Class and Type, made, converted or continued
on the same date and, in the case of Eurodollar Loans, as to which a single
Interest Period is in effect.

 

“Borrowing Request” means a request by the Borrower for a Borrowing in
accordance with Section 2.03.

 

“Broadcast Cash Flow” means, for any period, the sum of EBITDA plus Corporate
Expense for such period; provided that, for the purposes of the definition of
“Unrestricted Subsidiary”, Broadcast Cash Flow shall refer to EBITDA and
Corporate Expense as if each reference therein to Borrower and its Subsidiaries
included Unrestricted Subsidiaries.

 

4

--------------------------------------------------------------------------------


 

“Broadcast Licenses” means (a) the licenses, permits, authorizations or
certificates to construct, own or operate the Stations granted by the FCC, and
all extensions, additions and renewals thereto or thereof, and (b) the licenses,
permits, authorizations or certificates which are necessary to construct, own or
operate the Stations granted by administrative law courts or any state, county,
city, town, village or other local government authority, and all extensions,
additions and renewals thereto or thereof.

 

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; provided that, when used in connection with a Eurodollar Loan,
the term “Business Day” shall also exclude any day on which banks are not open
for dealings in dollar deposits in the London interbank market.

 

“Capital Expenditures” means, for any period, expenditures (including the
aggregate amount of Capital Lease Obligations incurred during such period) made
by the Borrower or any of its Subsidiaries to acquire or construct fixed assets,
plant and equipment (including renewals, improvements and replacements, but
excluding repairs) during such period computed in accordance with GAAP, but
excluding any such expenditures made as part of any Acquisition.

 

“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP, and the amount of such obligations
shall be the capitalized amount thereof determined in accordance with GAAP.

 

“Capital Stock” means any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation and any and
all equivalent ownership interests in a Person (other than a corporation).

 

“Cash Management Obligations” means, with respect to any Person, all obligations
and liabilities of such Person, whether direct or indirect, absolute or
contingent, due or to become due, or now existing or hereafter incurred, which
may arise under, out of, or in connection with, any agreement providing for
treasury, depositary, purchasing card or cash management services, including in
connection with any automated clearing house transfers of funds or any similar
transactions.

 

“CERCLA” has the meaning assigned to such term in Section 4.06(b).

 

“CERCLIS” has the meaning assigned to such term in Section 4.06(b).

 

“Change in Law” means (a) the adoption of any law, rule or regulation after the
date hereof, (b) any change in any law, rule or regulation or in the
interpretation or application thereof by any Governmental Authority after the
date of this Agreement or (c) compliance by any Lender or the Issuing Lender
(or, for purposes of Section 2.13(b), by any lending office of such Lender or by
such Lender’s or the Issuing Lender’s holding company, if any) with any request,
guideline or directive (whether or not having the force of law) of any
Governmental Authority made or issued after the date of this Agreement.

 

“Class”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are Revolving Loans, Swing Line
Loans, Tranche A Term Loans, Tranche B Term Loans, Tranche B-1 Term Loans or
Incremental Loans and, when used in reference to any Commitment, refers to
whether such Commitment is a Revolving Commitment, a Tranche A Term Loan
Commitment, a Tranche B Term Loan Commitment or a Tranche B-1 Term Loan
Commitment.

 

5

--------------------------------------------------------------------------------


 

“Code” means the Internal Revenue Code of 1986, as amended from time to time.

 

“Collateral” means all the “Collateral” as defined in any Security Document and
shall include the Mortgaged Properties.

 

“Collateral Account” has the meaning assigned to such term in the Security
Agreement.

 

“Collateral and Guarantee Requirement” means the requirement that, to the extent
not already accomplished in connection with the completion of the Fourth
Restatement Effective Date Collateral Requirement:

 

(a)           in the case of any Person that becomes a Subsidiary of the
Borrower (including each Designated SBG Subsidiary) after the Fourth Restatement
Effective Date, within the time period set forth in Section 6.11(a)(ii), the
Administrative Agent shall have received (i) a Borrower Subsidiary Joinder
Agreement or an SBG Subsidiary Joinder Agreement, as applicable, in the form
specified herein (or otherwise acceptable to the Administrative Agent), duly
executed and delivered on behalf of such Subsidiary, pursuant to which such
Subsidiary shall become a “Subsidiary Guarantor” or an “SBG Subsidiary
Guarantor”, as applicable, hereunder and an “Obligor” under the Security
Agreement, (ii) an instrument in form and substance satisfactory to the
Administrative Agent by which such Subsidiary shall become party to the
Intercreditor Agreements, (iii) all certificates or other instruments (if any)
representing the outstanding Capital Stock of such Subsidiary and (if any) its
Subsidiaries, together with stock powers or other instruments of transfer with
respect thereto endorsed in blank pursuant to the Security Agreement (or the
Administrative Agent shall have otherwise received a valid pledge over such
Capital Stock), (iv) each other Security Document (other than Mortgages) duly
executed and delivered on behalf of such Subsidiary as shall be necessary or
appropriate (in the reasonable judgment of the Administrative Agent) to create a
first priority Lien on the properties of such Subsidiary intended to be covered
thereby, subject to no Liens other than Liens permitted under Section 7.02
applicable to such property, and (v) such proof of corporate action, incumbency
of officers, opinions of counsel and other documents as is consistent with those
delivered by each Obligor pursuant to Section 5.01 on the Fourth Restatement
Effective Date or as the Administrative Agent shall have requested;

 

(b)           without limiting the foregoing, the Holding Company shall comply
with the requirements of Section 6.10 (subject to any exceptions provided
therein);

 

(c)           all documents and instruments, including UCC financing statements
necessary to be filed, registered or recorded to create the Liens intended to be
created by the Security Documents (in each case, including any supplements
thereto) and perfect such Liens to the extent required by, and with the priority
required by, the Security Documents, shall have been filed, registered or
recorded or delivered to the Administrative Agent for filing, registration or
the recording concurrently with, or promptly following, the execution and
delivery of each such Security Document;

 

(d)           (i) the Real Estate Collateral Requirement shall have been
satisfied with respect to each parcel of owned or leased Real Property described
in Schedule 4.18(a) and Schedule 4.18(b), respectively, and designated therein
as a Mortgaged Property, within such period following the Fourth Restatement
Effective Date as the Administrative Agent shall agree, and (ii) each other
document or action (if any) required to be delivered or taken under Section 5.01
as to which the Administrative Agent shall have agreed with the Borrower as of
the Fourth Restatement Effective Date that such document or action may be
delivered or taken after such

 

6

--------------------------------------------------------------------------------


 

date shall be delivered or taken, within such period following the Fourth
Restatement Effective Date as the Administrative Agent shall agree (and, in each
case, such agreement (if any) of the Administrative Agent set forth in a letter
agreement between the Administrative Agent and the Borrower entered into in
connection with the Fourth Restatement Effective Date, which agreement shall
constitute a Loan Document for purposes hereof) (but, in each case, subject to
the proviso below, if applicable); and

 

(e)           the Real Estate Collateral Requirement shall have been satisfied
with respect to each parcel of owned or leased Real Property acquired or leased
after the Fourth Restatement Effective Date as to which a Mortgage is required
to be granted pursuant to Section 6.11, within the time period set forth in
Section 6.11(a)(i) (subject to the proviso below, if applicable);

 

provided that the Administrative Agent may in its sole discretion (x) extend any
time period required for compliance with any requirement of the Collateral and
Guarantee Requirement (provided that in no event, without the consent of the
Required Lenders, may any such time period be extended by the Administrative
Agent for a period in excess of 180 days), (y) with respect to any requirement
of the Borrower to deliver, or cause to be delivered, a leasehold mortgage on
any leased Real Property (and/or any of the related documents to be delivered in
connection therewith), if the Borrower shall have demonstrated to the
Administrative Agent’s satisfaction that it is unable to comply with such
requirement after diligently using commercially reasonably efforts for a period
of not less than 180 days due to the Borrower’s inability to obtain consents
and/or memoranda of leases from the relevant landlord(s) to such mortgage, waive
such requirement for purposes of this Agreement and (z) otherwise waive any
requirement for providing any Collateral or perfecting the security interest
therein hereunder or under the other Loan Documents if, in the Administrative
Agent’s reasonable judgment, the cost of so providing such Collateral or
perfecting such security interests would outweigh the benefits afforded thereby
to the Secured Parties.

 

“Commitment” means a Revolving Commitment, a Term Loan Commitment or a
commitment of any Incremental Lender to make an Incremental Loan (each an
“Incremental Loan Commitment”), or any combination thereof (as the context
requires).

 

“Confidential Information Memorandum” means the Confidential Information
Memorandum dated October 2009 with respect to the syndication of the Tranche B
Term Loan facility provided herein.

 

“Consent and Agreement” means a Consent and Agreement substantially in the form
of Exhibit D (with such changes thereto as shall be satisfactory to the
Administrative Agent).

 

“Contract Station” means (a) each television or radio station identified as such
in Schedule 1.01(c), (b) each television or radio station that is the subject of
an acquisition referred to in clause (b) of the definition of “Acquisition”
consummated by the Borrower or any Subsidiary on or after the date hereof and
(c) any television or radio station with which the Borrower or any Subsidiary
has entered into any Program Services Agreement, Outsourcing Agreement or other
similar agreement on or after the date hereof, in each case until such time, if
any, as the Borrower or any Subsidiary acquires the Broadcast License of such
television or radio station and such station becomes an Owned Station.

 

“Contractual Obligations” of any Person means any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

 

7

--------------------------------------------------------------------------------


 

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise; provided
that, in any event, any Person which owns directly or indirectly 5% or more of
the securities having ordinary voting power for the election of directors or
other governing body of a corporation or 5% or more of the partnership or other
ownership interests of any other Person (other than as a limited partner of such
other Person) will be deemed to control such corporation, partnership or other
Person.  “Controlling” and “Controlled” have meanings correlative thereto.

 

“Corporate Expense” means, for any period, all general and administrative
expenses of the Borrower and its Subsidiaries for such period.

 

“Cunningham” means Cunningham Broadcasting Corporation, a Maryland corporation.

 

“Cunningham Acquisition Agreements” means, collectively, the Cunningham Asset
Purchase Agreements and the Cunningham Merger Agreements.

 

“Cunningham Amendments” means the amendments to (or amendments and restatements
of) the Cunningham Acquisition Agreements and/or Cunningham Program Services
Agreements, in each case on or about the date hereof and in accordance with the
Cunningham MOU.

 

“Cunningham Asset Purchase Agreements” means the Asset Purchase Agreements, each
dated July 3, 2002, by and among (a) Feddora, Inc. and WRGT Licensee, LLC (as
sellers) and the Holding Company, Sinclair Television of Dayton, Inc., and WRGT
Licensee, LLC (as buyers); (b) Feddora, Inc. and WVAH Licensee, LLC (as sellers)
and the Holding Company, Sinclair Television of Nashville, Inc., and WVAH
Licensee, LLC (as buyers); and (c) Feddora, Inc. and WTAT Licensee, LLC (as
sellers) and the Holding Company, Sinclair Television of Charleston, Inc., and
WTAT Licensee, LLC (as buyers), in each case as amended and restated as of the
Fourth Restatement Effective Date.

 

“Cunningham Merger Agreements” means (a) those certain Plans and Agreements of
Merger dated July 3, 2002 by and between Columbus (WTTE-TV), Inc. (a subsidiary
of Cunningham) and Baltimore (WNUV-TV), Inc. (a subsidiary of Cunningham) and
the Holding Company and (b) that certain Plan and Agreement of Merger dated
November 15, 1999, by and among Glencairn, Ltd. (now Cunningham), Anderson
(WFBC-TV), Inc. and the Holding Company and Sinclair Acquisition XI, Inc., in
each case as amended and restated on the Fourth Restatement Effective Date.

 

“Cunningham MOU” means the Memorandum of Understanding dated September 8, 2009,
by and among Cunningham and its Subsidiaries, The Carolyn C. Smith Cunningham
Trust, the Carolyn Smith’s Grandchildren’s Trust I, the Carolyn Smith’s
Grandchildren’s Trust II, the Carolyn Smith’s Grandchildren’s Trust III and The
Carolyn Smith’s Grandchildren’s Trust IV and the Holding Company on behalf of
itself and certain applicable subsidiaries as amended by Amendment No. 1 dated
October 6, 2009.

 

“Cunningham Option Agreements” means those certain Common Voting Capital Stock
Option Agreements, each of which is dated May 3, 1995, pursuant to which the
Holding Company was granted an option to acquire certain shares of capital stock
of Cunningham from Carolyn Smith (now the Carolyn C. Smith Cunningham Trust),
the Carolyn Smith’s Grandchildren’s Trust I, the Carolyn Smith’s Grandchildren’s
Trust II, the Carolyn Smith’s Grandchildren’s Trust III, and the Carolyn Smith’s
Grandchildren’s Trust IV, in each case as amended and restated on the Fourth
Restatement Effective Date.

 

8

--------------------------------------------------------------------------------


 

“Cunningham Options” means options for the purchase of all of the issued and
outstanding voting and non-voting stock of Cunningham under the Cunningham
Option Agreements.

 

“Cunningham Program Services Agreements” means the Program Services Agreements
between the Borrower and/or any of its Subsidiaries and Cunningham and/or any of
its Subsidiaries with respect to the Contract Stations subject thereto, in each
case as amended and restated on the Fourth Restatement Effective Date.

 

“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.

 

“Defaulting Lenders” means any Lender, as determined by the Administrative
Agent, that has (a) failed to fund any portion of its Loans or participations in
Letters of Credit or Swing Line Loans within three Business Days of the date
required to be funded by it hereunder, (b) notified the Borrower, the
Administrative Agent, the Issuing Lender, the Swing Line Lender or any Lender in
writing that it does not intend to comply with any of its funding obligations
under this Agreement or has made a public statement to the effect that it does
not intend to comply with its funding obligations under this Agreement or under
other agreements in which it commits to extend credit, (c) failed, within three
Business Days after request by the Administrative Agent, to confirm that it will
comply with the terms of this Agreement relating to its obligations to fund
prospective Loans and participations in then outstanding Letters of Credit and
Swing Line Loans, (d) otherwise failed to pay over to the Administrative Agent
or any other Lender any other amount required to be paid by it hereunder within
three Business Days of the date when due, unless the subject of a good faith
dispute, or (e)(i) become or is insolvent or has a parent company that has
become or is insolvent or (ii) become the subject of a bankruptcy or insolvency
proceeding, or has had a receiver, conservator, trustee, administrator, assignee
for the benefit of creditors or similar Person charged with reorganization or
liquidation of its business or custodian, appointed for it, or has taken any
action in furtherance of, or indicating its consent to, approval of or
acquiescence in any such proceeding or appointment or has a parent company that
has become the subject of a bankruptcy or insolvency proceeding, or has had a
receiver, conservator, trustee, administrator, assignee for the benefit of
creditors or similar Person charged with reorganization or liquidation of its
business or custodian appointed for it, or has taken any action in furtherance
of, or indicating its consent to, approval of or acquiescence in any such
proceeding or appointment.

 

“Designated SBG Subsidiary” means (a) KDSM, LLC and KDSM Licensee, LLC and
(b) each other Subsidiary of the Holding Company that is designated as a
“Designated SBG Subsidiary” after the Fourth Restatement Effective Date pursuant
to Section 6.10(a), in each case so long as such Subsidiary remains a Designated
SBG Subsidiary hereunder.

 

“Disposition” means any sale, assignment, transfer or other disposition of any
property (whether now owned or hereafter acquired) by the Borrower or any of its
Subsidiaries to any other Person other than any sale, assignment, transfer or
other disposition of any property sold or disposed of in the ordinary course of
business and on ordinary business terms.

 

“dollars” or “$” refers to lawful money of the United States of America.

 

“EBITDA” means, for any period, the sum, for the Borrower and its Subsidiaries
(determined on a consolidated basis without duplication in accordance with
GAAP), of the following for such period (subject to Section 1.05(d)):  (a) net
income for such period; plus (b) the sum of, to the extent deducted in
determining net income for such period, (i) provision for taxes,
(ii) depreciation and amortization (including film amortization), (iii) Interest
Expense, (iv) Permitted Termination Payments (or to the extent the same shall be
included in determining Corporate Expense pursuant to clause (c)(ii)

 

9

--------------------------------------------------------------------------------


 

below for such period), (v) extraordinary losses (including non-cash losses on
sales of property outside the ordinary course of business of the Borrower and
its Subsidiaries), (vi) all other non-cash charges (including non-cash losses on
derivative transactions and non-cash interest expenses), (vii) all transaction
costs paid or incurred by the Borrower in connection with the Fourth Restatement
Effective Date Transactions and the Tender Offer Transactions and (viii) all
amounts paid in cash by the Borrower and its Subsidiaries to Cunningham and its
Subsidiaries pursuant to the transactions contemplated by the Cunningham MOU
that are in respect of, or credited toward, the purchase price of any Stations
to be acquired by the Borrower or any of its Subsidiaries from Cunningham or are
in respect of local marketing agreement fees, but not exceeding $11,000,000 in
the aggregate for any twelve month period; minus (c) the sum of, to the extent
included in net income for such period, (i) non-cash revenues, (ii) Corporate
Expense (but only to the extent already not deducted in determining net income
for such period), (iii) interest and other income, (iv) extraordinary gains
(including non-cash gains on sales of assets outside the ordinary course of
business), (v) benefit from taxes, (vi) non-cash gains on derivative
transactions and (vii) cash payments made during such period in respect of items
under clause (b)(vi) above subsequent to the fiscal quarter in which the
relevant non-cash charge was reflected as a charge in the statement of net
income; minus (d) Film Cash Payments made or scheduled to be made during such
period.

 

“EBITDA Percentage” means, as of the date of the consummation of any sale,
disposition or exchange of assets (or Capital Stock) contemplated by
Section 7.05(c), the ratio, expressed as a percentage, obtained by dividing
(a) the portion of EBITDA attributable to such assets (or Capital Stock) for the
twelve month period ending on, or most recently ended prior to, such date by
(b) EBITDA for such period.

 

“Environmental Affiliates” means, as to any Person (the “successor”), any other
Person whose liability (contingent or otherwise) for an environmental claim the
successor may have retained, assumed or otherwise become or remained liable for
(contingently or otherwise), whether by contract, operation of law or otherwise;
provided that each Subsidiary of the successor, and each former Subsidiary or
division of the successor transferred to another Person, shall in any event be
an “Environmental Affiliate” of the successor.

 

“Environmental Laws” means all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions, notices or binding agreements issued,
promulgated or entered into by any Governmental Authority, relating in any way
to the environment, preservation or reclamation of natural resources, the
management, Release or threatened Release of any Hazardous Material or to health
and safety matters.

 

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower or any Subsidiary directly or
indirectly resulting from or based upon (a) violation of any Environmental Law,
(b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the Release or threatened Release of any Hazardous Materials into the
environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.

 

“Equity Rights” means, with respect to any Person, any subscriptions, options,
warrants, commitments, preemptive rights or agreements of any kind (including
any shareholders’ or voting trust agreements) for the issuance, sale,
registration or voting of, or securities convertible into, any additional shares
of Capital Stock of any class of, or of any type in, such Person.

 

10

--------------------------------------------------------------------------------


 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

 

“ERISA Affiliate” means any trade or business (including Unrestricted
Subsidiaries and whether or not incorporated) that, together with the Borrower,
is treated as a single employer under Section 414(b) or (c) of the Code, or,
solely for purposes of Section 302 of ERISA and Section 412 of the Code, is
treated as a single employer under Section 414 of the Code.

 

“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30-day notice period is waived); (b) the existence with
respect to any Plan of an “accumulated funding deficiency” (as defined in
Section 412 of the Code or Section 302 of ERISA), whether or not waived; (c) the
filing pursuant to Section 412(d) of the Code or Section 303(d) of ERISA of an
application for a waiver of the minimum funding standard with respect to any
Plan; (d) the incurrence by the Borrower or any of its ERISA Affiliates of any
liability under Title IV of ERISA with respect to the termination of any Plan;
(e) the receipt by the Borrower or any ERISA Affiliate from the PBGC or a plan
administrator of any notice relating to an intention to terminate any Plan or
Plans or to appoint a trustee to administer any Plan; (f) the incurrence by the
Borrower or any of its ERISA Affiliates of any liability with respect to the
withdrawal or partial withdrawal from any Plan or Multiemployer Plan; or (g) the
receipt by the Borrower or any ERISA Affiliate of any notice, or the receipt by
any Multiemployer Plan from the Borrower or any ERISA Affiliate of any notice,
concerning the imposition of Withdrawal Liability or a determination that a
Multiemployer Plan is, or is expected to be, insolvent or in reorganization,
within the meaning of Title IV of ERISA.

 

“Eurodollar”, when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are bearing interest at a
rate determined by reference to the Adjusted LIBO Rate.

 

“Event of Default” has the meaning assigned to such term in Article VIII.

 

“Excess Disposition Proceeds” has the meaning assigned to such term in
Section 2.09(b)(i).

 

“Excluded Holding Company Subsidiary” means, at any time, any directly owned
Subsidiary of the Holding Company (other than the Borrower and the Designated
SBG Subsidiaries) that (a) has both (i) assets of less than $10,000,000 (on a
consolidated basis for such Subsidiary and its Subsidiaries) as of the end of
the most recently completed fiscal quarter for which financial statements of the
Holding Company are available and (ii) revenues of less than $15,000,000 (on a
consolidated basis for such Subsidiaries and its Subsidiaries) for the most
recently completed four fiscal quarter period for which such financial
statements are available or (b) as of the Fourth Restatement Effective Date, is
in the process of being liquidated, dissolved or otherwise wound down or is
subject to a bankruptcy or similar proceeding (or is expected to be liquidated,
dissolved or wound down or to become subject to such a proceeding within three
months thereafter) (and, in each case (other than any such Subsidiaries existing
as of the Fourth Restatement Effective Date), as to which the Borrower has
notified the Administrative Agent in writing, designating such Subsidiary as an
Excluded Holding Company Subsidiary hereunder); provided that at no time shall
the total assets or total revenues (calculated as provided above) of all such
Subsidiaries that are Excluded Holding Company Subsidiaries exceed $30,000,000;
provided, further, no Subsidiary which was not an Excluded Holding Company
Subsidiary immediately prior to the Second Amendment Effective Date will be an
Excluded Holding Company Subsidiary as a result of the amendments to this
definition on the Second Amendment Effective Date.  As of the Fourth Restatement
Effective Date, the Excluded Holding Company Subsidiaries are identified in
Schedule 6.10(e).

 

11

--------------------------------------------------------------------------------


 

“Excluded Non-Media Subsidiary” means, at any time, a Non-Media Subsidiary which
at such time is not required to be a Subsidiary Guarantor or an Obligor pursuant
to Section 6.09(a) or the last paragraph of Section 6.10(b).

 

“Excluded Real Property” has the meaning assigned to such term in
Section 6.11(a).

 

“Excluded Taxes” means, with respect to the Administrative Agent, any Lender,
the Issuing Lender or any other recipient of any payment to be made by or on
account of any obligation of the Borrower hereunder, (a) income or franchise
taxes imposed on (or measured by) its net income by the United States of
America, or by the jurisdiction under the laws of which such recipient is
organized or in which its principal office is located or, in the case of any
Lender, in which its applicable lending office is located, (b) any branch
profits taxes imposed by the United States of America or any similar tax imposed
by any other jurisdiction in which the Borrower is located and (c) in the case
of a Foreign Lender (other than an assignee pursuant to a request by the
Borrower under Section 2.17(b)), any withholding tax resulting from any Change
in Law in effect (including FATCA) on the date such Foreign Lender at the time
such Foreign Lender becomes a party to this Agreement or is attributable to such
Foreign Lender’s failure or inability to comply with Section 2.15(f), except to
the extent that such Foreign Lender’s assignor (if any) was entitled, at the
time of assignment, to receive additional amounts from the Borrower with respect
to such withholding tax pursuant to Section 2.15(a).

 

“Existing Credit Agreement” has the meaning assigned to such term in the second
paragraph of this Agreement.

 

“Existing Letters of Credit” has the meaning assigned to such term in
Section 2.04(a).

 

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement, and any regulations or official interpretations thereof.

 

“FCC” means the Federal Communications Commission or any Governmental Authority
substituted therefor.

 

“Federal Funds Effective Rate” means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers, as published on the next succeeding Business Day by
the Federal Reserve Bank of New York, or, if such rate is not so published for
any day that is a Business Day, the average (rounded upwards, if necessary, to
the next 1/100 of 1%) of the quotations for such day for such transactions
received by the Administrative Agent from three Federal funds brokers of
recognized standing selected by it.

 

“Film Cash Payments” means, for any period, the sum (determined on a
consolidated basis and without duplication) of all payments by the Borrower and
its Subsidiaries made or scheduled to be made during such period in respect of
Film Obligations; provided that amounts applied to the prepayment of Film
Obligations owing under any contract evidencing a Film Obligation under which
the amount owed by the Borrower or any of its Subsidiaries exceeds the remaining
value of such contract to the Borrower or such Subsidiary, as reasonably
determined by the Borrower, shall not be deemed to be Film Cash Payments.

 

“Film Obligations” means obligations in respect of the purchase, use, license or
acquisition of programs, programming materials, films, and similar assets used
in connection with the business and operations of the Borrower and its
Subsidiaries.

 

12

--------------------------------------------------------------------------------


 

“FIN 46” means Interpretation No. 46, “Consolidation of Variable Interest
Entities”, issued by FASB, as amended from time to time.

 

“Final FCC Order” means an order of the FCC that is no longer subject to
reconsideration or review by the FCC or by any court or administrative body.

 

“Financial Officer” means the chief financial officer, chief accounting officer
or treasurer of the Borrower or the Holding Company, as applicable.

 

“First Amendment” means the First Amendment to this Agreement, dated as of
August 19, 2010, among the Borrower, the Holding Company, the Guarantors, the
Lenders party thereto and the Administrative Agent.

 

“First Amendment Effective Date” means the date on which all the conditions set
forth in Section 5 of the First Amendment are satisfied.

 

“First Lien Indebtedness” means, as at any date, all Indebtedness on such date
that is secured by a Lien on property of the Borrower and its Subsidiaries
(other than a Lien expressly ranking junior in priority to any other Lien) minus
all Qualifying Balances on such date.

 

“First Lien Indebtedness Ratio” means, as at any date, the ratio of (a) First
Lien Indebtedness outstanding on such date to (b) EBITDA for the period of the
four fiscal quarters ending on or most recently ended prior to such date.

 

“Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction other than that in which the Borrower is located.  For purposes of
this definition, the United States of America, each State thereof and the
District of Columbia shall be deemed to constitute a single jurisdiction.

 

“Four Points Acquisition” shall mean the acquisition the assets of Four Points
Media LLC pursuant to that certain Asset Purchase Agreement, dated as of
September 8, 2011.

 

“Fourth Restatement Effective Date” means the date on which the conditions
specified in Section 5.01 are satisfied (or waived in accordance with
Section 10.02).

 

“Fourth Restatement Effective Date Collateral Requirement” means the requirement
that:

 

(a)           the Administrative Agent shall have received from each of the
Obligors party thereto a counterpart of the Security Agreement duly executed and
delivered on behalf of each such Person, together with (i) the certificates
representing the Capital Stock pledged pursuant to the Security Agreement,
together with an undated stock power for each such certificate executed in blank
by a duly authorized officer of the pledgor thereof and (ii) each promissory
note (if any) pledged to the Administrative Agent pursuant to the Security
Agreement endorsed (without recourse) in blank (or accompanied by an executed
transfer form in blank) by the pledgor thereof (or confirmation by the
Administrative Agent as to receipt thereof under the Security Agreement as in
effect immediately prior to the Fourth Restatement Effective Date);

 

(b)           the Administrative Agent shall have received from each of the
Obligors party thereto and each of the Representative or Representatives of the
holders of the Initial Second Priority Debt a counterpart of the Second Lien
Intercreditor Agreement duly executed and delivered on behalf of each such
Person;

 

13

--------------------------------------------------------------------------------


 

(c)           the Administrative Agent shall have received from each of the
Obligors party thereto and (if any) each other party thereto a counterpart of
each other Security Document (other than the Mortgages) duly executed and
delivered on behalf of each such Person as shall be necessary or appropriate (in
the reasonable judgment of the Administrative Agent) to create a first priority
Lien on the properties of the Obligors intended to be covered thereby, subject
to no Liens other than Liens permitted under Section 7.02 applicable to such
property, including (i) control agreements with respect to each of the deposit
and securities accounts of the Borrower and the Subsidiary Guarantors listed on
Annex 8 to the Security Agreement but only to the extent such control agreement
is required to be entered into pursuant to the Security Agreement, in each case
duly executed and delivered by the relevant Obligor, the Administrative Agent
and the respective depositary bank or securities intermediary, as applicable
(provided that the Administrative Agent may agree in its sole discretion that
such control agreements (or any of them) shall be delivered within 30 days after
the Fourth Restatement Effective Date (or such longer period as the
Administrative Agent may agree in its sole discretion)), (ii) short-form
intellectual property security agreements entered into pursuant to the Security
Agreement on behalf of each Obligor party thereto, and evidence as to the
completion of filing (or arrangements satisfactory to the Administrative Agent
for filing) with the United Stated Patent and Trademark Office against the
relevant intellectual property covered by such security agreements and (iii) the
results of recent lien searches in the jurisdiction of organization of each of
the Obligors, which search shall reveal no Liens on any of the assets of the
Obligors except for Liens permitted under Section 7.02 or discharged on or prior
to the Fourth Restatement Effective Date pursuant to documentation satisfactory
to the Administrative Agent;

 

(d)           the UCC financing statements necessary to be filed, registered or
recorded to create the Liens intended to be created by the Security Documents
(in each case, including any supplements thereto) and perfect such Liens to the
extent required by, and with the priority required by, the Security Documents,
shall have been filed, registered or recorded or delivered to the Administrative
Agent for filing, registration or the recording concurrently with, or promptly
following, the execution and delivery of each such Security Document; and

 

(e)           the Real Estate Collateral Requirement shall have been satisfied
with respect to each owned or leased property identified in Schedule 4.18(a) and
Schedule 4.18(b), respectively, and designated therein as a Mortgaged Property
(other than any Real Estate Collateral Requirement subject to clause (d) of the
definition of “Collateral and Guarantee Requirement”).

 

“Fourth Restatement Effective Date Transactions” means (a) the Transactions,
(b) the Initial Second Priority Debt Transactions, (c) the execution and
delivery of Cunningham Amendments by the parties thereto (and the effectiveness
thereof), (d) the commencement of the Tender Offer (which shall not have been
withdrawn, terminated or materially amended prior to such date) and (e) the
other transactions relating to the foregoing that will occur concurrently (or
substantially concurrently) with the Fourth Restatement Effective Date.

 

“Freedom Communications Acquisition” shall mean the acquisition of broadcasting
assets of Freedom Communications, Inc. pursuant to that certain Asset Purchase
Agreement, dated as of November 1, 2011.

 

“GAAP” means generally accepted accounting principles in the United States of
America.

 

“General Incremental Loans” has the meaning assigned to such term in
Section 2.01(c).

 

14

--------------------------------------------------------------------------------


 

“Ground Lease” has the meaning assigned to such term in Section 6.11(a).

 

“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government.

 

“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (b) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, (c) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation or (d) as an account party in respect of any
letter of credit or letter of guaranty issued to support such Indebtedness or
obligation; provided that the term “Guarantee” shall not include
(i) endorsements for collection or deposit in the ordinary course of business or
(ii) any Program Services Agreement or any obligations thereunder.

 

“Guaranteed Obligations” has the meaning assigned to such term in Section 3.01.

 

“Guarantors” means, collectively, (a) the Holding Company, (b) the Subsidiary
Guarantors and (c) each other Subsidiary of the Holding Company that becomes a
“Guarantor” after the date hereof pursuant to Section 6.09 or Section 6.10.

 

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

 

“Hedging Agreement” means any swap agreement, cap agreement, collar agreement,
put or call, futures contract, forward contract or similar agreement or
arrangement entered into to protect against or mitigate the effect of
fluctuations in the price of the Borrower’s common stock or in interest rates,
foreign exchange rates or prices of commodities used in the business of the
Borrower and its Subsidiaries and any master agreement relating to any of the
foregoing.

 

“Hedge Party” means each Person that is a Lender or an Affiliate of a Lender at
the time it enters into a Secured Hedging Agreement, in its capacity as a party
thereto.

 

“Holding Company” means Sinclair Broadcast Group, Inc., a Maryland corporation.

 

“Holding Company 3.00% Convertible Notes” means the Holding Company’s 3.00%
Convertible Senior Notes due 2027 in an aggregate principal amount of
$294,277,000 outstanding as of September 30, 2009.

 

“Holding Company 4.875% Convertible Notes” means the Holding Company’s 4.875%
Convertible Senior Notes due 2018 in an aggregate principal amount of
$143,519,000 outstanding as of September 30, 2009.

 

15

--------------------------------------------------------------------------------


 

“Holding Company Convertible Debentures” means the Holding Company’s 6%
Convertible Subordinated Debentures due 2012 in an aggregate principal amount of
$134,121,150 outstanding as of as of September 30, 2009.

 

“Holding Company Convertible Notes” means, collectively, the Holding Company
3.00% Convertible Notes and the Holding Company 4.875% Convertible Notes.

 

“Immaterial Broadcast Licenses” means (a) Broadcast Licenses (other than main
transmitter licenses, auxiliary transmitter licenses (to the extent in existence
on the date hereof and necessary for the continued operation of the Stations)
and studio transmitter links (to the extent necessary for the continued
operation of the Stations), in each case granted by the FCC, and extensions and
renewals thereto or thereof) the absence of which individually or together could
not have a Material Adverse Effect and (b) either a paired digital channel or a
paired analog channel (but not both) which is returned to the FCC pursuant to
the FCC’s plan for transition to digital television broadcasting.

 

“Incremental Lender” means a Lender with an outstanding Incremental Loan.

 

“Incremental Loan” has the meaning assigned to such term in Section 2.01(c).

 

“Incremental Loan Amendment” means any amendment to this Agreement pursuant to
which Incremental Loans of any Series are established pursuant to
Section 2.01(c).

 

“Incremental Loan Commitment” has the meaning assigned to such term in the
definition of “Commitment”.

 

“Incremental Loan Maturity Date” means, with respect to the Incremental Loans of
any Series, the maturity date for such Incremental Loans of such Series as
specified in the Incremental Loan Amendment for such Series.

 

“Incremental Loan Principal Payment Date” means, for each Series of Incremental
Loans, the date or dates for repayment of such Incremental Loans as specified in
the Incremental Loan Amendment for such Series.

 

“Indebtedness” means of any Person (without duplication): (a) indebtedness
created, issued or incurred by such Person for borrowed money (whether by loan
or the issuance and sale of debt securities or the sale of property to another
Person subject to an understanding or agreement, contingent or otherwise, to
repurchase such property from such Person); (b) obligations of such Person to
pay the deferred purchase or acquisition price of property or services, other
than trade accounts payable (other than for borrowed money) arising, and accrued
expenses incurred, in the ordinary course of business so long as such trade
accounts payable are payable within 90 days of the date the respective goods are
delivered or the respective services are rendered; (c) Indebtedness of others
secured by a Lien on the property of such Person, whether or not the respective
Indebtedness so secured has been assumed by such Person; (d) obligations of such
Person in respect of letters of credit or similar instruments issued or accepted
by banks and other financial institutions for account of such Person;
(e) Capital Lease Obligations of such Person; (f) Indebtedness of others
guaranteed by such Person; (g) if the Aggregate Consideration payable by such
Person to extend and exercise any option acquired in connection with any
Acquisition (an “Extension and Exercise Price”) exceeds 20% of the Aggregate
Consideration payable in connection with such Acquisition, such Extension and
Exercise Price; (h) any Put Obligations, but only to the extent that such Put
Obligations (other than the Put Obligations in existence on the Fourth
Restatement Effective Date relating to WNAB-TV (Nashville, Tennessee)), whether
arising under the same or different agreements, exceeding $25,000,000 in the
aggregate shall not have been approved by

 

16

--------------------------------------------------------------------------------


 

the Administrative Agent (such approval not to be unreasonably withheld) prior
to the incurrence thereof; and (i) obligations of such Person in respect of
surety and appeals bonds or performance bonds or other similar obligations;
provided that the term “Indebtedness” shall not include (i) Film Obligations of
such Person, (ii) obligations of such Person under any Program Services
Agreement, Outsourcing Agreement or other similar agreement, (iii) any liability
shown on such Person’s balance sheet in respect of the fair value of Interest
Rate Protection Agreements, (iv) any Put Obligations (other than those Put
Obligations included as “Indebtedness” under clause (h) of this definition) and
(v) any liability shown on the balance sheet of such Person solely as a result
of the application of FIN 46 and for which such Person is not primarily or
contingently liable for payment.

 

“Indemnified Taxes” means Taxes other than Excluded Taxes.

 

“Initial FCC Order” means an order of the FCC that is not a Final FCC Order.

 

“Initial Second Priority Debt” means the Indebtedness of the Borrower issued
pursuant to Section 7.01(i) (including the Guarantees of such Indebtedness
provided by any Guarantor thereunder).  Initial Second Priority Debt will
include any Registered Equivalent Notes issued in exchange therefor.

 

“Initial Second Priority Debt Documents” means the agreements and instruments
evidencing or providing for the Initial Second Priority Debt, including the
Initial Second Priority Debt Indentures, and all other documents executed and
delivered from time to time with respect thereto (including all agreements,
documents and instruments that create or purport to create Liens or Guarantees
in favor of the holders thereof (or their Representatives)).

 

“Initial Second Priority Debt Indenture” means the Indenture dated as of
October 29, 2009 among Sinclair Television Group, Inc., the guarantors party
thereto and U.S. Bank National Association as trustee, relating to the Initial
Second Priority Debt.

 

“Initial Second Priority Debt Proceeds” means the aggregate net cash proceeds of
the Initial Second Priority Debt.

 

“Initial Second Priority Debt Proceeds Collateral Account” means a Collateral
Account established by the Administrative Agent pursuant to the Security
Agreement or an existing or new deposit or securities account of the Borrower
satisfactory to the Administrative Agent, which shall be used solely for
purposes specified in Section 6.13(b).

 

“Initial Second Priority Debt Transactions” means (a) the issuance by the
Borrower of the Initial Second Priority Debt in accordance with Section 7.01(i),
(b) the deposit by the Borrower of the Initial Second Priority Debt Proceeds
into the Initial Second Priority Debt Proceeds Collateral Account to the extent
required under Section 6.13(b) and (c) the negotiation and execution of the
Cunningham MOU and all transactions contemplated thereby, including the
execution and delivery of the Cunningham Amendments.

 

“Intercreditor Agreements” means, collectively, the Second Lien Intercreditor
Agreement and any other intercreditor agreement entered into pursuant to this
Agreement.

 

“Interest Election Request” means a request by the Borrower to convert or
continue a Borrowing in accordance with Section 2.06.

 

17

--------------------------------------------------------------------------------


 

“Interest Coverage Ratio” means, as at any date, the ratio of (a) EBITDA for the
period of the four fiscal quarters ending on or most recently ended prior to
such date to (b) Interest Expense for such period.

 

“Interest Expense” means, for any period, the sum, for the Borrower and its
Subsidiaries (determined on a consolidated basis without duplication in
accordance with GAAP), of (a) all cash interest expense in respect of
Indebtedness during such period, (b) the net amounts payable (or minus the net
amounts receivable) under Interest Rate Protection Agreements accrued during
such period (whether or not actually paid or received during such period) and
(c) Restricted Payments made during such period pursuant to Section 7.08(a) in
respect of interest payments on the Holding Company Convertible Debentures
(including any such interest payments thereon made pursuant to Section 7.08 of
the Existing Credit Agreement prior to the Fourth Restatement Effective Date
during any fiscal quarter that is included in such period).  Any reference
herein to calculating Interest Expense for any period on a “pro forma” basis
means that, for purposes of the clause (a) above, (i) the Indebtedness on the
basis of which Interest Expense is so calculated shall mean Indebtedness
outstanding as of the relevant date of calculation after giving effect to any
repayments and any incurrence of Indebtedness on such date and (ii) such
calculation shall be made applying the respective rates of interest in effect
for such Indebtedness on such date.

 

“Interest Payment Date” means (a) with respect to any ABR Loan (other than Swing
Line Loans), each Quarterly Date, (b) with respect to any Eurodollar Loan, the
last day of the Interest Period applicable to the Borrowing of which such Loan
is a part and, in the case of a Eurodollar Borrowing with an Interest Period of
more than three months’ duration, each day prior to the last day of such
Interest Period that occurs at intervals of three months’ duration after the
first day of such Interest Period and (c) with respect to any Swing Line Loan,
the day that such Loan is required to be repaid.

 

“Interest Period” means, with respect to any Eurodollar Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two, three or six months
(or, with the consent of each Lender, nine months) thereafter, as the Borrower
may elect; provided that (i) if any Interest Period would end on a day other
than a Business Day, such Interest Period shall be extended to the next
succeeding Business Day unless such next succeeding Business Day would fall in
the next calendar month, in which case such Interest Period shall end on the
next preceding Business Day and (ii) any Interest Period that commences on the
last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the last calendar month of such Interest
Period) shall end on the last Business Day of the last calendar month of such
Interest Period.  For purposes hereof, the date of a Borrowing initially shall
be the date on which such Borrowing is made and thereafter shall be the
effective date of the most recent conversion or continuation of such Borrowing.

 

“Interest Rate Protection Agreement” means a Hedging Agreement providing for the
transfer or mitigation of interest risks either generally or under specific
contingencies.

 

“Investment” means, for any Person, (a) the acquisition (whether for cash,
property, services or securities or otherwise) of capital stock, bonds, notes,
debentures, preferred securities, partnership or other ownership interests or
other securities of any other Person or any agreement to make any such
acquisition (including any “short sale” or any sale of any securities at a time
when such securities are not owned by the Person entering into such sale),
(b) the making of any deposit with, or advance, loan or other extension of
credit to, any other Person (including the purchase of property from another
Person subject to an understanding or agreement, contingent or otherwise, to
resell such property to such Person), but excluding any (x) accounts receivable
in connection with the sale of programming or advertising time owing by such
Person or (y) obligations in respect of the lease or other use of spectrum space
relating to sub-channels owing by such Person, in each case, arising in the
ordinary course of

 

18

--------------------------------------------------------------------------------


 

business or (c) the entering into of any Guarantee of, or other contingent
obligation with respect to, Indebtedness or other liability of any other Person
and (without duplication) any amount committed to be advanced, lent or extended
to such Person.

 

“Issuing Lender” means JPMCB, in its capacity as the issuer of Letters of Credit
hereunder, and its successors in such capacity as provided in Section 2.04(j). 
The Issuing Lender may, in its discretion, arrange for one or more Letters of
Credit to be issued by Affiliates of the Issuing Lender, in which case the term
“Issuing Lender” shall include any such Affiliate with respect to Letters of
Credit issued by such Affiliate.

 

“Joinder Agreement” means a Borrower Subsidiary Joinder Agreement or a SBG
Subsidiary Joinder Agreement, as applicable.

 

“JPMCB” means JPMorgan Chase Bank, N.A.

 

“LC Disbursement” means a payment made by the Issuing Lender pursuant to a
Letter of Credit.

 

“LC Exposure” means, at any time, the sum of (a) the aggregate undrawn amount of
all outstanding Letters of Credit at such time plus (b) the aggregate amount of
all LC Disbursements that have not yet been reimbursed by or on behalf of the
Borrower at such time.  The LC Exposure of any Lender at any time shall be its
Applicable Percentage of the total LC Exposure at such time.

 

“Lender Addendum” means the Tranche B Term Loan Lender Addendum or a Revolving
Lender Addendum.

 

“Lenders” means each Revolving Lender, each Tranche A Term Loan Lender, each
Tranche B Term Loan Lender, the Tranche B-1 Term Loan Lender, each Incremental
Lender and any other Person that shall have become a party hereto pursuant to an
Assignment and Assumption, other than any such Person that ceases to be a party
hereto pursuant to an Assignment and Assumption.  Unless the context otherwise
requires, the term “Lenders” includes the Swing Line Lender.

 

“Letter of Credit” means any letter of credit issued pursuant to this Agreement
and shall include the Existing Letters of Credit.

 

“Letter of Credit Documents” means, with respect to any Letter of Credit,
collectively, any application therefor and any other agreements, instruments,
guarantees or other documents (whether general in application or applicable only
to such Letter of Credit) governing or providing for (a) the rights and
obligations of the parties concerned or at risk with respect to such Letter of
Credit or (b) any collateral security for any of such obligations, each as the
same may be modified and supplemented and in effect from time to time.

 

“LIBO Rate” means, with respect to any Eurodollar Borrowing for any Interest
Period, the rate appearing on Reuters Screen LIBOR01 Page (or on any successor
or substitute page of such Service, or any successor to or substitute for such
Service, providing rate quotations comparable to those currently provided on
such page of such Service, as determined by the Administrative Agent from time
to time for purposes of providing quotations of interest rates applicable to
dollar deposits in the London interbank market) at approximately 11:00 a.m.,
London time, two Business Days prior to the commencement of such Interest
Period, as the rate for dollar deposits with a maturity comparable to such
Interest Period; provided that, for purposes of Tranche B Term Loans, the LIBO
Rate shall in no event at any time be less than 1.00% per annum  In the event
that such rate is not available at such time for any

 

19

--------------------------------------------------------------------------------


 

reason, then the LIBO Rate with respect to such Eurodollar Borrowing for such
Interest Period shall be the rate at which dollar deposits of $5,000,000 and for
a maturity comparable to such Interest Period are offered by the principal
London office of the Administrative Agent in immediately available funds in the
London interbank market at approximately 11:00 a.m., London time, two Business
Days prior to the commencement of such Interest Period.  The Administrative
Agent will furnish a copy of such Page or other documentation evidencing the
contents thereof to the Borrower upon its request.

 

“License Subsidiaries” means (a) with respect to each Station that is an Owned
Station on the date hereof, the Subsidiary of the Borrower listed on Schedule
1.01(b) as the holder of the Broadcast Licenses for such Owned Station and
(b) with respect to any Owned Station hereafter acquired by the Borrower or any
of its Subsidiaries, the Subsidiary of the Borrower formed, created, or acquired
after the date hereof that holds the Broadcast Licenses for such Owned Station,
and in each case any other Subsidiary into which any such License Subsidiary may
be merged pursuant to Section 7.03.

 

“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset, (b) the interest of a vendor or a lessor under any conditional sale
agreement, capital lease or title retention agreement (or any financing lease
having substantially the same economic effect as any of the foregoing) relating
to such asset and (c) in the case of securities, any purchase option, call or
similar right of a third party with respect to such securities.

 

“Loan Documents” means, collectively, this Agreement, the promissory notes (if
any) issued pursuant to Section 2.08(g), the Letter of Credit Documents, the
Joinder Agreements and the Security Documents.

 

“Loans” means the loans made by the Lenders to the Borrower pursuant to
Section 2.01, and shall include Incremental Loans unless the context otherwise
requires.

 

“Margin Stock” means “margin stock” within the meaning of Regulations T, U and X
of the Board.

 

“Material Adverse Effect” means a material adverse effect on (a) the business,
assets, operations, prospects or condition, financial or otherwise, of the
Borrower and its Subsidiaries taken as a whole, (b) the ability of any Obligor
to perform any of its obligations under this Agreement or any of the other Loan
Documents to which it is a party or (c) the rights of or benefits available to
the Lenders under this Agreement or any of the other Loan Documents.

 

“Material Third-Party Licensee” means any Person holding a Broadcast License for
one or more Contract Stations for which the Broadcast Cash Flow attributable to
such Stations, either individually or in the aggregate, for the most recent
twelve month period is equal to or greater than 5% of the Broadcast Cash Flow
for such period.

 

“Moody’s” means Moody’s Investors Service, Inc.

 

“Mortgages” means the mortgages, deeds of trust, assignments of leases and rents
and other security documents (if any) delivered on or after the Fourth
Restatement Effective Date pursuant to this Agreement with respect to Mortgaged
Properties, each substantially in the form of Exhibit F (with such changes
thereto, including such changes as may be required or desirable to account for
local law matters, as shall be satisfactory to the Administrative Agent).

 

20

--------------------------------------------------------------------------------


 

“Mortgaged Properties” means all Real Property that shall be subject to a
Mortgage entered into pursuant to the terms of this Agreement.

 

“Multiemployer Plan” means a multiemployer plan as defined in
Section 4001(a)(3) of ERISA.

 

“Net Cash Proceeds” means, with respect to any Prepayment Event, the aggregate
amount of all cash payments (including all cash payments received by way of
deferred payment of principal pursuant to a note or installment receivable or
otherwise, but only as and when received) received by the Borrower and its
Subsidiaries directly or indirectly in connection with such Prepayment Event, in
each case, net of (a) the amount of any legal, title and recording tax expenses,
commissions and other fees and expenses paid by the Borrower and its
Subsidiaries in connection therewith and (b) in the case of any Prepayment Asset
Sale or Recovery Event, (i) any Federal, state and local income or other taxes
estimated to be payable by the Borrower and its Subsidiaries as a result thereof
(but only to the extent that such estimated taxes are in fact paid to the
relevant Governmental Authority not later than twelve months after the date
thereof) and (ii) any repayments by the Borrower or any of its Subsidiaries of
Indebtedness to the extent that (x) such Indebtedness is secured by a Lien on
the property that is the subject of such Prepayment Asset Sale and (y) the
transferee of (or holder of a Lien on) such property requires that such
Indebtedness be repaid as a condition to such Prepayment Asset Sale or, in case
of any Recovery Event, such repayment is contractually required from the
proceeds thereof by the terms of such Indebtedness.

 

“Non-Media Subsidiary” means any direct or indirect Subsidiary of the Borrower
(including, for this purpose, any Designated SBG Subsidiary) that is not engaged
in, and does derive any income from, any of the businesses or activities
described in clauses (a), (b) and/or (c) of Section 7.06.

 

“Non-Recourse Indebtedness” means Indebtedness (a) as to which neither the
Borrower nor any Subsidiary (other than any Unrestricted Subsidiary) is directly
or indirectly liable (by virtue of the Borrower or any such Subsidiary being the
primary obligor on, guarantor of, or otherwise liable in any respect to, such
Indebtedness) and (b) which, upon the occurrence of a default with respect
thereto, does not result in, or permit any holder of any other Indebtedness of
the Borrower or any Subsidiary (other than any Unrestricted Subsidiary) to
declare, a default on such Indebtedness or cause the payment thereof to be
accelerated or payable prior to its stated maturity.

 

“Non-Television Entities” means, collectively, Keyser Capital LLC and Sinclair
Investment Group LLC.

 

“Non-Television Entity Notes” means the promissory notes made by the
Non-Television Entities in favor of the Borrower, as described on Schedule
1.01(d).

 

“Note Indentures” means, collectively, the Senior Subordinated Debt Indentures,
the Senior Unsecured Debt Indentures and the Second Priority Debt Indentures.

 

“Notes Transfer” means the disposition or transfer of the Non-Television Entity
Notes in connection with the Separation Transaction.

 

“Obligations” means, collectively, (a) all advances to and debts, liabilities,
obligations, covenants and duties of, the Borrower or any other Obligor arising
under the Loan Documents or otherwise with respect to any Loan or Letter of
Credit, whether direct or indirect (including those acquired by assumption),
absolute or contingent, due or to become due, now existing or hereafter arising,
and including in the case of each Guarantor all obligations of such Guarantor in
respect of its Guarantee

 

21

--------------------------------------------------------------------------------


 

under Article III, (b) all Cash Management Obligations owing by the Borrower or
any other Obligor to any Lender (or any Affiliate thereof) and (c) all
obligations of the Borrower and its Subsidiaries arising under any Secured Hedge
Agreement, and, in the case of each of the foregoing, including all interest
thereon and expenses related thereto, including any interest or expenses
accruing or arising after the commencement of any case with respect to the
Borrower or any other Obligor under the Bankruptcy Code or any other bankruptcy
or insolvency law (whether or not such interest or expenses are allowed or
allowable as a claim in whole or in part in such case).  Without limiting the
generality of the foregoing, the Obligations of the Obligors under the Loan
Documents (and of their respective Subsidiaries to the extent they have
obligations under the Loan Documents) include (i) the obligation (including
guarantee obligations) to pay principal, interest, Letter of Credit commissions,
reimbursement obligations, charges, expenses, fees, indemnities and other
amounts (including fees, expenses and disbursements of counsel) payable by any
Obligor under any Loan Document and (ii) the obligation of any Obligor to
reimburse any amount in respect of any of the foregoing that the Administrative
Agent or any other Secured Party, in each case in its sole discretion, may elect
to pay or advance on behalf of such Obligor.

 

“Obligors” means, collectively, (a) the Borrower, (b) the Holding Company and
(c) each other Guarantor.

 

“Operating Subsidiary” has the meaning assigned to such term in Section 7.14(a).

 

“Other Debt” means the Subordinated Debt, the Senior Unsecured Debt and the
Second Priority Debt.

 

“Other Debt Documents” means the Subordinated Debt Documents, the Senior
Unsecured Debt Documents and the Second Priority Debt Documents.

 

“Other Taxes” means any and all present or future stamp or documentary taxes or
any other excise or property taxes, charges or similar levies arising from any
payment made under any Loan Document or from the execution, delivery or
enforcement of, or otherwise with respect to, any Loan Document, including any
interest, additions to tax or penalties applicable thereto.

 

“Outsourcing Agreements” means (a) any agreement to which the Borrower or any of
its Subsidiaries is a party which provides for the Borrower or any of its
Subsidiaries to deliver or receive non-programming related management and/or
consulting services of any television station, and (b) any put or option
agreement entered into in connection with any agreement referred to in
clause (a) above that provides for the Borrower or any of its Subsidiaries to
acquire or sell the license or non-license assets of the related television
station.

 

“Participant Register”  has the meaning assigned to such term in
Section 10.4(c)(i).

 

“Owned Station” means (a) each television or radio station identified as such in
Schedule 1.01(b) and (b) any television or radio station the Broadcast Licenses
of which are owned or held by the Borrower or any of its Subsidiaries on or
after the date hereof.

 

“Passive BCF Percentage” means, as at any date, the ratio, expressed as a
percentage, obtained by dividing (a) the portion of Broadcast Cash Flow
attributable to all Passive Stations for the twelve month period ending on, or
most recently ended prior to, such date by (b) Broadcast Cash Flow for such
period.

 

“Passive LMA” means a local marketing agreement, time brokerage agreement,
program services agreement or similar agreement (but excluding any Outsourcing
Agreement or other similar

 

22

--------------------------------------------------------------------------------


 

agreement) providing for any Person other than the Borrower or any of its
Subsidiaries to program or sell advertising time on all or any portion of the
broadcast time of any Station.

 

“Passive Station” means a Station that is the subject of a Passive LMA.

 

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.

 

“Permitted Assumed Debt” has the meaning assigned to such term in
Section 7.01(l).

 

“Permitted Investments” means, for any Person: (a) direct obligations of the
United States of America, or of any agency (which shall include, but not be
limited to, Export-Import Bank of the United States, Farmers Home
Administration, Federal Housing Administration, General Services Administration,
and Government National Mortgage Association) or instrumentality (which shall
include, but not be limited to, The Federal National Mortgage Association,
Federal Home Loan Banks, Federal Home Loan Mortgage Corporation, Federal Land
Banks, Federal Intermediate Credit Banks, Banks for Cooperative and the Farm
Credit System, and The Student Loan Marketing Association) thereof, or
obligations guaranteed or insured as to principal and interest by the United
States of America, or any agency or instrumentality thereof, in either case
maturing not more than 90 days from the date of acquisition thereof by such
Person; (b) domestic and Eurodollar time deposits, overnight deposits,
certificates of deposit and bankers acceptances issued or guaranteed by entities
rated A-2 or better by S&P or P-2 or better by Moody’s, maintained at or issued
by any office or branch of any bank or trust company organized or licensed under
the laws of the United States of America or any State thereof which bank or
trust company has capital, surplus and undivided profits of at least
$500,000,000, maturing not more than 90 days from the date of acquisition
thereof by such Person; (c) commercial paper, auction rate notes and commercial
paper master notes issued or guaranteed by entities rated A-2 or better by S&P
or P-2 or better by Moody’s, maturing not more than 90 days from the acquisition
thereof by such Person (provided that a security without its own rating will be
considered to be rated and to have the same rating as any debt obligation that
is issued by the same issuer which is comparable in priority, maturity and
security to the subject security or, if it is guaranteed by another issuer, to
be rated and to have the same rating as any debt obligation that is issued by
the guarantor which is comparable in priority, security, and maturity to the
subject security); (d) tax-exempt commercial paper or variable rate tax exempt
demand notes, rated A-1 or better by S&P or MIG1/VMIG1 or better by Moody’s,
maturing not more than 90 days from the acquisition thereof by such Person;
(e) fully collateralized repurchase agreements with a term of not more than 30
days entered into with any bank qualifying under clause (b) above, any
broker-dealer subsidiary or affiliate of any such bank or any Primary Dealer of
United States Government securities and relating to: (i) marketable direct
obligations issued or unconditionally guaranteed or insured by the United States
of America or any agency or instrumentality thereof listed in clause (a) above;
(ii) securities issued by The Federal National Mortgage Association, Federal
Farm Credit Banks, Federal Home Loan Banks or The Student Loan Marketing
Association or other entities listed in clause (a) above; or
(iii) mortgage-backed securities issued by The Federal National Mortgage
Association or The Federal Home Loan Mortgage Corporation or issued or
guaranteed by the Government National Mortgage Association or other entities
listed in clause (a) above; and (f) money market mutual funds that (i) comply
with the criteria set forth in SEC Rule 2a-7 under the Investment Company Act of
1940, (ii) are rated AAA by S&P and Aaa by Moody’s and (iii) have portfolio
assets of at least $5,000,000,000.

 

“Permitted Reinvestment” means (a) an acquisition permitted under
Section 7.04(e), (b) Capital Expenditures or (c) with respect to any Recovery
Event, the repair, restoration or replacement of the affected property.

 

23

--------------------------------------------------------------------------------


 

“Permitted Second Priority Refinancing Debt” means any Indebtedness incurred by
the Borrower in the form of second lien secured notes or loans; provided that
(a) until December 31, 2013, the Indebtedness being refinanced shall be pari
passu or more senior in right of repayment and/or lien priority than the
Indebtedness incurred, (b) such Indebtedness is secured by the Collateral on a
second lien basis (and subject to the terms of the Second Lien Intercreditor
Agreement) to Liens securing the Obligations and is not secured by any property
of the Borrower, the Holding Company or any of their respective Subsidiaries or
any other Person other than the Collateral, (c) such Indebtedness does not
mature or have scheduled amortization or payments of principal (including
prepayments, redemptions or sinking fund or like payments) prior to the 91st day
after the stated maturity date of any Loans hereunder at the time such
Indebtedness is incurred (other than prepayment or redemption requirements as a
result of asset sales or change of control provisions (provided that any such
prepayment or redemption (or offer to prepay or redeem) may be made only to the
extent permitted under Section 7.12)), (d) the terms and conditions of such
Indebtedness (other than interest rate and redemption premium) shall not be more
restrictive on the Borrower and its Subsidiaries than the terms and conditions
of the Initial Second Priority Debt Indenture, (e) the security agreements
relating to such Indebtedness are substantially the same as the collateral
documents governing the Initial Second Priority Debt (with such differences as
are reasonably satisfactory to the Administrative Agent), (f) such Indebtedness
is not guaranteed by any Person other than the Guarantors and (g) a
Representative acting on behalf of the holders of such Indebtedness shall have
become party to the Second Lien Intercreditor Agreement.  Permitted Second
Priority Refinancing Debt will include any Registered Equivalent Notes issued in
exchange therefor.

 

“Permitted Senior Unsecured Refinancing Debt” means any Indebtedness incurred by
the Borrower in the form of senior unsecured notes or loans; provided that
(a) except with respect to any Specified 8% Notes Refinancing or any refinancing
of the Holding Company Convertible Debentures, until December 31, 2013, the
Indebtedness being refinanced shall be pari passu or more senior in right of
repayment and/or lien priority than the Indebtedness incurred, (b) such
Indebtedness does not mature or have scheduled amortization or payments of
principal (including prepayments, redemptions or sinking fund or like payments)
prior to the 91st day after the stated maturity date of any Loans hereunder at
the time such Indebtedness is incurred (other than prepayment or redemption
requirements as a result of asset sales or change of control provisions
(provided that any such prepayment or redemption (or offer to prepay or redeem)
may be made only to the extent permitted under Section 7.12)), (c) the other
terms and conditions of such Indebtedness (other than interest rate and
redemption premium) shall not be more restrictive on the Borrower and its
Subsidiaries than the terms and conditions found in senior unsecured debt of a
similar type issued by similar issuers under Rule 144A or in a public offering
(provided that in no event shall such other terms or conditions be more
restrictive on the Borrower and its Subsidiaries than the Initial Second
Priority Debt Indenture), (d) such Indebtedness is not guaranteed by any Person
other than the Guarantors and (e) such Indebtedness is not secured by any Lien
or any property or assets of the Borrower, the Holding Company or any of their
respective Subsidiaries.  Permitted Senior Unsecured Refinancing Debt will
include any Registered Equivalent Notes issued in exchange therefor.

 

“Permitted Subordinated Refinancing Debt” means any Indebtedness incurred by the
Borrower in the form of unsecured subordinated notes or loans; provided that
(a) except with respect to any refinancing of the Holding Company Convertible
Debentures, until December 31, 2013, the Indebtedness being refinanced shall be
pari passu or more senior in right of repayment and/or lien priority than the
Indebtedness incurred, (b) such Indebtedness does not mature or have scheduled
amortization or payments of principal (including prepayments, redemptions or
sinking fund or like payments) prior to the 91st day after the stated maturity
date of any Loans hereunder at the time such Indebtedness is incurred (other
than prepayment or redemption requirements as a result of asset sales or change
of control provisions (provided that any such prepayment or redemption (or offer
to prepay or redeem) may be made only to the extent permitted under
Section 7.12)), (c) the other terms and conditions (including subordination
provisions) of such Indebtedness (other than interest rate and

 

24

--------------------------------------------------------------------------------


 

redemption premium) shall not be more restrictive on the Borrower and its
Subsidiaries than the terms and conditions found in subordinated debt of a
similar type issued by similar issuers under Rule 144A or in a public offering
(provided that in no event shall such other terms or conditions (other than
subordination provisions) be more restrictive on the Borrower and its
Subsidiaries than the Initial Second Priority Debt Indenture), and such
subordination terms shall extend to cover the Obligations, among other
obligations, (d) such Indebtedness is not guaranteed by any Person other than
the Guarantors and (e) such Indebtedness is not secured by any Lien or any
property of the Borrower, the Holding Company or any of their respective
Subsidiaries.  Permitted Subordinated Refinancing Debt will include any
Registered Equivalent Notes issued in exchange therefor.

 

“Permitted Termination Payments” has the meaning assigned to such term in
Section 7.15.

 

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

 

“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA, and in respect of which the Borrower or any ERISA
Affiliate is (or, if such plan were terminated, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.

 

“Post-Default Condition” means (a) the failure by the Borrower to pay when due
(whether at stated maturity, by acceleration, by mandatory prepayment or
otherwise) any principal amount of any Loan or in respect of any LC Exposure,
(b) the failure by the Borrower to pay when due (whether at stated maturity, by
acceleration, by mandatory prepayment or otherwise) any other amount payable by
the Borrower hereunder for more than three Business Days or (c) the existence of
any Event of Default under clauses (d), (e), (g) or (h) of Article VIII.

 

“Post-Default Rate” means, with respect to any Lender, a rate per annum equal to
the Alternate Base Rate as in effect from time to time plus the Applicable
Margin applicable to ABR Loans made by such Lender plus 2%; provided that, as
applied to principal of a Eurodollar Loan held by any Lender, the “Post-Default
Rate” shall be the interest rate for such Eurodollar Loan held by such Lender as
provided in Section 2.11(b) plus 2%.

 

“Prepayment Asset Sale” has the meaning assigned to such term in clause (a) of
the definition of “Prepayment Event”.

 

“Prepayment Event” means (a) any Disposition of any property of the Borrower or
any Subsidiary (other than any Disposition permitted under Sections 7.05(a),
(b), and (only with respect to any exchange of assets) (c)) (each a “Prepayment
Asset Sale”), (b) any Recovery Event and (c) the issuance or incurrence of any
Indebtedness under Section 7.01(f).

 

“Prime Rate” means the rate of interest per annum publicly announced from time
to time by JPMCB as its prime rate in effect at its principal office in New York
City; each change in the Prime Rate shall be effective from and including the
date such change is publicly announced as being effective.

 

“Program Services Agreements” means any agreement entered into by the Borrower
or any of its Subsidiaries (other than License Subsidiaries) in accordance with
Section 7.15 relating to a Contract Station, pursuant to which agreement the
Borrower or any of its Subsidiaries (other than License Subsidiaries) will
obtain the right to program and sell advertising on a substantial portion of
such Contract Station’s inventory of broadcast time.

 

25

--------------------------------------------------------------------------------


 

“Put Obligations” means the obligations of the Borrower or any of its
Subsidiaries to purchase certain assets of any Station with respect to which the
Borrower or such Subsidiary shall have entered into an Outsourcing Agreement.

 

“Qualifying Balances” means, as at any date, the aggregate amount of cash on
hand of the Borrower and its Subsidiaries on such date (excluding amounts held
in the Initial Second Priority Debt Proceeds Collateral Account); provided that
(a) Qualifying Balances shall in no event at any time exceed $75,000,000 in the
aggregate for purposes of this definition and (b) the Qualifying Balances shall
be deemed to be zero for any day on which (i) an Event of Default shall have
occurred and be continuing or (ii) the total Revolving Exposure has been in
excess of $10,000,000 for more than ten consecutive days.

 

“Quarterly Dates” means the last Business Day of March, June, September and
December in each year, the first of which shall be the first such day after the
date hereof.

 

“Receivables” means, as at any date, the unpaid portion of the obligation, as
stated on the respective billing statement, of a customer of the Borrower or any
Subsidiary Guarantor in respect of the sale of advertising time or other
services provided or goods sold by the Borrower or any Subsidiary Guarantor, as
the case may be, to such customer.

 

“Real Estate Collateral Requirement” means the requirement that, with respect to
each owned or leased Real Property required to be subject to a Mortgage under
the Fourth Restatement Effective Date Collateral Requirement or the Collateral
and Guarantee Requirement, as applicable, the Administrative Agent shall have
received (each in form and substance satisfactory to the Administrative Agent):

 

(a)           a Mortgage duly executed and delivered by the relevant Obligor
that is the record owner of such property or lessee of leased property, in form
for recording in the recording office of the jurisdiction where such property to
be encumbered thereby is situated, in favor of the Administrative Agent for the
benefit of the Secured Parties (in such number of copies as the Administrative
Agent shall have requested), together with such other instruments as shall be
necessary or appropriate (in the reasonable judgment of the Administrative
Agent) to create a Lien under applicable law, all of which shall be in form and
substance reasonably satisfactory to Administrative Agent, which Mortgage and
other instruments shall be effective to create and/or maintain a first priority
Lien on such property, subject to no Liens other than Liens permitted under
Section 7.02 applicable to such property;

 

(b)           a flood hazard determination for such property;

 

(c)           with respect to each such leased property under which any Obligor
is lessee, (i) executed consent and estoppel agreements from the relevant
landlord(s) and (ii) executed memoranda of leases or other documents evidencing
the existence of the leases, in each case, in recordable form reasonably
satisfactory to the Administrative Agent to ensure the leases are “mortgageable”
as determined by the Administrative Agent;

 

(d)           a fully paid policy of title insurance (or marked binding pro
forma having the same effect of a title insurance policy) in the form reasonably
approved by the Administrative Agent insuring the Lien of the Mortgage
encumbering such property as a valid first priority Lien (subject to this
clause (d)) on such property and fixtures described therein, which policy of
title insurance (or marked binding pro forma having the same effect of a title
insurance policy) shall be in an amount reasonably satisfactory to the
Administrative Agent and shall (i) be issued by the

 

26

--------------------------------------------------------------------------------


 

Title Company, (ii) include such coinsurance and reinsurance arrangements (with
provisions for direct access) as shall be reasonably acceptable to the
Administrative Agent, (iii) have been supplemented by such endorsements or
affirmative insurance, if available, as shall be reasonably requested by the
Administrative Agent, (iv) contain no exceptions to title other than exceptions
for Liens permitted under Section 7.02 and other exceptions reasonably
acceptable to the Administrative Agent; provided that, with respect to the legal
descriptions attached to the Mortgages encumbering the Mortgaged Properties
insured by the policies of title insurance described by this clause (d), in the
event the Administrative Agent determines at any time that any Mortgage does not
include all of the Real Property which is owned by the Borrower or any
Subsidiary at that particular site, then upon written notice of the
Administrative Agent, the Borrower or such Subsidiary, as applicable, shall
execute and deliver (at the sole cost and expense of the Borrower) all necessary
documentation, including without limitation an amendment to the applicable
Mortgage, to cause the unencumbered portion of such Real Property to be included
in such Mortgage;

 

(e)           evidence reasonably acceptable to the Administrative Agent of
payment by the Borrower of all title insurance premiums, search and examination
charges, mortgage, filing and recording taxes, fees and related charges required
for the recording of such Mortgage;

 

(f)            if the Administrative Agent or the Required Lenders reasonably
determine that they are required by law or regulation to have appraisals
prepared in respect of any Mortgaged Property, the Borrower will cooperate with
the Administrative Agent in obtaining appraisals which satisfy the applicable
requirements of the Real Estate Appraisal Reform Amendments of the Financial
Institution Reform, Recovery and Enforcement Act of 1989, as amended, or any
other law or regulation and which shall otherwise be in form and substance
reasonably satisfactory to the Administrative Agent, and the Borrower shall pay
all reasonable fees and expenses incurred by the Administrative Agent in
connection therewith (it being understood that no such appraisals shall be
required in connection with the Fourth Restatement Effective Date Collateral
Requirement);

 

(g)           all such other documents, instruments or items (including UCC
fixture filings) as shall be reasonably necessary in the opinion of the
Administrative Agent (or its counsel) to create a valid and perfected first
priority mortgage Lien on such property subject only to Liens permitted under
Section 7.02, including such affidavits and instruments of indemnifications by
the Borrower and the relevant Subsidiary as shall be reasonably required to
induce the Title Company to issue the policy or policies (or commitment) and
endorsements contemplated in clause (d) above; and

 

(h)           customary opinions (addressed to the Administrative Agent and the
Lenders) of local counsel for the relevant Obligor (i) in the state in which the
relevant Mortgaged Properties are located, with respect to the enforceability
and perfection of such Mortgage covering such Mortgaged Properties and any
related fixture filings in form and substance reasonably satisfactory to the
Administrative Agent and (ii) if requested by the Administrative Agent, in the
state in which such Obligor is organized and formed, with respect to, among
other matters, the valid existence, corporate power and authority of such
Obligor in the granting of such Mortgage.

 

“Real Property” means, collectively, all right, title and interest of the
Borrower or any Subsidiary in and to any and all parcels of real property owned,
leased or otherwise operated by the Borrower or any Subsidiary together with all
improvements and appurtenant fixtures, easements and other property and rights
incidental to the ownership, lease or operation thereof.

 

27

--------------------------------------------------------------------------------


 

“Receivables and Related Assets” means Receivables and any instruments,
documents, chattel paper, obligations, general intangibles and other similar
assets, in each case, relating to such Receivables.

 

“Receivables Financing” means the sale of Receivables and Related Assets on
terms and pursuant to documentation satisfactory in form and substance to the
Administrative Agent.

 

“Receivables Subsidiary” means a Wholly Owned Subsidiary of the Borrower
established for the limited purpose of acquiring and financing Receivables and
Related Assets pursuant to any Receivables Financing.

 

“Recovery Event” means any settlement of or payment in respect of any property
or casualty insurance claim (but not to the extent such claim compensates for
any loss of revenues or interruption of business or operations caused thereby)
or any condemnation or similar proceeding or taking under power of eminent
domain relating to any asset of the Borrower or any of its Subsidiaries with a
value in excess of $500,000.

 

“Refinanced Term Loans” has the meaning assigned to such term in
Section 2.09(d).

 

“Register” has the meaning assigned to such term in Section 10.04(b).

 

“Registered Equivalent Notes” means, with respect to any notes originally issued
in a Rule 144A or other private placement transaction under the Securities Act
of 1933, as amended, substantially identical notes (having the same Guarantees)
issued in a dollar for dollar exchange therefor pursuant to an exchange offer
registered with the SEC.

 

“Reinvestment Deferred Amount” means, with respect to any Reinvestment Event,
the aggregate Net Cash Proceeds received by the Borrower or any of its
Subsidiaries in connection therewith that are not applied to prepay the Loans
pursuant to Section 2.09(b) as a result of the delivery of a Reinvestment
Notice.

 

“Reinvestment Event” means any Disposition or Recovery Event constituting a
Prepayment Event in respect of which the Borrower has delivered a Reinvestment
Notice.

 

“Reinvestment Notice” means a written notice executed by a Financial Officer
stating that no Event of Default has occurred and is continuing and that the
Borrower (directly or indirectly through a Subsidiary) intends and expects to
use all or a specified portion of the Net Cash Proceeds of a Disposition or
Recovery Event constituting a Prepayment Event to make a Permitted Reinvestment
(and specifying such expected use).

 

“Reinvestment Prepayment Amount” means, with respect to any Reinvestment Event,
the Reinvestment Deferred Amount relating thereto less any amount expended prior
to the relevant Reinvestment Prepayment Date to make a Permitted Reinvestment.

 

“Reinvestment Prepayment Date” means, with respect to any Reinvestment Event,
the earlier of (a) the date occurring one year after such Reinvestment Event and
(b) the date on which the Borrower shall have determined not to, or shall have
otherwise ceased to, use all or any portion of the relevant Reinvestment
Deferred Amount with respect to such Reinvestment Event for the expected use
pursuant to the relevant Reinvestment Notice.

 

28

--------------------------------------------------------------------------------


 

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, trustees, officers, employees, agents
and advisors of such Person and such Person’s Affiliates.

 

“Release” means any release, spill, emission, leaking, pumping, injection,
deposit, disposal, discharge, dispersal, leaching or migration into the indoor
or outdoor environment, including, without limitation, the movement of Hazardous
Materials through ambient air, soil, surface water, ground water, wetlands, land
or subsurface strata.

 

“Relevant Application Date” means (a) with respect to any Prepayment Asset Sale
or Recovery Event, (i) on or prior to the fifth Business Day after receipt of
the Net Cash Proceeds thereof (unless, prior thereto, a Reinvestment Notice
shall have been delivered to the Administrative Agent in respect thereof) and
(ii) each Reinvestment Prepayment Date with respect thereto; and (b) with
respect to any issuance or incurrence of any Indebtedness under Section 7.01(f),
on or prior to the fifth Business Day after receipt of the Net Cash Proceeds
thereof.

 

“Relevant Percentage” means, with respect to any Prepayment Event, 100%.

 

“Representative” means, with respect to any Indebtedness and the holders
thereof, the trustee, administrative agent, collateral agent, security agent or
similar agent under the indenture or agreement pursuant to which such
Indebtedness is issued, incurred or otherwise obtained, as the case may be, and
in each case its successors in such capacity.

 

“Required Lenders” means, at any time, subject to the last paragraph of
Section 10.02(b), Lenders having Revolving Exposures, outstanding Term Loans,
outstanding Incremental Loans and unused Commitments representing more than 50%
of the sum of the total Revolving Exposures, outstanding Term Loans, outstanding
Incremental Loans and unused Commitments at such time.  The “Required Lenders”
of a particular Class of Loans means Lenders having Revolving Exposures,
outstanding Term Loans, outstanding Incremental Loans and unused Commitments of
such Class representing more than 50% of the total Revolving Exposures,
outstanding Term Loans, outstanding Incremental Loans and unused Commitments of
such Class at such time (e.g., “Required Revolving Lenders” means, at any time,
the Revolving Lenders having Revolving Exposures and unused Revolving
Commitments representing more than 50% of the total Revolving Exposures and
total unused Revolving Commitments at such time).

 

“Restricted Payment” means (a) any dividend or other distribution (whether in
cash, securities or other property but excluding dividends payable solely in
additional shares of common stock of the Borrower) with respect to any shares of
any class of Capital Stock of the Borrower or any of its Subsidiaries, or any
payment (whether in cash, securities or other property), including any sinking
fund or similar deposit, on account of the purchase, redemption, retirement,
acquisition, cancellation or termination of any such shares of Capital Stock of
the Borrower or any option, warrant or other right to acquire any such shares of
Capital Stock of the Borrower and (b) any management fee or royalty fee payable
by the Borrower or any Subsidiary to the Holding Company.

 

“Revolving Availability Period” means with respect to the Revolving Lenders and
their Revolving Commitments, the period from and including the Fourth
Restatement Effective Date to but excluding the earlier of (a) the Revolving
Maturity Date and (b) the date of termination of the Revolving Commitments of
such Lenders.

 

“Revolving Commitment” means, with respect to each Lender, the commitment, if
any, of such Lender to make Revolving Loans and to acquire participations in
Swing Line Loans and Letters

 

29

--------------------------------------------------------------------------------


 

of Credit hereunder, expressed as an amount representing the maximum aggregate
amount of such Lender’s Revolving Exposure hereunder, as such commitment may be
(a) reduced from time to time pursuant to Section 2.07 and (b) reduced or
increased from time to time pursuant to assignments by or to such Lender
pursuant to Section 10.04.  As of the Fourth Restatement Effective Date, the
amount of each Revolving Lender’s Revolving Commitment is set forth in Schedule
1.01(a).

 

“Revolving Exposure” means, with respect to any Lender at any time, the sum of
the outstanding principal amount of such Lender’s Revolving Loans and its
LC Exposure and Swing Line Exposure at such time.

 

“Revolving Lender” means a Lender with a Revolving Commitment or, if the
Revolving Commitments have (or the Revolving Commitment of the relevant
Revolving Lender has) terminated or expired, a Lender with Revolving Exposure.

 

“Revolving Lender Addendum” means, with respect to any Revolving Lender, a
Lender Addendum substantially in the form of Exhibit G-2, executed by such
Revolving Lender and delivered pursuant to Section 5.01(a).

 

“Revolving Loan” means a Loan made pursuant to Section 2.01(a).

 

“Revolving Maturity Date” means March 15, 2016 (or if such date is not a
Business Day, the immediately preceding Business Day).

 

“Rule 144A” means Rule 144A of the Securities Act of 1933, as amended from time
to time.

 

“S&P” means Standard & Poor’s Financial Services LLC.

 

“SBG Subsidiary Guarantor” means (a) each Designated SBG Subsidiary and (b) each
other Subsidiary of the Holding Company that becomes a “Subsidiary Guarantor”
after the Fourth Restatement Effective Date pursuant to Section 6.10(b), in each
case, so long as such Subsidiary remains an SBG Subsidiary Guarantor hereunder.

 

“SBG Subsidiary Joinder Agreement” means a Joinder Agreement substantially in
the form of Exhibit B-2 (or other instrument satisfactory to the Administrative
Agent) by a Subsidiary of the Holding Company that, pursuant to the Collateral
and Guarantee Requirement, becomes, a “SBG Subsidiary Guarantor” hereunder and
an “Obligor” under the Security Agreement.

 

“SEC” means the Securities and Exchange Commission, or any regulatory body that
succeeds to the functions thereof.

 

“Second Amendment” means the Second Amendment to this Agreement, dated as of
March 15, 2011, among the Borrower, the Holding Company, the Guarantors, the
Lenders party thereto and the Administrative Agent.

 

“Second Amendment Effective Date” means the date on which all conditions set
forth in Section 7 of the Second Amendment are satisfied.

 

“Second Lien Intercreditor Agreement” means that certain Second Lien
Intercreditor Agreement among the Obligors, the Administrative Agent, the
Representative or Representatives for

 

30

--------------------------------------------------------------------------------


 

holders of the Initial Second Priority Lien Debt and certain other parties
thereto, substantially in the form of Exhibit E.

 

“Second Priority Debt” means (a) the Initial Second Priority Debt and (b) any
Additional Second Priority Debt.

 

“Second Priority Debt Documents” means, collectively, (a) the Initial Second
Priority Debt Documents and (b) the Additional Second Priority Debt Documents.

 

“Second Priority Debt Indentures” means (a) the Initial Second Priority Debt
Indentures, and (b) the Additional Second Priority Debt Indentures.

 

“Secured Hedging Agreements” means any Hedging Agreement permitted under
Section 7.19 that is entered into between the Borrower or any Subsidiary and any
Hedge Party.

 

“Secured Indebtedness Ratio” means the “Secured Debt to Operating Cash Flow
Ratio” (as such term, together with any related definitions or other provisions
used or referred to therein, are defined in the Initial Second Priority Debt
Indenture as in effect on the Fourth Restatement Effective Date, which term,
definitions and other provisions are hereby incorporated herein by reference)
(it being the intent hereof that the calculation of “Senior Indebtedness Ratio”
for purposes of Section 7.01(j)(iii)(B) as at any date shall be made on the same
basis as if such ratio were calculated on such date under Section 1008(a)(ii) of
the Initial Second Priority Debt Indenture as in effect on the Fourth
Restatement Effective Date).

 

“Secured Parties” means, collectively, the Administrative Agent, the Lenders,
the Swing Line Lender, the Issuing Lender, the Hedge Parties, each Supplemental
Administrative Agent and each co-agent or sub-agent appointed by the
Administrative Agent from time to time pursuant to Article IX.

 

“Security Agreement” means the Third Amended and Restated Security Agreement
between the Borrower, the Guarantors and the Administrative Agent, substantially
in the form of Exhibit A.

 

“Security Documents” means, collectively, the Security Agreement, the Mortgages,
the Intercreditor Agreements, each Consent and Agreement, all other pledge,
security and similar agreements entered into by any Obligor in connection with
this Agreement, all related intercreditor agreements, and all Uniform Commercial
Code financing statements required hereby or thereby to be filed with respect to
the security interests in personal property created pursuant thereto.

 

“Senior Subordinated Debt Indentures” means the 8% Senior Subordinated Note
Indenture and, after the respective issuances of any Permitted Subordinated
Refinancing Debt, the respective indentures under which the same are issued.

 

“Senior Unsecured Debt” means the Permitted Senior Unsecured Refinancing Debt
(including the senior unsecured Guarantees of such Indebtedness provided by any
Guarantor thereunder).

 

“Senior Unsecured Debt Documents” means the agreements and instruments
evidencing or providing for the Senior Unsecured Debt.

 

“Senior Unsecured Debt Indentures” means the indenture or indentures under which
the Senior Unsecured Debt shall be issued.

 

31

--------------------------------------------------------------------------------


 

“Separation Transaction” means the sale or separation of the non-television
business of the Holding Company in whole or in part, whether by asset sale or
otherwise.

 

“Series” has the meaning assigned to such term in Section 2.01(c).

 

“Smith Brothers” means Frederick G. Smith, David D. Smith, J. Duncan Smith and
Robert E. Smith.

 

“Specified Conditions” means, collectively, the Specified 8% Notes Refinancing
Condition and the Specified Leverage and Liquidity Conditions.

 

“Specified 8% Notes Refinancing” means, (i) the refinancing of at least 90% of
the 8% Senior Subordinated Notes with the proceeds of unsecured Indebtedness of
the Borrower and (ii) solely to the extent that not more than 10% of the 8%
Senior Subordinated Notes remain outstanding after giving effect to any
refinancing described in clause (i) above, the purchase, repurchase, or
redemption thereof for cash in an amount not to exceed $25,000,000.

 

“Specified 8% Notes Refinancing Condition” means at least 90% of the 8% Senior
Subordinated Notes outstanding on the First Amendment Effective Date shall have
been refinanced in connection with a Specified 8% Notes Refinancing of the type
described in clause (i) of the definition thereof.

 

“Specified Incremental Loans” has the meaning assigned to such term in
Section 2.01(c).

 

“Specified Leverage and Liquidity Conditions” means, in respect of a
contemplated transaction or Restricted Payment, the requirement that:

 

(a)           before and after giving effect to such transaction or Restricted
Payment, no Default shall have occurred and be continuing or would result
therefrom;

 

(b)           at the time of such transaction or Restricted Payment, the
Borrower shall be in compliance with the Total Indebtedness Ratio required under
Section 7.11(c), calculated on a pro forma basis as if such transaction or
Restricted Payment had been consummated on the last day of the most recent
period of four consecutive fiscal quarters of the Borrower;

 

(c)           at the time of such transaction or Restricted Payment, the
Borrower is in compliance with the Specified Second Lien Indebtedness Leverage
Test, calculated on a pro forma basis as if the Separation Transaction had been
consummated on the last day of the most recent period of four consecutive fiscal
quarters of the Borrower;

 

(d)           at the time of such transaction or Restricted Payment, the First
Lien Indebtedness Ratio shall not be greater than 2.00 to 1.00, calculated on a
pro forma basis as if such transaction or restricted payment had been
consummated on the last day of the most recent period of four consecutive fiscal
quarters of the Borrower; and

 

(e)           after giving effect to such transaction or Restricted Payment, the
sum of (x) the then unused Revolving Commitments plus (y) the aggregate cash
included in the cash accounts listed on the consolidated balance sheet of the
Borrower and its Subsidiaries as at such date (to the extent the use thereof for
application to payment of Indebtedness is not prohibited by law or any contract
to which the Borrower or any of its Subsidiaries is a party) shall total at
least $35,000,000.

 

32

--------------------------------------------------------------------------------


 

“Specified Second Lien Indebtedness Leverage Test” has the meaning set forth on
Annex I.

 

“Stations” means the Owned Stations and the Contract Stations.

 

“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board to which the Administrative Agent is subject for
eurocurrency funding (currently referred to as “Eurocurrency Liabilities” in
Regulation D of the Board).  Such reserve percentages shall include those
imposed pursuant to such Regulation D.  Eurodollar Loans shall be deemed to
constitute eurocurrency funding and to be subject to such reserve requirements
without benefit of or credit for proration, exemptions or offsets that may be
available from time to time to any Lender under such Regulation D or any
comparable regulation.  The Statutory Reserve Rate shall be adjusted
automatically on and as of the effective date of any change in any reserve
percentage.

 

“Subordinated Debt” means (a) the 8% Senior Subordinated Notes, (b) Subordinated
Film Indebtedness and (c) any Permitted Subordinated Refinancing Debt

 

“Subordinated Debt Documents” means the agreements and instruments evidencing or
providing for Subordinated Debt.

 

“Subordinated Film Indebtedness” means Film Obligations of the Borrower and its
Subsidiaries which are subordinated to the obligations of the Borrower and its
Subsidiaries hereunder on terms and conditions, and the other provisions of
which are, satisfactory to the Administrative Agent.

 

“Subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be consolidated with those of the parent in the
parent’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date, as well as any other
corporation, limited liability company, partnership, association or other entity
(a) of which securities or other ownership interests representing more than 50%
of the equity or more than 50% of the ordinary voting power or, in the case of a
partnership, more than 50% of the general partnership interests are, as of such
date, owned, controlled or held, or (b) that is, as of such date, otherwise
Controlled or by the parent and/or one or more subsidiaries of the parent. 
“Wholly Owned Subsidiary” means any such corporation, partnership or other
entity of which all of such securities or other ownership interests (other than,
in the case of a corporation, directors’ qualifying shares) are so owned or
controlled.  Notwithstanding anything contained herein to the contrary, (i) no
Unrestricted Subsidiary shall be deemed to be a Subsidiary of the Borrower or of
a Subsidiary of the Borrower for the purpose of this Agreement except as
otherwise expressly provided herein, (ii) each Designated SBG Subsidiary shall
be deemed to be a Subsidiary of the Borrower for all purposes of this Agreement
(including Articles IV, VI, VII and VIII (unless the context otherwise
requires)) and shall comply with the provisions of Section 6.09 or Section 6.10,
as applicable, and (iii) each Excluded Non-Media Subsidiary shall be a
Subsidiary of the Borrower for all purposes of this Agreement.  Unless otherwise
specified, “Subsidiary” means a Subsidiary of the Borrower.

 

“Subsidiary Guarantor” means, collectively, (a) each of the Subsidiaries of the
Borrower (including the Designated SBG Subsidiaries) identified under the
caption “SUBSIDIARY GUARANTORS” on the signature pages hereto, (b) each
Subsidiary of the Borrower that becomes a “Subsidiary Guarantor” after the date
hereof pursuant to Section 6.09 or 6.11 and (c) each other SBG Subsidiary
Guarantor.

 

33

--------------------------------------------------------------------------------


 

“Supplemental Administrative Agent” has the meaning assigned to such term in
Article IX.

 

“Swing Line Exposure” means, at any time, the aggregate principal amount of all
Swing Line Loans outstanding at such time.  The Swing Line Exposure of any
Lender at any time shall be its Applicable Percentage of the total Swing Line
Exposure at such time.

 

“Swing Line Lender” means JPMCB, in its capacity as lender of Swing Line Loans
hereunder.

 

“Swing Line Loan” means a Loan made pursuant to Section 2.01(d).

 

“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, charges or withholdings imposed by any Governmental Authority.

 

“Tender Offer” means the tender offers commenced by the Borrower for the Holding
Company Convertible Notes on October 8, 2009.

 

“Tender Offer Transactions” means (a) the consummation of the Tender Offer
pursuant to which the Borrower shall purchase all of the Holding Company
Convertible Notes that are tendered thereunder and (b) the dividend,
distribution or transfer by the Borrower to the Holding Company of the Holding
Company Convertible Notes tendered to and purchased by the Borrower pursuant to
the Tender Offer for immediate retirement or cancellation by the Holding
Company.

 

“Term Loan Commitment” means a Tranche A Term Loan Commitment, a Tranche B Term
Loan Commitment or a Tranche B-1 Term Loan Commitment.

 

“Term Loan Lender” means a Tranche A Term Loan Lender, a Tranche B Term Loan
Lender or the Tranche B-1 Term Loan Lender, as applicable.

 

“Term Loan Maturity Date” means the Tranche A Term Loan Maturity Date, the
Tranche B Term Loan Maturity Date or the Tranche B-1 Term Loan Maturity Date, as
applicable.

 

“Term Loans” means, collectively, the Tranche A Term Loans, the Tranche B Term
Loans and the Tranche B-1 Term Loans.

 

“Third Amendment” means the Third Amendment to this Agreement, dated as of
December 16, 2011, among the Borrower, the Holding Company, the Guarantors, the
Lenders party thereto and the Administrative Agent.

 

“Third Amendment Effective Date” means the date on which all conditions set
forth in Section 5 of the Third Amendment are satisfied.

 

“Title Company” means Chicago Title Insurance Company or any other title
insurance company agreed to from time to time by the Administrative Agent and
the Borrower.

 

“Total Indebtedness” means, as at any date, all Indebtedness of the Borrower and
its Subsidiaries outstanding on such date (determined on a consolidated basis
without duplication in accordance with GAAP) minus all Qualifying Balances on
such date.

 

34

--------------------------------------------------------------------------------


 

“Total Indebtedness Ratio” means, as at any date, the ratio of (a) Total
Indebtedness on such date to (b) EBITDA for the period of four fiscal quarters
ending on or most recently ended prior to such date.

 

“Tranche A Term Loan” means a Loan made pursuant to Section 2.01(b)(iii).

 

“Tranche A Term Loan Commitment” means, with respect to each Lender, the
commitment, if any, of such Lender to make a Tranche A Term Loan to the Borrower
hereunder in a principal amount equal to the amount set forth on Schedule I of
the Second Amendment.

 

“Tranche A Term Loan Lender” means a Lender with an outstanding Tranche A Term
Loan Commitment or an outstanding Tranche A Term Loan.

 

“Tranche A Term Loan Maturity Date” means March 15, 2016 (or if such date is not
a Business Day, the immediately preceding Business Day).

 

“Tranche A Term Loan Principal Payment Dates” means (a) the Quarterly Dates
falling on or nearest to March 31, June 30, September 30 and December 31 of each
year, commencing with the Quarterly Dates falling on or nearest to March 31,
2012, and (b) the Tranche A Term Loan Maturity Date.

 

“Tranche B Term Loan” means a Loan made pursuant to Section 2.01(b)(i), which
shall initially be made as an ABR Loan but thereafter may be an ABR Loan and/or
a Eurodollar Loan.

 

“Tranche B Term Loan Commitment” means, with respect to each Lender, the
commitment, if any, of such Lender to make a Tranche B Term Loan to the Borrower
hereunder in a principal amount equal to the amount set forth on Schedule II of
the Second Amendment.

 

“Tranche B Term Loan Lender” means a Lender with an outstanding Tranche B Term
Loan Commitment or an outstanding Tranche B Term Loan.

 

“Tranche B Term Loan Lender Addendum” means, with respect to any Tranche B Term
Loan Lender, a Tranche B Term Loan Lender Addendum substantially in the form of
Exhibit G-1, executed by such Tranche B Term Loan Lender and delivered pursuant
to Section 5.01(a).

 

“Tranche B Term Loan Maturity Date” means October 29, 2016 (or if such date is
not a Business Day, the immediately preceding Business Day).

 

“Tranche B Term Loan Principal Payment Dates” means (a) the Quarterly Dates
falling on or nearest to March 31, June 30, September 30 and December 31 of each
year, commencing with the Quarterly Dates falling on or nearest to March 31,
2011, and (b) the Tranche B Term Loan Maturity Date.

 

“Tranche B-1 Term Loan” means the Loan made pursuant to Section 2.01(b)(ii),
which shall be an ABR Loan only.  Notwithstanding anything herein to the
contrary, there shall only be a single Tranche B-1 Term Loan made hereunder by
the Tranche B-1 Term Loan Lender.

 

“Tranche B-1 Term Loan Commitment” means the commitment of JPMCB to make a
Tranche B-1 Term Loan to the Borrower hereunder in a principal amount equal up
to $12,000,000.

 

“Tranche B-1 Term Loan Lender” means JPMCB.

 

“Tranche B-1 Term Loan Maturity Date” means the next Business Day after the
Fourth Restatement Effective Date.

 

35

--------------------------------------------------------------------------------


 

“Transactions” means the execution, delivery and performance by each Obligor of
this Agreement and the other Loan Documents to which such Obligor is intended to
be a party, the borrowing of Loans, the use of the proceeds thereof and the
issuance of Letters of Credit hereunder.

 

“TV/Radio Acquisition” means (a) the acquisition by the Borrower or any of its
Subsidiaries in accordance with the terms hereof of substantially all of the
assets (including Broadcast Licenses) of a television or radio station in the
United States in a single transaction (i.e., not by means of the acquisition of
an option for such assets and the subsequent exercise of such option), which for
the avoidance of doubt, shall include a transaction as described in
Section 6.09(b), (b)(i) the acquisition by the Borrower or any of its
Subsidiaries in accordance with the terms hereof of (x) substantially all of the
assets (other than Broadcast Licenses and other property required pursuant to
the rules and regulations of the FCC to be sold in connection with the transfer
of such Broadcast Licenses) of a television or radio station in the United
States and (y) an option to acquire the Broadcast Licenses and such other assets
of such television or radio station and (ii) the entering into by the Borrower
or any of its Subsidiaries of an agreement contemplated by the definition of
“Program Services Agreement” in this Section with respect to such station and
(c) the consummation of the acquisition of assets by the Borrower or any of its
Subsidiaries pursuant to the exercise of an option referred to in the preceding
clause (b)(i)(y), together with the termination of the related Program Services
Agreement referred to in the preceding clause (b)(ii).  As used in this
definition, the acquisition of assets shall be deemed to include reference to
the acquisition of the voting Capital Stock of the Person that owns such assets
and references to the acquisition and exercise of an option to acquire assets
shall be deemed to include the acquisition and exercise of the option to acquire
voting Capital Stock of the Person that owns such assets.

 

“TV/Radio Subsidiary” means any Subsidiary acquired in a TV/Radio Acquisition.

 

“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate or the Alternate Base Rate.

 

“Unrestricted Subsidiary” means (a) any Subsidiary (which term, for purposes of
this definition, shall refer only to a Subsidiary of Sinclair Television
Group, Inc.) which at the time of determination shall be an Unrestricted
Subsidiary (as designated by the board of directors of the Borrower, as provided
below) and (b) any Subsidiary of an Unrestricted Subsidiary.  After the Fourth
Restatement Effective Date, the Board of Directors of the Borrower may designate
any Subsidiary of the Borrower (including any newly acquired or newly formed
Subsidiary) to be an Unrestricted Subsidiary if all of the following conditions
apply: (i) such Subsidiary is not liable, directly or indirectly, with respect
to any Indebtedness other than Non-Recourse Indebtedness and has not guaranteed
or otherwise provided credit support at the time of such designation for any
Indebtedness of the Borrower or any of its Subsidiaries (other than an
Unrestricted Subsidiary); (ii) any Investment in such Subsidiary made as a
result of designating such Subsidiary an Unrestricted Subsidiary shall not
violate the provisions of Section 7.07(as if such Investment were deemed made at
the time of such designation); (iii) any designation of a Subsidiary as an
Unrestricted Subsidiary shall be treated as a Disposition of the assets of such
Subsidiary and shall not violate the provisions of
Section 7.05(c) or Section 7.09 (as if such Disposition were deemed made at the
time of such designation); (iv) after giving pro forma effect to the designation
of any Subsidiary as an Unrestricted Subsidiary, the Broadcast Cash Flow
attributable to all assets of the Unrestricted Subsidiaries for the twelve month
period ending on, or most recently ended prior to, the date of such designation
shall not exceed 25% of the Broadcast Cash Flow for the Borrower and its
Subsidiaries (including the Unrestricted Subsidiaries) for such period; and
(v) no Default shall have occurred and be continuing at the time of such
designation or would result therefrom.  If, at any time, any Unrestricted
Subsidiary would fail to meet the foregoing requirements as an Unrestricted
Subsidiary, it shall thereafter cease to be an Unrestricted Subsidiary for
purposes hereof.  Any such

 

36

--------------------------------------------------------------------------------


 

designation of an Unrestricted Subsidiary by the Board of Directors of the
Borrower shall be evidenced to the Administrative Agent by filing with the
Administrative Agent a board resolution giving effect to such designation and an
officer’s certificate certifying that such designation complies with the
foregoing conditions.  The Board of Directors of the Borrower may remove the
designation of Unrestricted Subsidiary by giving notice thereof to the
Administrative Agent; provided that, immediately after giving effect to the
removal of such designation, (x) no Default shall have occurred or be continuing
and (y) said removal of such designation shall not violate the provisions of
Section 7.04.  As of the Fourth Restatement Effective Date, the Unrestricted
Subsidiaries are Sinclair Radio of St. Louis, Inc., Tuscaloosa
Broadcasting, Inc. and Highwoods Joint Venture.

 

“USA PATRIOT Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001
(Title III of Pub. L. No. 107-56 (signed into law October 26, 2001)).

 

“US Registered IP” has the meaning assigned to such term in
Section 6.11(a)(iii).

 

“Wholly Owned Subsidiary” has the meaning assigned to such term in the
definition of “Subsidiary” in this Section.

 

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.

 

“Withholding Agent” means the Borrower and the Administrative Agent.

 

SECTION 1.02               Classification of Loans and Borrowings.  For purposes
of this Agreement, Loans may be classified and referred to by Class (e.g., a
“Revolving Loan”, a “Swing Line Loan”, a “Term Loan” or an “Incremental Loan”)
or by Type (e.g., a “Eurodollar Loan”) or by Class and Type (e.g., an “ABR
Revolving Loan”).  Borrowings also may be classified and referred to by
Class (e.g., a “Revolving Borrowing”) or by Type (e.g., a “Eurodollar
Borrowing”) or by Class and Type (e.g., an “ABR Revolving Borrowing”).

 

SECTION 1.03               Call Letters for Stations.  Each use of call letters
for any Station herein shall refer to the Station with such call letters, and
servicing the market, identified in Schedule 1.01(c).

 

SECTION 1.04               Terms Generally.  The definitions of terms herein
shall apply equally to the singular and plural forms of the terms defined. 
Whenever the context may require, any pronoun shall include the corresponding
masculine, feminine and neuter forms.  The words “include”, “includes” and
“including” shall be deemed to be followed by the phrase “without limitation”. 
The phrase “unreasonably withheld” shall be deemed to be followed by the phrase
“or delayed”.  The word “will” shall be construed to have the same meaning and
effect as the word “shall”.  Unless the context requires otherwise (a) any
definition of or reference to any agreement, instrument or other document herein
shall be construed as referring to such agreement, instrument or other document
as from time to time amended, supplemented or otherwise modified (subject to any
restrictions on such amendments, supplements or modifications set forth herein),
(b) any reference herein to any Person shall be construed to include such
Person’s successors and assigns, (c) the words “herein”, “hereof” and
“hereunder”, and words of similar import, shall be construed to refer to this
Agreement in its entirety and not to any particular provision hereof, (d) all
references herein to Articles, Sections, Exhibits and Schedules shall be
construed to refer to Articles and Sections of, and Exhibits and Schedules to,
this Agreement and (e) the words “asset” and “property” shall be construed to
have the same meaning and effect and to refer to any and all tangible and

 

37

--------------------------------------------------------------------------------


 

intangible assets and properties, including cash, securities, accounts and
contract rights. Capitalized terms that are used in Section 5.01 and not defined
herein but were defined in this Agreement as in effect prior to the Third
Amendment shall have the meanings given to them therein.

 

SECTION 1.05       Accounting Terms; GAAP.

 

(a)           Except as otherwise expressly provided herein, all accounting
terms used herein shall be interpreted, and all financial statements and
certificates and reports as to financial matters required to be delivered to the
Lenders hereunder shall (unless otherwise disclosed to the Lenders in writing at
the time of delivery thereof in the manner described in paragraph (b) of this
Section) be prepared, in accordance with generally accepted accounting
principles applied on a basis consistent with that used in the preparation of
the latest financial statements furnished to the Lenders hereunder (which, prior
to the first financial statements delivered under Section 6.01, shall mean the
financial statements referred to in Section 4.04).  All calculations made for
the purposes of determining compliance with the terms of this Agreement shall
(except as otherwise expressly provided herein) be made by application of
generally accepted accounting principles applied on a basis consistent with that
used in the preparation of the annual or quarterly financial statements
furnished to the Lenders pursuant to Section 6.01 (or, prior to the first
financial statements delivered under Section 6.01, used in the preparation of
the financial statements referred to in Section 4.04) unless (i) the Borrower
shall have objected in writing to determining such compliance on such basis at
the time of delivery of such financial statements or (ii) the Required Lenders
shall so object in writing within 30 days after delivery of such financial
statements, in either of which events such calculations shall be made on a basis
consistent with those used in the preparation of the latest financial statements
as to which such objection shall not have been made (which, if objection is made
in respect of the first financial statements delivered under Section 6.01, shall
mean the financial statements referred to in Section 4.04).  Notwithstanding
anything in this Section to the contrary, all income derived by any Subsidiary
or property held for sale (and accounted for as such under GAAP) shall be
included in calculating EBITDA for the period prior to the consummation of the
sale thereof.

 

(b)           The Borrower shall deliver to the Lenders at the same time as the
delivery of any annual or quarterly financial statement under Section 6.01 a
description in reasonable detail of any material variation between the
application of accounting principles employed in the preparation of such
statement and the application of accounting principles employed in the
preparation of the next preceding annual or quarterly financial statements as to
which no objection has been made in accordance with the last sentence of
paragraph (a) of this Section, and reasonable estimates of the difference
between such statements arising as a consequence thereof.

 

(c)           To enable the ready and consistent determination of compliance
with the covenants set forth in Article VII, the Borrower will not change the
last day of its fiscal year from December 31 of each year, or the last days of
the first three fiscal quarters in each of its fiscal years from March 31,
June 30 and September 30 of each year, respectively.

 

(d)           Except as expressly provided herein, (i) all calculations made
with respect to any period during which an Acquisition is consummated shall be
calculated on a pro forma basis as if such Acquisition had been consummated on
the first day of such period and as if any Indebtedness incurred or assumed in
connection with such Acquisition were outstanding throughout such period, using
such reasonable estimates and pro forma adjustments effected in accordance with
generally accepted accounting principles as the Borrower shall propose and the
Administrative Agent or Required Lenders shall approve and (ii) all calculations
made with respect to any period during which a Disposition is consummated shall
be calculated on a pro forma basis as if any such Disposition had been
consummated on the first day of such period and as if any prepayments actually
made in connection therewith had

 

38

--------------------------------------------------------------------------------


 

occurred on the first day of such period using such reasonable estimates and pro
forma adjustments effected in accordance with generally accepted accounting
principles as the Borrower shall propose and the Administrative Agent shall
approve; provided that if the Borrower proposes any such adjustments referred to
in the foregoing clause (i) resulting from pro forma expense savings with
respect to EBITDA or Broadcast Cash Flow as a result of an Acquisition (x) if
the Administrative Agent or Required Lenders do not object to such proposal
within 30 days after their receipt thereof, such proposal shall be deemed
accepted and (y) if the Administrative Agent or the Required Lenders do object
to such proposal within 30 days after their receipt thereof, EBITDA or Broadcast
Cash Flow, as the case may be, for the relevant period shall be deemed for
purposes hereof to be equal to the sum of EBITDA or Broadcast Cash Flow, as the
case may be, for the Borrower and its Subsidiaries for such period plus the
corresponding accounting items for the Person or assets that are the subject of
such Acquisition.  Notwithstanding the foregoing, if, prior to giving effect to
any proposed pro forma adjustments arising from pro forma expense savings, a
Default would occur as a result of an Acquisition, such adjustment shall require
approval of the Required Lenders prior to the consummation of such Acquisition.

 

ARTICLE II

 

THE CREDITS

 

SECTION 2.01       The Credits.

 

(a)           Revolving Loans.  Subject to the terms and conditions set forth
herein, each Revolving Lender agrees to make Revolving Loans to the Borrower
from time to time during the Revolving Availability Period for such Lender in an
aggregate principal amount that will not result in (i) such Lender’s Revolving
Exposure exceeding such Lender’s Revolving Commitment or (ii) the total
Revolving Exposures exceeding the total Revolving Commitments.  Within the
foregoing limits and subject to the terms and conditions set forth herein, the
Borrower may borrow, prepay and reborrow Revolving Loans.

 

(b)           Term Loans.

 

(i)            Subject to the terms and conditions set forth in the Second
Amendment, each Tranche B Term Loan Lender agrees to make a single Tranche B
Term Loan to the Borrower, on the Second Amendment Effective Date, in a
principal amount equal to such Tranche B Term Loan Lender’s Tranche B Term Loan
Commitment.  Amounts prepaid in respect of Tranche B Term Loans may not be
reborrowed.

 

(ii)           Subject to the terms and conditions set forth herein (including
Section 5.02), the Tranche B-1 Term Loan Lender agrees to make a single
Tranche B-1 Term Loan to the Borrower, on the Fourth Restatement Effective Date,
in a principal amount equal to such Tranche B-1 Term Loan Lender’s Tranche B-1
Term Loan Commitment.  Amounts prepaid in respect of Tranche B-1 Term Loans may
not be reborrowed.

 

(iii)          Subject to the terms and conditions set forth in the Second
Amendment, each Tranche A Term Loan Lender agrees to make a single Tranche A
Term Loan to the Borrower, on the Second Amendment Effective Date, in a
principal amount equal to such Tranche A Term Loan Lender’s Tranche A Term Loan
Commitment. Amounts prepaid in respect of Tranche A Term Loans may not be
reborrowed.

 

(c)           Incremental Loans.  The Borrower may at any time or from time to
time after the Third Amendment Effective Date, by written notice to the
Administrative Agent as provided below,

 

39

--------------------------------------------------------------------------------


 

request one or more Lenders (including Persons who shall become Incremental
Lenders pursuant to this Section 2.01(c)) to (x) provide additional Term Loans
or increase the amount of their Term Loans and/or (y) establish one or more
additional tranches of term loans hereunder (collectively, the “Incremental
Loans”); provided that (i)(A) the aggregate amount of Incremental Loans to be
used solely for the purposes permitted under Section 6.08(d)(i) (the “General
Incremental Loans”) shall not exceed $300,000,000; (B) the aggregate amount of
Incremental Loans to be used solely for the purposes permitted under
Section 6.08(d)(ii) (the “Specified Incremental Loans”) shall not exceed
$200,000,000; and (C) the aggregate amount of Incremental Loans to be used
solely for the purposes permitted under Section 6.08(d)(iii) (the “Additional
Specified Incremental Loans”) shall not exceed $530,000,000; (ii) both at the
time of any such request and upon the effectiveness of any Incremental Loan
Amendment with respect to an Incremental Loan, (A) no Default shall exist and
(B) the First Lien Indebtedness Ratio (determined on a pro forma basis as of the
relevant determination date as if such Incremental Loans had been outstanding on
the most recent period of four consecutive fiscal quarters) shall not be greater
than 3.00 to 1.00; (iii) each Person which the Borrower shall request to make an
Incremental Loan shall be subject to the prior consent of the Administrative
Agent (such consent not to be unreasonably withheld); (iv) each tranche of
Incremental Loans shall be in an aggregate principal amount that is not less
than $10,000,000 (or such lesser amount that represents all of the remaining
availability under the limits set forth in clause (i) above); (v) except for
Incremental Loans requested under clause (x) above that are Tranche A Term
Loans, the Incremental Loan Maturity Date of the Incremental Loans of any
Series shall not be earlier than the Tranche B Term Loan Maturity Date (except
that the scheduled final maturity of such Incremental Loans may be accelerated
pursuant to Section 2.08(b)), and the Average Life to Maturity of the
Incremental Loans shall be greater than the Average Life to Maturity of the
Tranche B Term Loans (except that Incremental Loans shall be entitled to
participate, to the extent provided in Section 2.09(b), in mandatory
prepayments); and (vi) except as otherwise provided in Section 6.09(a), the
Borrower shall within 30 days after the date a Person becomes a TV/Radio
Subsidiary cause the Collateral and Guarantee Requirement to be satisfied with
respect to such TV/Radio Subsidiary. Such notice shall specify (w) the amount of
such Incremental Loans and the Person or Persons to provide such Incremental
Loans, (x) the date on which such Incremental Loans shall be made, (y) the
Incremental Loan Maturity Date and the Incremental Loan Principal Payment Dates
(if any) for such Incremental Loans and (z) the Applicable Margin that will
apply to such Incremental Loans and (if applicable) the rate of the commitment
fee, if any, payable by the Borrower in respect of the commitment to make such
Incremental Loans, together with such other information reasonably requested by
the Administrative Agent in connection therewith.  Amounts prepaid in respect of
Incremental Loans may not be reborrowed.  Notwithstanding anything herein to the
contrary, no Lender shall be obligated to provide any Incremental Loans.

 

Any Person or Persons shall become an Incremental Lender hereunder upon
execution and delivery to the Administrative Agent of an Incremental Loan
Amendment (in form reasonable satisfactory to the Administrative Agent) by such
Person or Persons, the Borrower and the Administrative Agent; provided that the
effectiveness of such Incremental Loan Amendment shall be subject to the
satisfaction of each of the conditions set forth in this Section and Sections
5.02 and 5.03 (it being understood that all references to “date of such
Borrowing” or similar language in Section 5.02 shall be deemed to refer to the
effective date of such Incremental Loan Amendment) and such other conditions as
the parties to such Incremental Loan Amendment shall agree.  The Incremental
Loans made pursuant to the same Incremental Loan Amendment shall be deemed to be
a separate series (each a “Series”) of Incremental Loans for all purposes of
this Agreement.

 

(d)           Swing Line Loans.  Subject to the terms and conditions set forth
herein, the Swing Line Lender agrees to make Swing Line Loans to the Borrower
from time to time during the Revolving Availability Period in an aggregate
principal amount at any time outstanding that will not result in (i) the
aggregate principal amount of outstanding Swing Line Loans exceeding $10,000,000
or

 

40

--------------------------------------------------------------------------------


 

(ii) the total Revolving Exposures exceeding the total Revolving Commitments;
provided that the Swing Line Lender shall not be required to make a Swing Line
Loan to refinance an outstanding Swing Line Loan.  Each Swing Line Loan shall be
an ABR Loan.  Within the foregoing limits and subject to the terms and
conditions set forth herein, the Borrower may borrow, prepay and reborrow Swing
Line Loans.

 

To request a Swing Line Loan, the Borrower shall notify the Administrative Agent
of such request by telephone (confirmed by telecopy), not later than 12:00 noon,
New York City time, on the day of a proposed Swing Line Loan.  Each such notice
shall be irrevocable and shall specify the requested date (which shall be a
Business Day) and amount of the requested Swing Line Loan.  The Administrative
Agent will promptly advise the Swing Line Lender of any such notice received
from the Borrower.  The Swing Line Lender shall make each Swing Line Loan
available to the Borrower by means of a credit to the general deposit account of
the Borrower with the Swing Line Lender (or, in the case of a Swing Line Loan
made to finance the reimbursement of an LC Disbursement as provided in
Section 2.04(f), by remittance to the Issuing Lender) by 3:00 p.m., New York
City time, on the requested date of such Swing Line Loan.

 

The Swing Line Lender may by written notice given to the Administrative Agent
not later than 10:00 a.m., New York City time, on any Business Day require the
Revolving Lenders to acquire participations on such Business Day in all or a
portion of the Swing Line Loans outstanding.  Such notice to the Administrative
Agent shall specify the aggregate amount of Swing Line Loans in which Revolving
Lenders will participate.  Promptly upon receipt of such notice, the
Administrative Agent will give notice thereof to each Revolving Lender,
specifying in such notice such Revolving Lender’s Applicable Percentage of such
Swing Line Loan or Loans.  Each Revolving Lender hereby absolutely and
unconditionally agrees, upon receipt of notice as provided above in this
paragraph, to pay to the Administrative Agent, for account of the Swing Line
Lender, such Revolving Lender’s Applicable Percentage of such Swing Line Loan or
Loans.  Each Revolving Lender acknowledges and agrees that its obligation to
acquire participations in Swing Line Loans pursuant to this paragraph is
absolute and unconditional and shall not be affected by any circumstance
whatsoever, including the occurrence and continuance of a Default or reduction
or termination of the Commitments, and that each such payment shall be made
without any offset, abatement, withholding or reduction whatsoever.  Each
Revolving Lender shall comply with its obligation under this paragraph by wire
transfer of immediately available funds, in the same manner as provided in
Section 2.05 with respect to Loans made by such Revolving Lender (and
Section 2.07 shall apply, mutatis mutandis, to the payment obligations of the
Revolving Lenders), and the Administrative Agent shall promptly pay to the Swing
Line Lender the amounts so received by it from the Revolving Lenders.  The
Administrative Agent shall notify the Borrower of any participations in any
Swing Line Loan acquired pursuant to this paragraph, and thereafter payments in
respect of such Swing Line Loan shall be made to the Administrative Agent and
not to the Swing Line Lender.  Any amounts received by the Swing Line Lender
from the Borrower (or other party on behalf of the Borrower) in respect of a
Swing Line Loan after receipt by the Swing Line Lender of the proceeds of a sale
of participations therein shall be promptly remitted to the Administrative
Agent; any such amounts received by the Administrative Agent shall be promptly
remitted by the Administrative Agent to the Revolving Lenders that shall have
made their payments pursuant to this paragraph and to the Swing Line Lender, as
their interests may appear.  The purchase of participations in a Swing Line Loan
pursuant to this paragraph shall not relieve the Borrower of any default in the
payment thereof.

 

SECTION 2.02               Loans and Borrowings.

 

(a)           Obligations of Lenders.  Each Loan shall be made as part of a
Borrowing consisting of Loans of the same Class and Type made by the Lenders
ratably in accordance with their respective Commitments of the applicable
Class.  The failure of any Lender to make any Loan required to be made by it
shall not relieve any other Lender of its obligations hereunder; provided that
the

 

41

--------------------------------------------------------------------------------


 

Commitments of the Lenders are several and no Lender shall be responsible for
any other Lender’s failure to make Loans as required.

 

(b)           Type of Loans.  Subject to Section 2.12, each Borrowing shall be
comprised entirely of ABR Loans or Eurodollar Loans as the Borrower may request
in accordance herewith.  Each Lender at its option may make any Eurodollar Loan
by causing any domestic or foreign branch or Affiliate of such Lender to make
such Loan; provided that any exercise of such option shall not affect the
obligation of the Borrower to repay such Loan in accordance with the terms of
this Agreement.

 

(c)           Minimum Amounts; Limitation on Number of Borrowings.  At the
commencement of each Interest Period for any Eurodollar Borrowing, such
Borrowing shall be in an aggregate amount of $1,000,000 or a larger multiple of
$100,000.  At the time that each ABR Borrowing (including each Swing Line
Borrowing) is made, such Borrowing shall be in an aggregate amount equal to
$1,000,000 or a larger multiple of $100,000; provided that an ABR Borrowing
(including a Swing Line Borrowing) may be in an aggregate amount that is equal
to the entire unused balance of the total Commitments of the applicable Class or
that is required to finance the reimbursement of an LC Disbursement as
contemplated by Section 2.04(f).  Borrowings of more than one Type and Class may
be outstanding at the same time; provided that there shall not at any time be
more than a total of ten Eurodollar Borrowings outstanding.

 

SECTION 2.03               Requests for Borrowings.  To request a Borrowing, the
Borrower shall notify the Administrative Agent of such request by telephone
(a) in the case of a Eurodollar Borrowing, not later than 12:00 noon, New York
City time, three Business Days before the date of the proposed Borrowing or
(b) in the case of an ABR Borrowing (other than a Swing Line Borrowing), not
later than 12:00 noon, New York City time, one Business Day before the date of
the proposed Borrowing (except that with respect to the Tranche B Term Loans,
Tranche B-1 Term Loans and (if any) Revolving Loans requested to be made on the
Fourth Restatement Effective Date, the Borrower may make such request for such
Loans not later than 12:00 noon, New York City time, on such date).  Each such
telephonic Borrowing Request shall be irrevocable and shall be confirmed
promptly (but in no event later than the day on which such telephonic request
was made) by hand delivery or telecopy to the Administrative Agent of a written
Borrowing Request in a form approved by the Administrative Agent and signed by
the Borrower.  Each such telephonic and written Borrowing Request shall specify
the following information in compliance with Section 2.02:

 

(i)            whether the requested Borrowing is to be a Revolving Borrowing or
Term Borrowing;

 

(ii)           the aggregate amount of the requested Borrowing;

 

(iii)          the date of such Borrowing, which shall be a Business Day;

 

(iv)          whether such Borrowing is to be an ABR Borrowing or a Eurodollar
Borrowing;

 

(v)           in the case of a Eurodollar Borrowing, the initial Interest Period
to be applicable thereto, which shall be a period contemplated by the definition
of the term “Interest Period”; and

 

(vi)          the location and number of the Borrower’s account to which funds
are to be disbursed, which shall comply with the requirements of Section 2.05.

 

42

--------------------------------------------------------------------------------


 

If no election as to the Type of Borrowing is specified, then the requested
Borrowing shall be an ABR Borrowing (other than a Swing Line Borrowing).  If no
Interest Period is specified with respect to any requested Eurodollar Borrowing,
then the Borrower shall be deemed to have selected an Interest Period of one
month’s duration.  Promptly following receipt of a Borrowing Request in
accordance with this Section, the Administrative Agent shall advise each Lender
of the details thereof and of the amount of such Lender’s Loan to be made as
part of the requested Borrowing.

 

SECTION 2.04               Letters of Credit.

 

(a)           General.  Subject to the terms and conditions set forth herein, in
addition to the Loans provided for in Section 2.01, the Borrower may request the
Issuing Lender to issue, at any time and from time to time during the Revolving
Availability Period, Letters of Credit for its own account in such form as is
acceptable to the Issuing Lender in its reasonable determination.  Letters of
Credit issued hereunder shall constitute utilization of the Revolving
Commitments.  The letters of credit issued by JPMCB and outstanding under the
Existing Credit Agreement on the Fourth Restatement Effective Date as described
on Schedule 2.04(a) (the “Existing Letters of Credit”) shall be deemed to be
“Letters of Credit” for all purposes of this Agreement and the other Loan
Documents (and, for avoidance of doubt, the interests and participations therein
of all the Revolving Lenders in the Existing Letters of Credit as of the Fourth
Restatement Effective Date shall be deemed re-allocated ratably in proportion to
their respective Revolving Commitments as of such date).

 

(b)           Notice of Issuance, Amendment, Renewal or Extension.  To request
the issuance of a Letter of Credit (or the amendment, renewal or extension of an
outstanding Letter of Credit), the Borrower shall hand deliver or telecopy (or
transmit by electronic communication, if arrangements for doing so have been
approved by the Issuing Lender) to the Issuing Lender and the Administrative
Agent (reasonably in advance of the requested date of issuance, amendment,
renewal or extension) a notice requesting the issuance of a Letter of Credit, or
identifying the Letter of Credit to be amended, renewed or extended, and
specifying the date of issuance, amendment, renewal or extension (which shall be
a Business Day), the date on which such Letter of Credit is to expire (which
shall comply with paragraph (d) of this Section), the amount of such Letter of
Credit, the name and address of the beneficiary thereof and such other
information as shall be necessary to prepare, amend, renew or extend such Letter
of Credit.  If requested by the Issuing Lender, the Borrower also shall submit a
letter of credit application on the Issuing Lender’s standard form in connection
with any request for a Letter of Credit.  In the event of any inconsistency
between the terms and conditions of this Agreement and the terms and conditions
of any form of letter of credit application or other agreement submitted by the
Borrower to, or entered into by the Borrower with, the Issuing Lender relating
to any Letter of Credit, the terms and conditions of this Agreement shall
control.

 

(c)           Limitations on Amounts.  A Letter of Credit shall be issued,
amended, renewed or extended only if (and upon issuance, amendment, renewal or
extension of each Letter of Credit the Borrower shall be deemed to represent and
warrant that), after giving effect to such issuance, amendment, renewal or
extension (i) the aggregate LC Exposure of the Issuing Lender (determined for
these purposes without giving effect to the participations therein of the
Revolving Lenders pursuant to paragraph (e) of this Section) shall not exceed
$10,000,000 and (ii) the total Revolving Exposures shall not exceed the total
Revolving Commitments.

 

(d)           Expiration Date.  Each Letter of Credit shall expire at or prior
to the close of business on the earlier of (i) the date twelve months after the
date of issuance of such Letter of Credit (or, in the case of any renewal or
extension thereof, twelve months after the then-current expiration date of such
Letter of Credit, so long as such renewal or extension occurs within three
months of such then-current expiration date) and (ii) the date that is five
Business Days prior to the Revolving Maturity Date,

 

43

--------------------------------------------------------------------------------


 

provided that, notwithstanding clause (i) above (but subject to clause
(ii) above), a Letter of Credit may have an expiration date of longer than
twelve months if it shall be requested by the Borrower to support an obligation
having a corresponding term (provided that the Issuing Lender may require that
such Letter of Credit include customary early termination rights (which shall in
any event permit the respective beneficiary thereof to draw the full amount of
such Letter of Credit upon receipt of notice of termination from the Issuing
Lender)).

 

(e)           Participations.  By the issuance of a Letter of Credit (or an
amendment to a Letter of Credit increasing the amount thereof) by the Issuing
Lender, and without any further action on the part of the Issuing Lender or the
Revolving Lenders, the Issuing Lender hereby grants to each Revolving Lender,
and each Revolving Lender hereby acquires from the Issuing Lender, a
participation in such Letter of Credit equal to such Revolving Lender’s
Applicable Percentage of the aggregate amount available to be drawn under such
Letter of Credit.  Each Revolving Lender acknowledges and agrees that its
obligation to acquire participations pursuant to this paragraph in respect of
Letters of Credit is absolute and unconditional and shall not be affected by any
circumstance whatsoever, including any amendment, renewal or extension of any
Letter of Credit on the terms provided herein or the occurrence and continuance
of a Default or reduction or termination of the Commitments, and that each such
payment shall be made without any offset, abatement, withholding or reduction
whatsoever.

 

In consideration and in furtherance of the foregoing, each Revolving Lender
hereby absolutely and unconditionally agrees to pay to the Administrative Agent,
for the account of the Issuing Lender, such Revolving Lender’s Applicable
Percentage of each LC Disbursement made by the Issuing Lender promptly upon the
request of the Issuing Lender at any time from the time of such LC Disbursement
until such LC Disbursement is reimbursed by the Borrower or at any time after
any reimbursement payment is required to be refunded to the Borrower for any
reason.   Each such payment shall be made in the same manner as provided in
Section 2.08 with respect to Loans made by such Revolving Lender (and
Section 2.08 shall apply, mutatis mutandis, to the payment obligations of the
Revolving Lenders), and the Administrative Agent shall promptly pay to the
Issuing Lender the amounts so received by it from the Revolving Lenders. 
Promptly following receipt by the Administrative Agent of any payment from the
Borrower pursuant to paragraph (f) of this Section, the Administrative Agent
shall distribute such payment to the Issuing Lender or, to the extent that the
Revolving Lenders have made payments pursuant to this paragraph to reimburse the
Issuing Lender, then to such Revolving Lenders and the Issuing Lender as their
interests may appear.  Any payment made by a Revolving Lender pursuant to this
paragraph to reimburse the Issuing Lender for any LC Disbursement shall not
constitute a Loan and shall not relieve the Borrower of its obligation to
reimburse such LC Disbursement.

 

(f)            Reimbursement.  If the Issuing Lender shall make any LC
Disbursement in respect of a Letter of Credit, the Borrower shall reimburse the
Issuing Lender in respect of such LC Disbursement by paying to the
Administrative Agent an amount equal to such LC Disbursement not later than
1:00 p.m., New York City time, on (i) the Business Day that the Borrower
receives notice of such LC Disbursement, if such notice is received prior to
10:00 a.m., New York City time, or (ii) the Business Day immediately following
the day that the Borrower receives such notice, if such notice is not received
prior to such time, provided that, if such LC Disbursement is not less than
$1,000,000, the Borrower may, subject to the conditions to borrowing set forth
herein, request in accordance with Section 2.03 that such payment be financed
with an ABR Revolving Borrowing or a Swing Line Loan in an equivalent amount
and, to the extent so financed, the Borrower’s obligation to make such payment
shall be discharged and replaced by the resulting ABR Revolving Borrowing or
Swing Line Loan.

 

If the Borrower fails to make such payment when due, the Administrative Agent
shall notify each Revolving Lender of the applicable LC Disbursement, the
payment then due from the Borrower in respect thereof and such Lender’s
Applicable Percentage thereof.

 

44

--------------------------------------------------------------------------------


 

(g)           Obligations Absolute.  The Borrower’s obligation to reimburse LC
Disbursements as provided in paragraph (f) of this Section shall be absolute,
unconditional and irrevocable, and shall be performed strictly in accordance
with the terms of this Agreement under any and all circumstances whatsoever and
irrespective of (i) any lack of validity or enforceability of any Letter of
Credit, or any term or provision therein, (ii) any draft or other document
presented under a Letter of Credit proving to be forged, fraudulent or invalid
in any respect or any statement therein being untrue or inaccurate in any
respect, (iii) payment by the Issuing Lender under a Letter of Credit against
presentation of a draft or other document that does not comply strictly with the
terms of such Letter of Credit, and (iv) any other event or circumstance
whatsoever, whether or not similar to any of the foregoing, that might, but for
the provisions of this Section, constitute a legal or equitable discharge of the
Borrower’s obligations hereunder.

 

Neither the Administrative Agent, the Revolving Lenders nor the Issuing Lender,
nor any of their Related Parties, shall have any liability or responsibility by
reason of or in connection with the issuance or transfer of any Letter of Credit
by the Issuing Lender or any payment or failure to make any payment thereunder
(irrespective of any of the circumstances referred to in the preceding
sentence), or any error, omission, interruption, loss or delay in transmission
or delivery of any draft, notice or other communication under or relating to any
Letter of Credit (including any document required to make a drawing thereunder),
any error in interpretation of technical terms or any consequence arising from
causes beyond the control of the Issuing Lender; provided that the foregoing
shall not be construed to excuse the Issuing Lender from liability to the
Borrower to the extent of any direct damages (as opposed to consequential
damages, claims in respect of which are hereby waived by the Borrower to the
extent permitted by applicable law) suffered by the Borrower that are caused by
the Issuing Lender’s gross negligence or willful misconduct when determining
whether drafts and other documents presented under a Letter of Credit comply
with the terms thereof.  The parties hereto expressly agree that:

 

(i)            the Issuing Lender may accept documents that appear on their face
to be in substantial compliance with the terms of a Letter of Credit without
responsibility for further investigation, regardless of any notice or
information to the contrary, and may make payment upon presentation of documents
that appear on their face to be in substantial compliance with the terms of such
Letter of Credit;

 

(ii)           the Issuing Lender shall have the right, in its sole discretion,
to decline to accept such documents and to make such payment if such documents
are not in strict compliance with the terms of such Letter of Credit; and

 

(iii)          this sentence shall establish the standard of care to be
exercised by the Issuing Lender when determining whether drafts and other
documents presented under a Letter of Credit comply with the terms thereof (and
the parties hereto hereby waive, to the extent permitted by applicable law, any
standard of care inconsistent with the foregoing).

 

(h)           Disbursement Procedures.  The Issuing Lender shall, within a
reasonable time following its receipt thereof, examine all documents purporting
to represent a demand for payment under a Letter of Credit.  The Issuing Lender
shall promptly after such examination notify the Administrative Agent and the
Borrower by telephone (confirmed by telecopy) of such demand for payment and
whether the Issuing Lender has made or will make an LC Disbursement thereunder;
provided that any failure to give or delay in giving such notice shall not
relieve the Borrower of its obligation to reimburse the Issuing Lender and the
Revolving Lenders with respect to any such LC Disbursement.

 

(i)            Interim Interest.  If the Issuing Lender shall make any LC
Disbursement, then, unless the Borrower shall reimburse such LC Disbursement in
full on the date such LC Disbursement is

 

45

--------------------------------------------------------------------------------


 

made, the unpaid amount thereof shall bear interest, for each day from and
including the date such LC Disbursement is made to but excluding the date that
the Borrower reimburses such LC Disbursement, at the rate per annum then
applicable to ABR Loans; provided that, if the Borrower fails to reimburse such
LC Disbursement when due pursuant to paragraph (f) of this Section, then
Section 2.11(c) shall apply.  Interest accrued pursuant to this paragraph shall
be for the account of the Issuing Lender, except that interest accrued on and
after the date of payment by any Revolving Lender pursuant to paragraph (f) of
this Section to reimburse the Issuing Lender shall be for the account of such
Revolving Lender to the extent of such payment.

 

(j)            Replacement of the Issuing Lender.  The Issuing Lender may be
replaced at any time by written agreement among the Borrower, the Administrative
Agent, the replaced Issuing Lender and the successor Issuing Lender.  The
Administrative Agent shall notify the Revolving Lenders of any such replacement
of the Issuing Lender.  At the time any such replacement shall become effective,
the Borrower shall pay all unpaid fees accrued for the account of the replaced
Issuing Lender pursuant to Section 2.10(b).  From and after the effective date
of any such replacement, (i) the successor Issuing Lender shall have all the
rights and obligations of the replaced Issuing Lender under this Agreement with
respect to Letters of Credit to be issued thereafter and (ii) references herein
to the term “Issuing Lender” shall be deemed to refer to such successor or to
any previous Issuing Lender, or to such successor and all previous Issuing
Lenders, as the context shall require.  After the replacement of an Issuing
Lender hereunder, the replaced Issuing Lender shall remain a party hereto and
shall continue to have all the rights and obligations of an Issuing Lender under
this Agreement with respect to Letters of Credit issued by it prior to such
replacement, but shall not be required to issue additional Letters of Credit.

 

(k)           Cash Collateralization.  If an Event of Default shall occur and be
continuing and the Borrower receives notice from the Administrative Agent or the
Required Revolving Lenders (or, if the maturity of the Loans has been
accelerated, Required Revolving Lenders with LC Exposure representing more than
50% of the total LC Exposure) demanding the deposit of cash collateral pursuant
to this paragraph, the Borrower shall immediately deposit into a Collateral
Account an amount in cash equal to 105% of the LC Exposure as of such date
plus any accrued and unpaid interest thereon and any accrued and unpaid fees
under Section 2.10(b); provided that the obligation to deposit such cash
collateral shall become effective immediately, and such deposit shall become
immediately due and payable, without demand or other notice of any kind, upon
the occurrence of any Event of Default with respect to the Borrower described in
clause (g) or (h) of Article VIII.  Such deposit shall be held by the
Administrative Agent in such Collateral Account as collateral in the first
instance for the LC Exposure under this Agreement and thereafter for the payment
of the “Secured Obligations” under and as defined in the Security Agreement, and
for these purposes the Borrower hereby grants a security interest to the
Administrative Agent for the benefit of the Lenders in such Collateral Account
and in any financial assets (as defined in the Uniform Commercial Code) or other
property held therein.

 

(l)            Deliveries.  Promptly following the end of each calendar quarter,
the Issuing Lender shall deliver (through the Administrative Agent) to each
Revolving Lender and the Borrower a notice describing the aggregate amount of
all Letters of Credit outstanding at the end of such quarter.  Upon the request
of any Revolving Lender from time to time, the Issuing Lender shall deliver any
other information reasonably requested by such Revolving Lender with respect to
each Letter of Credit then outstanding.

 

SECTION 2.05               Funding of Borrowings.

 

(a)           Funding by Lenders.  Each Lender shall make each Loan to be made
by it hereunder on the proposed date thereof by wire transfer of immediately
available funds by 1:00 p.m., New York City time, to the account of the
Administrative Agent most recently designated by it for such

 

46

--------------------------------------------------------------------------------


 

purpose by notice to the Lenders, provided that Swing Line Loans shall be made
as provided in Section 2.01(d).  The Administrative Agent will make such Loans
available to the Borrower by promptly crediting the amounts so received, in like
funds, to an account of the Borrower maintained with the Administrative Agent in
New York City and designated by the Borrower in the applicable Borrowing
Request; provided that ABR Revolving Borrowings made to finance the
reimbursement of an LC Disbursement as provided in Section 2.04(f) shall be
remitted by the Administrative Agent to the Issuing Lender.

 

(b)           Presumption by the Administrative Agent.  Unless the
Administrative Agent shall have received notice from a Lender prior to the
proposed date of any Borrowing that such Lender will not make available to the
Administrative Agent such Lender’s share of such Borrowing, the Administrative
Agent may assume that such Lender has made such share available on such date in
accordance with paragraph (a) of this Section and may, in reliance upon such
assumption, make available to the Borrower a corresponding amount.  In such
event, if a Lender has not in fact made its share of the applicable Borrowing
available to the Administrative Agent, then the applicable Lender and the
Borrower severally agree to pay to the Administrative Agent forthwith on demand
such corresponding amount with interest thereon, for each day from and including
the date such amount is made available to the Borrower to but excluding the date
of payment to the Administrative Agent, at (i) in the case of such Lender, the
Federal Funds Effective Rate or (ii) in the case of the Borrower, the interest
rate applicable to ABR Loans.  If such Lender pays such amount to the
Administrative Agent, then such amount shall constitute such Lender’s Loan
included in such Borrowing.

 

SECTION 2.06               Interest Elections.

 

(a)           Elections by the Borrower for Borrowing.  Each Borrowing initially
shall be of the Type specified in the applicable Borrowing Request and, in the
case of a Eurodollar Borrowing, shall have an initial Interest Period as
specified in such Borrowing Request.  Thereafter, the Borrower may elect to
convert such Borrowing to a different Type or to continue such Borrowing and, in
the case of a Eurodollar Borrowing, may elect Interest Periods therefor, all as
provided in this Section.  The Borrower may elect different options with respect
to different portions of the affected Borrowing, in which case each such portion
shall be allocated ratably among the Lenders holding the Loans comprising such
Borrowing, and the Loans comprising each such portion shall be considered a
separate Borrowing.  This Section shall not apply to Swing Line Borrowings,
which may not be converted or continued.

 

(b)           Notice of Elections.  To make an election pursuant to this
Section, the Borrower shall notify the Administrative Agent of such election by
telephone by the time that a Borrowing Request would be required under
Section 2.03 if the Borrower were requesting a Borrowing of the Type resulting
from such election to be made on the effective date of such election.  Each such
telephonic Interest Election Request shall be irrevocable and shall be confirmed
promptly by hand delivery or telecopy to the Administrative Agent of a written
Interest Election Request in a form approved by the Administrative Agent and
signed by the Borrower.

 

(c)           Information in Interest Election Requests.  Each telephonic and
written Interest Election Request shall specify the following information in
compliance with Section 2.02:

 

(i)            the Borrowing to which such Interest Election Request applies
and, if different options are being elected with respect to different portions
thereof, the portions thereof to be allocated to each resulting Borrowing (in
which case the information to be specified pursuant to clauses (iii) and (iv) of
this paragraph shall be specified for each resulting Borrowing);

 

47

--------------------------------------------------------------------------------


 

(ii)           the effective date of the election made pursuant to such Interest
Election Request, which shall be a Business Day;

 

(iii)          whether the resulting Borrowing is to be an ABR Borrowing or a
Eurodollar Borrowing; and

 

(iv)          if the resulting Borrowing is a Eurodollar Borrowing, the Interest
Period to be applicable thereto after giving effect to such election, which
shall be a period contemplated by the definition of the term “Interest Period”.

 

If any such Interest Election Request requests a Eurodollar Borrowing but does
not specify an Interest Period, then the Borrower shall be deemed to have
selected an Interest Period of one month’s duration.

 

(d)           Notice by the Administrative Agent to Lenders.  Promptly following
receipt of an Interest Election Request, the Administrative Agent shall advise
each Lender of the details thereof and of such Lender’s portion of each
resulting Borrowing.

 

(e)           Failure to Elect; Events of Default.  If the Borrower fails to
deliver a timely Interest Election Request with respect to a Eurodollar
Borrowing prior to the end of the Interest Period applicable thereto, then,
unless such Borrowing is repaid as provided herein, at the end of such Interest
Period such Borrowing shall be converted to an ABR Borrowing (other than a Swing
Line Borrowing).  Notwithstanding any contrary provision hereof, if an Event of
Default has occurred and is continuing and the Administrative Agent, at the
request of the Required Lenders, so notifies the Borrower, then, so long as an
Event of Default is continuing (i) no outstanding Borrowing may be converted to
or continued as a Eurodollar Borrowing and (ii) unless repaid, each Eurodollar
Borrowing shall be converted to an ABR Borrowing (other than a Swing Line
Borrowing) at the end of the Interest Period applicable thereto.

 

(f)            Limitations on Lengths of Interest Periods.  Notwithstanding any
other provision of this Agreement, the Borrower shall not be entitled to
request, or to elect to convert to or continue as a Eurodollar Borrowing: 
(i) any Revolving Borrowing if the Interest Period requested with respect
thereto would begin before and end after the Revolving Maturity Date; (ii) any
Term Borrowing if the Interest Period requested with respect thereto would end
after the Term Loan Maturity Date therefor; (iii) any Tranche A Term Loan or
Tranche B Term Loan if the Interest Period therefor would commence before and
end after any Tranche A Term Loan Principal Payment Date or Tranche B Term Loan
Principal Payment Date, as applicable, unless, after giving effect thereto, the
aggregate principal amount of the Tranche A Term Loans having Interest Periods
that end after such Tranche A Term Loan Principal Payment Date or the aggregate
principal amount of the Tranche B Term Loans having Interest Periods that end
after such Tranche B Term Loan Principal Payment Date, as applicable, shall be
equal to or less than the aggregate principal amount of the Tranche A Term Loans
or the Tranche B Term Loans, as applicable, permitted to be outstanding after
giving effect to the payments of principal required to be made on such Tranche A
Term Loan Principal Payment Date or Tranche B Term Loan Principal Payment Date,
as applicable; (iv) any Incremental Borrowing of any Series if the Interest
Period requested with respect thereto would end after the Incremental Loan
Maturity Date for such Series; or (v) any Incremental Loan of any Series if the
Interest Period therefor would commence before and end after any Incremental
Loan Principal Payment Date for such Series unless, after giving effect thereto,
the aggregate principal amount of the Incremental Loans of such Series having
Interest Periods that end after such Incremental Loan Principal Payment Date
shall be equal to or less than the aggregate principal amount of the Incremental
Loans of such Series permitted to be outstanding after giving effect to the
payments of principal required to be made on such Incremental Loan Principal
Payment Date.

 

48

--------------------------------------------------------------------------------


 

SECTION 2.07               Termination and Reduction of the Commitments.

 

(a)           Scheduled Termination.  Unless previously terminated, (i) the
Tranche B-1 Term Loan Commitments shall terminate at 5:00 p.m., New York City
time, on the Fourth Restatement Effective Date and (ii) the Revolving Commitment
of each Revolving Lender shall terminate on the Revolving Maturity Date.

 

(b)           Test Date Reductions.  Notwithstanding anything to the contrary in
this Agreement, if on any date (the “Test Date”) the maturity date for any of
the then outstanding Other Debt shall fall within six months of the Test Date,
then all Commitments shall automatically reduce to zero on the Test Date.

 

(c)           Voluntary Termination or Reduction.  The Borrower may at any time
terminate, or from time to time reduce, the Commitments of any Class; provided
that (i) each reduction of the Commitments of any Class pursuant to this
Section shall be in an amount that is $5,000,000 or a larger multiple of
$1,000,000 and (ii) the Borrower shall not terminate or reduce the Revolving
Commitments if, after giving effect to any concurrent prepayment of the Loans in
accordance with Section 2.09, the total Revolving Exposures would exceed the
total Revolving Commitments.  The Borrower shall notify the Administrative Agent
of any election to terminate or reduce the Commitments of any Class under this
paragraph (c) at least two Business Days prior to the effective date of such
termination or reduction, specifying such election and the effective date
thereof.  Promptly following receipt of any notice, the Administrative Agent
shall advise the Lenders of the contents thereof.  Each notice delivered by the
Borrower pursuant to this Section shall be irrevocable; provided that a notice
of termination of the Revolving Commitments delivered by the Borrower may state
that such notice is conditioned upon the effectiveness of other credit
facilities, in which case such notice may be revoked by the Borrower (by notice
to the Administrative Agent on or prior to the specified effective date) if such
condition is not satisfied.

 

(d)           Effect of Termination or Reduction.  Any termination or reduction
of the Commitments of any Class shall be permanent.  Each reduction of the
Commitments of any Class shall be made ratably among the Lenders in accordance
with their respective Commitments of such Class.

 

SECTION 2.08       Repayment of Loans; Evidence of Debt.

 

(a)           Repayment.  The Borrower hereby unconditionally promises to pay
the Loans as follows:

 

(i)            to the Administrative Agent for the account of each Revolving
Lender the outstanding principal amount of each Revolving Loan of such Revolving
Lender on the Revolving Maturity Date;

 

(ii)           to the Administrative Agent for the account of each Tranche A
Term Loan Lender the outstanding principal amount of the Tranche A Term Loan of
such Lender on each Tranche A Term Loan Principal Payment Date set forth below
in an aggregate principal amount equal to the percentage of the aggregate
original principal amount of the Tranche A Term Loans outstanding as of the
Second Amendment Effective Date set forth opposite such Tranche A Term Loan
Principal Payment Date (subject to adjustment pursuant to paragraph (b) of this
Section):

 

49

--------------------------------------------------------------------------------


 

Tranche A Term Loan Principal
Payment Date
Falling on or Nearest to:

 

Amounts (%):

 

March 31, 2012

 

1.875

 

June 30, 2012

 

1.875

 

September 30, 2012

 

1.875

 

December 31, 2012

 

1.875

 

March 31, 2013

 

2.50

 

June 30, 2013

 

2.50

 

September 30, 2013

 

2.50

 

December 31, 2013

 

2.50

 

March 31, 2014

 

3.125

 

June 30, 2014

 

3.125

 

September 30, 2014

 

3.125

 

December 31, 2014

 

3.125

 

March 31, 2015

 

3.125

 

June 30, 2015

 

3.125

 

September 30, 2015

 

3.125

 

December 31, 2015

 

3.125

 

Tranche A Term Loan Maturity Date

 

All remaining unpaid principal of
the Tranche A Term Loan

 

 

(iii)          to the Administrative Agent for the account of each Tranche B
Term Loan Lender the outstanding principal amount of the Tranche B Term Loan of
such Lender on each Tranche B Term Loan Principal Payment Date set forth below
in an aggregate principal amount equal to the percentage of the aggregate
original principal amount of the Tranche B Term Loans outstanding as of the
Second Amendment Effective Date set forth opposite such Tranche B Term Loan
Principal Payment Date (subject to adjustment pursuant to paragraph (b) of this
Section):

 

Tranche B Term Loan Principal
Payment Date
Falling on or Nearest to:

 

Amounts (%):

 

March 31, 2011

 

0.25

 

June 30, 2011

 

0.25

 

September 30, 2011

 

0.25

 

December 31, 2011

 

0.25

 

March 31, 2012

 

0.25

 

June 30, 2012

 

0.25

 

September 30, 2012

 

0.25

 

December 31, 2012

 

0.25

 

March 31, 2013

 

0.25

 

June 30, 2013

 

0.25

 

September 30, 2013

 

0.25

 

December 31, 2013

 

0.25

 

March 31, 2014

 

0.25

 

June 30, 2014

 

0.25

 

September 30, 2014

 

0.25

 

December 31, 2014

 

0.25

 

March 31, 2015

 

0.25

 

June 30, 2015

 

0.25

 

September 30, 2015

 

0.25

 

 

50

--------------------------------------------------------------------------------


 

Tranche B Term Loan Principal
Payment Date
Falling on or Nearest to:

 

Amounts (%):

 

December 31, 2015

 

0.25

 

March 31, 2016

 

0.25

 

June 30, 2016

 

0.25

 

September 30, 2016

 

0.25

 

Tranche B Term Loan Maturity Date

 

All remaining unpaid principal of
the Tranche B Term Loan

 

 

(iv)          to the Administrative Agent for the account of the Tranche B-1
Term Loan Lender the outstanding principal amount of the Tranche B-1 Term Loan
on the Tranche B-1 Term Loan Maturity Date;

 

(v)           to the Administrative Agent for the account of each Incremental
Lender of any Series, the outstanding principal amount of each Incremental Loan
of such Lender on the Incremental Loan Principal Payment Dates for such
Series and in such amounts as shall be agreed upon pursuant to
Section 2.01(c) pursuant to the related Incremental Loan Amendment for such
Series (subject to adjustment pursuant to paragraph (b) of this Section); and

 

(vi)          to the Swing Line Lender the then outstanding principal amount of
each Swing Line Loan on the earlier of the Revolving Maturity Date and the first
date after such Swing Line Loan is made that is the 15th or last day of a
calendar month and is at least two Business Days after such Swing Line Loan is
made, provided that (A) on each date a Revolving Borrowing is made, the Borrower
shall repay all Swing Line Loans then outstanding and (B) the Borrower shall
repay all Swing Line Loans outstanding on the Revolving Maturity Date.

 

(b)           Adjustment of Amortization Schedule.  (i)  Notwithstanding
anything to the contrary in this Agreement, if on any date (the “Test Date”)
(x) the maturity date for any of the then outstanding Other Debt shall fall
within six months of the Test Date or (y) any amounts under the Holding Company
Convertible Debentures in excess of an amount equal to 10% of the outstanding
principal amount of the Holding Company Convertible Debentures as of the First
Amendment Effective Date shall remain outstanding on the date that is 90 days
prior to the maturity thereof, then each Revolving Maturity Date, each Term Loan
Maturity Date and each Incremental Loan Maturity Date shall automatically be
accelerated to the Test Date and all of the Loans shall thereupon be due and
payable on the Test Date, together with all interest and fees accrued thereon or
in respect thereof and any amounts payable pursuant hereto, including Sections
2.13, 2.14 and 2.15.

 

(ii)           Prepayments of Term Loans or Incremental Loans shall be applied
in the order specified in Section 2.09(a) or Section 2.09(b)(iii), as
applicable.  To the extent not previously paid, all Term Loans shall be due and
payable on the Term Loan Maturity Date for such Term Loans.  To the extent not
previously paid, all Incremental Loans of any Series shall be due and payable on
the Incremental Loan Maturity Date for such Series.

 

(c)           Manner of Payment.  Prior to any repayment or prepayment of any
Borrowings of any Class hereunder (other than the Tranche B-1 Term Loans), the
Borrower shall select the Borrowing or Borrowings of the applicable Class to be
paid and shall notify the Administrative Agent (and, in the case of repayment or
prepayment of a Swing Line Loan, the Swing Line Lender) by telephone (confirmed
by telecopy) of such selection not later than 10:00 a.m., New York City time,
three Business Days before the scheduled date of such repayment; provided that
each repayment of Borrowings of any Class shall be

 

51

--------------------------------------------------------------------------------


 

applied to repay any outstanding ABR Borrowings of such Class before any other
Borrowings of such Class.  If the Borrower fails to make a timely selection of
the Borrowing or Borrowings to be repaid or prepaid, such payment shall be
applied, first, to pay any outstanding ABR Borrowings of the applicable
Class and, second, to other Borrowings of such Class in the order of the
remaining duration of their respective Interest Periods (the Borrowing with the
shortest remaining Interest Period to be repaid first).

 

(d)           Maintenance of Loan Accounts by Lenders.  Each Lender shall
maintain in accordance with its usual practice an account or accounts evidencing
the indebtedness of the Borrower to such Lender resulting from each Loan made by
such Lender, including the amounts of principal and interest payable and paid to
such Lender from time to time hereunder.

 

(e)           Maintenance of Loan Accounts by the Administrative Agent.  The
Administrative Agent shall maintain accounts in which it shall record (i) the
amount of each Loan made hereunder, the Class and Type thereof and the Interest
Period applicable thereto, (ii) the amount of any principal or interest due and
payable or to become due and payable from the Borrower to each Lender hereunder
and (iii) the amount of any sum received by the Administrative Agent hereunder
for the account of the Lenders and each Lender’s share thereof.

 

(f)            Effect of Loan Accounts.  The entries made in the accounts
maintained pursuant to paragraph (d) or (e) of this Section shall be prima facie
evidence of the existence and amounts of the obligations recorded therein;
provided that the failure of any Lender or the Administrative Agent to maintain
such accounts or any error therein shall not in any manner affect the obligation
of the Borrower to repay the Loans in accordance with the terms of this
Agreement.

 

(g)           Promissory Notes.  Any Lender may request that Loans of any
Class made by it be evidenced by a promissory note.  In such event, the Borrower
shall prepare, execute and deliver to such Lender a promissory note payable to
the order of such Lender (or, if requested by such Lender, to such Lender and
its registered assigns) and in a form approved by the Administrative Agent. 
Thereafter, the Loans evidenced by such promissory note and interest thereon
shall at all times (including after assignment pursuant to Section 10.04) be
represented by one or more promissory notes in such form payable to the order of
the payee named therein (or, if such promissory note is a registered note, to
such payee and its registered assigns).

 

SECTION 2.09       Prepayment of Loans.

 

(a)           Optional Prepayments.  The Borrower shall have the right at any
time and from time to time to prepay any Borrowing in whole or in part, subject
to the requirements of this Section.  Any prepayment of the Tranche A Term
Loans, the Tranche B Term Loans and/or the Incremental Loans pursuant to this
paragraph shall be applied ratably to the then outstanding Tranche A Term Loans,
Tranche B Term Loans and Incremental Loans and, in each case, ratably to the
respective remaining installments thereof.  Any partial prepayment shall be in
an amount that is $1,000,000 or a larger multiple of $100,000.  Notwithstanding
anything herein to the contrary, the Borrower shall have the right at any time
and from time to time to prepay the Tranche B-1 Term Loans, subject to the
requirements of this Section.

 

(b)           Mandatory Prepayments in Respect of Asset Sales and Recovery
Events. The Borrower will prepay the Loans and/or reduce the Revolving
Commitments, as follows:

 

(i)            Assets Sales and Recovery Events.  If the Borrower or any of its
Subsidiaries shall receive Net Cash Proceeds from any Prepayment Asset Sale or
Recovery Event which, taken together with the Net Cash Proceeds for all prior
such Prepayment Events from and

 

52

--------------------------------------------------------------------------------


 

after the Fourth Restatement Effective Date as to which a prepayment has not yet
been made under this paragraph, shall exceed $5,000,000 in the aggregate (such
excess amount, the “Excess Disposition Proceeds”), then (unless a Reinvestment
Notice shall have been delivered in respect such Prepayment Asset Sale or
Recovery Event, subject to the proviso below) an amount equal to the Relevant
Percentage of such Excess Disposition Proceeds shall be applied on each Relevant
Application Date toward the prepayment of the Loans and/or the reduction of the
Revolving Commitments as set forth in paragraph (b)(iii) of this Section;
provided that (i) not more than $75,000,000 in the aggregate of Excess
Disposition Proceeds may be subject to Reinvestment Notices from and after the
Fourth Restatement Effective Date and (ii) on each Reinvestment Prepayment Date,
an amount equal to the Relevant Percentage of the Reinvestment Prepayment Amount
with respect to such Prepayment Asset Sale or Recovery Event, as the case may
be, shall be so applied to the prepayment of the Loans and/or the reduction of
the Revolving Commitments as set forth in paragraph (b)(iii) of this Section. 
If the Borrower shall have provided a Reinvestment Notice with respect to the
Net Cash Proceeds of any Prepayment Asset Sale or Recovery Event, the Borrower
shall promptly deposit and (except for the prepayment of Revolving Loans, if
any, required by the proviso below) thereafter maintain such Net Cash Proceeds
in a deposit account of the Borrower for which an account control agreement
shall be in effect with the relevant depositary bank and the Administrative
Agent pursuant to the Security Agreement pending the application of such
proceeds in accordance with such Reinvestment Notice (or as otherwise required
to be applied pursuant to this Section); provided that if on the date such
Reinvestment Notice is given to the Administrative Agent the total Revolving
Exposure shall exceed $10,000,000, the Borrower shall, within five Business Days
following such date, prepay Revolving Loans to the extent of such excess (and,
for avoidance of doubt, Revolving Commitments shall not be reduced in connection
with such prepayment).

 

(ii)                                  Certain Debt Incurrence.  If the Borrower
or any of its Subsidiaries shall receive Net Cash Proceeds from any issuance or
incurrence of Indebtedness constituting a Prepayment Event, then an amount equal
to the Relevant Percentage of such Net Cash Proceeds shall be applied on each
Relevant Application Date toward the prepayment of the Loans and/or the
reduction of the Revolving Commitments as set forth in paragraph (b)(iii) of
this Section.

 

(iii)                               Application.  Each such prepayment pursuant
to this paragraph (b) shall be applied, first, ratably to the then outstanding
Tranche A Term Loans, Tranche B Term Loans and Incremental Loans and, in each
case, in the inverse order of their respective maturities, and, second, to
reduce permanently the Revolving Commitments.  Any such reduction of the
Revolving Commitments shall be accompanied by prepayment of the Revolving Loans
and/or Swing Line Loans to the extent, if any, that the total Revolving Exposure
exceeds the total Revolving Commitments as so reduced, provided that if the
aggregate principal amount of Revolving Loans and Swing Line Loans then
outstanding is less than the amount of such excess (because LC Exposure
constitutes a portion thereof), the Borrower shall, to the extent of the balance
of such excess, replace outstanding Letters of Credit and/or cash collateralize
such LC Exposure with respect thereto in accordance with Section 2.04(k).

 

(c)                                  Notices, Etc.  The Borrower shall notify
the Administrative Agent by telephone (confirmed by telecopy) of any optional
prepayment hereunder (i) in the case of prepayment of a Eurodollar Borrowing,
not later than 10:00 a.m., New York City time, three Business Days before the
date of prepayment or (ii) in the case of prepayment of an ABR Borrowing, not
later than 10:00 a.m., New York City time, one Business Day before the date of
prepayment (except that, in the case of any prepayment of the Tranche B-1 Term
Loans, such notice may be given not later than 10:00 a.m., New York City time,
on the date of prepayment (or such later time as the Administrative Agent shall
agree)).  Each such notice shall be irrevocable and shall specify the prepayment
date, the principal amount of each

 

53

--------------------------------------------------------------------------------


 

Borrowing or portion thereof to be prepaid and, in the case of a mandatory
prepayment, a reasonably detailed calculation of the amount of such prepayment;
provided that, if a notice of prepayment is given in connection with a
conditional notice of termination of the Revolving Commitments as contemplated
by Section 2.07, then such notice of prepayment may be revoked if such notice of
termination is revoked in accordance with Section 2.07.  Promptly following
receipt of any such notice relating to a Borrowing, the Administrative Agent
shall advise the relevant Lenders of the contents thereof.  Each partial
prepayment of any Borrowing shall be in an amount that would be permitted in the
case of a Borrowing of the same Type as provided in Section 2.02, except as
necessary to apply fully the required amount of a mandatory prepayment.  Each
prepayment of a Borrowing shall be applied ratably to the Loans included in the
prepaid Borrowing.  Prepayments shall be accompanied by accrued interest to the
extent required by Section 2.11 and shall be made in the manner specified in
Section 2.08(c).

 

(d)                                 Prepayment Premium.  In the event that prior
to July 17, 2012, all or any portion of the Tranche B Term Loans are (a) prepaid
pursuant to this Section 2.09 from the incurrence of Indebtedness under new
credit facilities having a lower interest rate or (b) repriced (or effectively
refinanced) downward through any amendment of this Agreement (collectively,
“Refinanced Term Loans”), the Borrower shall pay to Tranche B Term Lenders
having such Refinanced Term Loans a prepayment premium equal to 1.00% of the
aggregate amount so repaid or repriced (or effectively refinanced).

 

SECTION 2.10                    Fees.

 

(a)                                  Commitment Fee.  The Borrower agrees to pay
to the Administrative Agent for the account of each Revolving Lender a
commitment fee, which shall accrue at the Applicable Revolving Commitment Fee
Rate with respect to such Revolving Lender (subject to paragraph (d) of this
Section) on the average daily unused amount of its Revolving Commitment during
the period from and including the Fourth Restatement Effective Date to but
excluding the earlier of the date such Revolving Commitment terminates and the
Revolving Maturity Date with respect to such Revolving Commitment.  Accrued
commitment fees shall be payable in arrears on each Quarterly Date and the
earlier of the date such Revolving Commitment terminates and such Revolving
Maturity Date, commencing on the first such date to occur after the date
hereof.  All commitment fees shall be computed on the basis of a year of 360
days and shall be payable for the actual number of days elapsed (including the
first day but excluding the last day).  For purposes of computing commitment
fees, the Revolving Commitment of a Lender shall be deemed to be used to the
extent of the outstanding Revolving Loans, LC Exposure of such Lender and, with
respect to the outstanding Swing Line Loans (if any), the aggregate amount of
participations therein that have been funded by the Lenders in accordance with
the last paragraph of Section 2.01(d).

 

(b)                                 Letter of Credit Fees.  The Borrower agrees
to pay (i) to the Administrative Agent for the account of each Revolving Lender
a participation fee with respect to its participations in Letters of Credit,
which shall accrue at a rate per annum equal to the Applicable Letter of Credit
Fee Rate for such Revolving Lender on the average daily amount of such Revolving
Lender’s LC Exposure (excluding any portion thereof attributable to unreimbursed
LC Disbursements) during the period from and including the Fourth Restatement
Effective Date to but excluding the later of the date on which such Revolving
Lender’s Revolving Commitment terminates and the date on which such Lender
ceases to have any LC Exposure, and (ii) to the Issuing Lender a fronting fee,
which shall accrue at the rate or rates per annum separately agreed upon between
the Borrower and the Issuing Lender on the average daily amount of the
LC Exposure (excluding any portion thereof attributable to unreimbursed LC
Disbursements) during the period from and including the Fourth Restatement
Effective Date to but excluding the later of the date of termination of all of
the Revolving Commitments and the date on which there ceases to be any
LC Exposure, as well as the Issuing Lender’s standard fees with respect to the
issuance, amendment, renewal or extension of any Letter of Credit or processing
of drawings thereunder.  Participation fees and

 

54

--------------------------------------------------------------------------------


 

fronting fees accrued through and including each Quarterly Date shall be payable
on the third Business Day following such Quarterly Date, commencing on the first
such date to occur after the Fourth Restatement Effective Date; provided that
all such fees shall be payable on the date on which the Revolving Commitments of
the Revolving Lenders, terminate and any such fees accruing after the date on
which such Revolving Commitments terminate shall be payable on demand.  Any
other fees payable to the Issuing Lender pursuant to this paragraph shall be
payable within 10 days after demand.  All participation fees and fronting fees
shall be computed on the basis of a year of 360 days and shall be payable for
the actual number of days elapsed (including the first day but excluding the
last day).

 

(c)                                  Administrative Agent Fees.  The Borrower
agrees to pay to the Administrative Agent, for its own account, fees payable in
the amounts and at the times separately agreed upon between the Borrower and the
Administrative Agent.

 

(d)                                 [Reserved].

 

(e)                                  Payment of Fees.  All fees payable
hereunder shall be paid on the dates due, in immediately available funds, to the
Administrative Agent (or to the Issuing Lender, in the case of fees payable to
it) for distribution, in the case of commitment fees and participation fees, to
the Lenders entitled thereto.  Fees paid shall not be refundable under any
circumstances.

 

SECTION 2.11                                            Interest.

 

(a)                                  ABR Loans.  The Loans comprising each ABR
Borrowing (including each Swing Line Loan) shall bear interest at a rate per
annum equal to the Alternate Base Rate plus the Applicable Margin.

 

(b)                                 Eurodollar Loans.  The Loans comprising each
Eurodollar Borrowing shall bear interest at a rate per annum equal to the
Adjusted LIBO Rate for the Interest Period in effect for such Borrowing plus the
Applicable Margin.

 

(c)                                  Default Interest.  Notwithstanding the
foregoing, during any period that a Post-Default Condition exists (whether or
not the same is thereafter cured), the Borrower hereby promises to pay to the
Administrative Agent for account of each Lender interest at the applicable
Post-Default Rate on any principal of any Loan made by such Lender (whether or
not then due), on any reimbursement obligation in respect of an LC Disbursement
owing to such Lender and on any other amount then due and payable by the
Borrower hereunder.

 

(d)                                 Payment of Interest.  Accrued interest on
each Loan shall be payable in arrears on each Interest Payment Date for such
Loan and, in the case of Revolving Loans, upon termination of the relevant
Revolving Commitments, respectively; provided that (i) interest accrued pursuant
to paragraph (c) of this Section shall be payable on demand, (ii) in the event
of any repayment or prepayment of any Loan (other than a prepayment of an ABR
Revolving Loan prior to the Revolving Maturity Date), accrued interest on the
principal amount repaid or prepaid shall be payable on the date of such
repayment or prepayment and (iii) in the event of any conversion of any
Eurodollar Borrowing prior to the end of the current Interest Period therefor,
accrued interest on such Borrowing shall be payable on the effective date of
such conversion.

 

(e)                                  Computation.  All interest hereunder shall
be computed on the basis of a year of 360 days, except that interest computed by
reference to the Alternate Base Rate at times when the Alternate Base Rate is
based on the Prime Rate shall be computed on the basis of a year of 365 days (or
366 days in a leap year), and in each case shall be payable for the actual
number of days elapsed

 

55

--------------------------------------------------------------------------------


 

(including the first day but excluding the last day).  The applicable Alternate
Base Rate or Adjusted LIBO Rate shall be determined by the Administrative Agent,
and such determination shall be conclusive absent manifest error.

 

SECTION 2.12                                            Alternate Rate of
Interest.  If prior to the commencement of any Interest Period for a Eurodollar
Borrowing:

 

(a)                                  the Administrative Agent determines (which
determination shall be conclusive absent manifest error) that adequate and
reasonable means do not exist for ascertaining the Adjusted LIBO Rate for such
Interest Period; or

 

(b)                                 if such Borrowing is of a particular
Class of Loans, the Administrative Agent is advised by the Required Lenders of
such Class that the Adjusted LIBO Rate for such Interest Period will not
adequately and fairly reflect the cost to such Lenders of making or maintaining
their Loans included in such Borrowing for such Interest Period;

 

then the Administrative Agent shall give notice thereof to the Borrower and the
Lenders by telephone or telecopy as promptly as practicable thereafter and,
until the Administrative Agent notifies the Borrower and the Lenders that the
circumstances giving rise to such notice no longer exist, (i) any Interest
Election Request that requests the conversion of any Borrowing to, or
continuation of any Borrowing as, a Eurodollar Borrowing shall be ineffective
and (ii) if any Borrowing Request requests a Eurodollar Borrowing, such
Borrowing shall be made as an ABR Borrowing (other than a Swing Line Borrowing).

 

SECTION 2.13                                            Increased Costs.

 

(a)                                  Increased Costs Generally.  If any Change
in Law shall:

 

(i)                                     subject any Lender or the Issuing Lender
to any tax of any kind whatsoever with respect to this Agreement, any Letter of
Credit or any Eurodollar Loan made by it, or change the basis of taxation of
payments to such Lender or Issuing Lender in respect thereof (except for
Indemnified Taxes covered by Section 2.15 and changes in the rate of tax on the
overall net income of such Lender or Issuing Lender);

 

(ii)                                  impose, modify or deem applicable any
reserve, special deposit or similar requirement against assets of, deposits with
or for the account of, or credit extended by, any Lender (except any such
reserve requirement reflected in the Adjusted LIBO Rate) or the Issuing Lender;
or

 

(iii)                               impose on any Lender or the Issuing Lender
or the London interbank market any other condition affecting this Agreement or
Eurodollar Loans made by such Lender or any Letter of Credit or participation
therein;

 

and the result of any of the foregoing shall be to increase the cost to such
Lenders of making or maintaining any Eurodollar Loan (or of maintaining its
obligation to make any such Loan) or to increase the cost to such Lender or the
Issuing Lender of participating in, issuing or maintaining any Letter of Credit
or to reduce the amount of any sum received or receivable by such Lender or the
Issuing Lender hereunder (whether of principal, interest or otherwise), then the
Borrower will pay to such Lender or the Issuing Lender, as the case may be, such
additional amount or amounts as will compensate such Lender or the Issuing
Lender, as the case may be, for such additional costs incurred or reduction
suffered.

 

56

--------------------------------------------------------------------------------


 

(b)                                 Capital Requirements.  If any Lender or the
Issuing Lender determines that any Change in Law regarding capital requirements
has or would have the effect of reducing the rate of return on such Lender’s or
the Issuing Lender’s capital or on the capital of such Lender’s or the Issuing
Lender’s holding company, if any, as a consequence of this Agreement or the
Loans made by, or participations in Letters of Credit held by, such Lender, or
the Letters of Credit issued by the Issuing Lender, to a level below that which
such Lender or the Issuing Lender or such Lender’s or the Issuing Lender’s
holding company could have achieved but for such Change in Law (taking into
consideration such Lender’s or the Issuing Lender’s policies and the policies of
such Lender’s or the Issuing Lender’s holding company with respect to capital
adequacy), then from time to time the Borrower will pay to such Lender or the
Issuing Lender, as the case may be, such additional amount or amounts as will
compensate such Lender or the Issuing Lender or such Lender’s or the Issuing
Lender’s holding company for any such reduction suffered.

 

(c)                                  Certificates from Lenders.  A certificate
of a Lender or the Issuing Lender setting forth the amount or amounts necessary
to compensate such Lender or the Issuing Lender or its holding company, as the
case may be, as specified in paragraph (a) or (b) of this Section shall be
delivered to the Borrower and shall be conclusive absent manifest error.  The
Borrower shall pay such Lender or the Issuing Lender, as the case may be, the
amount shown as due on any such certificate within 10 days after receipt
thereof.

 

(d)                                 Delay in Requests.  Failure or delay on the
part of any Lender or the Issuing Lender to demand compensation pursuant to this
Section shall not constitute a waiver of such Lender’s or the Issuing Lender’s
right to demand such compensation; provided that the Borrower shall not be
required to compensate a Lender or the Issuing Lender pursuant to this
Section for any increased costs or reductions incurred more than 45 days prior
to the date that such Lender or the Issuing Lender, as the case may be, notifies
the Borrower of the Change in Law giving rise to such increased costs or
reductions and of such Lender’s or the Issuing Lender’s intention to claim
compensation therefor; provided, further, that, if the Change in Law giving rise
to such increased costs or reductions is retroactive, then the 45-day period
referred to above shall be extended to include the period of retroactive effect
thereof.

 

SECTION 2.14                                            Break Funding Payments. 
In the event of (a) the payment of any principal of any Eurodollar Loan other
than on the last day of an Interest Period applicable thereto (including as a
result of an Event of Default), (b) the conversion of any Eurodollar Loan other
than on the last day of the Interest Period applicable thereto, (c) the failure
to borrow, convert, continue or prepay any Loan on the date specified in any
notice delivered pursuant hereto (regardless of whether such notice is permitted
to be revocable under Section 2.09(c) and is revoked in accordance herewith), or
(d) the assignment of any Eurodollar Loan other than on the last day of the
Interest Period applicable thereto as a result of a request by the Borrower
pursuant to Section 2.17, then, in any such event, the Borrower shall compensate
each Lender for the loss, cost and expense attributable to such event.  In the
case of a Eurodollar Loan, the loss to any Lender attributable to any such event
shall be deemed to include an amount determined by such Lender to be equal to
the excess, if any, of (i) the amount of interest that such Lender would pay for
a deposit equal to the principal amount of such Loan for the period from the
date of such payment, conversion, failure or assignment to the last day of the
then current Interest Period for such Loan (or, in the case of a failure to
borrow, convert or continue, the duration of the Interest Period that would have
resulted from such borrowing, conversion or continuation) if the interest rate
payable on such deposit were equal to the Adjusted LIBO Rate for such Interest
Period, over (ii) the amount of interest that such Lender would earn on such
principal amount for such period if such Lender were to invest such principal
amount for such period at the interest rate that would be bid by such Lender (or
an Affiliate of such Lender) for dollar deposits from other banks in the
eurodollar market at the commencement of such period.  A certificate of any
Lender setting forth any amount or amounts that such Lender is entitled to
receive pursuant to this Section shall be delivered to the Borrower and shall be
conclusive absent manifest

 

57

--------------------------------------------------------------------------------


 

error.  The Borrower shall pay such Lender the amount shown as due on any such
certificate within 10 days after receipt thereof.

 

SECTION 2.15                                            Taxes.

 

(a)                                  Payments Free of Taxes.  Any and all
payments by or on account of any obligation of the Borrower hereunder or under
any other Loan Document shall be made free and clear of and without deduction
for any Indemnified Taxes or Other Taxes; provided that if any Withholding Agent
shall be required to deduct any Indemnified Taxes or Other Taxes from such
payments, then (i) the sum payable shall be increased as necessary so that after
making all required deductions (including deductions applicable to additional
sums payable under this Section) the Administrative Agent, Lender or Issuing
Lender (as the case may be) receives an amount equal to the sum it would have
received had no such deductions been made, (ii) such Withholding Agent shall
make such deductions and (iii) such Withholding Agent shall pay the full amount
deducted to the relevant Governmental Authority in accordance with applicable
law.

 

(b)                                 Payment of Other Taxes by the Borrower.  In
addition, the Borrower shall pay any Other Taxes to the relevant Governmental
Authority in accordance with applicable law.

 

(c)                                  Indemnification by the Borrower.  The
Borrower shall indemnify the Administrative Agent, each Lender and the Issuing
Lender, within 10 days after written demand therefor, for the full amount of any
Indemnified Taxes or Other Taxes (including Indemnified Taxes or Other Taxes
imposed or asserted on or attributable to amounts payable under this Section)
paid by the Administrative Agent, such Lender or the Issuing Lender, as the case
may be, and any penalties, interest and reasonable expenses arising therefrom or
with respect thereto, whether or not such Indemnified Taxes or Other Taxes were
correctly or legally imposed or asserted by the relevant Governmental
Authority.  A certificate as to the amount of such payment or liability
delivered to the Borrower by a Lender or the Issuing Lender, or by the
Administrative Agent on its own behalf or on behalf of a Lender or the Issuing
Lender, shall be conclusive absent manifest error.

 

(d)                                 Indemnification by the Lender.  Each Lender
shall indemnify the Administrative Agent for the full amount of any Taxes that
are attributable to such Lender and that are payable or paid by the
Administrative Agent, together with all interest, penalties, reasonable costs
and expenses arising therefrom or with respect thereto, as determined by the
Administrative Agent in good faith. A certificate as to the amount of such
payment or liability delivered to any Lender by the Administrative Agent shall
be conclusive absent manifest error.

 

(e)                                  Evidence of Payments.  As soon as
practicable after any payment of Indemnified Taxes or Other Taxes by the
Borrower to a Governmental Authority, the Borrower shall deliver to the
Administrative Agent the original or a certified copy of a receipt issued by
such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Administrative Agent.

 

(f)                                    Foreign Lenders.  Any Foreign Lender that
is entitled to an exemption from or reduction of withholding tax under the law
of the jurisdiction in which the Borrower is located, or any treaty to which
such jurisdiction is a party, with respect to payments under this Agreement
shall deliver to the Borrower (with a copy to the Administrative Agent), at the
time or times prescribed by applicable law or reasonably requested by the
Borrower, such properly completed and executed documentation prescribed by
applicable law as will permit such payments to be made without withholding or at
a reduced rate.

 

58

--------------------------------------------------------------------------------


 

SECTION 2.16                                            Payments Generally; Pro
Rata Treatment; Sharing of Set-offs.

 

(a)                                  Payments by the Obligors.  Each Obligor
shall make each payment required to be made by it hereunder (whether of
principal, interest, fees or reimbursement of LC Disbursements, or under
Section 2.13, 2.14 or 2.15, or otherwise) or under any other Loan Document
(except to the extent otherwise provided therein) prior to 1:00 p.m., New York
City time, on the date when due, in immediately available funds, without set-off
or counterclaim.  Any amounts received after such time on any date may, in the
discretion of the Administrative Agent, be deemed to have been received on the
next succeeding Business Day for purposes of calculating interest thereon.  All
such payments shall be made to the Administrative Agent at its offices at 270
Park Avenue, New York, New York, except as otherwise expressly provided in the
relevant Loan Document, and except payments to be made directly to the Issuing
Lender or the Swing Line Lender as expressly provided herein and except that
payments pursuant to Sections 2.13, 2.14, 2.15 and 10.03 shall be made directly
to the Persons entitled thereto.  The Administrative Agent shall distribute any
such payments received by it for the account of any other Person to the
appropriate recipient promptly following receipt thereof.  If any payment
hereunder shall be due on a day that is not a Business Day, the date for payment
shall be extended to the next succeeding Business Day and, in the case of any
payment accruing interest, interest thereon shall be payable for the period of
such extension.  All payments hereunder or under any other Loan Document (except
to the extent otherwise provided therein) shall be made in dollars.

 

(b)                                 Application of Insufficient Payments.  If at
any time insufficient funds are received by and available to the Administrative
Agent to pay fully all amounts of principal, unreimbursed LC Disbursements,
interest and fees then due hereunder, such funds shall be applied (i) first, to
pay interest and fees then due hereunder, ratably among the parties entitled
thereto in accordance with the amounts of interest and fees then due to such
parties, and (ii) second, to pay principal and unreimbursed LC Disbursements
then due hereunder, ratably among the parties entitled thereto in accordance
with the amounts of principal and unreimbursed LC Disbursements then due to such
parties.

 

(c)                                  Pro Rata Treatment.  Except to the extent
otherwise provided herein:  (i) each Borrowing of a particular Class shall be
made from the relevant Lenders, each payment of commitment fee under
Section 2.10 shall be made for account of the relevant Lenders, and each
termination or reduction of the amount of the Commitments of a particular
Class under Section 2.07 shall be applied to the respective Commitments of such
Class of the relevant Lenders, pro rata according to the amounts of their
respective Commitments of such Class; (ii) each Borrowing of any Class shall be
allocated pro rata among the relevant Lenders according to the amounts of their
respective Commitments of such Class (in the case of the making of Loans) or
their respective Loans of such Class (in the case of conversions and
continuations of Loans); (iii) each payment or prepayment of principal of
Revolving Loans, Term Loans and Incremental Loans by the Borrower shall be made
for account of the relevant Lenders pro rata in accordance with the respective
unpaid principal amounts of the Loans of such Class held by them; and (iv) each
payment of interest on Revolving Loans, Term Loans and Incremental Loans by the
Borrower shall be made for account of the relevant Lenders pro rata in
accordance with the amounts of interest on such Loans then due and payable to
the respective Lenders.

 

(d)                                 Sharing of Payments by Lenders.  If any
Lender shall, by exercising any right of set-off or counterclaim or otherwise,
obtain payment in respect of any principal of or interest on any of its Loans or
participations in LC Disbursements or Swing Line Loans resulting in such Lender
receiving payment of a greater proportion of the aggregate amount of its Loans
and participations in LC Disbursements and Swing Line Loans and accrued interest
thereon then due than the proportion received by any other Lender, then the
Lender receiving such greater proportion shall purchase (for cash at face value)
participations in the Loans and participations in LC Disbursements and Swing
Line Loans of other Lenders to the extent necessary so that the benefit of all
such payments shall be shared by the Lenders

 

59

--------------------------------------------------------------------------------


 

ratably in accordance with the aggregate amount of principal of and accrued
interest on their respective Loans and participations in LC Disbursements and
Swing Line Loans; provided that (i) if any such participations are purchased and
all or any portion of the payment giving rise thereto is recovered, such
participations shall be rescinded and the purchase price restored to the extent
of such recovery, without interest, and (ii) the provisions of this paragraph
shall not be construed to apply to any payment made by any Obligor pursuant to
and in accordance with the express terms of this Agreement or any payment
obtained by a Lender as consideration for the assignment of or sale of a
participation in any of its Loans or participations in LC Disbursements or Swing
Line Loans to any assignee or participant, other than to the Borrower or any
Subsidiary or Affiliate thereof (as to which the provisions of this paragraph
shall apply).  Each Obligor consents to the foregoing and agrees, to the extent
it may effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against such
Obligor rights of set-off and counterclaim with respect to such participation as
fully as if such Lender were a direct creditor of such Obligor in the amount of
such participation.

 

(e)                                  Presumptions of Payment.  Unless the
Administrative Agent shall have received notice from the Borrower prior to the
date on which any payment is due to the Administrative Agent for the account of
the Lenders or the Issuing Lender hereunder that the Borrower will not make such
payment, the Administrative Agent may assume that the Borrower has made such
payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the Lenders or the Issuing Lender, as the case may be,
the amount due.  In such event, if the Borrower has not in fact made such
payment, then each of the Lenders or the Issuing Lender, as the case may be,
severally agrees to repay to the Administrative Agent forthwith on demand the
amount so distributed to such Lender or the Issuing Lender with interest
thereon, for each day from and including the date such amount is distributed to
it to but excluding the date of payment to the Administrative Agent, at the
Federal Funds Effective Rate.

 

(f)                                    Certain Deductions by the Administrative
Agent.  If any Lender shall fail to make any payment required to be made by it
pursuant to Section 2.04(e) or (f), 2.05(b) or 2.16(e), then the Administrative
Agent may, in its discretion (notwithstanding any contrary provision hereof),
apply any amounts thereafter received by the Administrative Agent hereunder for
the account of such Lender to satisfy such Lender’s obligations under such
Sections until all such unsatisfied obligations are fully paid.

 

SECTION 2.17                                            Mitigation Obligations;
Replacement of Lenders.

 

(a)                                  Designation of a Different Lending Office. 
If any Lender requests compensation under Section 2.13, or if the Borrower is
required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 2.15, then such
Lender shall use reasonable efforts to designate a different lending office for
funding or booking its Loans hereunder or to assign its rights and obligations
hereunder to another of its offices, branches or Affiliates, if, in the judgment
of such Lender, such designation or assignment (i) would eliminate or reduce
amounts payable pursuant to Section 2.13 or 2.15, as the case may be, in the
future and (ii) would not subject such Lender to any unreimbursed cost or
expense and would not otherwise be disadvantageous to such Lender.  The Borrower
hereby agrees to pay all reasonable costs and expenses incurred by any Lender in
connection with any such designation or assignment.

 

(b)                                 Replacement of Lenders.  If any Lender
requests compensation under Section 2.13, or if the Borrower is required to pay
any additional amount to any Lender or any Governmental Authority for the
account of any Lender pursuant to Section 2.15, or if any Lender becomes a
Defaulting Lender, or if any Lender does not agree to any request by the
Borrower for a consent, approval, amendment or waiver hereunder that requires
the consent or approval of all of the Lenders, then the Borrower may, at its
sole expense and effort, upon notice to such Lender and the Administrative
Agent,

 

60

--------------------------------------------------------------------------------


 

require such Lender to assign and delegate, without recourse (in accordance with
and subject to the restrictions contained in Section 10.04), all its interests,
rights and obligations under this Agreement to an assignee that shall assume
such obligations (which assignee may be another Lender, if a Lender accepts such
assignment); provided that (i) the Borrower shall have received the prior
written consent of the Administrative Agent (and, if a Revolving Commitment is
being assigned, the Issuing Lender and the Swing Line Lender), which consent
shall not be unreasonably withheld, (ii) such Lender shall have received payment
of an amount equal to the outstanding principal of its Loans and participations
in LC Disbursements and Swing Line Loans, accrued interest thereon, accrued fees
and all other amounts payable to it hereunder, from the assignee (to the extent
of such outstanding principal and accrued interest and fees) or the Borrower (in
the case of all other amounts) and (iii) in the case of any such assignment
resulting from a claim for compensation under Section 2.13 or payments required
to be made pursuant to Section 2.15, such assignment will result in a reduction
in such compensation or payments.  A Lender shall not be required to make any
such assignment and delegation if, prior thereto, as a result of a waiver by
such Lender or otherwise, the circumstances entitling the Borrower to require
such assignment and delegation cease to apply.

 

SECTION 2.18                                            Defaulting Lender.

 

Notwithstanding any provision of this Agreement to the contrary, if any
Revolving Lender becomes a Defaulting Lender, then so long as such Revolving
Lender is a Defaulting Lender:  (a) if any Swing Line Exposure or LC Exposure
exists at the time a Revolving Lender becomes a Defaulting Lender, the Borrower
shall within one Business Day following notice by the Administrative Agent
(i) first, prepay such Swing Line Exposure (or, if the Swing Line Lender shall
agree, cash collateralize 100% of such Defaulting Lender’s Swing Line Exposure
therein and otherwise in accordance with the procedures set forth in
Section 2.04(k) for so long as such Swing Line Exposure is outstanding) and
(ii) second, cash collateralize such Defaulting Lender’s LC Exposure in an
amount equal to 100% of such LC Exposure and otherwise in accordance with the
procedures set forth in Section 2.04(k) for so long as such LC Exposure is
outstanding; and (b) the Swing Line Lender shall not be required to fund any
Swing Line Loan and the Issuing Lender shall not be required to issue, amend or
increase any Letter of Credit, unless it is satisfied that the related exposure
therein of such Defaulting Lender will be 100% cash collateralized by the
Borrower in accordance with this Section.

 

ARTICLE III

 

GUARANTEE

 

SECTION 3.01                                            The Guarantee.  The
Guarantors hereby jointly and severally guarantee to each of the Secured Parties
and their respective successors and assigns the prompt payment in full when due
(whether at stated maturity, by acceleration or otherwise) of all of the
Obligations hereunder and the other Loan Documents, including all obligations of
the Borrower and its Subsidiaries arising under any Secured Hedging Agreements,
in each case strictly in accordance with the terms thereof and including all
interest and expenses accrued or incurred subsequent to the commencement of any
bankruptcy or insolvency proceeding with respect to the Borrower or any other
Obligor, whether or not such interest or expenses are allowed as a claim in such
proceeding (such obligations being herein collectively called the “Guaranteed
Obligations”).  The Guarantors hereby further jointly and severally agree that
if the Borrower shall fail to pay in full when due (whether at stated maturity,
by acceleration or otherwise) any of the Guaranteed Obligations, the Guarantors
will promptly pay the same, without any demand or notice whatsoever, and that in
the case of any extension of time of payment or renewal of any of the Guaranteed
Obligations, the same will be promptly paid in full when due (whether at
extended maturity, by acceleration or otherwise) in accordance with the terms of
such extension or renewal.

 

61

--------------------------------------------------------------------------------


 

SECTION 3.02                                            Obligations
Unconditional.  The obligations of the Guarantors under Section 3.01 are
absolute and unconditional, and joint and several, irrespective of the value,
genuineness, validity, regularity or enforceability of the obligations of the
Borrower under this Agreement or any other agreement or instrument referred to
herein or therein, or any substitution, release or exchange of any other
guarantee of or security for any of the Guaranteed Obligations, and, to the
fullest extent permitted by applicable law, irrespective of any other
circumstance whatsoever that might otherwise constitute a legal or equitable
discharge or defense of a surety or guarantor, it being the intent of this
Section that the obligations of the Subsidiary Guarantors hereunder shall be
absolute and unconditional, joint and several, under any and all circumstances. 
Without limiting the generality of the foregoing, it is agreed that the
occurrence of any one or more of the following shall not alter or impair the
liability of any of the Guarantors hereunder, which shall remain absolute and
unconditional as described above:

 

(i)                                     at any time or from time to time,
without notice to the Guarantors, the time for any performance of or compliance
with any of the Guaranteed Obligations shall be extended, or such performance or
compliance shall be waived;

 

(ii)                                  any of the acts mentioned in any of the
provisions of this Agreement or any other agreement or instrument referred to
herein shall be done or omitted;

 

(iii)                               the maturity of any of the Guaranteed
Obligations shall be accelerated, or any of the Guaranteed Obligations shall be
modified, supplemented or amended in any respect, or any right under this
Agreement or any other agreement or instrument referred to herein shall be
waived or any other guarantee of any of the Guaranteed Obligations or any
security therefor shall be released or exchanged in whole or in part or
otherwise dealt with; or

 

(iv)                              any lien or security interest granted to, or
in favor of, the Administrative Agent or any Lender or Lenders as security for
any of the Guaranteed Obligations shall fail to be perfected.

 

The Guarantors hereby expressly waive diligence, presentment, demand of payment,
protest and all notices whatsoever, and any requirement that the Administrative
Agent or any Lender exhaust any right, power or remedy or proceed against the
Borrower under this Agreement or any other agreement or instrument referred to
herein, or against any other Person under any other guarantee of, or security
for, any of the Guaranteed Obligations.

 

SECTION 3.03                                            Reinstatement.  The
obligations of the Guarantors under this Article shall be automatically
reinstated if and to the extent that for any reason any payment by or on behalf
of the Borrower in respect of the Guaranteed Obligations is rescinded or must be
otherwise restored by any holder of any of the Guaranteed Obligations, whether
as a result of any proceedings in bankruptcy or reorganization or otherwise, and
the Guarantors jointly and severally agree that they will indemnify the
Administrative Agent and each Lender on demand for all reasonable costs and
expenses (including fees of counsel) incurred by the Administrative Agent or
such Lender in connection with such rescission or restoration, including any
such costs and expenses incurred in defending against any claim alleging that
such payment constituted a preference, fraudulent transfer or similar payment
under any bankruptcy, insolvency or similar law.

 

SECTION 3.04                                            Subrogation.  The
Guarantors hereby jointly and severally agree that until the payment and
satisfaction in full of all Guaranteed Obligations and the expiration and
termination of the Commitments of the Lenders under this Agreement they shall
not exercise any right or remedy arising by reason of any performance by them of
their guarantee in Section 3.01, whether by subrogation

 

62

--------------------------------------------------------------------------------


 

or otherwise, against the Borrower or any other guarantor of any of the
Guaranteed Obligations or any security for any of the Guaranteed Obligations.

 

SECTION 3.05                                            Remedies.  The
Guarantors jointly and severally agree that, as between the Guarantors and the
Lenders, the obligations of the Borrower under this Agreement may be declared to
be forthwith due and payable as provided in Article VIII (and shall be deemed to
have become automatically due and payable in the circumstances provided in
Article VIII) for purposes of Section 3.01 notwithstanding any stay, injunction
or other prohibition preventing such declaration (or such obligations from
becoming automatically due and payable) as against the Borrower and that, in the
event of such declaration (or such obligations being deemed to have become
automatically due and payable), such obligations (whether or not due and payable
by the Borrower) shall forthwith become due and payable by the Guarantors for
purposes of Section 3.01.

 

SECTION 3.06                                            Instrument for the
Payment of Money.  Each Guarantor hereby acknowledges that the guarantee in this
Article constitutes an instrument for the payment of money, and consents and
agrees that any Lender or the Administrative Agent, at its sole option, in the
event of a dispute by such Guarantor in the payment of any moneys due hereunder,
shall have the right to bring motion-action under New York CPLR Section 3213.

 

SECTION 3.07                                            Continuing Guarantee. 
The guarantee in this Article is a continuing guarantee, and shall apply to all
Guaranteed Obligations whenever arising.

 

SECTION 3.08                                            Rights of Contribution. 
The Subsidiary Guarantors hereby agree, as between themselves, that if any
Subsidiary Guarantor shall become an Excess Funding Guarantor (as defined below)
by reason of the payment by such Subsidiary Guarantor of any Guaranteed
Obligations, each other Subsidiary Guarantor shall, on demand of such Excess
Funding Guarantor (but subject to the next sentence), pay to such Excess Funding
Guarantor an amount equal to such Subsidiary Guarantor’s Pro Rata Share (as
defined below and determined, for this purpose, without reference to the
properties, debts and liabilities of such Excess Funding Guarantor) of the
Excess Payment (as defined below) in respect of such Guaranteed Obligations. 
The payment obligation of a Subsidiary Guarantor to any Excess Funding Guarantor
under this Section shall be subordinate and subject in right of payment to the
prior payment in full of the obligations of such Subsidiary Guarantor under the
other provisions of this Article and such Excess Funding Guarantor shall not
exercise any right or remedy with respect to such excess until payment and
satisfaction in full of all of such obligations.

 

For purposes of this Section, (i) “Excess Funding Guarantor” means, in respect
of any Guaranteed Obligations, a Subsidiary Guarantor that has paid an amount in
excess of its Pro Rata Share of such Guaranteed Obligations, (ii) “Excess
Payment” means, in respect of any Guaranteed Obligations, the amount paid by an
Excess Funding Guarantor in excess of its Pro Rata Share of such Guaranteed
Obligations and (iii) “Pro Rata Share” means, for any Subsidiary Guarantor, the
ratio (expressed as a percentage) of (x) the amount by which the aggregate
present fair saleable value of all properties of such Subsidiary Guarantor
(excluding any shares of stock of any other Subsidiary Guarantor) exceeds the
amount of all the debts and liabilities of such Subsidiary Guarantor (including
contingent, subordinated, unmatured and unliquidated liabilities, but excluding
the obligations of such Subsidiary Guarantor hereunder and any obligations of
any other Subsidiary Guarantor that have been Guaranteed by such Subsidiary
Guarantor) to (y) the amount by which the aggregate fair saleable value of all
properties of all of the Subsidiary Guarantors exceeds the amount of all the
debts and liabilities (including contingent, subordinated, unmatured and
unliquidated liabilities, but excluding the obligations of the Borrower and the
Subsidiary Guarantors hereunder and under the other Loan Documents) of all of
the Subsidiary Guarantors, determined (A) with respect to any Subsidiary
Guarantor that is a party hereto on the Fourth Restatement Effective Date, as of
the Fourth Restatement Effective Date, and (B) with respect to any

 

63

--------------------------------------------------------------------------------


 

other Subsidiary Guarantor, as of the date such Subsidiary Guarantor becomes a
Subsidiary Guarantor hereunder.

 

SECTION 3.09                    General Limitation on Guarantee Obligations.  In
any action or proceeding involving any state corporate law, or any state or
Federal bankruptcy, insolvency, reorganization or other law affecting the rights
of creditors generally, if the obligations of any Subsidiary Guarantor under
Section 3.01 would otherwise, taking into account the provisions of
Section 3.08, be held or determined to be void, invalid or unenforceable, or
subordinated to the claims of any other creditors, on account of the amount of
its liability under Section 3.01, then, notwithstanding any other provision
hereof to the contrary, the amount of such liability shall, without any further
action by such Subsidiary Guarantor, any Lender, the Administrative Agent or any
other Person, be automatically limited and reduced to the highest amount that is
valid and enforceable and not subordinated to the claims of other creditors as
determined in such action or proceeding.

 

ARTICLE IV

 

REPRESENTATIONS AND WARRANTIES

 

Each of the Borrower (as to itself and its Subsidiaries only) and the Holding
Company represents and warrants to the Lenders that:

 

SECTION 4.01                                            Organization; Powers.
Except as set forth in Schedule 4.01, each of the Holding Company, the Borrower
and the Borrower’s Subsidiaries is duly organized, validly existing and in good
standing under the laws of the jurisdiction of its organization, has all
requisite power and authority to carry on its business as now conducted and,
except where the failure to do so, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect, is qualified to
do business in, and is in good standing in, every jurisdiction where such
qualification is required.

 

SECTION 4.02                                            Authorization;
Enforceability.  The Transactions are within each Obligor’s corporate powers and
have been duly authorized by all necessary corporate and, if required, by all
necessary shareholder or member action.  This Agreement has been duly executed
and delivered by each Obligor and constitutes, and each of the other Loan
Documents to which it is a party when executed and delivered by such Obligor
will constitute, a legal, valid and binding obligation of such Obligor,
enforceable against each Obligor in accordance with its terms, except as such
enforceability may be limited by (a) bankruptcy, insolvency, reorganization,
moratorium or similar laws of general applicability affecting the enforcement of
creditors’ rights and (b) the application of general principles of equity
(regardless of whether such enforceability is considered in a proceeding in
equity or at law).

 

SECTION 4.03                                            Governmental Approvals;
No Conflicts.  The Transactions (a) do not require any consent or approval of,
registration or filing with, or any other action by, any Governmental Authority,
except for (i) such as have been obtained or made and are in full force and
effect, (ii) filings or recordings in respect of the Liens created pursuant to
the Security Documents, (iii) the filing with the FCC of certain of the Loan
Documents as required by Section 73.3613 of the FCC’s rules and (iv) the
approval by the FCC of the acquisition of any Broadcast License, (b) will not
violate any applicable law or regulation or the charter, by-laws or other
organizational documents of the Holding Company, the Borrower or any of the
Borrower’s Subsidiaries or any order of any Governmental Authority, (c) will not
violate or result in a default under any indenture, agreement or other
instrument binding upon the Holding Company, the Borrower or any of the
Borrower’s Subsidiaries or assets, or give rise to a right thereunder to require
any payment to be made by any such Person, and (d) except for the Liens created
pursuant to the Security Documents and the Liens permitted under
Section 7.02(n), will not result in the creation or

 

64

--------------------------------------------------------------------------------


 

imposition of any Lien on any asset of the Holding Company, the Borrower or any
of the Borrower’s Subsidiaries.

 

SECTION 4.04                    Financial Condition; Material Adverse Change.

 

(a)                                  Financial Condition.  The Borrower has
heretofore furnished to the Lenders (i) its consolidated balance sheets and
statements of income, stockholders’ equity and cash flows as of and for the
fiscal years ended December 31, 2007 and December 31, 2008, reported on by
Ernst & Young LLP, independent public accountants and (ii) its unaudited
consolidated balance sheet and statements of income, stockholders’ equity and
cash flows as of and for the fiscal quarter ended June 30, 2009, certified by a
Financial Officer of the Borrower.  Such financial statements present fairly, in
all material respects, the financial position and results of operations and cash
flows of the Borrower and its Subsidiaries as of such respective dates and for
such respective fiscal years or fiscal quarter, as the case may be, on a
consolidated basis in accordance with GAAP, subject to year-end audit
adjustments and the absence of footnotes in the case of the financial statements
referred to in clause (ii) of the first sentence of this paragraph.

 

The Holding Company has heretofore furnished to the Lenders (i) its consolidated
balance sheets and statements of income, stockholders’ equity and cash flows as
of and for the fiscal years ended December 31, 2007 and December 31, 2008,
reported on by Ernst & Young LLP, independent public accountants and (ii) its
unaudited consolidated balance sheet and statements of income, stockholders’
equity and cash flows as of and for the fiscal quarter ended June 30, 2009,
certified by a Financial Officer of the Holding Company.  Such financial
statements present fairly, in all material respects, the financial position and
results of operations and cash flows of the Holding Company and its Subsidiaries
as of such respective dates and for such respective fiscal years or fiscal
quarter, as the case may be, on a consolidated basis in accordance with GAAP,
subject to year-end audit adjustments and the absence of footnotes in the case
of the financial statements referred to in clause (ii) of the first sentence of
this paragraph.

 

(b)                                 No Material Adverse Change.  Since
December 31, 2008, there has been no material adverse change in the business,
assets, operations, prospects or condition, financial or otherwise, of the
Borrower and its Subsidiaries, taken as a whole.

 

SECTION 4.05                                            Properties.

 

(a)                                  Property Generally.  Each of the Borrower
and its Subsidiaries has good title to, or valid leasehold interests in, all its
real and personal property material to its business, subject only to Liens
permitted by Section 7.02 and except for minor defects in title that do not
interfere with its ability to conduct its business as currently conducted or to
utilize such properties for their intended purposes.

 

(b)                                 Intellectual Property.  Each of the Borrower
and its Subsidiaries owns, or is licensed to use, all trademarks, tradenames,
copyrights, patents and other intellectual property material to its business,
and the use thereof by the Borrower and its Subsidiaries does not infringe upon
the rights of any other Person, except for any such infringements that,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect.

 

SECTION 4.06                                            Litigation and
Environmental Matters.

 

(a)                                  Actions, Suits and Proceedings.  There are
no actions, suits or proceedings by or before any arbitrator or Governmental
Authority now pending against or, to the knowledge of the Borrower, threatened
against or affecting the Holding Company, the Borrower or any of the Borrower’s

 

65

--------------------------------------------------------------------------------


 

Subsidiaries (including the Unrestricted Subsidiaries) (i) as to which there is
a reasonable possibility of an adverse determination and that, if adversely
determined, could reasonably be expected, individually or in the aggregate, to
result in a Material Adverse Effect (other than any such action, suit or
proceeding disclosed in Schedule 4.06(a)) or (ii) that involve this Agreement or
the Transactions.

 

(b)                                 Environmental Matters.  Except for the
matters disclosed in Schedule 4.06(b) and except with respect to any other
matters that, individually or in the aggregate, could not reasonably be expected
to result in a Material Adverse Effect, neither the Borrower nor any of its
Subsidiaries (including Unrestricted Subsidiaries) (i) has failed to comply with
any Environmental Law or to obtain, maintain or comply with any permit, license
or other approval required under any Environmental Law, (ii) has become subject
to any Environmental Liability, (iii) has received notice of any claim with
respect to any Environmental Liability or (iv) knows of any basis for any
Environmental Liability.

 

The Borrower and each of its Subsidiaries have obtained all permits, licenses
and other authorizations which are required under all Environmental Laws, except
to the extent failure to have any such permit, license or authorization,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect.  The Borrower and each of its Subsidiaries are in
compliance with the terms and conditions of all such permits, licenses and
authorizations, and are also in compliance with all other limitations,
restrictions, conditions, standards, prohibitions, requirements, obligations,
schedules and timetables contained in any applicable Environmental Law or in any
regulation, code, plan, order, decree, judgment, injunction, notice or demand
letter issued, entered, promulgated or approved thereunder, except to the extent
failure to comply, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect.

 

In addition, except as set forth in Schedule 4.06(b):

 

(i)                                     No notice, notification, demand, request
for information, citation, summons or order has been issued, no complaint has
been filed, no penalty has been assessed and no investigation or review is
pending or, to the knowledge of the Borrower and its Subsidiaries, threatened by
any governmental or other entity with respect to any alleged failure by the
Borrower or any of its Subsidiaries to have any permit, license or authorization
required in connection with the conduct of the business of the Borrower or any
of its Subsidiaries or with respect to any generation, treatment, storage,
recycling, transportation, discharge or disposal, or any Release of any
Hazardous Materials generated by the Borrower or any of its Subsidiaries, except
to the extent such failure, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect.

 

(ii)                                  Neither the Borrower nor any of its
Subsidiaries or Environmental Affiliates has operated a treatment, storage or
disposal facility requiring a permit under the Resource Conservation and
Recovery Act of 1976, as amended, or under any comparable state or local statute
at any property now or previously owned or leased by the Borrower or any of its
Subsidiaries or Environmental Affiliates to an extent that, individually or in
the aggregate, it has, or could reasonably be expected to result in a Material
Adverse Effect; and, to the knowledge of the Borrower and its Subsidiaries,
except to an extent that, individually or in the aggregate, could not reasonably
be expected to result in a Material Adverse Effect:

 

(A)                              no substance containing PCBs is or has been
present at any property now or previously owned or leased by the Borrower or any
of its Subsidiaries or Environmental Affiliates;

 

66

--------------------------------------------------------------------------------


 

(B)                                no asbestos is or has been present at any
property now or previously owned or leased by the Borrower or any of its
Subsidiaries or Environmental Affiliates;

 

(C)                                there are no underground storage tanks active
or abandoned, at any property now or previously owned or leased by the Borrower
or any of its Subsidiaries or Environmental Affiliates;

 

(D)                               no Hazardous Materials have been Released, in
a reportable quantity, where such a quantity has been established by statute,
ordinance, rule, regulation or order, at, on or under any property now or
previously owned by the Borrower or any of its Subsidiaries or Environmental
Affiliates; and

 

(E)                                 no Hazardous Materials have been otherwise
Released at, on or under any property now or previously owned or leased by the
Borrower or any of its Subsidiaries.

 

(iii)                               To the knowledge of the Borrower and its
Subsidiaries, neither the Borrower nor any of its Subsidiaries or Environmental
Affiliates has transported or arranged for the transportation of any Hazardous
Material to any location which is listed on the National Priorities List under
the Comprehensive Environmental Response, Compensation and Liability Act of
1980, as amended (“CERCLA”), listed for possible inclusion on the National
Priorities List by the Environmental Protection Agency in the Comprehensive
Environmental Response, Compensation, and Liability Information System
(“CERCLIS”) or on any similar state list or which is the subject of Federal,
state or local enforcement actions or other investigations which may lead to
claims against the Borrower or any of its Subsidiaries for clean-up costs,
remedial work, damages to natural resources or for personal injury claims,
including, but not limited to, claims under CERCLA.

 

(iv)                              To the knowledge of the Borrower and its
Subsidiaries, no Hazardous Material generated by the Borrower or any of its
Environmental Affiliates has been recycled, treated, stored, disposed of or
Released by the Borrower or any of its Environmental Affiliates at any location
other than those listed in Schedule 4.06(b).

 

(v)                                 To the knowledge of the Borrower and its
Subsidiaries, no oral or written notification of a Release of a Hazardous
Material has been filed by or on behalf of the Borrower or any of its
Subsidiaries and no property now or previously owned or leased by the Borrower
or any of its Subsidiaries is listed or proposed for listing on the National
Priorities list promulgated pursuant to CERCLA, on CERCLIS or on any similar
state list of sites requiring investigation or clean-up.

 

(vi)                              To the knowledge of the Borrower and its
Subsidiaries, no Liens have arisen under or pursuant to any Environmental Laws
on any of the real property or properties owned or leased by the Borrower or any
of its Subsidiaries, and no government actions have been taken or are in process
which could subject any of such properties to such Liens and neither the
Borrower nor any of its Subsidiaries would be required to place any notice or
restriction relating to the presence of Hazardous Materials at any property
owned by it in any deed to such property.

 

(vii)                           There have been no material environmental
investigations, studies, audits, tests, reviews or other analyses conducted by
or which are in the possession of the Borrower or any of its Subsidiaries in
relation to any property or facility now or previously

 

67

--------------------------------------------------------------------------------


 

owned or leased by the Borrower or any of its Subsidiaries which have been
prepared or conducted within the previous five years and have not been made
available to the Lenders.

 

(c)                                  Disclosed Matters.  Since the date hereof,
there has been no change in the status of the matters disclosed in
Schedule 4.06(a) and Schedule 4.06(b) that, individually or in the aggregate,
has resulted in, or materially increased the likelihood of, a Material Adverse
Effect.

 

SECTION 4.07                                            Compliance with Laws and
Agreements.  Each of the Holding Company, the Borrower and the Borrower’s
Subsidiaries is in compliance with all laws, regulations and orders of any
Governmental Authority applicable to it or its property and all indentures,
agreements and other instruments binding upon it or its property, except where
the failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect.  No Default has occurred and is
continuing.

 

SECTION 4.08                                            Investment Company
Status.  None of the Holding Company, the Borrower or any of the Borrower’s
Subsidiaries is an “investment company” as defined in, or subject to regulation
under, the Investment Company Act of 1940.

 

SECTION 4.09                                            Taxes.  Each of the
Holding Company, the Borrower and the Borrower’s Subsidiaries has timely filed
or caused to be filed all United States Federal and all other material Tax
returns and reports required to have been filed and has paid or caused to be
paid all Taxes required to have been paid by it, except (a) Taxes that are being
contested in good faith by appropriate proceedings and for which such Person has
set aside on its books adequate reserves or (b) to the extent that the failure
to do so could not reasonably be expected to result in a Material Adverse
Effect.

 

SECTION 4.10                                            ERISA.  The Holding
Company, the Borrower and the ERISA Affiliates have fulfilled their respective
obligations under the minimum funding standards of ERISA and the Code with
respect to each Plan and are in compliance in all material respects with the
presently applicable provisions of ERISA and the Code, and have not incurred any
liability to the PBGC or any Plan or Multiemployer Plan (other than to make
contributions in the ordinary course of business).

 

SECTION 4.11                                            Disclosure.  The
Obligors have disclosed to the Lenders all agreements, instruments and corporate
or other restrictions to which it or any of its Subsidiaries is subject, and all
other matters known to it, that, individually or in the aggregate, could
reasonably be expected to result in a Material Adverse Effect.  None of the
reports, financial statements, certificates or other information furnished by or
on behalf of the Obligors to the Lender in connection with the negotiation of
this Agreement and the other Loan Documents (including the information set forth
in the Confidential Information Memorandum) or delivered hereunder or thereunder
(as modified or supplemented by other information so furnished) contains any
material misstatement of fact or omits to state any material fact necessary to
make the statements therein, in the light of the circumstances under which they
were made, not misleading; provided that, with respect to projected financial
information, the Borrower and the Holding Company represent only that such
information was prepared in good faith based upon assumptions believed to be
reasonable at the time.

 

SECTION 4.12                                            Use of Credit.  Neither
the Borrower nor any of its Subsidiaries is engaged principally, or as one of
its important activities, in the business of extending credit for the purpose,
whether immediate, incidental or ultimate, of buying or carrying Margin Stock,
and no part of the proceeds of any extension of credit hereunder will be used to
buy or carry any Margin Stock.

 

68

--------------------------------------------------------------------------------


 

SECTION 4.13                                            Indebtedness and Liens.

 

(a)                                  Indebtedness.  Schedule 7.01 is a complete
and correct list of each credit agreement, loan agreement, indenture, purchase
agreement, guarantee, letter of credit or other arrangement providing for or
otherwise relating to any Indebtedness or any extension of credit (or commitment
for any extension of credit) to, or guarantee by, the Borrower or any of its
Subsidiaries outstanding on the date hereof, and the aggregate principal or face
amount outstanding or that may become outstanding under each such arrangement is
correctly described in such schedule.

 

(b)                                 Liens.  Schedule 4.13(b) is a complete and
correct list of each Lien securing Indebtedness of any Person outstanding on the
date hereof the aggregate principal or face amount of which equals or exceeds
(or may equal or exceed) $1,000,000 and covering any property of the Borrower or
any of its Subsidiaries, and the aggregate Indebtedness secured (or that may be
secured) by each such Lien and the property covered by each such Lien is
correctly described in Schedule 4.13(b).

 

SECTION 4.14                                            Subsidiaries and
Investments.

 

(a)                                  Subsidiaries.  Set forth in
Schedule 4.14(a) is a complete and correct list of all of the Subsidiaries of
the Borrower as of the date hereof, together with, for each such Subsidiary,
(i) the jurisdiction of organization of such Subsidiary, (ii) each Person
holding ownership interests in such Subsidiary and (iii) the nature of the
ownership interests held by each such Person and the percentage of ownership of
such Subsidiary represented by such ownership interests.  Each of the Borrower
and its Subsidiaries owns, free and clear of Liens (other than Liens created
pursuant to the Security Documents and the Liens permitted under
Section 7.02(n)), and has the unencumbered right to vote, all outstanding
ownership interests in each Person shown to be held by it in Schedule 4.14(a),
all of the issued and outstanding Capital Stock of each such Person organized as
a corporation is validly issued, fully paid and nonassessable, and there are no
outstanding Equity Rights with respect to such Person.

 

(b)                                 Investments.  Set forth in
Schedule 4.14(b) is a complete and correct list of all Investments (other than
Investments disclosed in Schedule 4.14(a) and other than Investments of the
types referred to in clauses (b), (c), (e) and (f) of Section 7.07) in an amount
exceeding $1,000,000 held by the Borrower or any of its Subsidiaries in any
Person on the date hereof and, for each such Investment, (x) the identity of the
Person or Persons holding such Investment and (y) the nature of such Investment.
 Except as disclosed in Schedule 4.14(b), each of the Borrower and its
Subsidiaries owns, free and clear of all Liens (other than Liens created
pursuant to the Security Documents and the Liens permitted under
Section 7.02(n)), all such Investments.

 

(c)                                  Subsidiaries Not Subject to Certain
Restrictions.  None of the Subsidiaries of the Borrower is, on the date hereof,
subject to any indenture, agreement, instrument or other arrangement of the type
prohibited under Section 7.10.

 

SECTION 4.15                                            Broadcast Licenses.

 

(a)                                  Schedule 4.15 accurately and completely
lists, as of the date hereof, for each Owned Station, all Broadcast Licenses
granted or assigned to the Borrower or any of its Subsidiaries, or under which
the Borrower and its Subsidiaries have the right to operate such Owned Station. 
The Broadcast Licenses listed in Schedule 4.15 with respect to any Owned Station
include all material authorizations, licenses and permits issued by the FCC that
are required or necessary for the operation of such Owned Station, and the
conduct of the business of the Borrower and its Subsidiaries with respect to
such Owned Station, as now conducted or proposed to be conducted.  The Broadcast
Licenses listed in Schedule 4.15 are issued in the name of the respective
License Subsidiary for the Owned Station being operated under authority of such
Broadcast Licenses and are on the date hereof validly issued and in full force
and effect, and the Borrower and its Subsidiaries have fulfilled and performed
in all material

 

69

--------------------------------------------------------------------------------


 

respects all of their obligations with respect thereto and have full power and
authority to operate thereunder.

 

(b)                                 Schedule 4.15 accurately and completely
lists, as of the date hereof, for each Contract Station, all Broadcast Licenses
granted or assigned to the Material Third-Party Licensee for such Contract
Station, or under which the Material Third-Party Licensee for such Contract
Station has the right to operate such Contract Station.  The Broadcast Licenses
listed in Schedule 4.15 with respect to any Contract Station include all
material authorizations, licenses and permits issued by the FCC that are
required or necessary for the operation of such Contract Station, and the
conduct of the business of the Material Third-Party Licensee for such Contract
Station with respect to such Contract Station, as now conducted or proposed to
be conducted.  The Broadcast Licenses listed in Schedule 4.15 are issued in the
name of the Material Third-Party Licensee for the Contract Station being
operated under authority of such Broadcast Licenses and are on the date hereof
validly issued and in full force and effect, and, to the best of the Borrower’s
knowledge, the Material Third-Party Licensee for such Contract Station has
fulfilled and performed in all material respects all of its obligations with
respect thereto and has full power and authority to operate thereunder.

 

SECTION 4.16                                            Solvency.  As of the
date hereof (and after giving effect to the extensions of credit hereunder and
to the other transactions contemplated hereby), (i) the aggregate value of all
properties of the Borrower and its Subsidiaries at their present fair saleable
value (i.e., the amount that may be realized within a reasonable time,
considered to be six to eighteen months, either through collection or sale at
the regular market value, conceiving the latter as the amount that could be
obtained for the properties in question within such period by a capable and
diligent businessman from an interested buyer who is willing to purchase under
ordinary selling conditions), exceeds the amount of all the debts and
liabilities (including contingent, subordinated, unmatured and unliquidated
liabilities) of the Borrower and its Subsidiaries, (ii) the Borrower and its
Subsidiaries will not, on a consolidated basis, have unreasonably small capital
with which to conduct their business operations as heretofore conducted and
(iii) the Borrower and its Subsidiaries will have, on a consolidated basis,
sufficient cash flow to enable them to pay their debts as they mature.

 

SECTION 4.17                                            Security Documents.

 

(a)                                  The Security Agreement is effective to
create in favor of the Administrative Agent for the benefit of the Secured
Parties, a legal, valid and enforceable first priority security interest in the
Collateral described therein (including any proceeds of any item of
Collateral).  In the case of (i) the pledged securities described in the
Security Agreement, when any certificates or notes, as applicable, representing
such pledged securities are delivered to the Administrative Agent and (ii) the
other Collateral described in the Security Agreement, when financing statements
in appropriate form are filed in the offices specified on Schedule 4.17 (which
financing statements have been duly completed and executed (as applicable) and
delivered to the Administrative Agent), the Administrative Agent shall have a
fully perfected Lien on, and security interest in, all right, title and interest
of the Obligors in such Collateral (including any proceeds of any item of
Collateral) (to the extent a security interest in such Collateral can be
perfected through the filing of financing statements in the offices specified on
Schedule 4.17 and through the delivery of such pledged securities), as security
for the Obligations, in each case prior and superior in right to any other
Person, other than with respect to Liens permitted under Section 7.02.

 

(b)                                 Each Mortgage executed and delivered by each
Obligor on or after the Fourth Restatement Effective Date pursuant to
clause (d) of the Collateral and Guarantee Requirement and Section 6.11 shall be
effective to create in favor of the Administrative Agent (for the benefit of the
Secured Parties) a legal, valid and enforceable security interest on all of such
Obligors’ right, title and interest in and to the Mortgaged Property thereunder
and the proceeds thereof, and when such Mortgage

 

70

--------------------------------------------------------------------------------


 

is filed or recorded in the proper real estate filing or recording office, the
Administrative Agent (for the benefit of the Secured Parties) shall have a fully
perfected first priority Lien on, and security interest in, all right, title and
interest of such Obligor in such Mortgaged Property and, to the extent
applicable, subject to Section 9-315 of the UCC, the proceeds thereof, in each
case prior and superior in right to any other Person, other than with respect to
Liens permitted under Section 7.02.

 

SECTION 4.18                                            Real Property.  Schedule
4.18(a) lists as of the Fourth Restatement Effective Date all Real Property
owned by the Borrower and its Subsidiaries, the address or location thereof and
the state in which such property is located.  Schedule 4.18(b) lists as of the
Fourth Restatement Effective Date all Real Property leased by the Borrower and
its Subsidiaries, the address or location thereof and the state in which such
property is located.  The Borrower and its Subsidiaries will own or hold all
easements, rights-of-way, licenses in respect of Real Property and similar
rights as are necessary for the acquisition, ownership and operation of the
Stations.

 

ARTICLE V

 

CONDITIONS

 

SECTION 5.01                                            Amendment and
Restatement Effective Date.  The amendment and restatement of the Existing
Credit Agreement provided for hereby and the obligations of the Lenders to make
Loans and of the Issuing Lender to issue Letters of Credit hereunder shall not
become effective until the date on which the Administrative Agent shall have
received each of the following documents, each of which shall be satisfactory to
the Administrative Agent (and to the extent specified below, to each Lender) in
form and substance (or such condition shall have been waived in accordance with
Section 10.02):

 

(a)                                  This Agreement.  Counterparts of this
Agreement signed on behalf of each Obligor, the Issuing Lender, the Swing Line
Lender, the Administrative Agent, each Tranche B Term Loan Lender, the Tranche
B-1 Term Loan Lender, the Required Revolving Lenders under (and as defined in)
the Existing Credit Agreement, and (for purposes of Section 10.16) Lehman
Commercial Paper Inc. (or, in each case, written evidence satisfactory to the
Administrative Agent, which may include telecopy transmission of, as applicable,
a signed signature page of this Agreement or the relevant Lender Addendum from
any Lender as provided below); provided that (i) each Tranche B Term Loan Lender
and each Revolving Lender which executes and delivers a Lender Addendum in the
respective form required hereby shall be deemed to execute this Agreement,
(ii) Tranche B Term Loan Lender Addenda (or signed signature pages of this
Agreement) shall have been received from Tranche B Term Loan Lenders with
respect to Tranche B Term Loan Commitments in an aggregate amount of
$330,000,000 (and each such Tranche B Term Loan Lender Addenda shall have been
accepted by the Borrower and the Administrative Agent), (iii) Revolving Lender
Addenda (or signed signature pages of this Agreement) shall have been received
from Revolving Lenders which agree to be Extending Revolving Lenders hereunder
with respect to an aggregate amount of Revolving Commitments of not less than
$75,000,000 (and each such Revolving Lender Addenda shall have been accepted by
the Borrower and the Administrative Agent), (iv) the Revolving Lenders which
shall execute (or be deemed to execute) this Agreement hereby agree to waive all
requirements under the Existing Credit Agreement with respect to prior notice
(or minimum amount) of the prepayments of Loans under (and as defined in) the
Existing Credit Agreement as of the Fourth Restatement Effective Date
contemplated under clause (f) of this Section and (v) the parties hereto agree
that, effective as of the Fourth Restatement Effective Date, the Revolving
Commitments of the Revolving Lenders shall be the respective amounts for the
Revolving Lenders as set forth in Schedule 1.01(a) (and, without limiting the
foregoing, the Revolving Commitment of Lehman Commercial

 

71

--------------------------------------------------------------------------------


 

Paper Inc. under the Existing Credit Agreement shall terminate in full in
accordance with Section 10.16).

 

(b)                                 Other Concurrent Transactions.  Evidence
that (i) the Initial Second Priority Debt Transactions shall have been
consummated (and the Administrative Agent shall have received copies of each of
the executed Initial Security Priority Debt Documents requested by the
Administrative Agent), (ii) the Tender Offer shall not have been withdrawn,
terminated or amended and (iii) the Cunningham Amendments shall have become
effective (and the Administrative Agent shall have received copies of each such
amendment).

 

(c)                                  Collateral Documents.

 

(i)                                     Security Agreement.  The Security
Agreement, duly executed and delivered by each of the parties thereto, and the
certificates identified under the name of such Obligor in Annex 1 thereto, in
each case accompanied by undated stock or similar powers executed in blank.  In
addition, each Obligor party to the Security Agreement shall have taken such
other action (including delivering to the Administrative Agent, for filing,
appropriately completed and duly executed copies of Uniform Commercial Code
financing statements) as the Administrative Agent shall have requested in order
to perfect the security interests created pursuant to the Security Agreement.

 

(ii)                                  Intercreditor Agreement.  The Second Lien
Intercreditor Agreement, duly executed and delivered by each of the parties
thereto.

 

(iii)                               Other Collateral Documents.  The Fourth
Restatement Effective Date Collateral Requirement shall have been satisfied
(subject to clause (c)(vi) below), and the Administrative Agent shall have
received all the documents required thereby.

 

(iv)                              Consent and Agreement.  A Consent and
Agreement with respect to each Contract Station as of the Fourth Restatement
Effective Date, duly executed and delivered by each of the parties thereto
(subject to clause (c)(vi) below).

 

(v)                                 Insurance.  A certificate of a Financial
Officer of the Borrower setting forth the insurance obtained by it in accordance
with the requirements of Section 6.05 and stating that such insurance is in full
force and effect and that all premiums then due and payable thereon have been
paid (including evidence of designation of the Administrative Agent as loss
payee and additional insured with respect to such insurance to the extent
required under Section 6.05).

 

(vi)                              Post-Closing Matters.  If applicable, the
Administrative Agent and the Borrower shall have entered into a letter agreement
referred to in clause (d) of the definition of “Collateral and Guarantee
Requirement”.

 

(d)                                 Corporate Documents.

 

(i)                                     Certificates.  The Administrative Agent
shall have received the following documents in form and substance satisfactory
to the Administrative Agent, each of which shall be executed (and, where
appropriate, acknowledged) by Persons satisfactory to the Administrative Agent:
(A) a certificate, signed by a senior officer of the Borrower and each other
Obligor, as of the Fourth Restatement Effective Date, as to: (I) the absence of
any Default or Event of Default; (II) the truth of the representations and

 

72

--------------------------------------------------------------------------------


 

warranties contained in the Loan Documents; and (III) confirming the
satisfaction of the conditions under this Section 5.01 and confirming compliance
with the conditions set forth in the lettered clauses of the first sentence of
Section 5.02; (B) a certificate of each Obligor, dated the Fourth Restatement
Effective Date and executed by its secretary or assistant secretary, which shall
(I) certify the resolutions of its board of directors, members or other body
authorizing the execution, delivery and performance of the Loan Documents to
which it is a party; (II) identify by name and title and bear the signatures of
the officers of such Obligor authorized to sign the Loan Documents to which it
is a party, and (III) contain appropriate attachments, including the charter,
by-laws or other organizational documents of each Obligor and, if applicable, a
true and correct copy of its by-laws or operating, management or partnership
agreement (or a bring-down certificate in form and substance satisfactory to the
Administrative Agent with respect to any of the foregoing document heretofore
delivered to the Administrative Agent to the extent such documents have not been
modified and continue in effect); and (C) a good standing certificate for each
Obligor from the secretary of state of the jurisdiction of its organization as
of the Fourth Restatement Effective Date (or such earlier date as the
Administrative Agent shall agree).

 

(ii)                                  Other Corporate Documents.  Such other
documents and certificates as the Administrative Agent or its counsel may
reasonably request relating to the organization, existence and good standing of
each Obligor, the authorization of the Transactions and any other legal matters
relating to the Obligors, the Loan Documents or the Transactions, all in form
and substance satisfactory to the Administrative Agent and its counsel.

 

(e)                                  Opinions of Counsel to the Obligors. 
Favorable written opinions (addressed to the Administrative Agent and the
Lenders and dated the Fourth Restatement Effective Date) of (i) Thomas &
Libowitz, P.A., counsel for the Obligors, (ii)  Pillsbury Winthrop Shaw Pittman
LLP, counsel for the Obligors and (iii) such other counsel of the Obligors
reasonably satisfactory to the Administrative Agent, each in form and substance
satisfactory to the Administrative Agent (and each Obligor hereby instructs such
counsel to deliver such opinions to the Lenders and the Administrative Agent).

 

(f)                                    Payments as of the Fourth Restatement
Effective Date.  As of the Fourth Restatement Effective Date:

 

(i)                                     Existing Loans, Accrued Interest, Etc. 
The Borrower shall have (A) prepaid all Term Loans outstanding under (and as
defined in) the Existing Credit Agreement (and all accrued and unpaid interest
thereon), (B) prepaid all Revolving Loans outstanding under (and as defined in)
the Existing Credit Agreement (and all accrued and unpaid interest thereon) and
(C) all accrued and unpaid commitment fees and letter of credit fees under the
Existing Credit Agreement, accrued to (but not including) the Fourth Restatement
Effective Date.

 

(ii)                                  Other Fees and Expenses.  The Borrower
shall have paid (A) to the Administrative Agent, for the account of each
Extending Revolving Lender and each Tranche B Term Loan Lender the fees agreed
to be paid to them by the Borrower in connection with this Agreement and (B) to
the Administrative Agent (or its affiliates) all fees and expenses, including
fees and expenses of counsel to the Administrative Agent, agreed in writing to
be paid by the Borrower in connection with the execution and delivery of this
Agreement (and, in the case of any such expenses, for which invoices in

 

73

--------------------------------------------------------------------------------


 

reasonable detail shall have been submitted to the Borrower at least five
Business Days prior to the Fourth Restatement Effective Date).

 

(g)                                 USA PATRIOT Act.  Upon the reasonable
written request of any Lender to the Borrower at least three Business Days prior
to the Fourth Restatement Effective Date, such Lender received from the Borrower
and its Subsidiaries documentation and other information required by regulatory
authorities under applicable “know your customer” and anti-money laundering
rules and regulations, including, without limitation, the USA PATRIOT Act.

 

(h)                                 Other Documents.  Such other documents as
the Administrative Agent or any Lender or special New York counsel to the
Administrative Agent may reasonably request.

 

Notwithstanding the foregoing, the amendment and restatement of the Existing
Credit Agreement provided for hereby and the obligations of the Lenders to make
Loans and of the Issuing Lender to issue or continue Letters of Credit hereunder
shall not become effective unless each of the foregoing conditions is satisfied
(or waived pursuant to Section 10.02) on or prior to 3:00 p.m., New York City
time, on October 29, 2009.

 

SECTION 5.02                                            Each Credit Event.  The
obligation of each Lender to make or maintain a Loan (including an Incremental
Loan) on the occasion of any Borrowing, and of the Issuing Lender to issue,
amend, renew or extend any Letter of Credit, is subject to the satisfaction of
the following conditions:

 

(a)                                  the representations and warranties of the
Borrower and the Holding Company set forth in this Agreement, and of each
Obligor in each of the other Loan Documents to which it is a party, shall be
true and correct in all material respects on and as of the date of such
Borrowing or the date of issuance, amendment, renewal or extension of such
Letter of Credit, as applicable (or, if any such representation and warranty is
expressly stated to have been made as of a specific date, as of such specific
date);

 

(b)                                 at the time of and immediately after giving
effect to such Borrowing or the issuance, amendment, renewal or extension of
such Letter of Credit, as applicable, no Default shall have occurred and be
continuing; and

 

(c)                                  the Borrower shall be in compliance with
the indebtedness covenant (if any) under each of the Note Indentures.

 

Each Borrowing and each issuance, amendment, renewal or extension of a Letter of
Credit shall be deemed to constitute a representation and warranty by the
Borrower on the date thereof as to the matters specified in the preceding
sentence.

 

SECTION 5.03                                            Each Incremental Loan. 
The obligation of each Incremental Lender to make an Incremental Loan is subject
to the satisfaction of the following additional conditions:

 

(a)                                  after giving pro forma effect to the making
of such Incremental Loan, the Borrower shall be in compliance with each of the
covenants set forth in Section 7.11; and

 

(b)                                 receipt by the respective Incremental Lender
and the Administrative Agent of a certificate, dated the date of the making of
such Incremental Loan and signed by the President, a Vice President, a Financial
Officer, or Secretary of the Borrower, demonstrating in reasonable detail
compliance with the foregoing clause (a) of this Section.

 

74

--------------------------------------------------------------------------------


 

ARTICLE VI

 

AFFIRMATIVE COVENANTS

 

Until the Commitments have expired or been terminated and the principal of and
interest on each Loan and all fees payable hereunder shall have been paid in
full and all Letters of Credit shall have expired or terminated and all LC
Disbursements shall have been reimbursed, each of the Borrower (as to itself and
its Subsidiaries only) and the Holding Company covenants and agrees with the
Lenders that:

 

SECTION 6.01               Financial Statements and Other Information.  The
Borrower or the Holding Company, as applicable, will furnish to the
Administrative Agent:

 

(a)           (i) in the case of the Borrower, within 120 days after the end of
each fiscal year of the Borrower, the audited consolidated balance sheet and
related statements of operations, stockholders’ equity and cash flows of the
Borrower and its Subsidiaries (excluding Unrestricted Subsidiaries) as of the
end of and for such year and (ii) in the case of the Holding Company, within the
earlier of (A) 10 days after the date on which the same shall have been filed
with the SEC and (B) 100 days after the end of each fiscal year of the Holding
Company, the audited consolidated balance sheet and related statements of
operations, stockholders’ equity and cash flows of the Holding Company and its
Subsidiaries as of the end of and for such year, in each case setting forth in
comparative form the figures for the previous fiscal year, all reported on by
Ernst & Young, LLP or other independent public accountants of recognized
national standing (without a “going concern” or like qualification or exception
and without any qualification or exception as to the scope of such audit) to the
effect that such consolidated financial statements present fairly in all
material respects the financial condition, results of operations and cash flows
of the Borrower and its Subsidiaries (excluding Unrestricted Subsidiaries), or
the Holding Company and its Subsidiaries, as the case may be, on a consolidated
basis in accordance with GAAP consistently applied;

 

(b)           (i) in the case of the Borrower, within 60 days after the end of
each of the first three fiscal quarters of each fiscal year of the Borrower, the
consolidated balance sheet and related statements of operations, stockholders’
equity and cash flows of the Borrower and its Subsidiaries (excluding
Unrestricted Subsidiaries) as of the end of and for such fiscal quarter and the
then elapsed portion of such fiscal year and (ii) in the case of the Holding
Company, within the earlier of (A) 10 days after the date on which the same
shall have been filed with the SEC and (B) 50 days after the end of each of the
first three fiscal quarters of each fiscal year of the Holding Company, the
consolidated balance sheet and related statements of operations, stockholders’
equity and cash flows of the Holding Company and its Subsidiaries as of the end
of and for such fiscal quarter and the then elapsed portion of such fiscal year,
in each case setting forth in comparative form the figures for (or, in the case
of the balance sheet, as of the end of) the corresponding period or periods of
the previous fiscal year, all certified by a Financial Officer of the Borrower
or the Holding Company, as the case may be, as presenting fairly in all material
respects the financial condition, results of operations and cash flows of the
Borrower and its Subsidiaries (excluding Unrestricted Subsidiaries), or the
Holding Company and its Subsidiaries, as the case may be, on a consolidated
basis in accordance with GAAP consistently applied, subject to normal year-end
audit adjustments and the absence of footnotes;

 

(c)           concurrently with any delivery of financial statements under
clause (a) or (b) of this Section, a certificate of a Financial Officer of the
Borrower and (as to sub-clauses (i) and (ii) below only) the Holding Company (i)
certifying as to whether a Default has occurred and,

 

75

--------------------------------------------------------------------------------


 

if a Default has occurred, specifying the details thereof and any action taken
or proposed to be taken with respect thereto, (ii) stating whether any change in
GAAP or in the application thereof has occurred since the date of the audited
financial statements referred to in Section 4.04 and, if any such change has
occurred, specifying the effect of such change on the financial statements
accompanying such certificate, and (iii) setting forth reasonably detailed
calculations demonstrating compliance with Sections 7.01, 7.02(k), 7.04(e),
7.05(c), 7.05(d), 7.06, 7.07(h), 7.07(i), 7.07(j), 7.08, 7.11 and 7.18;

 

(d)           promptly after the same become publicly available, copies of all
periodic and other material reports (including reports on Form 8-K),
registration statements and proxy statements filed by the Holding Company or the
Borrower with the SEC, or any Governmental Authority succeeding to any or all of
the functions of said Commission, or with any national securities exchange, or
distributed by the Holding Company or the Borrower to its shareholders generally
or to the holders of any class or issue of securities of the Holding Company or
the Borrower generally, as the case may be, and promptly upon the receipt
thereof by the Holding Company or the Borrower, copies of any material notices,
reports or other communications from any holder of any Indebtedness evidenced or
provided by the Other Debt Documents (or, in any case, the Representative of
such holder);

 

(e)           promptly upon their becoming available, copies of any and all
periodic or special reports filed by the Holding Company, the Borrower or any of
the Borrower’s Subsidiaries with the FCC or with any other Federal, state or
local governmental authority, if such reports indicate any material adverse
change in the business, operations, affairs or condition of the Borrower or any
of its Subsidiaries or if copies thereof are requested by any Lender or the
Administrative Agent, and copies of any and all material notices and other
material communications from the FCC or from any other Federal, state or local
governmental authority with respect to the Borrower, any of its Subsidiaries or
any Station;

 

(f)            promptly following delivery thereof to or by the Borrower or any
of its Subsidiaries, copies of all material notices (including notices of
default), financial statements, reports, approvals and other material
communications that are received by the Holding Company, the Borrower or any of
the Borrower’s Subsidiaries from or on behalf of any Material Third-Party
Licensee or Affiliate of any Material Third-Party Licensee or furnished by the
Holding Company, the Borrower or any of the Borrower’s Subsidiaries to any
Material Third-Party Licensee or Affiliate of any Material Third-Party Licensee;

 

(g)           as soon as available and in any event on or before December 31 of
each fiscal year, a forecast for the Borrower and its Subsidiaries for the next
following fiscal year setting forth anticipated income, expense and capital
expenditure items for each quarter during such fiscal year; provided that such
forecasts shall include substantially the same financial and operating
information delivered by the Holding Company or the Borrower pursuant to this
clause (g) prior to the First Amendment Effective Date; and

 

(h)           promptly following any request therefor, such other information
regarding the operations, business affairs and financial condition of the
Holding Company, the Borrower or any of the Borrower’s Subsidiaries, any
Unrestricted Subsidiary (including its financial statements), any Station
(including copies of network affiliation agreements entered into by such
Station), any Material Third-Party Licensee or any Person that owns the Capital
Stock of any Material Third-Party Licensee, or compliance with the terms of this
Agreement and the other Loan Documents, as the Administrative Agent or any
Lender may reasonably request.

 

76

--------------------------------------------------------------------------------


 

SECTION 6.02               Notices of Material Events.  The Borrower and/or the
Holding Company will furnish to the Administrative Agent prompt written notice
of the following:

 

(a)           the occurrence of any Default or (in the case of the Holding
Company only) any Default relating to the Holding Company;

 

(b)           the filing or commencement of any action, suit or proceeding by or
before any arbitrator or Governmental Authority against or affecting the Holding
Company, the Borrower or any of the Borrower’s Subsidiaries or any of their
respective assets, franchises or licenses (including the Broadcast Licenses for
Owned Stations) that, if adversely determined, could reasonably be expected to
result in a Material Adverse Effect, or against or affecting any Material
Third-Party Licensee for a Contract Station or any Broadcast License for such
Contract Station that, if adversely determined, could reasonably be expected to
result in a Material Adverse Effect or the loss of any Broadcast License (other
than an Immaterial Broadcast License) for such Contract Station;

 

(c)           the occurrence of any ERISA Event that, alone or together with any
other ERISA Events that have occurred, could reasonably be expected to result in
liability of the Holding Company, the Borrower and its Subsidiaries (including
Unrestricted Subsidiaries) in an aggregate amount exceeding $25,000,000;

 

(d)           the assertion of any environmental matter by any Person against,
or with respect to the activities of, the Holding Company, the Borrower or any
of the Borrower’s Subsidiaries and any alleged violation of or non-compliance
with any Environmental Laws or any permits, licenses or authorizations, other
than any environmental matter or alleged violation that could reasonably be
expected to result in liability of the Holding Company, the Borrower and the
Borrower’s Subsidiaries (including Unrestricted Subsidiaries) in an aggregate
amount exceeding $25,000,000;

 

(e)           the occurrence of any Prepayment Event;

 

(f)            the acquisition or formation of any new Subsidiary after the
Fourth Restatement Effective Date; and

 

(g)           any other development that results in, or could reasonably be
expected to result in, a Material Adverse Effect.

 

Each notice delivered under this Section shall be accompanied by a statement of
a Financial Officer or other executive officer of the Borrower or the Holding
Company, as applicable, setting forth the details of the event or development
requiring such notice and any action taken or proposed to be taken with respect
thereto.

 

SECTION 6.03               Existence; Conduct of Business.  Each of the Borrower
and the Holding Company will, and will cause each of the Borrower’s Subsidiaries
to, do or cause to be done all things necessary to preserve, renew and keep in
full force and effect its legal existence and the rights, licenses, permits,
privileges and franchises (including the Broadcast Licenses, but excluding
Immaterial Broadcast Licenses, for Owned Stations); provided that the foregoing
shall not prohibit (a) any merger, consolidation, liquidation or dissolution
permitted under Section 7.03 or (b) any merger or consolidation involving the
Holding Company (but not involving the Borrower or any of its Subsidiaries).

 

SECTION 6.04               Payment of Obligations.  Each of the Borrower and the
Holding Company will, and will cause each of the Borrower’s Subsidiaries to, pay
its obligations, including Tax liabilities, that, if not paid, could result in a
Material Adverse Effect before the same shall become

 

77

--------------------------------------------------------------------------------


 

delinquent or in default, except where (a) the validity or amount thereof is
being contested in good faith by appropriate proceedings, (b) the Holding
Company, the Borrower or such Subsidiary has set aside on its books adequate
reserves with respect thereto in accordance with GAAP and (c) the failure to
make payment pending such contest could not reasonably be expected to result in
a Material Adverse Effect.

 

SECTION 6.05               Maintenance of Properties; Insurance.  Each of the
Borrower and the Holding Company will, and will cause each of the Borrower’s
Subsidiaries to, (a) keep and maintain all property material to the conduct of
its business in good working order and condition, ordinary wear and tear
excepted, and (b) maintain, with financially sound and reputable insurance
companies, insurance in such amounts and against such risks as are customarily
maintained by companies engaged in the same or similar businesses operating in
the same or similar locations, provided that the Borrower will in any event
maintain (with respect to itself, each of its Subsidiaries and each Owned
Station), and will use its commercially reasonable efforts to cause the Material
Third-Party Licensee for each Contract Station (or the Person that owns the
Capital Stock of such Material Third-Party Licensee) to maintain (with respect
to itself and such Contract Station), casualty insurance and insurance against
claims and damages with respect to defamation, libel, slander, privacy or other
similar injury to person or reputation (including misappropriation of personal
likeness), in such amounts as are then customary for Persons engaged in the same
or similar business similarly situated.

 

Each policy of property insurance required to be maintained by the Borrower and
its Subsidiaries under this Section shall name the Administrative Agent as loss
payee or additional insured and shall provide that it will not be canceled or
reduced, or allowed to lapse without renewal, except after not less than 30
days’ written notice to the Administrative Agent, for any occupancy or use of
any property for purposes more hazardous than permitted by such policy nor by
any foreclosure or other proceedings relating to such property.  The Borrower
will advise the Administrative Agent promptly of any policy cancellation,
reduction or material amendment.

 

After the Fourth Restatement Effective Date, upon the request of the
Administrative Agent at any time or from time to time, not later than 15
Business Days prior to the termination or expiry date of any insurance required
to be maintained by the Borrower hereunder, the Borrower shall deliver to the
Administrative Agent certificates of insurance evidencing that such insurance
has been renewed, subject only to the payment of premiums as they become due. 
In addition, the Borrower will not modify in any material respect any of the
provisions of any policy with respect to casualty or liability insurance without
delivering the original copy of the endorsement reflecting such modification to
the Administrative Agent and, if required by the Administrative Agent in
writing, accompanied by a written report of any firm of independent insurance
brokers of nationally recognized standing, stating that, in their opinion, such
policy (as so modified) adequately protects the interests of the Lenders and the
Administrative Agent, is in compliance with the provisions of this Section and
is comparable in all respects with insurance carried by responsible owners and
operators of similar properties.  The Borrower shall not obtain or carry
separate insurance concurrent in form or contributing in the event of loss with
that required by this Section unless the Administrative Agent is the additional
insured thereunder, with loss payable as provided herein.  The Borrower shall
immediately notify the Administrative Agent whenever any such separate insurance
is obtained and shall deliver to the Administrative Agent certificates of
insurance evidencing the same.

 

If any portion of the Mortgaged Properties is located in an area identified by
the Federal Emergency Management Agency as an area having special flood hazards
and in which flood insurance has been made available under the National Flood
Insurance Act of 1968 (or any amendment or successor act thereto), the Borrower
shall maintain, or cause to be maintained, with a financially sound and
reputable insurer, flood insurance with respect to such property in an amount
sufficient to comply with all applicable rules and regulations promulgated
pursuant to such Act.

 

78

--------------------------------------------------------------------------------


 

SECTION 6.06               Books and Records; Inspection Rights.  Each of the
Borrower and the Holding Company will, and will cause each of the Borrower’s
Subsidiaries to, keep proper books of record and account in which full, true and
correct entries are made of all dealings and transactions in relation to its
business and activities.  Each of the Borrower and the Holding Company will, and
will cause each of the Borrower’s Subsidiaries to, permit any representatives
designated by the Administrative Agent or any Lender, upon reasonable prior
notice, to visit and inspect its properties, to examine and make extracts from
its books and records, and to discuss its affairs, finances and condition with
its officers and independent accountants, all at such reasonable times and as
often as reasonably requested.

 

SECTION 6.07               Compliance with Laws and Contractual Obligations. 
Each of the Borrower and the Holding Company will, and will cause each of the
Borrower’s Subsidiaries to, comply with all laws, rules, regulations and orders
of any Governmental Authority applicable to it or its property (including
Environmental Laws) and all of its Contractual Obligations, except where the
failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect.

 

SECTION 6.08               Use of Proceeds and Letters of Credit.

 

(a)           The proceeds of the Revolving Loans will be used for the general
corporate purposes of the Borrower and its Subsidiaries, including working
capital requirements, Capital Expenditures, and acquisitions and Investments to
the extent permitted hereunder (in each case, in compliance with all applicable
legal and regulatory requirements).  Letters of Credit will be issued only for
general corporate purposes of the Borrower and its Subsidiaries as specified
above.  For avoidance of doubt, the Borrower may use the proceeds of Revolving
Loans to prepay the Tranche B-1 Term Loans.

 

(b)           The proceeds of the Tranche A Term Loans and Tranche B Term Loans
will be used to (i) refinance a portion of the existing Tranche B Term Loans
outstanding immediately prior to the Second Amendment Effective Date,
(ii) purchase, repurchase or redeem the outstanding Holding Company Convertible
Debentures and (iii) pay related fees and expenses.

 

(c)           The proceeds of the Tranche B-1 Term Loans will be used solely to
prepay Revolving Loans (and interest thereon) under (and as defined in) the
Existing Credit Agreement outstanding immediately prior to the Fourth
Restatement Effective Date and/or accrued fees thereunder referred to in
Section 5.01(f).

 

(d)           The proceeds of (i) the General Incremental Loans will be used
solely for working capital or general corporate purposes of the Borrower and its
Subsidiaries, (ii) the Specified Incremental Loans will be used solely for the
purposes of funding TV/Radio Acquisitions and to pay related costs and expenses
and (iii) the Additional Specified Incremental Loans will be used solely for the
purposes of funding the Four Points Acquisition and the Freedom Acquisition and
to pay related costs and expenses.

 

(e)           Neither the Administrative Agent nor any Lender shall have any
responsibility as to the use of any of proceeds of any Loan.  No part of the
proceeds of any Loan will be used, whether directly or indirectly, for any
purpose that entails a violation of any of the Regulations of the Board,
including Regulations U and X.

 

SECTION 6.09               Non-Media Subsidiaries; Ownership of Subsidiaries;
Unrestricted Subsidiaries.

 

(a)           Non-Media Subsidiaries.  Notwithstanding anything herein to the
contrary, the Borrower shall not be required to cause (a) any Non-Media
Subsidiary (or any of such Subsidiary’s Non-

 

79

--------------------------------------------------------------------------------


 

Media Subsidiaries) to become a “Subsidiary Guarantor” hereunder or an “Obligor”
under the Security Documents or (b) any TV/Radio Subsidiary (or any of such
Subsidiary’s Subsidiaries) to become a “Subsidiary Guarantor” hereunder or an
“Obligor” under the Security Documents, in each case, so long as the following
requirements are satisfied:  (i) (A) such Subsidiary is not liable, directly or
indirectly, with respect to any Indebtedness other than Non-Recourse
Indebtedness and has not guaranteed or otherwise provided credit support at the
time of such designation for any Indebtedness of the Borrower or any of its
Subsidiaries (other than the Subsidiaries of such Subsidiary), (B) such
Subsidiary is directly owned by a Guarantor hereunder which is a Wholly Owned
Subsidiary and the Capital Stock of such Guarantor has been pledged in favor of
the Administrative Agent pursuant to the Security Agreement and (C) in the case
of any TV/Radio Subsidiary, such TV/Radio Subsidiary has Permitted Assumed Debt
outstanding which does not permit such TV/Radio Subsidiary to become a
Subsidiary Guarantor hereunder, or (ii) at the time of acquisition of such
Subsidiary (other than any TV/Radio Subsidiary, with respect to which this
clause (ii) shall not apply) by the Borrower, the entering into of a Borrower
Subsidiary Joinder Agreement by such Subsidiary (and its Subsidiaries) would
violate any provision of applicable law or any agreement to which such
Subsidiary is a party, provided that if at any time thereafter such Subsidiary
(or any of its Subsidiaries) shall cease to be subject to the prohibitions
referred to in this clause (ii), the Borrower will take such action, and will
cause each of its Subsidiaries to take such action, promptly to ensure that such
Subsidiary (and/or the relevant Subsidiary or Subsidiaries of such Subsidiary)
become “Subsidiary Guarantors” hereunder and/or “Obligors” under the Security
Documents, as applicable, and in that connection to satisfy the Collateral and
Guarantee Requirement (and the Administrative Agent is hereby authorized,
without further approval of the Lenders, to enter into such amendments to the
Security Agreement, if any, or any joinder or other agreement relating thereto
as shall be necessary to give effect to the foregoing).

 

(b)           Ownership of Subsidiaries.  The Borrower will, and will cause each
of its Subsidiaries to, take such action from time to time as shall be necessary
to ensure that each of its Subsidiaries is (i) if such Subsidiary is a Non-Media
Subsidiary, at least a majority-owned Subsidiary; and (ii) otherwise, a Wholly
Owned Subsidiary; provided, however, the requirement in clause (ii) shall not
apply if, in connection with a TV/Radio Acquisition, the Borrower acquires less
than all of the ownership interests of a TV/Radio Subsidiary, so long as such
acquisition involves the acquisition of a sufficient number of ownership
interests to approve a subsequent merger which will result in such TV/Radio
Subsidiary being a Wholly Owned Subsidiary (and the Borrower will use
commercially reasonable efforts to cause such merger to be consummated as
promptly as possible).  In the event that any additional Capital Stock shall be
issued by any Subsidiary (other than by any Subsidiary the Capital Stock of
which is not required to be pledged pursuant to Section 6.09(a)), the respective
Obligor agrees forthwith to deliver to the Administrative Agent pursuant to the
Security Agreement the certificates (if any) evidencing such Capital Stock,
accompanied by undated stock or other similar powers executed in blank and to
take such other action as the Administrative Agent shall request to perfect the
security interest created therein pursuant to the Security Agreement.

 

(c)           Unrestricted Subsidiaries.  Without limiting the Collateral and
Guarantee Requirement, from and after the Fourth Restatement Effective Date, the
Borrower shall, and shall cause each of its Subsidiaries (which for this purpose
shall include Unrestricted Subsidiaries) to, pledge the Capital Stock of each
Unrestricted Subsidiary (which shall include each Subsidiary thereof) pursuant
to the Security Agreement and, in that connection, shall deliver to the
Administrative Agent all certificates or other instruments (if any) representing
such Capital Stock, together with stock powers or other instruments of transfer
with respect thereto endorsed in blank or take such other action to effect a
valid pledge over such Capital Stock to the Administrative Agent (and the
Administrative Agent is hereby authorized, without further approval of the
Lenders, to enter into such amendments to the Security Agreement, if any, or any
joinder or other agreement relating thereto as shall be necessary to give effect
to the foregoing), unless such pledge would violate any provision of applicable
law or any agreement to

 

80

--------------------------------------------------------------------------------


 

which the Borrower or any such Subsidiary is a party; provided that if at any
time such pledge with respect to the Capital Stock of any such Unrestricted
Subsidiary shall cease to violate any provision of applicable law or any such
agreement, the Borrower will take such action promptly to effect such pledge in
accordance with the provisions of this paragraph.

 

SECTION 6.10               Designated SBG Subsidiaries.

 

(a)           Designation.  The Holding Company and the Borrower may, at any
time or from time to time upon not less than five Business Days’ notice to the
Administrative Agent (or such shorter period which is acceptable to the
Administrative Agent), designate any Subsidiary of the Holding Company (other
than the Borrower or any of its directly and indirectly owned Subsidiaries)
(including any newly acquired or newly formed Subsidiary of the Holding Company)
to be a “Designated SBG Subsidiary” for purposes of this Agreement.  The
designation by the Holding Company of any Subsidiary of the Holding Company as a
Designated SBG Subsidiary hereunder shall be effective subject to satisfaction
of the following conditions: (i) immediately before and after giving effect to
such designation, no Default shall have occurred or be continuing, (ii) except
as provided in the last paragraph of paragraph (b) of this Section, such
Subsidiary shall have complied with the requirements of the first paragraph of
such paragraph (b) and (iii) the Administrative Agent shall have received a
certificate of a senior officer of the Holding Company and the Borrower
certifying that the conditions to the designation of such Designated SBG
Subsidiary under this Section have been satisfied.

 

(b)           SBG Subsidiary Guarantors.  Subject to the immediately succeeding
paragraph, the Holding Company will cause each Designated SBG Subsidiary to
(i) become a “Subsidiary Guarantor” hereunder and an “Obligor” under the
Security Agreement pursuant to a SBG Subsidiary Joinder Agreement, duly
completed and executed by such Designated SBG Subsidiary (and each of its
Subsidiaries), the Holding Company and the Borrower, (ii) deliver certificates
(if any) of ownership interests of such Designated SBG Subsidiary and each of
its Subsidiaries in each case accompanied by undated stock or other similar
powers executed in blank, pursuant to the Security Agreement and (iii) deliver
such proof of corporate action, incumbency of officers, opinions of counsel and
other documents as is consistent with those delivered by each Obligor pursuant
to Section 5.01 on the Fourth Restatement Effective Date or as the
Administrative Agent shall have requested.

 

Notwithstanding the foregoing, any Designated SBG Subsidiary that is a Non-Media
Subsidiary (and its Non-Media Subsidiaries, if any) shall not be required to
become a “Subsidiary Guarantor” hereunder or an “Obligor” under the Security
Documents, so long as the following requirements are satisfied:  (i) (A) such
Subsidiary is not liable, directly or indirectly, with respect to any
Indebtedness other than Non-Recourse Indebtedness and has not guaranteed or
otherwise provided credit support at the time of such designation for any
Indebtedness of the Borrower or any of its Subsidiaries (other than the
Subsidiaries of such Subsidiary) and (B) such Subsidiary is directly owned by a
Guarantor hereunder which is a Wholly Owned Subsidiary and the Capital Stock of
such Guarantor has been pledged in favor of the Administrative Agent pursuant to
the Security Agreement or (ii) at the time of acquisition of such Subsidiary by
the Holding Company, the entering into of a SBG Subsidiary Joinder Agreement by
such Subsidiary (and its Subsidiaries) would violate any provision of applicable
law or any agreement to which such Subsidiary is a party, provided that if at
any time thereafter such Subsidiary (or any of its Subsidiaries) shall cease to
be subject to the prohibitions referred to in this clause (ii), the Holding
Company will take such action, and will cause each of its Subsidiaries to take
such action, promptly to ensure that such Subsidiary (and/or the relevant
Subsidiary or Subsidiaries of such Subsidiary) become “Subsidiary Guarantors”
hereunder and/or “Obligors” under the Security Documents, as applicable, and
promptly to effect such pledge and otherwise satisfy the Collateral and
Guarantee Requirement with respect thereto (and the Administrative Agent is
hereby authorized, without further

 

81

--------------------------------------------------------------------------------


 

approval of the Lenders, to enter into such amendments to the Security
Agreement, if any, or any joinder or other agreement relating thereto as shall
be necessary to give effect to the foregoing).

 

(c)           Removal.  The Holding Company and the Borrower may, at any time or
from time to time upon not less than five Business Days’ notice to the
Administrative Agent (or such shorter period which is acceptable to the
Administrative Agent), remove any Designated SBG Subsidiary as a “Subsidiary”
and, in the case of any SBG Subsidiary Guarantor, a Guarantor and an Obligor
hereunder and under the other Loan Documents if all of the following conditions
apply as of the date specified for the effectiveness of such removal:
(i) immediately before and after giving effect to such removal, no Default shall
have occurred or be continuing; (ii) after giving effect to such removal, such
Designated SBG Subsidiary is not liable, directly or indirectly, with respect to
any Indebtedness other than Non-Recourse Indebtedness and has not guaranteed or
otherwise provided credit support at the time of such removal for any
Indebtedness of the Borrower or any of its Subsidiaries; (iii) any Investment in
such Designated SBG Subsidiary made as a result of such removal shall not
violate the provisions of Section 7.07 (as if such Investment were deemed made
at the time of such removal); (iv) such removal shall be treated as a
Disposition of the assets of such Designated SBG Subsidiary and shall not
violate the provisions of Section 7.05(c) or Section 7.09 (as if such
Disposition were deemed made at the time of such removal); and (v) any such
removal shall be evidenced to the Administrative Agent by furnishing the
Administrative Agent a senior officer’s certificate of the Holding Company and
the Borrower certifying that such removal complies with the foregoing
conditions.  Upon the satisfaction of such conditions, such Designated SBG
Subsidiary (and each of its Subsidiaries) shall cease to be a “Subsidiary”
hereunder and, in the case of any SBG Subsidiary Guarantor, a “Subsidiary
Guarantor” and an “Obligor” hereunder and under the other Loan Documents and
shall be released from all (and shall cease to have any) obligations as such
hereunder and under the other Loan Documents.

 

(d)           Ownership of Designated SBG Subsidiaries.  The Holding Company
will take such action, and will cause each Designated SBG Subsidiary, so long as
it shall remain a Designated SBG Subsidiary hereunder, to take such action from
time to time as shall be necessary to ensure that such Designated SBG Subsidiary
(and each of its Subsidiaries) is (i) if such Designated SBG Subsidiary (and
each of its Subsidiaries) is a Non-Media Subsidiary, at least a majority-owned
Subsidiary of the Holding Company and (ii) otherwise, a Wholly Owned Subsidiary
of the Holding Company.

 

(e)           Stock Pledges of Additional Holding Company Subsidiaries.  Without
limiting the Collateral and Guarantee Requirement (but subject to
Section 6.10(b), as applicable), from and after the Fourth Restatement Effective
Date, the Holding Company shall pledge the Capital Stock of each Subsidiary (in
addition to the Borrower and the Designated SBG Subsidiaries) directly owned by
the Holding Company (other than any Excluded Holding Company Subsidiary)
pursuant to the Security Agreement and, in that connection, shall deliver to the
Administrative Agent all certificates or other instruments (if any) representing
such Capital Stock, together with stock powers or other instruments of transfer
with respect thereto endorsed in blank or take such other action to effect a
valid pledge over such Capital Stock to the Administrative Agent (and the
Administrative Agent is hereby authorized, without further approval of the
Lenders, to enter into such amendments to the Security Agreement, if any, or any
joinder or other agreement relating thereto as shall be necessary to give effect
to the foregoing), unless such pledge would violate any provision of applicable
law or any agreement to which the Holding Company or any such Subsidiary is a
party; provided that if at any time (i) any such Subsidiary that is an Excluded
Holding Company Subsidiary and the Capital Stock of which is not pledged
pursuant to the Security Agreement shall cease to be an Excluded Holding Company
Subsidiary for any reason or (ii) such pledge with respect to the Capital Stock
of any such Subsidiary shall cease to violate any provision of applicable law or
any such agreement, the Holding Company will take such action promptly to effect
such pledge in accordance with the provisions of this paragraph.

 

82

--------------------------------------------------------------------------------


 

SECTION 6.11               Collateral and Guarantee Requirement; Further
Assurances.

 

(a)           The Holding Company will, and the Borrower will, and shall cause
each of its Subsidiaries to, cause the Collateral and Guarantee Requirement to
be and remain satisfied at all times, all at the expense of the Borrower, and
execute any and all documents, financing statements, agreements and instruments,
and take all such further actions (including the filing and recording of
financing statements, fixture filings, Mortgages and other documents and
recordings of Liens in stock registries) that may be required under any
applicable law, or that the Administrative Agent may reasonably request, in
connection therewith and provide to the Administrative Agent, from time to time
upon reasonable request, evidence reasonably satisfactory to the Administrative
Agent as to the perfection and priority of the Liens created or intended to be
created by the Security Documents and otherwise as to the compliance with the
Collateral and Guarantee Requirement, and in that connection:

 

(i)            the Borrower will, and will cause each of its Subsidiaries to,
grant to the Administrative Agent security interests and mortgages in all of its
owned or leased Real Property acquired or leased after the Fourth Restatement
Effective Date and satisfy the requirements of clause (e) of the definition of
Collateral and Guarantee Requirement with respect to each such Real Property
within 90 days after the date such Real Property is acquired or leased by the
Borrower or any Subsidiary; provided that, notwithstanding the foregoing, unless
the Administrative Agent shall otherwise request in its sole discretion, the
Borrower shall not be required to grant a mortgage Lien on (x) any such owned
Real Property having a fair market value (as reasonably determined by the
Borrower) of less than $1,000,000 at the time of such acquisition or on any such
leased Real Property unless such lease is in the nature of a ground lease where
the relevant Obligor owns the improvements located on such leased land (a
“Ground Lease”) and such improvements have a fair market value (as reasonably
determined by the Borrower) of $1,000,000 or more or (y) with respect to such
owned or leased Real Property acquired or leased following the Third Amendment
Effective Date, (i) any such owned Real Property having a fair market value (as
reasonably determined by the Borrower) of less than $2,500,000 at the time of
such acquisition or (ii) any such leased Real Property unless such lease is a
Ground Lease and the improvements located on the leased land have a fair market
value (as reasonably determined by the Borrower) of less than $2,500,000 or
(iii) the lease of any such leased property is not a Ground Lease, and, in each
case, as to which the Borrower shall have certified to the Administrative Agent
in writing that such property is not essential to the operation of any Station
or otherwise to the business of the Borrower or any Subsidiary promptly
following such acquisition or lease (each, an “Excluded Real Property”)
(provided that if at any time thereafter such property shall cease to be
Excluded Real Property, the Borrower will take such action, and will cause each
of its Subsidiaries to take such action, promptly to satisfy the Real Estate
Collateral Requirement with respect to such Real Property);

 

(ii)           if any Person becomes a direct or indirect Subsidiary of the
Borrower after the Fourth Restatement Effective Date, the Borrower will promptly
after the date such Person becomes a Subsidiary notify the Administrative Agent
thereof and, within 30 days after the date such Person becomes a Subsidiary,
cause the Collateral and Guarantee Requirement to be satisfied with respect to
such Subsidiary; and

 

(iii)          the Borrower will cause each Obligor to deliver supplements to
the relevant annexes to the Security Agreement listing any newly acquired
intellectual property that is registered in the United States Copyright Office
or the United States Patent and Trademark Office (collectively, “US Registered
IP”) and to take all such further actions (including entering into short-form
intellectual property security agreements with respect thereto and providing
evidence as to the completion of filing (or arrangements satisfactory to the
Administrative Agent

 

83

--------------------------------------------------------------------------------


 

for filing) with the United States Copyright Office or the United States Patent
and Trademark Office against the relevant intellectual property covered by such
security agreements) that the Administrative Agent may reasonably request in
connection therewith; provided that this clause (iii) shall not apply with
respect to newly acquired intellectual property that is not US Registered IP or
that is not otherwise required to be specifically identified in order to
maintain a first priority perfected Lien with respect thereto.

 

(b)           The Borrower will, in the case of any Obligor, furnish to the
Administrative Agent prompt written notice of any change in such Obligor’s
(i) corporate or organization name, (ii) identity or organizational structure or
(iii) organizational identification number; provided that no Obligor shall
effect or permit any such change unless all filings have been made, or will have
been made within any statutory period, under the UCC or otherwise that are
required in order for the Administrative Agent to continue at all times
following such change to have a valid, legal and perfected security interest in
all of the Collateral for the benefit of the Secured Parties.

 

SECTION 6.12               Post-Effective Date Matters.  The Holding Company and
the Borrower will, and will cause each Subsidiary Guarantor to, execute and
deliver the documents and complete the actions referred to in clause (d) of the
definition of “Collateral and Guarantee Requirement”, in each case within the
time periods provided therein.

 

SECTION 6.13               Tender Offer.

 

(a)           The Borrower will use its best efforts to consummate the Tender
Offer with respect to all of the Holding Company Convertible Notes tendered
thereunder no later than November 5, 2009 (or such later date to which the
Tender Offer may be extended by the Borrower in good faith) (and, upon the
consummation thereof, the Borrower shall promptly notify in writing the
Administrative Agent of the completion of the Tender Offer Transactions).

 

(b)           As of the Fourth Restatement Effective Date, the Borrower shall
deposit the Initial Second Priority Proceeds (less the portion thereof to be
used, together with the proceeds of the Tranche B Term Loans and the Tranche B-1
Term Loans, to make the payments provided for in Section 5.01(f)) directly into
the Initial Second Priority Debt Proceeds Collateral Account; provided that, at
any time after the Fourth Restatement Effective Date, so long as no Default
shall have occurred and be continuing, the funds from the Initial Second
Priority Debt Proceeds Collateral Account shall be available to be withdrawn at
the request of the Borrower to the Administrative Agent solely (but for no other
purpose) (i) to purchase the Holding Company Convertible Notes pursuant to the
consummation of the Tender Offer and (ii) if any Holding Company Convertible
Notes remain outstanding after consummation of the Tender Offer, (A) to
repurchase, redeem, defease, retire or acquire for value or pay the principal of
any of the remaining Holding Company Convertible Notes or (B) to make payment of
cash dividends or distributions to the Holding Company in an amount sufficient
to enable the Holding Company to repurchase, redeem, defease, retire, acquire
for value or pay the principal of any such Holding Company Convertible Notes
(provided that such payments are applied directly to such repurchase,
redemption, defeasance, retirement, acquisition for value or payment of
principal); provided further that (A) following the expiration of the put rights
of the holders of the Holding Company 3.00% Convertible Notes on May 15, 2010
and/or the holders of the Holding Company 4.875% Convertible Notes on
January 15, 2011 (but excluding any other put rights thereunder), to the extent
that any such holders do not exercise such put rights pursuant to the terms
thereof, within 120 days after the expiration of such put rights, the Borrower
shall apply the portion of the balance held in the Initial Second Priority Debt
Proceeds Collateral Account that it does not require to satisfy any such
remaining put rights (or, upon expiration of all such put rights, the entire
remaining balance held therein) (x) so long as no Default shall have occurred
and be continuing or would result therefrom, to purchase, repurchase, redeem,
prepay or otherwise acquire for value any of

 

84

--------------------------------------------------------------------------------


 

the Other Debt and/or (y) to prepay the Tranche B Term Loans and (if any) the
Incremental Loans in the order specified in Section 2.09(b)(iii); and (B) prior
to any request for withdrawal of funds by the Borrower from the Initial Second
Debt Priority Proceeds Collateral Account, the Borrower shall provide a
certificate signed by a senior officer of the Borrower to the Administrative
Agent certifying as to the use of such funds and that such use is permitted
under this Section.

 

ARTICLE VII

 

NEGATIVE COVENANTS

 

Until the Commitments have expired or terminated and the principal of and
interest on each Loan and all fees payable hereunder have been paid in full and
all Letters of Credit have expired or terminated and all LC Disbursements shall
have been reimbursed, each of the Borrower (other than with respect to
Section 7.18) and the Holding Company (solely with respect to each of the
Designated SBG Subsidiaries and Section 7.18) covenants and agrees with the
Lenders that:

 

SECTION 7.01               Indebtedness.  The Borrower will not, nor will it
permit any of its Subsidiaries to, create, incur, assume or permit to exist any
Indebtedness, except:

 

(a)           Indebtedness to the Lenders hereunder (including in respect of
Incremental Loans) and under the other Loan Documents;

 

(b)           Indebtedness outstanding on the Fourth Restatement Effective Date
and identified in Schedule 7.01(b);

 

(c)           Indebtedness of Subsidiaries of the Borrower owing to the Borrower
or to other Subsidiaries of the Borrower and Indebtedness of the Borrower owing
to any of the Designated SBG Subsidiaries; provided that any Indebtedness of the
Borrower owing to any Subsidiary that is not a Guarantor (i) shall be made
pursuant to an intercompany note in the form and substance satisfactory to the
Administrative Agent and shall be subordinated in right of payment from and
after such time as the Loans shall become due and payable (whether at maturity,
acceleration or otherwise) to the payment and performance of the Obligations and
(ii) that is disposed, pledged or transferred (other than a disposition, pledge
or transfer to a wholly-owned Subsidiary or a pledge to benefit the Secured
Parties or the holders of the Initial Second Priority on a second-priority
basis) will be deemed to be Indebtedness not permitted by this clause (c);

 

(d)           Subordinated Film Indebtedness of the Borrower and its
Subsidiaries in an aggregate principal amount not exceeding $10,000,000 at any
one time outstanding, provided that the terms and conditions of each agreement
or instrument evidencing or governing such Indebtedness shall be satisfactory to
the Administrative Agent;

 

(e)           Guarantees by one or more of the Borrower and the Subsidiary
Guarantors (other than License Subsidiaries) of the obligations of other Persons
(including Affiliates); provided that the aggregate principal amount of
Indebtedness so guaranteed shall not exceed $10,000,000 at any one time
outstanding;

 

(f)            Indebtedness (including Indebtedness of the Receivables
Subsidiary) incurred in connection with any Receivables Financing on terms
satisfactory to the Administrative Agent, provided that, after giving effect
thereto, the aggregate face amount of

 

85

--------------------------------------------------------------------------------


 

Receivables of the Borrower and its Subsidiaries (other than any Receivables
Subsidiary) that have not been sold or financed shall be at least $10,000,000;

 

(g)           (i) any refinancing of Capital Lease Obligations of the Borrower
or any of its Subsidiaries identified in Schedule 7.01(b) with other Capital
Lease Obligations of the Borrower or any of its Subsidiaries, provided that the
principal amount of such other Capital Lease Obligations shall not exceed the
principal amount of the Capital Lease Obligations being refinanced; and
(ii) Indebtedness incurred after the Fourth Restatement Effective Date in
respect of additional Capital Lease Obligations in respect of leases with
respect to buildings, broadcast towers or equipment of the Borrower or any of
its Subsidiaries, provided that the aggregate principal amount of such
Indebtedness permitted under this clause (g)(ii) shall not exceed $50,000,000 at
any one time outstanding;

 

(h)           additional unsecured Indebtedness of the Borrower in an aggregate
principal amount not exceeding $100,000,000 at any one time outstanding,
provided that no Default shall have occurred and be continuing at the time of
incurrence of such Indebtedness or would result therefrom;

 

(i)            the Initial Second Priority Debt in an aggregate original
principal amount not exceeding $500,000,000 at any one time outstanding;
provided that (i) such Indebtedness is secured by the Collateral on a second
lien basis (and subject to the terms of the Second Lien Intercreditor Agreement)
to the Liens securing the Obligations and is not secured by any property of the
Borrower, the Holding Company or any of their respective Subsidiaries other than
the Collateral, (ii) such Indebtedness does not mature or have scheduled
amortization or payments of principal (including prepayments, redemptions or
sinking fund or like payments) prior to the eighth anniversary from the date of
incurrence thereof (other than prepayment or redemption requirements as a result
of asset sales or change of control provisions), (iii) the other terms and
conditions of such Indebtedness (other than interest rate and redemption
premium) shall not be more restrictive on the Borrower and its Subsidiaries than
the terms and conditions found in second lien debt of a similar type issued by
similar issuers under Rule 144A or in a public offering (provided that in any
event such other terms or conditions shall be less restrictive on the Borrower
and its Subsidiaries than the provisions of this Agreement), (iv) the security
agreements relating to such Indebtedness are substantially the same as the
Security Documents (with such differences as are reasonably satisfactory to the
Administrative Agent), (v) such Indebtedness is not guaranteed by any Person
other than the Guarantors, (vi) the Second Lien Intercreditor Agreement shall
have been entered into by the parties thereto, including a Representative acting
on behalf of the holders of such Indebtedness, (vii) no Default shall have
occurred and be continuing at the time of incurrence of such Indebtedness or
would result therefrom and (viii) the Initial Second Priority Debt Proceeds
shall be deposited into the Initial Second Priority Debt Proceeds Collateral
Account to the extent required under Section 6.13(b) and thereafter used solely
as permitted therein and the balance thereof shall be used to prepay the “Loans”
under (and as defined in) the Existing Credit Agreement as of the Fourth
Restatement Effective Date and other amounts as contemplated under
Section 5.01(f);

 

(j)            any Permitted Second Priority Refinancing Debt, Permitted Senior
Unsecured Refinancing Debt or Permitted Subordinated Refinancing Debt incurred
after the Fourth Restatement Effective Date; provided that (i) the principal
amount (or accreted value, if applicable) thereof does not exceed the principal
amount (or accreted value, if applicable) of the Indebtedness so refinanced
except by an amount equal to unpaid accrued interest and premium thereon plus
other reasonable amounts paid (including original issue discount), and fees and
expenses reasonably incurred, in connection therewith, (ii) no Default shall
have occurred and be

 

86

--------------------------------------------------------------------------------


 

continuing at the time of incurrence of such Indebtedness or would result
therefrom, (iii) with respect to the incurrence of any Permitted Second Priority
Debt, after giving effect thereto, (A) the Total Indebtedness Ratio will not
exceed, at any time (x) from the Fourth Restatement Effective Date through and
including June 29, 2010, 8.25 to 1.00, (y) from and including June 30, 2010
through and including December 30, 2012, 8.00 to 1.00 and (y) thereafter, 7.75
to 1.00 and (B) the Secured Indebtedness Ratio will not exceed 5.50 to 1.00 (in
each case, determined on a pro forma basis as of the date of incurrence of such
Indebtedness as if such Indebtedness had been outstanding on the last day of the
most recent period of four consecutive fiscal quarters of the Borrower),
(iv) with respect to the incurrence of any Permitted Senior Unsecured
Refinancing Debt or Permitted Subordinated Refinancing Debt, the Borrower shall
be in compliance with the Total Indebtedness Ratio under Section 7.11(c)
(determined on a pro forma basis as of the date of incurrence of such
Indebtedness as if such Indebtedness had been outstanding on the last of the
most recent period of four consecutive fiscal quarters of the Borrower),
(v) (subject to clause (vi) below) the proceeds of any such Indebtedness shall
be used solely for the purchase, repurchase, redemption, defeasance, retirement,
refinancing or payment (each a “refinancing”) of the 8% Senior Subordinated
Notes and/or the Holding Company Convertible Debentures; and (vi) in the case of
a refinancing of the Holding Company Convertible Debentures, concurrently with
such refinancing, (A) if such refinancing is effected directly by the Borrower,
the Borrower shall dividend, distribute or transfer any Holding Company
Convertible Debentures acquired by it in connection with such refinancing to the
Holding Company for immediate retirement and cancellation and (B) if such
refinancing is effected directly by the Holding Company, the Borrower shall make
payments of cash dividends or distributions to the Holding Company of the net
cash proceeds of such Indebtedness to the extent necessary to effect such
refinancing and the Holding Company will apply such payments directly to such
refinancing;

 

(k)           additional Indebtedness of the Borrower incurred to finance
TV/Radio Acquisitions; provided that (i) the aggregate principal amount of all
Indebtedness incurred under this clause (k) shall not exceed $350,000,000 at any
one time outstanding (after giving effect to any repayments of Indebtedness made
pursuant to this clause (k)) and (ii) at the time and after giving effect to the
incurrence of any such Indebtedness, (A) no Default shall exist and (B) the
First Lien Indebtedness Ratio (determined on a pro forma basis as of the
relevant determination date as if such Indebtedness had been outstanding on the
most recent period of four consecutive fiscal quarters) shall not be greater
than 3.00 to 1.00.

 

(l)            Indebtedness of any Person that becomes a TV/Radio Subsidiary
after the Second Amendment Effective Date and any refinancing or replacements
thereof that do not increase the principal amount of such Indebtedness (other
than with respect of fees and expenses related to such refinancing or
replacement) (collectively, “Permitted Assumed Debt”); provided that (x) the
aggregate principal amount of Indebtedness permitted by this clause (l) shall
not exceed $150,000,000 at any one time outstanding and (y) the Borrower and the
other Loan Parties may only be liable for any such refinancing or replacement so
long as such TV/Radio Subsidiary is or promptly becomes a Guarantor and Obligor
under the Credit Agreement in connection with such refinancing or replacement.

 

SECTION 7.02               Liens.  The Borrower will not, nor will it permit any
of its Subsidiaries to, create, incur, assume or permit to exist any Lien on any
property or asset now owned or hereafter acquired by it, or assign or sell any
income or revenues (including accounts receivable) or rights in respect of any
thereof, except:

 

(a)           Liens created pursuant to the Security Documents;

 

87

--------------------------------------------------------------------------------


 

(b)           Liens imposed by any Governmental Authority for taxes, assessments
or charges not yet due or which are being contested in good faith and by
appropriate proceedings if adequate reserves with respect thereto are maintained
on the books of the Borrower or any of its Subsidiaries, as the case may be, in
accordance with GAAP;

 

(c)           carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s
or other like Liens arising in the ordinary course of business which are not
overdue for a period of more than 30 days or which are being contested in good
faith and by appropriate proceedings and Liens securing judgments but only to
the extent for an amount and for a period not resulting in an Event of Default
under clause (j) of Article VIII;

 

(d)           pledges or deposits under worker’s compensation, unemployment
insurance and other social security legislation;

 

(e)           deposits to secure the performance of bids, trade contracts (other
than for borrowed money), leases, statutory obligations, surety and appeal
bonds, performance bonds and other obligations of a like nature incurred in the
ordinary course of business;

 

(f)            easements, rights-of-way, restrictions and other similar
encumbrances incurred in the ordinary course of business and encumbrances
consisting of zoning restrictions, easements, licenses, restrictions on the use
of property or minor imperfections in title thereto which, in the aggregate, are
not material in amount, and which do not in any case materially detract from the
value of the property subject thereto or interfere with the ordinary conduct of
the business of the Borrower or any of its Subsidiaries;

 

(g)           Liens on the Capital Stock of Cunningham owned by Carolyn C. Smith
acquired by the Borrower or any of its Subsidiaries pursuant to the exercise of
the Cunningham Options, to the extent such Liens are in existence on the date of
such acquisition;

 

(h)           Liens on the property of the Borrower and the Subsidiary
Guarantors securing Guarantees permitted under Section 7.01(e);

 

(i)            Liens resulting from the defeasance (but only to extent permitted
under Section 7.12) of any Other Debt in accordance with the terms thereof;

 

(j)            Liens upon real and/or personal property existing on the Fourth
Restatement Effective Date, provided that the aggregate Indebtedness and/or
other obligations secured thereby shall not exceed $15,000,000;

 

(k)           additional Liens upon real and/or personal property created after
the date hereof, provided that the aggregate Indebtedness and/or other
obligations secured thereby and incurred on and after the date hereof shall not
exceed $10,000,000 in the aggregate at any one time outstanding;

 

(l)            Liens (if any) created in connection with any Receivables
Financing permitted under Section 7.01(f);

 

(m)          any extension, renewal or replacement of any Lien under any of the
foregoing clauses, provided that the Liens permitted under this clause (m) shall
not be spread to cover any additional Indebtedness or property (other than a
substitution of like property);

 

88

--------------------------------------------------------------------------------


 

(n)           Liens on the Collateral securing the Initial Second Priority Debt
permitted under Section 7.01(i) and securing any Permitted Second Priority
Refinancing Debt permitted under Section 7.01(j); and

 

(o)           any Lien existing on any property or asset of any Person that
becomes a TV/Radio Subsidiary after the Second Amendment Effective Date and
securing Indebtedness permitted pursuant to Section 7.01(l); provided that (A)
such Lien shall not apply to any other property or assets (other than proceeds)
of the Borrower or any Subsidiary (and its Subsidiaries) and (B) such Lien shall
secure only those obligations which it secures on the date such Person becomes a
TV/Radio Subsidiary, and extensions, renewals, refinancings and replacements
thereof that do not increase the outstanding principal amount thereof (other
than by an amount not in excess of fees and expenses associated therewith).

 

SECTION 7.03               Mergers, Consolidations, Etc.

 

The Borrower will not, nor will it permit any of its Subsidiaries to, enter into
any transaction of merger or consolidation or amalgamation, or liquidate, wind
up or dissolve itself (or suffer any liquidation or dissolution), except:

 

(a)           any Subsidiary may be merged or consolidated with or into any
other Subsidiary; provided that:

 

(i)            if any such transaction shall be between a Subsidiary and a
Wholly Owned Subsidiary, the Wholly Owned Subsidiary shall be the continuing or
surviving entity;

 

(ii)           if any such transaction shall be between a Subsidiary Guarantor
and a Subsidiary not a Subsidiary Guarantor, and such Subsidiary Guarantor is
not the continuing or surviving entity, then the continuing or surviving entity
shall have assumed all of the obligations of such Subsidiary Guarantor hereunder
and under the other Loan Documents;

 

(b)           any License Subsidiary may be merged or consolidated with or into
(i) any other License Subsidiary or (ii) a newly formed Subsidiary of the
Borrower (which may be organized as a limited liability company) established for
the purpose of becoming a License Subsidiary, provided that such newly formed
Subsidiary (x) if it is the continuing or surviving entity, it shall have
assumed all of the obligations of such Subsidiary hereunder and under the other
Loan Documents and (y) shall be in compliance with Section 7.14;

 

(c)           any Subsidiary may be merged or consolidated with or into any
other Person to effect an Acquisition permitted under Section 7.04, provided
that the continuing or surviving entity shall be a Subsidiary of the Borrower
and, if not a Subsidiary Guarantor prior to such merger or consolidation, such
continuing or surviving entity shall have assumed all of the obligations of such
Subsidiary hereunder and under the Loan Documents; and

 

(d)           any Subsidiary of the Borrower may be merged or consolidated with
or into the Borrower, provided that the Borrower shall be the continuing or
surviving entity.

 

SECTION 7.04               Acquisitions.  The Borrower will not, nor will it
permit any of its Subsidiaries to, acquire any business or property from, or
Capital Stock of, or be a party to any acquisition of, any Person, or acquire
any option to make any such acquisition, except:

 

89

--------------------------------------------------------------------------------


 

(a)           purchases of inventory, programming rights and other property to
be sold or used in the ordinary course of business;

 

(b)           Investments permitted under Section 7.07;

 

(c)           Restricted Payments permitted under Section 7.08;

 

(d)           Capital Expenditures of the Borrower and its Subsidiaries;

 

(e)           the Borrower and its Subsidiaries may consummate any Acquisition
(including the exercise of the Cunningham Options), provided that, if
applicable:

 

(i)            the Aggregate Consideration for all Acquisitions permitted under
this clause (e) and consummated after the Third Amendment Effective Date shall
not exceed $1,000,000,000 plus the amount of any Additional Specified
Acquisition Consideration; provided (x) the Aggregate Consideration for
Acquisitions which are not TV/Radio Acquisitions shall not exceed $100,000,000
and (y) the limitation in this clause (e)(i) shall be increased in an amount
equal to the Net Cash Proceeds of any Disposition of assets acquired in a
TV/Radio Acquisition so long as such disposition is announced within 110 days of
the completion of the related TV/Radio Acquisition;

 

(ii)           both immediately prior to and after giving effect to such
Acquisition, no Default shall have occurred and be continuing (and, in the case
of such Acquisition, the Borrower shall be at least 0.25 to 1 below the Total
Indebtedness Ratio required under Section 7.11(c) at such time, calculated on a
pro forma basis as if such Acquisition had been consummated on the first day of
the relevant period);

 

(iii)          each assignment or transfer of control of Broadcast Licenses to
the Borrower or any of its Subsidiaries shall have been approved by:

 

(A)          an Initial FCC Order, if (i) the Borrower has made a good faith
determination that the seller is an established entity that would be reasonably
likely to refund the purchase price in the event of reversal or rescission of
the Initial FCC Order and (ii)(x) the application or applications seeking FCC
consent to such Acquisition have not been contested by a third party or (y) in
the event the application or applications seeking FCC consent to such
Acquisition have been contested by a third party, the Borrower shall have
provided the Administrative Agent with appropriate supporting documentation,
including, without limitation, a certificate signed by the President, a Vice
President, a Financial Officer or Secretary of the Borrower and copies of an
opinion of FCC counsel that there is no reasonable likelihood of reversal or
rescission of the Initial FCC Order; or

 

(B)           a Final FCC Order, in all other cases (including the exercise of
the Cunningham Options);

 

(iv)          if the Administrative Agent or the Required Lenders shall have so
requested, the Administrative Agent shall have received an opinion of FCC
counsel satisfactory to the Administrative Agent or the Required Lenders, as the
case may be, in its (or their) reasonable judgment to the effect that such
transfer shall have been so

 

90

--------------------------------------------------------------------------------


 

approved by an Initial FCC Order or a Final FCC Order, as the case may be, and
that such Broadcast Licenses have been validly assigned to the Borrower or such
Subsidiary;

 

(v)           if the Aggregate Consideration for such Acquisition is equal to or
greater than $15,000,000, the Borrower shall furnish to the Lenders a
certificate showing calculations (after giving effect to borrowings and
prepayments hereunder to be made on such date and calculated on a pro forma
basis as if such Acquisition had been consummated on the first day of the period
of four fiscal quarters of the Borrower ending on or most recently ended prior
to such date) in reasonable detail that demonstrate that such Acquisition will
not result in a Default under Section 7.11;

 

(vi)          if the Aggregate Consideration for such Acquisition is equal to or
greater than $15,000,000, no later than the date falling ten Business Days (or
such shorter period as the Administrative Agent may agree) prior to the date
that such Acquisition is consummated, the Borrower shall have delivered to the
Administrative Agent drafts or executed counterparts of such of the respective
agreements or instruments (including Program Services Agreements) pursuant to
which such Acquisition is to be consummated (together with any related option or
other material agreements), any schedules or other material ancillary documents
to be executed or delivered in connection therewith, all of which shall be
satisfactory in form and substance to the Administrative Agent;

 

(vii)         promptly following request therefor, copies of such information or
documents relating to such Acquisition as the Administrative Agent or any Lender
(through the Administrative Agent) shall have reasonably requested;

 

(f)            the acquisition of property in connection with any exchanges
permitted under Section 7.05; and

 

(g)           additional acquisitions of property or assets made after the Third
Amendment Effective Date, which, when taken together with the aggregate amount
of Investments made pursuant to Section 7.07(i), shall not exceed $100,000,000
in the aggregate.

 

SECTION 7.05               Dispositions.  The Borrower will not, nor will it
permit any of its Subsidiaries to, without the prior written consent of the
Required Lenders, convey, sell, lease, transfer or otherwise dispose of, in one
transaction or a series of transactions, all or a substantial part of its
business or property, whether now owned or hereafter acquired including
receivables and leasehold interests, except:

 

(a)           the Disposition of any inventory or other property in the ordinary
course of business and on ordinary business terms;

 

(b)           the Disposition of obsolete or worn-out property, tools or
equipment no longer used or useful in its business so long as the amount thereof
sold in any single fiscal year by the Borrower and its Subsidiaries shall not
have a fair market value in excess of $10,000,000;

 

(c)           the Borrower or any of its Subsidiaries may dispose of assets
(including by way of an exchange for assets of equal or greater value, as
determined in good faith by the Board of Directors of the Borrower or such
Subsidiary), including assets relating to any Owned Station that is a television
broadcasting station or a radio broadcasting station (or the Capital

 

91

--------------------------------------------------------------------------------


 

Stock of the Subsidiary of the Borrower that owns such assets if such Subsidiary
does not own property related to any other Owned Station not included in such
Disposition), provided that:

 

(i)            both immediately prior to such Disposition and, after giving
effect thereto, no Default shall have occurred and be continuing;

 

(ii)           such Disposition is a sale to any Person for cash or in exchange
for assets, in each case. in an amount not less than the fair market value of
the assets being disposed of;

 

(iii)          in the case of the Disposition (including an exchange) of assets
relating to any Owned Station that is a television broadcasting station or a
radio broadcasting station (or the Capital Stock of the Subsidiary of the
Borrower that owns such assets if such Subsidiary does not own property related
to any other Owned Station not included in such Disposition) and which are owned
as of the Fourth Restatement Effective Date (and excluding any such assets
acquired and/or disposed of on or after the Fourth Restatement Effective Date):

 

(A)          the EBITDA Percentage attributable to such assets together with the
EBITDA Percentage attributable to all other such assets sold or exchanged
pursuant to this clause (iii) during the immediately preceding twelve month
period shall not exceed 15%;

 

(B)           the EBITDA Percentage attributable to all other such assets sold
or exchanged pursuant to this clause (iii) since the Fourth Restatement
Effective Date shall not exceed 35%;

 

(C)           in the case of any such exchange of assets, the acquisition of
such assets of such Person pursuant to such exchange shall comply with the
provisions of Section 7.04(e); and

 

(D)          the Borrower shall have furnished to the Lenders, not later than
the date falling five Business Days (or such shorter period as the
Administrative Agent may agree) prior to the date of such Disposition a
certificate in form and detail satisfactory to the Administrative Agent stating
(and setting forth calculations in reasonable detail demonstrating) the
EBITDA Percentage attributable to such Disposition and all other such assets so
sold or exchanged for the relevant periods under clauses (A) and (B) above; and

 

(iv)          the Borrower shall have furnished to the Lenders such other
information or documents relating to such Disposition as the Administrative
Agent or any Lender or Lenders (through the Administrative Agent) shall have
reasonably requested; and

 

(d)           the Borrower or any of its Subsidiaries may dispose of additional
property for fair market value, provided that the aggregate fair market value of
such additional property disposed of by the Borrower and its Subsidiaries in any
fiscal year shall not exceed $25,000,000;

 

(e)           the Borrower and its Subsidiaries may transfer Receivables in
connection with any Receivables Financing permitted under Section 7.01(f);

 

92

--------------------------------------------------------------------------------


 

(f)                                    any Subsidiary of the Borrower may sell,
lease, transfer or otherwise dispose of any or all of its property to the
Borrower or a Wholly Owned Subsidiary of the Borrower (other than a License
Subsidiary); provided that if any such sale is by a Subsidiary Guarantor to
another Subsidiary which is not a Subsidiary Guarantor, then such Subsidiary
shall have become a “Subsidiary Guarantor” hereunder and assumed all of the
obligations of such Subsidiary Guarantor hereunder and under the other Loan
Documents;

 

(g)                                 the Notes Transfer; provided the Specified
Conditions shall have been satisfied on or prior to the date of the Separation
Transaction; and

 

(h)                                 any Restricted Payment permitted under
Section 7.08.

 

SECTION 7.06                                            Lines of Business.  The
Borrower will not permit at any time EBITDA for the most recent period of twelve
consecutive full calendar months derived from (a) the business of owning and
operating the Stations (and related retransmission facilities), (b) the
commercial utilization of frequencies licensed, granted or leased to the
Borrower or any of its Subsidiaries by the FCC, any other Governmental Authority
or any other Person in connection with the television or radio broadcasting
businesses, (c) the production of programming broadcast on television stations
or syndicated to others, (d) the utilization of digital media, including, but
not limited to, websites, mobile applications, and social media, to promote or
distribute programming and to assist other businesses to reach audiences,
(e) the business of broadcasting in a mobile environment and/or (f) the business
of managing and/or consulting to television stations other than the Owned
Stations, to less than 66-2/3% of EBITDA for such period.

 

SECTION 7.07                                            Investments.  The
Borrower will not, nor will it permit any of its Subsidiaries to, make or permit
to remain outstanding any Investments except:

 

(a)                                  operating deposit accounts with banks;

 

(b)                                 Permitted Investments;

 

(c)                                  (i) Investments by the Borrower and its
Subsidiaries in Capital Stock of Subsidiaries of the Borrower (other than any
Excluded Non-Media Subsidiaries) and (ii) advances by the Borrower and its
Subsidiaries to any of the Subsidiary Guarantors, and advances by any of the
Designated SBG Subsidiaries to the Borrower, in the ordinary course of business
permitted to be incurred by Section 7.01(c);

 

(d)                                 Investments outstanding on the Fourth
Restatement Effective Date (other than Investments permitted under clauses (a),
(b) and (c) of this Section) and identified in Schedule 4.14(b);

 

(e)                                  the acquisition of the Capital Stock of
Persons or the formation of Wholly Owned Subsidiaries of the Borrower for the
acquisition of Capital Stock of Persons, resulting in such Persons becoming
Wholly Owned Subsidiaries of the Borrower, in each case for the purpose of
enabling the Borrower and its Subsidiaries to consummate acquisitions permitted
by Section 7.04;

 

(f)                                    Guarantees by Subsidiary Guarantors of
Indebtedness of the Borrower to the extent such guarantees are permitted under
Section 7.01;

 

(g)                                 Guarantees permitted under Section 7.01(e);

 

93

--------------------------------------------------------------------------------


 

(h)                                 Investments by the Borrower and its
Subsidiaries in any Receivables Subsidiary in connection with any Receivables
Financing permitted under Section 7.01(f);

 

(i)                                     additional Investments made after the
Third Amendment Effective Date, which when taken together with the Aggregate
Consideration for Acquisitions made pursuant to Section 7.04(g), shall not
exceed $100,000,000 in the aggregate, provided that no Default shall have
occurred and be continuing at the time of the making of each such Investment or
would result therefrom;

 

(j)                                     Investments by the Borrower or any of
its Subsidiaries not exceeding $63,500,000 in the aggregate with respect to
payments required to be made after the Fourth Restatement Effective Date with
respect to purchase options relating to the purchase of Stations by the Borrower
and its Subsidiaries; provided that no Default shall have occurred and be
continuing at the time of the making of each such Investment or would result
therefrom;

 

(k)                                  the consummation of the Tender Offer
Transactions;

 

(l)                                     the purchase, repurchase, redemption,
defeasance, retirement or refinancing in full by the Borrower of the 8% Senior
Subordinated Notes with (i) the proceeds of Indebtedness permitted under
Section 7.01(j) and (ii) cash on hand in connection with the Specified 8% Notes
Refinancing;

 

(m)                               the purchase, repurchase, redemption,
defeasance, retirement or refinancing in full by the Borrower of the Holding
Company Convertible Debentures with the proceeds of Indebtedness permitted under
Section 7.01(j);

 

(n)                                 the purchase, repurchase, redemption,
prepayment or acquisition for value of any Other Debt to the extent permitted
under Section 6.13(b) (and the immediate retirement or cancellation thereof);
and

 

(o)                                 the refinancing of Permitted Second Priority
Refinancing Debt, Permitted Senior Unsecured Refinancing Debt or Permitted
Subordinated Refinancing Debt.

 

SECTION 7.08                                            Restricted Payments. 
The Borrower will not, nor will it permit any of its Subsidiaries to, declare or
make, or agree to pay or make, directly or indirectly, any Restricted Payment,
except for, so long as no Default exists at the time of making such Restricted
Payment or would result therefrom:

 

(a)                                  payments of cash dividends to the Holding
Company that will be used and applied directly by the Holding Company solely to
make payments of cash interest when due on (i) the Holding Company Convertible
Notes that remain outstanding after giving effect to the Tender Offer and/or
(ii) the Holding Company Convertible Debentures, in each case, prior to or at
the final maturity date of such notes and limited to the amount of such interest
payment, but only if the Holding Company is otherwise unable to make such
interest payments;

 

(b)                                 payments of cash dividends (or pay
management fees and/or make royalty fee payments) to the Holding Company that
will be used and applied directly by the Holding Company solely to pay general
and administrative expenses of the Holding Company and its Subsidiaries (other
than the Borrower and its Subsidiaries) in an aggregate amount not to exceed
$5,000,000 for any period of twelve consecutive full calendar months;

 

94

--------------------------------------------------------------------------------


 

(c)                                  payments of cash dividends to the Holding
Company that will be used and applied directly by the Holding Company solely to
pay: (i) unfunded obligations in respect of the Investments by the Holding
Company or any of its Subsidiaries (other than the Borrower and its
Subsidiaries) that are in effect on the Fourth Restatement Effective Date and
identified in Schedule 7.08(c) (specifying the amount and due date (if any) of
each such obligation) when such obligations are due and payable or called
pursuant to the respective terms of such Investments, provided that the
aggregate amount of dividends under this sub-clause (i) shall not exceed
$100,000,000 in the aggregate from and after the Third Amendment Effective Date;
(ii) general and administrative expenses of the Subsidiary or Subsidiaries of
the Holding Company (other than the Borrower or any of its Subsidiaries) that
holds such Investments identified in Schedule 7.08(c) in an aggregate amount not
exceeding $3,000,000 for any fiscal year; (iii) Capital Expenditures of the
Holding Company and its Subsidiaries (other than the Borrower and its
Subsidiaries) in an aggregate amount not exceeding $5,000,000 from and after the
Fourth Restatement Effective Date; (iv) amounts payable in respect of the
Holding Company’s lease for its corporate headquarters; (v) principal and
interest payments in respect of Indebtedness of the Holding Company incurred to
refinance Indebtedness outstanding on the First Amendment Effective Date (and
any subsequent refinancing thereof), provided that (x) at the time of such
Restricted Payment no Default shall have occurred and be continuing or would
result therefrom and (y) the Borrower shall be in compliance with the covenants
under Section 7.11 calculated on a pro forma basis as if such Restricted Payment
had been made on the last day of the most recent period of four consecutive
fiscal quarters of the Borrower; and (vi) other ordinary expenses of the Holding
Company in respect of the normal operations of the Holding Company in an
aggregate amount not exceeding $2,000,000 for any fiscal year, which dividends
(in each case, in the case of sub-clauses (i) through (iv) above) may be paid
from time to time but only in an amount not exceeding the amount of such
obligations, expenses or other amounts permitted under this clause (c), as
applicable, and at the time the same are due and payable;

 

(d)                                 payments of cash dividends to the Holding
Company that will be used and applied directly by the Holding Company solely to
pay federal, state, local and foreign income taxes of the Holding Company, to
the extent such income taxes (i) are attributable to (x) the income of the
Borrower and its Subsidiaries and/or attributable to the income of Unrestricted
Subsidiaries (but (in the case of such income of Unrestricted Subsidiaries) only
to the extent that, prior to making such dividends, the Borrower and its
Subsidiaries shall have actually received cash amounts from any Unrestricted
Subsidiaries that are designated for purpose of making such dividends under this
clause (d) in respect of such income) or (y) the income of Holding Company but
not any of its Subsidiaries and (ii) with respect to clause (x) above, do not
exceed for any fiscal year the amount that the Borrower and its Subsidiaries or,
as applicable, its Unrestricted Subsidiaries, would be required to pay in
respect of such income taxes for such fiscal year were the Borrower, its
Subsidiaries and its Unrestricted Subsidiaries, as the case may be, to pay such
income taxes separately from the Holding Company, which dividends may be paid
from time to time but only in an amount not exceeding the amount of such income
taxes permitted under this clause (d), as applicable, and at the time the same
are due and payable;

 

(e)                                  the consummation of the Tender Offer
Transactions;

 

(f)                                    the dividends and/or distributions
contemplated by Section 7.01(j);

 

(g)                                 payments of cash dividends to the Holding
Company solely from the funds held in the Initial Second Priority Debt Proceeds
Collateral Account, if any, in an amount sufficient to enable the Holding
Company to repurchase, redeem, defease, retire, refinance or acquire for value
or pay the principal of the Holding Company Convertible Notes that remain

 

95

--------------------------------------------------------------------------------


 

outstanding after giving effect to the Tender Offer in accordance with the terms
thereof as in effect on the Fourth Restatement Effective Date and to pay any
reasonable fees and expenses incurred by the Holding Company in connection
therewith, provided that such payments are applied directly to the repurchase,
redemption, defeasance, retirement, refinancing or acquisition for value or
payment of principal of such Holding Company Convertible Notes;

 

(h)                                 payments of dividends to the Holding Company
in an aggregate amount not to exceed (i) $35,000,000 during the Borrower’s 2010
fiscal year and (ii) $100,000,000 in any fiscal year of the Borrower thereafter
(it being understood and agreed that the Borrower shall be permitted to carry
forward $50,000,000 of unused amounts to the next succeeding fiscal year);
provided that at the time of the declaration and making of each such dividend,
the Borrower’s First Lien Indebtedness Ratio shall not exceed 2.75 to 1.00,
calculated on a pro forma basis as if such dividend had been declared and made
on the last day of the most recent period of four consecutive fiscal quarters of
the Borrower;

 

(i)                                     the consummation of the Notes Transfer;
provided that the Specified Conditions shall have been satisfied;

 

(j)                                     payments of cash dividends to the
Holding Company in an aggregate amount not to exceed $300,000,000; provided that
at the time of the declaration and making of each such dividend, (x) no Default
shall have occurred and be continuing or would result therefrom and (y) the
Borrower’s First Lien Indebtedness Ratio shall not exceed 2.75 to 1.00,
calculated on a pro forma basis as if such dividend had been declared and made
on the last day of the most recent period of four consecutive fiscal quarters of
the Borrower;

 

(k)                                  payments of cash dividends to the Holding
Company the proceeds of which are applied to make payments in connection with
the repurchase, redemption or repayment of the outstanding Holding Company
Convertible Debentures in an aggregate amount not to exceed $70,000,000;

 

(l)                                     payments of cash dividends to the
Holding Company in an aggregate amount not to exceed the Net Cash Proceeds
received by the Holding Company from any sale of assets of Non-Media
Subsidiaries, to the extent that the Holding Company contributes such proceeds
to the Borrower; provided that at the time of the declaration and making of each
such dividend , (x) no Default shall have occurred and be continuing or would
result therefrom and (y) the Borrower shall be in compliance with the covenants
set forth in Section 7.11, calculated on a pro forma basis as if such dividend
had been declared and made on the last day of the most recent period of four
consecutive fiscal quarters of the Borrower; and

 

(m)                               payments of cash dividends to the Holding
Company the proceeds of which are applied to make payments in connection with
the repurchase, redemption or repayment of the outstanding Holding Company
Convertible Notes.

 

Nothing herein shall be deemed to prohibit the payment of any dividends or
distributions by any Wholly Owned Subsidiary of the Borrower to the Borrower or
any other such Wholly Owned Subsidiary; provided that, notwithstanding anything
in the Loan Documents to the contrary, no Designated SBG Subsidiary shall be
permitted to make any dividend or other distributions, in cash or property
(other than in its additional ownership interests), to the Holding Company or
any Subsidiary of the Holding Company that directly owns the ownership interests
of such Designated SBG Subsidiary, including any sinking fund or similar
deposit, on account of the purchase, redemption, retirement,

 

96

--------------------------------------------------------------------------------


 

acquisition, cancellation or termination of any such ownership interests or any
option, warrant or other right to acquire any such ownership interests.

 

SECTION 7.09                                            Transactions with
Affiliates.  The Borrower will not, nor will it permit any of its Subsidiaries
to, sell, lease or otherwise transfer any property or assets to, or purchase,
lease or otherwise acquire any property or assets from, or otherwise engage in
any other transactions with, any of its Affiliates, except:

 

(a)                                  transactions in the ordinary course of
business at prices and on terms and conditions not less favorable to the
Borrower or such Subsidiary than could be obtained on an arm’s-length basis from
unrelated third parties;

 

(b)                                 transactions between or among the Borrower
and its Wholly Owned Subsidiaries not involving any other Affiliate;

 

(c)                                  any Restricted Payment permitted under
Section 7.08;

 

(d)                                 any Affiliate who is an individual may serve
as a director, officer or employee of the Borrower or any of its Subsidiaries
and receive reasonable compensation for his or her services in such capacity;
and

 

(e)                                  the Tender Offer Transactions.

 

SECTION 7.10                                            Restrictive Agreements. 
The Borrower will not, nor will it permit any of its Subsidiaries to, directly
or indirectly, enter into, incur or permit to exist any agreement or other
arrangement that prohibits, restricts or imposes any condition upon (a) the
ability of the Borrower or any Subsidiary to create, incur or permit to exist
any Lien upon any of its property or assets, or (b) the ability of any
Subsidiary to pay dividends or other distributions with respect to any shares of
its Capital Stock or to make or repay loans or advances to the Borrower or any
other Subsidiary or to Guarantee Indebtedness of the Borrower or any other
Subsidiary; provided that (i) the foregoing shall not apply to restrictions and
conditions imposed by law or by this Agreement, (ii) the foregoing shall not
apply to restrictions and conditions existing on the date hereof identified on
Schedule 7.10 (but shall apply to any extension or renewal of, or any amendment
or modification expanding the scope of, any such restriction or condition),
(iii) the foregoing shall not apply to customary restrictions and conditions
contained in agreements relating to the sale of a Subsidiary pending such sale,
provided that such restrictions and conditions apply only to the Subsidiary that
is to be sold and such sale is permitted hereunder, (iv) the foregoing shall not
apply to restrictions or conditions imposed by any agreement relating to
(x) secured Indebtedness permitted by this Agreement if such restrictions or
conditions apply only to the property or assets securing such Indebtedness or
(y) Indebtedness permitted under Sections 7.01(c), (i) and (j) but only to the
extent that such restrictions are no more onerous on the Borrower and its
Subsidiaries than the restrictions contained in (in the case of any such
Subordinated Debt) the 8% Senior Subordinated Note Indenture or (in the case of
any other such Indebtedness) the Initial Second Priority Debt Indentures and
(v) clause (a) of the foregoing shall not apply to customary provisions in
leases and other contracts restricting the assignment thereof.

 

SECTION 7.11                                            Certain Financial
Covenants.

 

(a)                                  Interest Coverage Ratio.  The Borrower will
not permit the Interest Coverage Ratio on any date to be less than the ratio set
forth below opposite the period during which such date falls:

 

97

--------------------------------------------------------------------------------


 

Period

 

Ratio

 

 

 

From the Fourth Restatement Effective Date through and including June 29, 2010

 

1.75 to 1.00

 

 

 

From June 30, 2010 through and including September 29, 2010

 

1.70 to 1.00

 

 

 

From September 30, 2010 through and including December 30, 2010

 

1.45 to 1.00

 

 

 

From December 31, 2010 through and including December 30, 2011

 

1.40 to 1.00

 

 

 

From December 31, 2011 through and including December 30, 2012

 

1.35 to 1.00

 

 

 

From December 31, 2012 through and including December 30, 2013

 

1.25 to 1.00

 

 

 

From December 31, 2013 and at all times thereafter

 

1.15 to 1.00.

 

(b)                                 First Lien Indebtedness Ratio.  The Borrower
will not permit the First Lien Indebtedness Ratio on any date to be greater than
the ratio set forth below opposite the period during which such date falls:

 

Period

 

Ratio

 

 

 

From the Fourth Restatement Effective Date through and including December 30,
2010

 

3.50 to 1.00

 

 

 

From December 31, 2010 through and including March 30, 2014

 

3.25 to 1.00

 

 

 

From March 30, 2014 and at all times thereafter

 

3.00 to 1.00.

 

(c)                                  Total Indebtedness Ratio.  The Borrower
will not permit the Total Indebtedness Ratio on any date to be greater than the
ratio set forth below opposite the period during which such date falls:

 

Period

 

Ratio

 

 

 

From the Fourth Restatement Effective Date through and including June 29, 2010

 

7.50 to 1.00

 

 

 

From June 30, 2010 through and including December 30, 2012

 

7.25 to 1.00

 

98

--------------------------------------------------------------------------------


 

From December 31, 2012 and at all times thereafter

 

7.00 to 1.00.

 

SECTION 7.12                                            Certain Other
Indebtedness.  The Borrower will not, nor will it permit any of its Subsidiaries
to, purchase, redeem, retire or otherwise acquire for value, or set apart any
money for a sinking, defeasance or other analogous fund for, the purchase,
redemption, retirement or other acquisition of, or make any voluntary payment or
prepayment of the principal of or interest on, or any other amount owing in
respect of, any Other Debt (or make any offer in respect of any of the
foregoing), except: (a) for regularly scheduled payments of principal and
interest in respect thereof required pursuant to the instruments evidencing such
Other Debt, subject to, in the case of any Subordinated Debt, the subordination
provisions applicable thereto; and (b) to the extent permitted under any of
Sections 7.07(k), (l), (n) and (o); provided that no Default shall have occurred
and be continuing at the time of such purchase, redemption, retirement or other
acquisition or defeasance or would result therefrom.

 

SECTION 7.13                                            Modifications of Certain
Documents.  Without the prior written consent of the Required Lenders, at any
time after the Fourth Restatement Effective Date, the Borrower will not, nor
will it permit any of its Subsidiaries to, consent to any modification,
supplement, waiver or termination of any of the provisions of the Program
Services Agreements, Outsourcing Agreements or Other Debt Documents, if such
modification, supplement, waiver or termination could reasonably be expected to
be materially adverse to the interests of the Lender (subject to, in the case
any Other Debt Document, the reasonable judgment of the Administrative Agent). 
The Borrower will not, nor will it permit any of its Subsidiaries to, designate
any Indebtedness (other than the Senior Unsecured Debt, Second Priority Debt and
the Guarantees of any Guarantor in respect thereof) as “Designated Senior
Indebtedness” or “Designated Guarantor Senior Indebtedness” (or equivalent
terms), in each case under and as defined in the instruments evidencing any
Subordinated Debt.

 

SECTION 7.14                                            License Subsidiaries.

 

(a)                                  Whenever the Borrower or any of its
Subsidiaries acquires any Broadcast License after the Fourth Restatement
Effective Date, the Borrower shall (without limiting its obligations under
Section 6.09) cause such acquisition to take place as follows in accordance with
all applicable laws and regulations, including pursuant to approvals from the
FCC: (i) each Broadcast License so acquired shall be transferred to and held by
a Wholly Owned Subsidiary of the Borrower that is a License Subsidiary (provided
that any License Subsidiary shall be permitted to hold one or more Broadcast
Licenses); (ii) the related operating assets shall be transferred to and held by
an operating company that is a Subsidiary of the Borrower (an “Operating
Subsidiary”); and (iii) the Borrower shall deliver or cause to be delivered (if
not theretofore delivered) to the Administrative Agent in pledge under the
Security Agreement all Capital Stock of such License Subsidiary and such
Operating Subsidiary (and, if reasonably requested by the Administrative Agent,
furnish to the Administrative Agent evidence that the foregoing transactions
have been so effected).

 

(b)                                 Notwithstanding anything herein to the
contrary, the Borrower shall not permit any License Subsidiary to: (i) create,
incur, assume or have outstanding any Indebtedness or other liabilities or
obligations except for obligations under the Loan Documents, the Guarantees of
such License Subsidiary in respect of Other Debt to the extent permitted under
Sections 7.01(i) and (j) and the contractual agreements with one or more
Operating Subsidiaries entered into in the ordinary course of business solely
with respect to the management of the relevant Station’s operations; (ii) own
any right, franchise or other asset, except for Broadcast Licenses transferred
to it by the Borrower of which it is a Wholly Owned Subsidiary, Broadcast
Licenses acquired in the ordinary course of business and rights

 

99

--------------------------------------------------------------------------------


 

under any such agreements with one or more Operating Subsidiaries; (iii) enter
into any transaction of merger, consolidation or amalgamation, or liquidate,
wind up or dissolve itself (or suffer any liquidation or dissolution);
(iv) create, incur or permit to exist any Lien (other than the Lien created by
the Security Documents and the Liens securing Second Priority Debt to the extent
permitted under Section 7.02) on or in respect of, or sell, lease, assign,
transfer or otherwise dispose of, any of its rights, franchises or other assets;
(v) engage in any business other than holding Broadcast Licenses, such
agreements with Operating Subsidiaries and incidental activities thereto; or
(vi) make or hold any Investment.

 

(c)                                  Notwithstanding anything in this Section to
the contrary, the Borrower and the Subsidiary Guarantors shall not be obligated
to effect any transaction contrary to law or the rules, regulations or policies
of the FCC, and shall be permitted to unwind the transactions contemplated by
this Section to the extent necessary to comply with a ruling of the FCC;
provided that the Borrower shall and shall cause each of the Subsidiary
Guarantors to use its best efforts to carry out the provisions of this
Section consistent with all laws and all rules, regulations and policies of the
FCC, including pursuing any necessary approval or consents of the FCC.

 

(d)                                 The Borrower will cause all Broadcast
Licenses for Owned Stations at all times to be held in the name of the
respective License Subsidiary for the Owned Station being operated under
authority of such Broadcast Licenses.

 

SECTION 7.15                                            Program Services
Agreements and Outsourcing Agreements.  The Borrower will not, nor will it
permit any of its Subsidiaries to, enter into (i) any local marketing agreement,
time brokerage agreement, program services agreement or other similar agreement
or (ii) any outsourcing agreement, servicing agreement or other similar
agreement providing for:

 

(a)                                  the Borrower or any of its Subsidiaries to
program or sell advertising time on all or any portion of the broadcast time of
any television or radio station;

 

(b)                                 any Person other than the Borrower or any of
its Subsidiaries to program or sell advertising time on all or any portion of
the broadcast time of any Station; or

 

(c)                                  the Borrower or any of its Subsidiaries to
deliver or receive non-programming related management and/or consulting services
to or from any television station.

 

Notwithstanding the preceding sentence, (A) the Borrower or any of its
Subsidiaries (other than License Subsidiaries) may enter into any Program
Services Agreement with any other Person (including Affiliates), provided that
(i) the aggregate amount payable by the Borrower and its Subsidiaries under all
Program Services Agreements during any fiscal year of the Borrower, excluding
Permitted Termination Payments (as defined in the next sentence) shall not
exceed the Maximum Amount (as defined in the next sentence) for such fiscal year
and (ii) after entering into any such Program Services Agreement, the BCF
Percentage shall not exceed 30%, (B) the Borrower or any of its Subsidiaries may
enter into any Passive LMA, provided that after giving effect thereto the
Passive BCF Percentage shall not exceed 20% and (C) the Borrower or any of its
Subsidiaries (other than License Subsidiaries) may enter into any Outsourcing
Agreement with any other Person (including Affiliates), provided that after
entering into any such Outsourcing Agreement, the BCF Percentage shall not
exceed 30%.  For purposes of the preceding sentence, (i) a “Permitted
Termination Payment” means a payment owing by the Borrower or any of its
Subsidiaries by reason of the early termination of a Program Services Agreement
relating to any of the television stations referred to below, provided that the
amount of such payment shall not exceed the amount set forth below opposite the
name of such television station:

 

100

--------------------------------------------------------------------------------


 

Station

 

Termination Payment

 

WTTE-TV

 

$

38,231,806

 

WNUV-TV

 

$

14,968,084

 

WRGT-TV

 

$

12,113,903

 

WVAH-TV

 

$

6,078,979

 

WTAT-TV

 

$

4,730,094

 

WMYA

 

$

2,377,134

 

Other (as defined below)

 

$

5,000,000

;

 

(ii) the “Maximum Amount” for any fiscal year of the Borrower means (x) for its
fiscal year ending in 2009, $50,000,000 and (y) for any of its fiscal years
thereafter, an amount equal to the Maximum Amount for its preceding fiscal year
increased (or decreased, as the case may be) by the percentage of the increase
(or decrease, as the case may be) in the Consumer Price Index for all Urban
Consumers (as published by the U.S. Department of Labor) for the twelve month
period ending in September of such preceding fiscal year; and (iii)  “Other”
means any other broadcasting television station (x) sold by the Borrower or any
of its Subsidiaries as permitted by Section 7.05(c) or (y) which is covered by a
Program Services Agreement.

 

SECTION 7.16                                            Limitation on Cure
Rights.  The Borrower will not, nor will it permit any of its Subsidiaries to,
enter into any agreement with or for the benefit of any other Person that limits
the ability of the Borrower or such Subsidiary to exercise any rights or
remedies under any agreement pursuant to which an Acquisition is to be
consummated.

 

SECTION 7.17                                            Sale and Leaseback
Transactions.  The Borrower will not, nor will it permit any of its Subsidiaries
to, enter into any arrangement with any other Person providing for the leasing
by the Borrower or any of its Subsidiaries of real or personal property that has
been or is to be sold or transferred by the Borrower or any of its Subsidiaries
to such other Person or to any other Person to whom funds have been or are to be
advanced by such Person on the security of such property or rental obligations
of the Borrower or any of its Subsidiaries, other than such transactions not
exceeding an aggregate sale price of $100,000,000.

 

SECTION 7.18                                            Covenants Applicable to
Holding Company.

 

(a)                                  Restrictive Agreements.  The Holding
Company will not, nor will it permit any of its Subsidiaries to, directly or
indirectly, enter into, incur or permit to exist any agreement or other
arrangement that prohibits, restricts or imposes any condition upon (i) the
ability of the Holding Company to create, incur or permit to exist any Lien upon
the Collateral owned by the Holding Company as provided herein and in the
Security Documents, (ii) the ability of any Designated SBG Subsidiary or any of
its Subsidiaries to create, incur or permit to exist any Lien upon any of its
property or assets or (iii) the ability of any Subsidiary of any Designated SBG
Subsidiary to pay dividends or other distributions to such Designated SBG
Subsidiary with respect to its ownership interests or to Guarantee Indebtedness
of the Borrower or any Subsidiary of the Borrower or the ability of any
Designated SBG Subsidiary or any of its Subsidiaries to make loans or advances
to the Borrower or any Subsidiary of the Borrower or to Guarantee Indebtedness
of the Borrower or any Subsidiary of the Borrower; provided that the foregoing
clauses (ii) and (iii) shall not apply to (x) restrictions and conditions
imposed by law or by the Loan Documents and (y) customary restrictions and
conditions contained in agreements relating to the sale of a Subsidiary pending
such sale (so long as such restrictions and conditions apply only to the Person
that is to be sold and such sale is permitted under the Loan Documents);
provided, further, that the foregoing clauses shall not apply to restrictions
and conditions imposed by the Other Debt Documents to the extent not more
onerous than those in effect under (in the case of any such Subordinated Debt)
the 8% Senior Subordinated Note Indenture or (in the case of any other such
Indebtedness) the Initial Second Priority

 

101

--------------------------------------------------------------------------------


 

Debt Indentures; provided, further, that the foregoing clauses shall not apply
to restrictions and conditions imposed by any agreements and instruments
evidencing or providing for Indebtedness incurred by the Holding Company to
refinance the Holding Company Convertible Debentures (or any further refinancing
thereof) to the extent not more restrictive than those in effect under the
Holding Company Convertible Debentures or the Loan Documents.

 

(b)                                 Guarantees by Holding Company.  The Holding
Company will not, nor will it permit any of the Designated SBG Subsidiaries to,
guarantee any Other Debt of the Borrower or any of its Subsidiaries unless each
such guarantee (i) complies with the requirements of the definitions of “Initial
Second Priority Debt” or “Additional Second Priority Debt”, as applicable, with
respect to the relevant type of Indebtedness or (ii) otherwise (A) is unsecured
and subordinated in right of payment to the Holding Company’s or such Designated
SBG Subsidiary’s guarantee (if any) under Article III on terms not less
favorable to the Lenders than those contained in the 8% Senior Subordinated Note
Indenture and (B) contains other terms and conditions not more restrictive on
the Holding Company and its Subsidiaries than those contained herein and in the
8% Senior Subordinated Note Indenture.

 

SECTION 7.19                                            Hedging Agreements.  The
Borrower will not, and will not permit any of its Subsidiaries to, enter into
any Hedging Agreement, except Hedging Agreements entered into in the ordinary
course of business (and not for speculative purposes) (a) to hedge or mitigate
risks to which the Borrower or any Subsidiary has actual exposure (other than
those in respect of Capital Stock or Other Debt of the Borrower or any of its
Subsidiaries) and (b) in order to effectively cap, collar or exchange interest
rates (from fixed to floating rates, from one floating rate to another floating
rate, floating to fixed rates, or otherwise) with respect to any
interest-bearing liability or investment of the Borrower or any Subsidiary.

 

ARTICLE VIII

 

EVENTS OF DEFAULT

 

If any of the following events (“Events of Default”) shall occur:

 

(a)                                  the Borrower shall fail to pay any
principal of any Loan or any reimbursement obligation in respect of any LC
Disbursement when and as the same shall become due and payable, whether at the
due date thereof or at a date fixed for prepayment thereof or otherwise; or

 

(b)                                 the Borrower shall fail to pay any interest
on any Loan or any fee or any other amount (other than an amount referred to in
clause (a) of this Article) payable under this Agreement or under any other Loan
Document, when and as the same shall become due and payable, and such failure
shall continue unremedied for a period of three or more Business Days; or

 

(c)                                  any representation or warranty made or
deemed made by or on behalf of any Obligor in or in connection with this
Agreement or any other Loan Document or any amendment or modification hereof or
thereof, or in any report, certificate, financial statement or other document
furnished pursuant to or in connection with this Agreement or any other Loan
Document or any amendment or modification hereof or thereof, shall prove to have
been incorrect in any material respect when made or deemed made; or

 

(d)                                 the Borrower or the Holding Company shall
fail to observe or perform any covenant, condition or agreement contained in
Section 6.02(a), 6.03 (with respect to the

 

102

--------------------------------------------------------------------------------


 

existence of the Borrower or the Holding Company, as applicable), 6.08, 6.09,
6.10, 6.11, 6.12 or 6.13 or in Article VII, or any Obligor shall default in the
performance of any of its obligations contained in Section 5.02, 5.04(a)(iv),
5.05(a)(iii) or 6.14 of the Security Agreement; or

 

(e)                                  any Obligor shall fail to observe or
perform any covenant, condition or agreement contained in this Agreement (other
than those specified in clause (a), (b) or (d) of this Article) or any other
Loan Document to which it is a party and such failure shall continue unremedied
for a period of 30 or more days after notice thereof from the Administrative
Agent (given at the request of any Lender) to the Borrower; or

 

(f)                                    the Borrower, any Guarantor or any other
Designated SBG Subsidiary shall default in the payment when due of any principal
of or interest on any of its other Indebtedness aggregating $25,000,000 or more
(for all such Persons), or in the payment when due of any amount under any
Hedging Agreement for a notional principal amount exceeding $25,000,000 (for all
such Persons); or any event specified in any note, agreement, indenture or other
document evidencing or relating to any such Indebtedness or any event specified
in any Hedging Agreement shall occur if the effect of such event is to cause, or
(with the giving of any notice or the lapse of time or both) to permit the
holder or holders of such Indebtedness (or a trustee or agent on behalf of such
holder or holders) to cause, such Indebtedness to become due, or to be prepaid
in full (whether by redemption, purchase, offer to purchase or otherwise), prior
to its stated maturity or to have the interest rate thereon reset to a level so
that securities evidencing such Indebtedness trade at a level specified in
relation to the par value thereof or, in the case of a Hedging Agreement, to
permit the payments owing under such Hedging Agreement to be liquidated; or

 

(g)                                 an involuntary proceeding shall be commenced
or an involuntary petition shall be filed seeking (i) liquidation,
reorganization or other relief in respect of the Borrower, any Guarantor, any
other Designated SBG Subsidiary or any Material Third-Party Licensee or its
debts, or of a substantial part of its assets, under any Federal, state or
foreign bankruptcy, insolvency, receivership or similar law now or hereafter in
effect or (ii) the appointment of a receiver, trustee, custodian, sequestrator,
conservator or similar official for the Borrower, any Guarantor, any other
Designated SBG Subsidiary or any Material Third-Party Licensee or for a
substantial part of its assets, and, in any such case, such proceeding or
petition shall continue undismissed for a period of 60 or more days or an order
or decree approving or ordering any of the foregoing shall be entered; or

 

(h)                                 the Borrower, any Guarantor, any other
Designated SBG Subsidiary or any Material Third-Party Licensee shall
(i) voluntarily commence any proceeding or file any petition seeking
liquidation, reorganization or other relief under any Federal, state or foreign
bankruptcy, insolvency, receivership or similar law now or hereafter in effect,
(ii) consent to the institution of, or fail to contest in a timely and
appropriate manner, any proceeding or petition described in clause (g) of this
Article, (iii) apply for or consent to the appointment of a receiver, trustee,
custodian, sequestrator, conservator or similar official for the Borrower, any
Guarantor, any other Designated SBG Subsidiary or any Material Third-Party
Licensee or for a substantial part of its assets, (iv) file an answer admitting
the material allegations of a petition filed against it in any such proceeding,
(v) make a general assignment for the benefit of creditors or (vi) take any
action for the purpose of effecting any of the foregoing; or

 

(i)                                     the Borrower, any Guarantor, any other
Designated SBG Subsidiary or any Material Third-Party Licensee shall become
unable, admit in writing its inability or fail generally to pay its debts as
they become due; or

 

103

--------------------------------------------------------------------------------


 

(j)                                     one or more judgments for the payment of
money in an aggregate amount in excess of $25,000,000 shall be rendered against
the Borrower, any Guarantor or any other Designated SBG Subsidiary or any
combination thereof and the same shall remain undischarged for a period of 30
consecutive days during which execution shall not be effectively stayed, or any
action shall be legally taken by a judgment creditor to attach or levy upon any
assets of the Borrower, any Guarantor or any other Designated SBG Subsidiary to
enforce any such judgment; or

 

(k)                                  an ERISA Event shall have occurred that, in
the opinion of the Required Lenders, when taken together with all other ERISA
Events that have occurred, could reasonably be expected to result in a Material
Adverse Effect; or

 

(l)                                     the Smith Brothers shall cease at any
time collectively to own, directly or indirectly, legally or beneficially,
shares of Capital Stock of the Holding Company representing at least 51% of the
voting power of the Holding Company (other than by reason of death or
disability), or the Holding Company shall cease at any time to own, directly or
indirectly, 100% of the Capital Stock of the Borrower; or

 

(m)                               during any period of 25 consecutive calendar
months, individuals who were directors of the Holding Company or the Borrower on
the first day of such period shall no longer constitute a majority of the Board
of Directors of the Holding Company or the Borrower, as the case may be; or

 

(n)                                 the Borrower shall deliver any “Change of
Control Purchase Notice” (or any similar notice) under and as defined in any
Note Indenture; or

 

(o)                                 any Broadcast License (other than an
Immaterial Broadcast License) shall be terminated, forfeited or revoked or shall
fail to be renewed for any reason whatsoever, or shall be modified in a manner
materially adverse to the Borrower, or for any other reason (i) any License
Subsidiary shall at any time cease to be a licensee under any Broadcast License
(other than an Immaterial Broadcast License) relating to the Owned Station to
which such Broadcast Licenses have been granted or the Subsidiary of the
Borrower that owns 100% of the Capital Stock of such License Subsidiary shall
otherwise fail to have all required authorizations, licenses and permits to
construct, own, operate or promote such Owned Station, or (ii) any Material
Third-Party Licensee for any Contract Station shall fail to preserve and
maintain its legal existence or any of its material rights, privileges or
franchises (including the Broadcast Licenses (other than an Immaterial Broadcast
Licenses) for such Contract Station (other than by reason of such Contract
Station becoming an Owned Station)); or

 

(p)                                 with respect to any Owned Station, the
License Subsidiary with respect to such Owned Station shall at any time cease to
be a Wholly Owned Subsidiary of the Subsidiary of the Borrower that owns the
operating assets related to the Broadcast Licenses for such Owned Station; or
the Borrower shall cease at any time to own all of the issued shares of the
Capital Stock of any such Subsidiary; or

 

(q)                                 any transfer of any common stock or other
ownership interests of the Borrower or any of its Subsidiaries or any right to
receive such common stock or other ownership interests in the Borrower or any
such Subsidiary, as the case may be, shall be transferred and either (i) such
transfer shall fail to comply with any applicable provision of the Federal
Communications Act of 1934, as amended from time to time, or any applicable FCC
rule, regulation or policy, or (ii) the Administrative Agent shall not have
received prior to such transfer

 

104

--------------------------------------------------------------------------------


 

an opinion reasonably satisfactory to the Required Lenders of counsel reasonably
satisfactory to the Required Lenders to the effect that such transfer does so
comply; or

 

(r)                                    other than with respect to de minimis
items of Collateral not exceeding $15,000,000 in the aggregate, the Liens
created by any of the Security Documents shall at any time not constitute a
valid and perfected Lien on the Collateral intended to be covered thereby (to
the extent perfection by filing, registration, recordation or possession is
required herein or therein) in favor of the Administrative Agent, free and clear
of all other Liens (other than Liens permitted under Section 7.02 or under any
of the Security Documents), or, except for expiration in accordance with its
terms, any of the Security Documents or any of the Guarantees of the Guarantors
under Article III shall for whatever reason be terminated or cease to be in full
force and effect, or the enforceability thereof shall be contested by any
Obligor, or any Intercreditor Agreement, or any other intercreditor agreement
relating to any Second Priority Debt or Subordinated Debt, ceases to be in full
force and effect (other than in accordance with its terms) against any holder of
any Indebtedness that is secured by a Lien ranking pari passu with, or junior
to, the Liens securing the Obligations or is contractually subordinated to the
payment of the Obligations; or

 

(s)                                  any Program Services Agreement shall be
terminated prior to the stated expiration date thereof (other than in connection
with the Borrower’s or any Subsidiary’s acquisition of the Contract Station
subject thereto) and the Obligor party thereto shall not have entered into a
replacement agreement relating to the Contract Station to which such Program
Services Agreement relates that contains substantially similar payment terms as
those set forth in such Program Services Agreement, or any party to any of the
Program Services Agreements shall default in any of its respective obligations
thereunder and the Broadcast Cash Flow attributable to the Contract
Station(s) subject to such Program Services Agreement(s), either individually or
in the aggregate, for the most recent twelve month period is equal to or greater
than 10% of Broadcast Cash Flow for such period; or

 

(t)                                    there shall have been asserted against
the Borrower, any Guarantor, any other Designated SBG Subsidiary or any
Unrestricted Subsidiary any claim with respect to any Environmental Liability
that, in the judgment of the Required Lenders, is reasonably likely to be
determined adversely to the Borrower or the affected Guarantor, other Designated
SBG Subsidiary or Unrestricted Subsidiary, as the case may be, and the amount
thereof could, individually or in the aggregate, reasonably be expected to
result in a Material Adverse Effect (insofar as such amount is payable by any of
the Borrower, the Guarantors, the other Designated SBG Subsidiaries or the
Unrestricted Subsidiaries after deducting any portion thereof that is reasonably
expected to be paid by other creditworthy Persons jointly and severally liable
thereof); or

 

(u)                                 any party to any Consent and Agreement shall
default in the performance of any of its obligations thereunder, if such
default, individually or together with other such defaults, could reasonably be
expected to result in a Material Adverse Effect;

 

then, and in every such event (other than an event with respect to any Obligor
described in clause (g) or (h) of this Article), and at any time thereafter
during the continuance of such event, the Administrative Agent may, and at the
request of the Required Lenders shall, by notice to the Borrower, take any or
all of the following actions, at the same or different times: (i) terminate the
Commitments, and thereupon the Commitments shall terminate immediately;
(ii) declare the Loans then outstanding to be due and payable in whole (or in
part, in which case any principal not so declared to be due and payable may
thereafter be declared to be due and payable), and thereupon the principal of
the Loans so declared to be due and

 

105

--------------------------------------------------------------------------------


 

payable, together with accrued interest thereon and all fees and other
obligations of the Obligors accrued hereunder, shall become due and payable
immediately, without presentment, demand, protest or other notice of any kind,
all of which are hereby waived by each Obligor; and in case of any event with
respect to any Obligor described in clause (g) or (h) of this Article, the
Commitments shall automatically terminate and the principal of the Loans then
outstanding, together with accrued interest thereon and all fees and other
obligations of the Obligors accrued hereunder, shall automatically become due
and payable, without presentment, demand, protest or other notice of any kind,
all of which are hereby waived by each Obligor; and (iii) exercise on behalf of
itself and the Lenders all rights and remedies available to it and the Lenders
under the Loan Documents or applicable law.

 

ARTICLE IX

 

THE ADMINISTRATIVE AGENT

 

Each of the Lenders and the Issuing Lender hereby irrevocably appoints the
Administrative Agent as its agent hereunder and under the other Loan Documents
and authorizes the Administrative Agent to take such actions on its behalf and
to exercise such powers as are delegated to the Administrative Agent by the
terms hereof or thereof, together with such actions and powers as are reasonably
incidental thereto.

 

The Administrative Agent shall also act as the “collateral agent” under the Loan
Documents, and each of the Lenders (in its capacities as a Lender) hereby
irrevocably appoints and authorizes the Administrative Agent to act as the agent
of (and to hold any security interest created by the Security Documents for and
on behalf of or on trust for) such Lender for purposes of acquiring, holding and
enforcing any and all Liens on Collateral granted by any of the Obligors to
secure any of the Obligations, together with such powers and discretion as are
reasonably incidental thereto.  In this connection, the Administrative Agent, as
“collateral agent” (and any co-agents, sub-agents and attorneys-in-fact
appointed by the Administrative Agent pursuant to this Article for purposes of
holding or enforcing any Lien on the Collateral (or any portion thereof) granted
under the Security Documents, or for exercising any rights and remedies
thereunder at the direction of the Administrative Agent), shall be entitled to
the benefits of all provisions of this Article including Section 10.03, as
though such co-agents, sub-agents and attorneys-in-fact were the “collateral
agent” under the Loan Documents as if set forth in full herein with respect
thereto.  Without limiting any other provision of this Article, each Lender
hereby authorizes the Administrative Agent to enter into (and/or agree to any
amendments to) from time to time (i) any Security Documents and
(ii) intercreditor (including subordination) arrangements on behalf of the
Lenders in respect of any Other Debt to the extent permitted or contemplated
hereunder, in each case as the Administrative Agent shall determine to be
appropriate and consistent with the provisions hereof.

 

The Person serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent, and such
Person and its Affiliates may accept deposits from, lend money to and generally
engage in any kind of business with the Borrower or any Subsidiary or other
Affiliate thereof as if it were not the Administrative Agent hereunder.

 

The Administrative Agent shall not have any duties or obligations except those
expressly set forth herein and in the other Loan Documents.  Without limiting
the generality of the foregoing, (a) the Administrative Agent shall not be
subject to any fiduciary or other implied duties, regardless of whether a
Default has occurred and is continuing, (b) the Administrative Agent shall not
have any duty to take any discretionary action or exercise any discretionary
powers, except discretionary rights and powers expressly contemplated hereby or
by the other Loan Documents that the Administrative Agent is required to
exercise in writing by the Required Lenders, and (c) except as expressly set
forth herein and in the

 

106

--------------------------------------------------------------------------------


 

other Loan Documents, the Administrative Agent shall not have any duty to
disclose, and shall not be liable for the failure to disclose, any information
relating to the Borrower or any of its Subsidiaries that is communicated to or
obtained by the bank serving as Administrative Agent or any of its Affiliates in
any capacity.  The Administrative Agent shall not be liable for any action taken
or not taken by it with the consent or at the request of the Required Lenders or
in the absence of its own gross negligence or willful misconduct.  The
Administrative Agent shall be deemed not to have knowledge of any Default unless
and until written notice thereof is given to the Administrative Agent by the
Borrower or a Lender, and the Administrative Agent shall not be responsible for
or have any duty to ascertain or inquire into (i) any statement, warranty or
representation made in or in connection with this Agreement or any other Loan
Document, (ii) the contents of any certificate, report or other document
delivered hereunder or thereunder or in connection herewith or therewith,
(iii) the performance or observance of any of the covenants, agreements or other
terms or conditions set forth herein or therein, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document, or (v) the satisfaction
of any condition set forth in Article V or elsewhere herein or therein, other
than to confirm receipt of items expressly required to be delivered to the
Administrative Agent.

 

The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing believed by it to be genuine
and to have been signed or sent by the proper Person.  The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to be made by the proper Person, and shall not incur any liability for
relying thereon.  The Administrative Agent may consult with legal counsel (who
may be counsel for an Obligor), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.

 

The Administrative Agent may perform any and all its duties and exercise its
rights and powers by or through any one or more sub-agents appointed by the
Administrative Agent.  The Administrative Agent and any such sub-agent may
perform any and all its duties and exercise its rights and powers through their
respective Related Parties.  The exculpatory provisions of the preceding
paragraphs shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.

 

Subject to the appointment and acceptance of a successor Administrative Agent as
provided in this paragraph, the Administrative Agent may resign at any time by
notifying the Lenders, the Issuing Lender and the Borrower.  Upon any such
resignation, the Required Lenders shall have the right, in consultation with the
Borrower so long as no Default shall exist, to appoint a successor from among
the Lenders.  If no successor shall have been so appointed by the Required
Lenders and shall have accepted such appointment within 30 days after the
retiring Administrative Agent gives notice of its resignation, then the retiring
Administrative Agent may, on behalf of the Lenders and the Issuing Lender,
appoint a successor Administrative Agent which shall be a bank with a minimum
capital and surplus of $500,000,000 and with an office in New York, New York, or
an Affiliate of any such bank.  Upon the acceptance of its appointment as
Administrative Agent hereunder by a successor, such successor shall succeed to
and become vested with all the rights, powers, privileges and duties of the
retiring Administrative Agent and the retiring Administrative Agent shall be
discharged from its duties and obligations hereunder.  The fees payable by the
Borrower to a successor Administrative Agent shall be the same as those payable
to its predecessor unless otherwise agreed between the Borrower and such
successor.  After the Administrative Agent’s resignation hereunder, the
provisions of this Article and Section 10.03 shall continue in effect for its
benefit in respect of any actions taken or omitted to be taken by it while it
was acting as Administrative Agent.

 

107

--------------------------------------------------------------------------------


 

Each Lender acknowledges that it has, independently and without reliance upon
the Administrative Agent or any other Lender and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement.  Each Lender also acknowledges that it
will, independently and without reliance upon the Administrative Agent or any
other Lender and based on such documents and information as it shall from time
to time deem appropriate, continue to make its own decisions in taking or not
taking action under or based upon this Agreement, any other Loan Document or any
related agreement or any document furnished hereunder or thereunder.

 

Except as otherwise provided in Section 10.02(b) with respect to this Agreement,
the Administrative Agent may, with the prior consent of the Required Lenders
(but not otherwise), consent to any modification, supplement or waiver under any
of the Loan Documents, provided that, without the prior consent of each Lender,
the Administrative Agent shall not (except as provided herein or in the Security
Documents) release all or substantially all of the collateral or terminate any
Lien with respect thereto under the Security Agreement, except that no such
consent shall be required, and the Administrative Agent is hereby authorized, to
release any Lien covering property that is the subject of either a Disposition
of property permitted hereunder or a Disposition to which the Required Lenders
have consented.  Notwithstanding anything to the contrary contained herein, the
Security Documents executed by the Obligors in connection with this Agreement
may be in a form reasonably determined by the Administrative Agent and may be
amended and waived with the consent of the Administrative Agent at the request
of the Borrower without the need to obtain the consent of any Lender if such
amendment or waiver is delivered in order (i) to comply with applicable local
law, rule or regulation or advice of local counsel, (ii) to cure ambiguities,
defects or manifest errors, (iii) to cause any such Security Documents to be
consistent with this Agreement and the other Loan Documents and/or (iv) to give
effect to the changes to any Security Document required by any Intercreditor
Agreement.

 

In case of the pendency of any receivership, insolvency, liquidation,
bankruptcy, reorganization, arrangement, adjustment, composition or other
judicial proceeding relative to any Obligor, the Administrative Agent
(irrespective of whether the principal of any Loan shall then be due and payable
as herein expressed or by declaration or otherwise and irrespective of whether
the Administrative Agent shall have made any demand on the Borrower) shall be
entitled and empowered, by intervention in such proceeding or otherwise (a) to
file and prove a claim for the whole amount of the principal and interest owing
and unpaid in respect of the Loans and all other Obligations that are owing and
unpaid and to file such other documents as may be necessary or advisable in
order to have the claims of the Lenders and the Administrative Agent (including
any claim for the reasonable compensation, expenses, disbursements and advances
of the Lenders and the Administrative Agent and their respective agents and
counsel and all other amounts due the Lenders and the Administrative Agent under
Sections 2.10 and 10.03) allowed in such judicial proceeding; and to collect and
receive any monies or other property payable or deliverable on any such claims
and to distribute the same; and any custodian, receiver, assignee, trustee,
liquidator, sequestrator or other similar official in any such judicial
proceeding is hereby authorized by each Lender to make such payments to the
Administrative Agent and, in the event that the Administrative Agent shall
consent to the making of such payments directly to the Lenders, to pay to the
Administrative Agent any amount due for the reasonable compensation, expenses,
disbursements and advances of the Administrative Agent and its agents and
counsel, and any other amounts due the Administrative Agent under Sections 2.10
and 10.03.  Nothing contained herein shall be deemed to authorize the
Administrative Agent to authorize or consent to or accept or adopt on behalf of
any Lender any plan of reorganization, arrangement, adjustment or composition
affecting the Obligations or the rights of any Lender or to authorize the
Administrative Agent to vote in respect of the claim of any Lender in any such
proceeding.

 

The Lenders irrevocably agree: (a) that any Lien on any property granted to or
held by the Administrative Agent under any Loan Document shall be automatically
released (i) upon payment in full of all Obligations (other than obligations
under Secured Hedging Agreements and contingent

 

108

--------------------------------------------------------------------------------


 

indemnification obligations not yet accrued and payable), (ii) at the time the
property subject to such Lien is transferred or to be transferred as part of or
in connection with any transfer made in compliance with the Loan Documents to
any Person other than the Borrower or any of its Affiliates, (iii) subject to
Section 10.02(b), if the release of such Lien is approved, authorized or
ratified in writing by the Required Lenders (or such greater number of Lenders
as may be required pursuant to Section 10.02(b)), (iv) if the property subject
to such Lien is owned by a Guarantor, upon release of such Guarantor from its
obligations under this Agreement in accordance with the terms of the Loan
Documents; (b) that any Lien on the Non-Television Entity Notes and the Capital
Stock of the Non-Television Entities granted to or held by the Administrative
Agent under any Loan Document shall be automatically released upon the earlier
to occur of (i) the consummation of the Separation Transaction, to the extent
included in such Separation Transaction and (ii) the repayment and satisfaction
in full of the Initial Second Priority Debt; (c) to release or subordinate any
Lien on any property granted to or held by the Administrative Agent under any
Loan Document to the holder of any Lien on such property in respect of any
purchase money Indebtedness (including Capital Lease Obligations) permitted by
Section 7.01; and (d) that any Guarantor shall be automatically released from
its obligations under this Agreement if such Person ceases to be a Subsidiary as
a result of a transaction or designation permitted hereunder; provided that no
such release shall occur if such Guarantor continues to be a guarantor in
respect of any Other Debt.  Any such release shall not in any manner discharge,
affect or impair the Obligations or any Liens (other than those expressly being
released) upon (or obligations of the Obligors in respect of) all interests
retained by the Obligors, including the proceeds of any sale or other
disposition, all of which shall continue to constitute part of the Collateral. 
Upon request by the Administrative Agent at any time, the Required Lenders (or
such greater number of Lenders as may be required pursuant to Section 10.02(b))
will confirm in writing the Administrative Agent’s authority to release or
subordinate its interest in particular types or items of property, or to release
any Guarantor from its obligations under this Agreement pursuant to this
Article.  In each case as specified herein, the Administrative Agent will (and
each Lender irrevocably authorizes the Administrative Agent to), at the
Borrower’s expense, execute and deliver to the applicable Obligor such documents
as such Obligor may reasonably request to evidence the release or subordination
of such item of Collateral from the assignment and security interest granted
under the Security Documents, or to evidence the release of such Guarantor from
its obligations under this Agreement, in each case in accordance with the terms
of the Loan Documents (including this Article).

 

It is the purpose of this Agreement and the other Loan Documents that there
shall be no violation of any law, rule or regulation of any jurisdiction denying
or restricting the right of banking corporations or associations to transact
business as agent or trustee in such jurisdiction.  It is recognized that in
case of litigation under this Agreement or any of the other Loan Documents, and
in particular in case of the enforcement of any of the Loan Documents, or in
case the Administrative Agent deems that by reason of any present or future law,
rule or regulation of any jurisdiction it may not exercise any of the rights,
powers or remedies granted herein or in any of the other Loan Documents or take
any other action which may be desirable or necessary in connection therewith,
the Administrative Agent is hereby authorized to appoint an additional
individual or institution selected by the Administrative Agent in its sole
discretion as a separate trustee, co-trustee, administrative agent, collateral
agent, administrative sub-agent or administrative co-agent (any such additional
individual or institution being referred to herein individually as a
“Supplemental Administrative Agent” and collectively as “Supplemental
Administrative Agents”).  In the event that the Administrative Agent appoints a
Supplemental Administrative Agent with respect to any Collateral, (i) each and
every right, power, privilege or duty expressed or intended by this Agreement or
any of the other Loan Documents to be exercised by or vested in or conveyed to
the Administrative Agent with respect to such Collateral shall be exercisable by
and vest in such Supplemental Administrative Agent to the extent, and only to
the extent, necessary to enable such Supplemental Administrative Agent to
exercise such rights, powers and privileges with respect to such Collateral and
to perform such duties with respect to such Collateral, and every covenant and
obligation contained in the Loan Documents and necessary to the exercise or
performance thereof by such

 

109

--------------------------------------------------------------------------------


 

Supplemental Administrative Agent shall run to and be enforceable by either the
Administrative Agent or such Supplemental Administrative Agent, and (ii) the
provisions of this Article and of Section 10.03 that refer to the Administrative
Agent shall inure to the benefit of such Supplemental Administrative Agent and
all references therein to the Administrative Agent shall be deemed to be
references to the Administrative Agent and/or such Supplemental Administrative
Agent, as the context may require.  Should any instrument in writing from the
Borrower or any other Obligor be required by any Supplemental Administrative
Agent so appointed by the Administrative Agent for more fully and certainly
vesting in and confirming to him or it such rights, powers, privileges and
duties, the Borrower shall, or shall cause such Obligor to, execute, acknowledge
and deliver any and all such instruments promptly upon request by the
Administrative Agent.  In case any Supplemental Administrative Agent, or a
successor thereto, shall die, become incapable of acting, resign or be removed,
all the rights, powers, privileges and duties of such Supplemental
Administrative Agent, to the extent permitted by Law, shall vest in and be
exercised by the Administrative Agent until the appointment of a new
Supplemental Administrative Agent.

 

Notwithstanding anything herein to the contrary, the Sole Lead Arranger and Sole
Bookrunner, the Syndication Agent and the Documentation Agent named on the cover
page of this Agreement shall have no duties or responsibilities hereunder except
in their respective capacity, if any, as a Lender.

 

ARTICLE X

 

MISCELLANEOUS

 

SECTION 10.01                                      Notices.

 

(a)                                  Except in the case of notices and other
communications expressly permitted to be given by telephone (and subject to
paragraph (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by telecopy, as follows:

 

(i)                                     if to the Borrower or any Subsidiary
Guarantor, to it at Sinclair Television Group, Inc., 10706 Beaver Dam Road, Hunt
Valley, Maryland  21030, Attention of David B. Amy and Barry Faber
(Telecopy No. (410) 568-1588); with a copy to Thomas & Libowitz, P.A., 100 Light
Street, Baltimore, Maryland  21202, Attention of Steven Thomas (Telecopy
No. (410) 752-2046);

 

(ii)                                  if to the Holding Company, to it at
Sinclair Broadcast Group, Inc., 10706 Beaver Dam Road, Hunt Valley, Maryland 
21030, Attention of David B. Amy and Barry Faber (Telecopy No. (410) 568-1588);
with a copy to Thomas & Libowitz, P.A., 100 Light Street, Baltimore, Maryland 
21202, Attention of Steven Thomas (Telecopy No. (410) 752-2046);

 

(iii)                               if to the Administrative Agent, to JPMorgan
Chase Bank, N.A., 1111 Fannin Street, 10th Floor, Houston, Texas 77002-6925,
Attention: Demetra Mayon, Loan and Agency Services (Telephone No. (713)
750-3780; Telecopy No. (713) 750-2358), with a copy to JPMorgan Chase Bank,
N.A., 270 Park Avenue, New York, New York 10017, Attention of Peter Thauer
(Telephone No. (212) 270-6289; Telecopy No. (212) 270-5127);

 

(iv)                              if to the Issuing Lender, to JPMorgan Chase
Bank, N.A., 10420 Highland Manor Drive, 4th Floor, Tampa, Florida 33610,
Attention of Henry Avelino (Telephone No. (813) 432-6338; Telecopy No. (813)
432-5161), with a copy to JPMorgan Chase Bank, N.A., 270 Park

 

110

--------------------------------------------------------------------------------


 

Avenue, New York, New York 10017, Attention of Peter Thauer (Telephone No. (212)
270-6289; Telecopy No. (212) 270-5127);

 

(v)                                 if to the Swing Line Lender, to JPMorgan
Chase Bank, N.A., 1111 Fannin Street, 10th Floor, Houston, Texas 77002-6925,
Attention: Demetra Mayon, Loan and Agency Services (Telephone No. (713)
750-4780; Telecopy No. (713) 750-2358), with a copy to JPMorgan Chase Bank,
N.A., 270 Park Avenue, New York, New York 10017, Attention of Peter Thauer
(Telephone No. (212) 270-6289; Telecopy No. (212) 270-5127); and

 

(vi)                              if to any other Lender, to it at its address
(or telecopy number) set forth in its Administrative Questionnaire.

 

(b)                                 Notices and other communications to the
Lenders hereunder may be delivered or furnished by electronic communications
pursuant to procedures approved by the Administrative Agent; provided that the
foregoing shall not apply to notices pursuant to Article II unless otherwise
agreed by the Administrative Agent and the applicable Lender.  The
Administrative Agent or the Borrower may, in its discretion, agree to accept
notices and other communications to it hereunder by electronic communications
pursuant to procedures approved by it; provided that approval of such procedures
may be limited to particular notices or communications.

 

(c)                                  Any party hereto may change its address or
telecopy number for notices and other communications hereunder by notice to the
other parties hereto.  All notices and other communications given to any party
hereto in accordance with the provisions of this Agreement shall be deemed to
have been given on the date of receipt.

 

SECTION 10.02                                      Waivers; Amendments.

 

(a)                                  No failure or delay by the Administrative
Agent, the Issuing Lender or any Lender in exercising any right or power
hereunder shall operate as a waiver thereof, nor shall any single or partial
exercise of any such right or power, or any abandonment or discontinuance of
steps to enforce such a right or power, preclude any other or further exercise
thereof or the exercise of any other right or power.  The rights and remedies of
the Administrative Agent, the Issuing Lender and the Lenders hereunder are
cumulative and are not exclusive of any rights or remedies that they would
otherwise have.  No waiver of any provision of this Agreement or consent to any
departure by any Obligor therefrom shall in any event be effective unless the
same shall be permitted by paragraph (b) of this Section, and then such waiver
or consent shall be effective only in the specific instance and for the purpose
for which given.  Without limiting the generality of the foregoing, the making
of a Loan or issuance of a Letter of Credit shall not be construed as a waiver
of any Default, regardless of whether the Administrative Agent, any Lender or
the Issuing Lender may have had notice or knowledge of such Default at the time.

 

(b)                                 Neither this Agreement nor any provision
hereof may be waived, amended or modified except pursuant to an agreement or
agreements in writing entered into by the Borrower and the Required Lenders or
by the Borrower and the Administrative Agent with the consent of the Required
Lenders; provided that no such agreement shall (i) increase the Commitment of
any Lender without the written consent of such Lender, (ii) reduce the principal
amount of any Loan or LC Disbursement or reduce the rate of interest thereon, or
reduce any fees payable hereunder, without the written consent of each Lender
affected thereby, (iii) postpone the scheduled date of payment of the principal
amount of any Loan or LC Disbursement, or any interest thereon, or any fees
payable hereunder, or reduce the amount of, waive or excuse any such payment, or
postpone the scheduled date of expiration of any Commitment, without the written
consent of each Lender affected thereby, (iv) change Section 2.16(c) or (d) in a
manner that would alter the pro rata sharing of payments required thereby,
without the written consent of

 

111

--------------------------------------------------------------------------------


 

each Lender, (v) change any of the provisions of this Section or the definition
of “Required Lenders” or any other provision hereof specifying the number or
percentage of Lenders required to waive, amend or modify any rights hereunder or
make any determination or grant any consent or waiver hereunder, without the
written consent of each Lender, or (vi) release all or substantially all of the
Subsidiary Guarantors from any of their guarantee obligations under Article III
without the written consent of each Lender (except that no such consent shall be
required, and the Administrative Agent is hereby authorized, to release any
Subsidiary Guarantor from such obligations that is the subject of a Disposition
permitted hereunder or to which the Required Lenders have consented or to
release any SBG Subsidiary Guarantor from such obligations in accordance with
its removal as a Guarantor hereunder pursuant to Section 6.10); and provided,
further, that (x) no such agreement shall amend, modify or otherwise affect the
rights or duties of the Administrative Agent, the Issuing Lender or the Swing
Line Lender hereunder without the prior written consent of the Administrative
Agent, the Issuing Lender or the Swing Line Lender, as the case may be, (y) any
modification or supplement of Article III shall require the consent of each
Subsidiary Guarantor and (z) to the extent specified in Section 2.01(c), this
Agreement may be amended to establish Incremental Loan Commitments of any
Series pursuant to an Incremental Loan Amendment executed between the Borrower,
the relevant Lenders of such Series and the Administrative Agent, and any such
Incremental Loan Amendment shall not require the consent of any other party to
this Agreement.

 

Anything in this Agreement to the contrary notwithstanding, no waiver or
modification of any provision of this Agreement that has the effect (either
immediately or at some later time) of enabling the Borrower to satisfy a
condition precedent to the making of a Revolving Loan shall be effective against
the Revolving Lenders for purposes of the Revolving Commitments unless the
Required Revolving Lenders shall have concurred with such waiver or
modification.

 

SECTION 10.03                                      Expenses; Indemnity; Damage
Waiver.

 

(a)                                  The Borrower shall pay (i) all reasonable
out-of-pocket expenses incurred by the Administrative Agent and its Affiliates,
including the reasonable fees, charges and disbursements of counsel for the
Administrative Agent, in connection with the syndication of the credit
facilities provided for herein, the preparation and administration of this
Agreement and the other Loan Documents or any amendments, modifications or
waivers of the provisions hereof or thereof (whether or not the transactions
contemplated hereby or thereby shall be consummated), (ii) all reasonable
out-of-pocket expenses incurred by the Issuing Lender in connection with the
issuance, amendment, renewal or extension of any Letter of Credit or any demand
for payment thereunder, (iii) all reasonable out-of-pocket expenses incurred by
the Administrative Agent, the Issuing Lender or any Lender, including the
reasonable fees, charges and disbursements of any counsel for the Administrative
Agent, the Issuing Lender or any Lender, in connection with the enforcement or
protection of its rights in connection with this Agreement and the other Loan
Documents, including its rights under this Section, or in connection with the
Loans made or Letters of Credit issued hereunder, including all such out-of
pocket expenses incurred in connection with (x) any bankruptcy, insolvency,
receivership, foreclosure, winding up or liquidation proceedings, (y) any
judicial or regulatory proceedings and (z) any workout, restructuring or other
negotiations or proceedings (whether or not any thereof is consummated) and
(iv) all costs, expenses, taxes, assessments and other charges incurred in
connection with any filing, registration, recording or perfection of any
security interest contemplated by the Security Documents or any other document
referred to therein.  Without limiting the generality of the foregoing, expenses
being reimbursed by the Borrower under this Section include all reasonable costs
and expenses incurred in connection with (i) taxes, fees and other charges for
lien and title searches, title insurance, recording the Mortgages, filing
financing statements and continuations thereof and other actions to perfect,
protect and continue the Liens under the Security Documents and (ii) sums paid
or incurred by the Administrative Agent or any Lender

 

112

--------------------------------------------------------------------------------


 

to take any action required of any Obligor under the Loan Documents that such
Obligor fails to pay or take.

 

(b)                                 The Borrower shall indemnify the
Administrative Agent, the Issuing Lender and each Lender, and each Related Party
of any of the foregoing Persons (each such Person being called an “Indemnitee”)
against, and hold each Indemnitee harmless from, any and all losses, claims,
damages, liabilities and related expenses, including the fees, charges and
disbursements of any counsel for any Indemnitee, incurred by or asserted against
any Indemnitee arising out of, in connection with, or as a result of (i) the
execution or delivery of this Agreement or any agreement or instrument
contemplated hereby, the performance by the parties hereto of their respective
obligations hereunder or the consummation of the Transactions or any other
transactions contemplated hereby, (ii) any Loan or Letter of Credit or the use
of the proceeds therefrom (including any refusal by the Issuing Lender to honor
a demand for payment under a Letter of Credit if the documents presented in
connection with such demand do not strictly comply with the terms of such Letter
of Credit), (iii) any actual or alleged presence or Release of Hazardous
Materials on or from any property owned or operated by the Borrower or any of
its Subsidiaries, or any Environmental Liability related in any way to the
Borrower or any of its Subsidiaries, or (iv) any actual or prospective claim,
litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory and regardless of whether
any Indemnitee is a party thereto; provided that such indemnity shall not, as to
any Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from the gross
negligence or willful misconduct of such Indemnitee.

 

(c)                                  To the extent that the Borrower fails to
pay any amount required to be paid by it to the Administrative Agent, the
Issuing Lender or the Swing Line Lender under paragraph (a) or (b) of this
Section, each Lender severally agrees to pay to the Administrative Agent, the
Issuing Lender or the Swing Line Lender, as the case may be, such Lender’s
Applicable Percentage (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought) of such unpaid amount;
provided that the unreimbursed expense or indemnified loss, claim, damage,
liability or related expense, as the case may be, was incurred by or asserted
against the Administrative Agent, the Issuing Lender or the Swing Line Lender in
its capacity as such.

 

(d)                                 To the extent permitted by applicable law,
no Obligor shall assert, and each Obligor hereby waives, any claim against any
Indemnitee, on any theory of liability, for special, indirect, consequential or
punitive damages (as opposed to direct or actual damages) arising out of, in
connection with, or as a result of, this Agreement or any agreement or
instrument contemplated hereby, the Transactions, any Loan or Letter of Credit
or the use of the proceeds thereof.

 

(e)                                  All amounts due under this Section shall be
payable promptly after written demand therefor.

 

SECTION 10.04                                      Successors and Assigns.

 

(a)                                  The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby (including any Affiliate of the Issuing
Lender that issues any Letter of Credit), except that (i) no Obligor may assign
or otherwise transfer any of its rights or obligations hereunder without the
prior written consent of each Lender (and any attempted assignment or transfer
by any Obligor without such consent shall be null and void) and (ii) no Lender
may assign or otherwise transfer its rights or obligations hereunder except in
accordance with this Section.  Nothing in this Agreement, expressed or implied,
shall be construed to confer upon any Person (other than the parties hereto,
their respective successors and assigns permitted hereby (including

 

113

--------------------------------------------------------------------------------


 

any Affiliate of the Issuing Lender that issues any Letter of Credit),
Participants (to the extent provided in paragraph (c) of this Section) and, to
the extent expressly contemplated hereby, the Related Parties of each of the
Administrative Agent, the Issuing Lender and the Lenders) any legal or equitable
right, remedy or claim under or by reason of this Agreement.

 

(b)                                 (i)  Subject to the conditions set forth in
paragraph (b)(ii) below, any Lender may assign to one or more assignees (other
than a natural person) all or a portion of its rights and obligations under this
Agreement (including all or a portion of its Commitments and the Loans at the
time owing to it) with the prior written consent (such consent not to be
unreasonably withheld) of:

 

(A)                              the Borrower (provided that the Borrower shall
be deemed to have consented to any such assignment unless it shall object
thereto by written notice to the Administration Agent within five Business Days
after having received notice thereof), provided that no consent of the Borrower
shall be required for an assignment to a Lender, an Affiliate of a Lender, an
Approved Fund or, if an Event of Default has occurred and is continuing, any
other assignee;

 

(B)                                with respect to an assignment of a Revolving
Lender’s Revolving Commitment or a Revolving Lender’s obligations in respect of
its LC Exposure or Swing Line Exposure, the Issuing Lender and the Swing Line
Lender; and

 

(C)                                the Administrative Agent, provided that no
consent of the Administrative Agent shall be required for an assignment of any
Term Loan or Incremental Loan to a Lender, an Affiliate of a Lender or an
Approved Fund.

 

(ii)                                  Assignments shall be subject to the
following additional conditions:

 

(A)                              except in the case of an assignment to a
Lender, an Affiliate of a Lender or an Approved Fund of a Lender or an
assignment of the entire remaining amount of the assigning Lender’s Commitment,
the amount of the Commitment of the assigning Lender subject to each such
assignment (determined as of the date the Assignment and Assumption with respect
to such assignment is delivered to the Administrative Agent) shall not be less
than $1,000,000 and, after giving effect to such assignment, the assigning
Lender shall not have Commitment(s) and/or Loan(s) less than $1,000,000, unless,
in each case, each of the Borrower and the Administrative Agent otherwise
consent, provided that (i) no such consent of the Borrower shall be required if
an Event of Default has occurred and is continuing and (ii) in the event of
concurrent assignments to two or more funds that are advised or managed by the
same investment advisor, all such concurrent assignments shall be aggregated in
determining compliance with this minimum assignment requirement;

 

(B)                                each partial assignment of Commitments or
Loans of any Class shall be made as an assignment of a proportionate part of all
the assigning Lender’s rights and obligations in respect of its Commitment and
Loans of such Class under this Agreement, provided that this clause shall not be
construed to prohibit assignment of a proportionate part of all the assigning
Lender’s rights and obligations in respect of one Class of Commitments or Loans;

 

(C)                                the parties to each assignment shall execute
and deliver to the Administrative Agent an Assignment and Assumption, together
with a processing and recordation fee of $3,500; and

 

114

--------------------------------------------------------------------------------


 

(D)                               the assignee, if it shall not be a Lender,
shall deliver to the Administrative Agent an Administrative Questionnaire.

 

(iii)                               Subject to acceptance and recording thereof
pursuant to paragraph (b)(iv) of this Section, from and after the effective date
specified in each Assignment and Assumption the assignee thereunder shall be a
party hereto and, to the extent of the interest assigned by such Assignment and
Assumption, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Assumption, be released from its obligations
under this Agreement (and, in the case of an Assignment and Assumption covering
all of the assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto but shall continue to be entitled to the
benefits of Sections 2.13, 2.14, 2.15 and 10.03).  Any assignment or transfer by
a Lender of rights or obligations under this Agreement that does not comply with
this Section shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
paragraph (c) of this Section.

 

(iv)                              The Administrative Agent, acting for this
purpose as an agent of the Borrower, shall maintain at one of its offices a copy
of each Assignment and Assumption delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitment of,
and principal amount of the Loans and LC Disbursements owing to, each Lender
pursuant to the terms hereof from time to time (the “Register”).  The entries in
the Register shall be conclusive, and the Borrower, the Administrative Agent,
the Issuing Lender and the Lenders may treat each Person whose name is recorded
in the Register pursuant to the terms hereof as a Lender hereunder for all
purposes of this Agreement, notwithstanding notice to the contrary.  The
Register shall be available for inspection by the Borrower, the Issuing Lender
and any Lender, at any reasonable time and from time to time upon reasonable
prior notice.

 

(v)                                 Upon its receipt of a duly completed
Assignment and Assumption executed by an assigning Lender and an assignee, the
assignee’s completed Administrative Questionnaire (unless the assignee shall
already be a Lender hereunder), the processing and recordation fee referred to
in paragraph (b) of this Section and any written consent to such assignment
required by paragraph (b) of this Section, the Administrative Agent shall accept
such Assignment and Assumption and record the information contained therein in
the Register.  No assignment shall be effective for purposes of this Agreement
unless it has been recorded in the Register as provided in this paragraph.

 

(c)                                  (i)  Any Lender may, without the consent of
the Borrower, the Administrative Agent, the Issuing Lender or the Swing Line
Lender, sell participations to one or more banks or other entities (a
“Participant”) in all or a portion of such Lender’s rights and obligations under
this Agreement and the other Loan Documents (including all or a portion of its
Commitments and the Loans owing to it); provided that (A) such Lender’s
obligations under this Agreement and the other Loan Documents shall remain
unchanged, (B) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations and (C) the Borrower, the
Administrative Agent, the Issuing Lender and the other Lenders shall continue to
deal solely and directly with such Lender in connection with such Lender’s
rights and obligations under this Agreement and the other Loan Documents.  Any
agreement or instrument pursuant to which a Lender sells such a participation
shall provide that such Lender shall retain the sole right to enforce this
Agreement and the other Loan Documents and to approve any amendment,
modification or waiver of any provision of this Agreement and the other Loan
Documents; provided that such agreement or instrument may provide that such
Lender will not, without the consent of the Participant, agree to any amendment,
modification or waiver described in the first proviso to Section 10.02(b) that
affects such Participant.  Subject to paragraph (c)(ii) of this Section, the
Borrower agrees that each Participant shall be entitled to the benefits of, and
subject to the limitations of, Sections 2.13, 2.14, and 2.15 to the same extent
as if it were a Lender and had acquired its interest by assignment pursuant to
paragraph (b) of this Section.  To the extent permitted by law, each Participant
also shall be

 

115

--------------------------------------------------------------------------------


 

entitled to the benefits of Section 10.08 as though it were a Lender, provided
that such Participant agrees to be subject to Section 2.16(d) as though it were
a Lender.  Each Lender that sells a participation, acting solely for this
purpose as an agent of the Borrower, shall maintain a register on which it
enters the name and address of each Participant and the principal amounts (and
stated interest) of each Participant’s interest in the Loans or other
obligations under this Agreement (the “Participant Register”); provided that no
Lender shall have any obligation to disclose all or any portion of the
Participant Register to any Person (including the identity of any Participant or
any information relating to a Participant’s interest in any Commitments, Loans,
Letters of Credit or its other obligations under any Loan Document) except to
the extent that such disclosure is necessary to establish that such Commitment,
Loan, Letter of Credit or other obligation is in registered form under
Section 5f.103-1(c) of the United States Treasury Regulations. The entries in
the Participant Register shall be conclusive, and such Lender, each Obligor and
the Administrative Agent shall treat each person whose name is recorded in the
Participant Register pursuant to the terms hereof as the owner of such
participation for all purposes of this Agreement, notwithstanding notice to the
contrary.

 

(ii)                                  A Participant shall not be entitled to
receive any greater payment under Section 2.13 or 2.15 than the applicable
Lender would have been entitled to receive with respect to the participation
sold to such Participant, unless the sale of the participation to such
Participant is made with the Borrower’s prior written consent.  A Participant
that would be a Foreign Lender if it were a Lender shall not be entitled to the
benefits of Section 2.15 unless the Borrower is notified of the participation
sold to such Participant and such Participant agrees, for the benefit of the
Borrower, to comply with Section 2.15(f) as though it were a Lender.

 

(d)                                 Any Lender may at any time pledge or assign
a security interest in all or any portion of its rights under this Agreement to
secure obligations of such Lender, including any pledge or assignment to secure
obligations to a Federal Reserve Bank, and this Section shall not apply to any
such pledge or assignment of a security interest; provided that no such pledge
or assignment of a security interest shall release a Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.

 

(e)                                  Anything in this Section to the contrary
notwithstanding, no Lender may assign or participate any interest in any Loan or
LC Exposure held by it hereunder to the Borrower or any of its Affiliates or
Subsidiaries without the prior consent of each Lender.

 

SECTION 10.05                                      Survival.  All covenants,
agreements, representations and warranties made by the Obligors herein and in
the certificates or other instruments delivered in connection with or pursuant
to this Agreement shall be considered to have been relied upon by the other
parties hereto and shall survive the execution and delivery of this Agreement
and the making of any Loans and issuance of any Letters of Credit, regardless of
any investigation made by any such other party or on its behalf and
notwithstanding that the Administrative Agent, the Issuing Lender or any Lender
may have had notice or knowledge of any Default or incorrect representation or
warranty at the time any credit is extended hereunder, and shall continue in
full force and effect as long as the principal of or any accrued interest on any
Loan or any fee or any other amount payable under this Agreement is outstanding
and unpaid or any Letter of Credit is outstanding and so long as the Commitments
have not expired or terminated.  The provisions of Sections 2.13, 2.14, 2.15,
3.03 and 10.03 and Article IX shall survive and remain in full force and effect
regardless of the consummation of the transactions contemplated hereby, the
repayment of the Loans, the expiration or termination of the Letters of Credit
and the Commitments or the termination of this Agreement or any provision
hereof.

 

SECTION 10.06                                      Counterparts; Integration;
Effectiveness.  This Agreement may be executed in counterparts (and by different
parties hereto on different counterparts), each of which shall

 

116

--------------------------------------------------------------------------------


 

constitute an original, but all of which when taken together shall constitute a
single contract.  This Agreement and any separate letter agreements with respect
to fees payable to the Administrative Agent constitute the entire contract among
the parties relating to the subject matter hereof and supersede any and all
previous agreements and understandings, oral or written, relating to the subject
matter hereof.  Upon the effectiveness of this Agreement as provided in
Section 5.01, this Agreement shall be binding upon and inure to the benefit of
the parties hereto and their respective successors and assigns.  Delivery of an
executed counterpart of a signature page of this Agreement by telecopy or
electronic transmission shall be effective as delivery of a manually executed
counterpart of this Agreement.

 

SECTION 10.07                                      Severability.  Any provision
of this Agreement held to be invalid, illegal or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such invalidity, illegality or unenforceability without affecting the validity,
legality and enforceability of the remaining provisions hereof; and the
invalidity of a particular provision in a particular jurisdiction shall not
invalidate such provision in any other jurisdiction.

 

SECTION 10.08                                      Right of Setoff.  If an Event
of Default shall have occurred and be continuing, each Lender and each of its
Affiliates is hereby authorized at any time and from time to time, to the
fullest extent permitted by law, to set off and apply any and all deposits
(general or special, time or demand, provisional or final) at any time held and
other obligations at any time owing by such Lender or Affiliate to or for the
credit or the account of any Obligor against any of and all the obligations of
any Obligor now or hereafter existing under this Agreement held by such Lender,
irrespective of whether or not such Lender shall have made any demand under this
Agreement and although such obligations may be unmatured.  The rights of each
Lender under this Section are in addition to other rights and remedies
(including other rights of setoff) which such Lender may have.

 

SECTION 10.09                                      Governing Law; Jurisdiction;
Consent to Service of Process.

 

(a)                                  This Agreement shall be construed in
accordance with and governed by the law of the State of New York.

 

(b)                                 Each Obligor hereby irrevocably and
unconditionally submits, for itself and its property, to the nonexclusive
jurisdiction of the Supreme Court of the State of New York sitting in New York
County and of the United States District Court of the Southern District of New
York, and any appellate court from any thereof, in any action or proceeding
arising out of or relating to this Agreement, or for recognition or enforcement
of any judgment, and each of the parties hereto hereby irrevocably and
unconditionally agrees that all claims in respect of any such action or
proceeding may be heard and determined in such New York State or, to the extent
permitted by law, in such Federal court.  Each of the parties hereto agrees that
a final judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law.  Nothing in this Agreement shall affect any right that the
Administrative Agent, the Issuing Lender or any Lender may otherwise have to
bring any action or proceeding relating to this Agreement against any Obligor or
its properties in the courts of any jurisdiction.

 

(c)                                  Each Obligor hereby irrevocably and
unconditionally waives, to the fullest extent it may legally and effectively do
so, any objection which it may now or hereafter have to the laying of venue of
any suit, action or proceeding arising out of or relating to this Agreement in
any court referred to in paragraph (b) of this Section.  Each of the parties
hereto hereby irrevocably waives, to the fullest extent permitted by law, the
defense of an inconvenient forum to the maintenance of such action or proceeding
in any such court.

 

117

--------------------------------------------------------------------------------


 

(d)                                 Each party to this Agreement irrevocably
consents to service of process in the manner provided for notices in
Section 10.01.  Nothing in this Agreement will affect the right of any party to
this Agreement to serve process in any other manner permitted by law.

 

SECTION 10.10                                      WAIVER OF JURY TRIAL.  EACH
PARTY HERETO HEREBY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW,
ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR
INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY).  EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION.

 

SECTION 10.11                                      Headings.  Article and
Section headings and the Table of Contents used herein are for convenience of
reference only, are not part of this Agreement and shall not affect the
construction of, or be taken into consideration in interpreting, this Agreement.

 

SECTION 10.12                                      Confidentiality.  Each of the
Administrative Agent, the Issuing Lender and the Lenders agrees to maintain the
confidentiality of the Information (as defined below), except that Information
may be disclosed (a) to its and its Affiliates’ directors, officers, employees
and agents, including accountants, legal counsel and other advisors (it being
understood that the Persons to whom such disclosure is made will be informed of
the confidential nature of such Information and instructed to keep such
Information confidential), (b) to the extent requested by any regulatory
authority, (c) to the extent required by applicable laws or regulations or by
any subpoena or similar legal process, (d) to any other party to this Agreement,
(e) in connection with the exercise of any remedies hereunder or under any other
Loan Document or any suit, action or proceeding relating to this Agreement or
under any other Loan Document or the enforcement of rights hereunder or
thereunder, (f) subject to an agreement containing provisions substantially the
same as those of this Section, to (i) any assignee of or Participant in, or any
prospective assignee of or Participant in, any of its rights or obligations
under this Agreement or (ii) any actual or prospective counterparty (or its
advisors) to any swap or derivative transaction relating to the Borrower and its
obligations, (g) with the consent of the Borrower or (h) to the extent such
Information (i) becomes publicly available other than as a result of a breach of
this Section or (ii) becomes available to the Administrative Agent, the Issuing
Lender or any Lender on a nonconfidential basis from a source other than an
Obligor.  For the purposes of this Section, “Information” means all information
received from any Obligor relating to the Holding Company, the Borrower, any
Subsidiary or any of their respective businesses, other than any such
information that is available to the Administrative Agent, the Issuing Lender or
any Lender on a nonconfidential basis prior to disclosure by an Obligor;
provided that, in the case of information received from an Obligor after the
date hereof, such information is clearly identified at the time of delivery as
confidential.  Any Person required to maintain the confidentiality of
Information as provided in this Section shall be considered to have complied
with its obligation to do so if such Person has exercised the same degree of
care to maintain the confidentiality of such Information as such Person would
accord to its own confidential information.

 

EACH LENDER ACKNOWLEDGES THAT INFORMATION (AS DEFINED IN THIS SECTION) FURNISHED
TO IT PURSUANT TO THIS AGREEMENT MAY INCLUDE MATERIAL NON-PUBLIC INFORMATION
CONCERNING THE BORROWER AND ITS RELATED PARTIES OR THEIR RESPECTIVE SECURITIES,
AND CONFIRMS THAT IT HAS DEVELOPED

 

118

--------------------------------------------------------------------------------


 

COMPLIANCE PROCEDURES REGARDING THE USE OF MATERIAL NON-PUBLIC INFORMATION AND
THAT IT WILL HANDLE SUCH MATERIAL NON-PUBLIC INFORMATION IN ACCORDANCE WITH
THOSE PROCEDURES AND APPLICABLE LAW, INCLUDING FEDERAL AND STATE SECURITIES
LAWS.  ALL INFORMATION, INCLUDING REQUESTS FOR WAIVERS AND AMENDMENTS, FURNISHED
BY THE BORROWER OR THE ADMINISTRATIVE AGENT PURSUANT TO, OR IN THE COURSE OF
ADMINISTERING, THIS AGREEMENT WILL BE SYNDICATE-LEVEL INFORMATION, WHICH
MAY CONTAIN MATERIAL NON-PUBLIC INFORMATION ABOUT THE BORROWER AND ITS RELATED
PARTIES OR THEIR RESPECTIVE SECURITIES.  ACCORDINGLY, EACH LENDER REPRESENTS TO
THE BORROWER AND THE ADMINISTRATIVE AGENT THAT IT HAS IDENTIFIED IN ITS
ADMINISTRATIVE QUESTIONNAIRE A CREDIT CONTACT WHO MAY RECEIVE INFORMATION THAT
MAY CONTAIN MATERIAL NON-PUBLIC INFORMATION IN ACCORDANCE WITH ITS COMPLIANCE
PROCEDURES AND APPLICABLE LAW, INCLUDING FEDERAL AND STATE SECURITIES LAWS.

 

SECTION 10.13                                      Cure of Defaults by the
Administrative Agent or the Lenders.  Notwithstanding anything contained herein
to the contrary, the Administrative Agent or any Lender may in its sole
discretion, but shall not be obligated to, (a) cure any monetary default under
any Program Services Agreement or (b) cure, by monetary payment or by
performance, any default under any lease or option agreement to which the
Borrower or any Subsidiary is a party.  In each case referred to in the
foregoing clauses (a) and (b), the Borrower shall reimburse the Administrative
Agent or such Lender for any such payment, and shall indemnify the
Administrative Agent or such Lender for any and all costs and expenses
(including the fees and expenses of counsel) incurred by the Administrative
Agent or such Lender in connection with any such performance, in each case with
interest, at the Alternate Base Rate plus the Applicable Margin (for ABR Loans
held by the Revolving Lenders), payable from the date of such payment or
performance by the Administrative Agent or such Lender to the date of
reimbursement by the Borrower.  Without limiting the generality of the
foregoing, the Administrative Agent or any Lender may in its sole discretion,
but shall not be obligated to, cure, by monetary payment or by performance, any
default as permitted by any Consent and Agreement and the Borrower shall
reimburse the Administrative Agent or such Lender for any such payment, and
shall indemnify the Administrative Agent or such Lender for any and all costs
and expenses (including the fees and expenses of counsel) incurred by the
Administrative Agent or such Lender in connection with any such performance, in
each case with interest, at the Alternate Base Rate plus the Applicable Margin
(as provided above), payable from the date of such payment or performance by the
Administrative Agent or such Lender to the date of reimbursement by the
Borrower.

 

SECTION 10.14                                      USA PATRIOT Act.  Each Lender
hereby notifies the Obligors that pursuant to the requirements of the USA
PATRIOT Act, it may be required to obtain, verify and record information that
identifies the Obligors, which information includes the name and address of the
Obligors and other information that will allow such Lender to identify the
Obligors in accordance with said Act.

 

SECTION 10.15                                      Effect of Amendment and
Restatement.  Upon the Fourth Restatement Effective Date, this Agreement shall
amend, and restate as amended, the Existing Credit Agreement, but shall not
constitute a novation thereof or in any way impair or otherwise affect the
rights or obligations of the parties thereunder (including with respect to Loans
and representations and warranties made thereunder) except as such rights or
obligations are amended or modified hereby.  The Existing Credit Agreement as
amended and restated hereby shall be deemed to be a continuing agreement among
the parties, and all documents, instruments and agreements delivered pursuant to
or in connection with the Existing Credit Agreement not amended and restated in
connection with the entry of the parties into this Agreement shall remain in
full force and effect, each in accordance with its terms, as of the date of
delivery or such other date as contemplated by such document, instrument or
agreement to the same

 

119

--------------------------------------------------------------------------------


 

extent as if the modifications to the Existing Credit Agreement contained herein
were set forth in an amendment to the Existing Credit Agreement in a customary
form, unless such document, instrument or agreement has otherwise been
terminated or has expired in accordance with or pursuant to the terms of this
Agreement, the Existing Credit Agreement or such document, instrument or
agreement or as otherwise agreed by the required parties hereto or thereto.

 

SECTION 10.16                                      Termination of Lehman’s
Revolving Commitment.

 

(a)                                  Effective as of the Fourth Restatement
Effective Date, the parties hereto (including, for purposes of this Section,
Lehman Commercial Paper Inc. (“LCPI”), which shall consent hereto by executing
and delivering an instrument in form and substance satisfactory to the
Administrative Agent) hereby agree that the Revolving Commitment of LCPI under
the Existing Credit Agreement of $6,363,636.36 shall be terminated (but without
affecting whatsoever the Commitments of the other Lenders hereunder), such
Revolving Commitment and the LC Exposure of LCPI shall be reduced to zero (0),
and LCPI shall cease to be a Revolving Lender party to this Agreement and shall
have no further obligation to make any extension of credit under this Agreement
(including any obligation in respect of Letters of Credit, if any, outstanding
as of the Fourth Restatement Effective Date); provided that, notwithstanding
such termination, LCPI shall remain entitled to its rights pursuant to
indemnification and other provisions of the Existing Credit Agreement and the
other Loan Documents referred to therein which by their terms survive the
termination of the Commitments and the repayment of all obligations thereunder.

 

(b)                                 The Borrower hereby unconditionally and
irrevocably waives all claims, suits, debts, liens, losses, causes of action,
demands, rights, damages or costs, or expenses of any kind, character or nature
whatsoever, known or unknown, fixed or contingent, whether in contract or tort,
which any of them may have or claim to have against LCPI (in its capacity as a
Lender) or its agents, employees, officers, affiliates, directors,
representatives, attorneys, successors and assigns (collectively, the “Released
Parties”) to the extent arising out of or in connection with the Existing Credit
Agreement and such other Loan Documents including, without limitation, any
failure by LCPI to fund any Loan or other amount to be funded by the Lenders
thereunder (collectively, the “Claims”).  The Company further agrees forever to
refrain from commencing, instituting or prosecuting any lawsuit, action or other
proceeding against any Released Parties with respect to any and all of the
foregoing described waived, released, acquitted and discharged Claims or from
exercising any right of recoupment or setoff that it may have under a master
netting agreement or otherwise against any Released Party with respect to the
obligations under the Existing Credit Agreement and such other Loan Documents. 
Each of the Released Parties shall be a third party beneficiary of the
agreements of the Borrower under this Section.

 

120

--------------------------------------------------------------------------------


 

Annex I
Specified Second Lien Indebtedness Leverage Test

 

1.                                       Definition of Specified Second Lien
Indebtedness Leverage Test.

 

“Specified Second Lien Indebtedness Leverage Test” means the Secured Debt to
Operating Cash Flow Ratio of the Borrower and the Restricted Subsidiaries at the
time of such restricted payment, after giving pro forma effect thereto, shall be
5.5x or less.

 

2.                                       Other Defined Terms.  The following
additional terms shall have the meanings set forth below when used in this Annex
I.  Other capitalized terms used herein and not otherwise defined herein shall
have the meaning attributed to such terms in Section 1.01 of this Agreement (or
if not defined in this Agreement, such terms shall have the meanings attributed
to such terms in the Initial Second Priority Debt Indenture).

 

“Acquired Indebtedness” means Indebtedness of a Person (i) existing at the time
such Person becomes a Subsidiary or (ii) assumed in connection with the
acquisition of assets from such Person, in each case, other than Indebtedness
incurred in connection with, or in contemplation of, such Person becoming a
Subsidiary or such acquisition. Acquired Indebtedness shall be deemed to be
incurred on the date of the related acquisition of assets from any Person or the
date the acquired Person becomes a Subsidiary.

 

“Acquisition Agreements” means, collectively, the Merger Agreements and the
Cunningham Asset Purchase Agreements.

 

“Affiliate” means, with respect to any specified Person, (i) any other Person
directly or indirectly controlling or controlled by or under direct or indirect
common control with such specified Person, (ii) any other Person that owns,
directly or indirectly, 5% or more of such Person’s Equity Interests or any
officer or director of any such Person or other Person or, with respect to any
natural Person, any Person having a relationship with such Person or other
Person by blood, marriage or adoption not more remote than first cousin or
(iii) any other Person 10% or more of the voting Equity Interests of which are
beneficially owned or held directly or indirectly by such specified Person.  For
the purposes of this definition, “control” when used with respect to any
specified Person means the power to direct the management and policies of such
Person directly or indirectly, whether through ownership of voting securities,
by contract or otherwise; and the terms “controlling” and “controlled” have
meanings correlative to the foregoing.

 

“Board of Directors” means the board of directors of the Borrower or any
Guarantor, as the case may be, or any duly authorized committee of such board.

 

“Board Resolution” means a copy of a resolution certified by the Secretary or an
Assistant Secretary of the Borrower or any Guarantor, as the case may be, to
have been duly adopted by the Board of Directors of such entity and to be in
full force and effect on the date of such certification, and delivered to the
Trustee.

 

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City or the city in which the Corporate Trust
Office is located are authorized or required by law to remain closed.

 

1

--------------------------------------------------------------------------------


 

“Capital Lease Obligation” means any obligation of the Borrower and the
Restricted Subsidiaries on a Consolidated basis under any capital lease of real
or personal property which, in accordance with GAAP, has been recorded as a
capitalized lease obligation.

 

“Consolidated Interest Expense” means, without duplication, for any period, the
sum of (a) the cash interest expense of the Borrower and the Consolidated
Restricted Subsidiaries for such period, on a consolidated basis, including,
without limitation, (i) amortization of debt discount, (ii) the net cost under
interest rate contracts (including amortization of discounts), (iii) the
interest portion of any deferred payment obligation, and (iv) accrued interest,
plus (b) the interest component of the Capital Lease Obligations paid, accrued
and/or scheduled to be paid or accrued by the Borrower during such period, and
all capitalized interest of the Borrower and the Consolidated Restricted
Subsidiaries, in each case as determined in accordance with GAAP consistently
applied; provided that, for the avoidance of doubt, Consolidated Interest
Expense shall not include any cash interest expense associated with the Existing
Convertible Notes.

 

“Consolidated Net Income (Loss)” means, for any period, the Consolidated net
income (or loss) of the Borrower and the Consolidated Restricted Subsidiaries
for such period as determined in accordance with GAAP consistently applied,
adjusted, to the extent included in calculating such net income (or loss),
(a) by excluding, without duplication, (i) all extraordinary gains but not
losses (less all fees and expenses relating thereto), (ii) the portion of net
income (or loss) of the Borrower and the Consolidated Restricted Subsidiaries
allocable to interests in unconsolidated Persons or Unrestricted Subsidiaries,
except to the extent of the amount of dividends or distributions actually paid
to the Borrower or the Consolidated Restricted Subsidiaries by such other Person
during such period, (iii) any gain or loss, net of taxes, realized upon the
termination of any employee pension benefit plan, (iv) net gains but not losses
(less all fees and expenses relating thereto) in respect of dispositions of
assets other than in the ordinary course of business, (v) the net income of the
Borrower or any Restricted Subsidiary to the extent that the declaration of
dividends or similar distributions by the Borrower or that Restricted Subsidiary
of that income is not at the time permitted, directly or indirectly, by
operation of the terms of its charter or any agreement, instrument, judgment,
decree, order, statute, rule or governmental regulation applicable to the
Borrower, that Restricted Subsidiary or its shareholders, (vi) any impairment
charge or asset write-off, in each case, pursuant to GAAP and the amortization
of intangibles and other assets or any depreciation expense, in each case,
pursuant to GAAP, or (vii) expenses relating to the issuance of the Securities
and the Initial Debt Transactions; and (b) by including, to the extent excluded
in calculating such net income (or loss), without duplication, any cash
contributions to the Borrower or any Restricted Subsidiary by Unrestricted
Subsidiaries.

 

“Consolidation” means, with respect to any Person, the consolidation of the
accounts of such Person and each of its subsidiaries (other than any
Unrestricted Subsidiaries) if and to the extent the accounts of such Person and
each of its subsidiaries (other than any Unrestricted Subsidiaries) would
normally be consolidated with those of such Person, all in accordance with GAAP
consistently applied. The term “Consolidated” shall have a similar meaning.

 

“Corporate Trust Office” means the office of the Trustee or an affiliate or
agent thereof at which at any particular time the corporate trust business for
the purposes of the Initial Second Priority Debt Indenture shall be principally
administered, which office at the date of execution of the Initial Second
Priority Debt Indenture is located at U.S. Bank National Association, Two James
Center, 1021 E. Cary Street, 18th Floor, Richmond, VA 23219, Attention: Melody
M. Scott.

 

“Default” means any event which is, or after notice or passage of any time or
both would be, an Event of Default.

 

2

--------------------------------------------------------------------------------


 

“Designated SBG Subsidiary” means (a) KDSM, LLC and KDSM, Licensee, LLC and
(b) each other Subsidiary of the Holding Company that is designated as a
“Designated SBG Subsidiary” after the Issue Date pursuant to the Initial Second
Priority Debt Indenture or this Agreement, in each case so long as such
Subsidiary remains a Designated SBG Subsidiary. The Holding Company and the
Borrower may, at any time or from time to time upon not less than five Business
Days’ notice to the Trustee (or such shorter period which is acceptable to the
Trustee), designate any subsidiary of the Holding Company (other than the
Borrower or any of its directly or indirectly owned Subsidiaries) (including any
acquired or newly formed subsidiary of the Holding Company) to be a “Designated
SBG Subsidiary” for purposes of the Initial Second Priority Debt Indenture. The
designation by the Holding Company and the Borrower of any subsidiary of the
Holding Company as a Designated SBG Subsidiary hereunder shall be effective
subject to satisfaction of the following conditions: (i) immediately before and
after giving effect to such designation, no Default shall have occurred or be
continuing and (ii) the Trustee shall have received a certificate of a senior
officer of the Holding Company and the Borrower certifying that the conditions
to the designation of such Designated SBG Subsidiary under the Initial Second
Priority Debt Indenture have been satisfied.

 

“Disqualified Equity Interests” means any Equity Interests that, either by their
terms or by the terms of any security into which they are convertible or
exchangeable or otherwise, are, or upon the happening of an event or passage of
time would be required to be, redeemed prior to any Stated Maturity of the
principal of the Securities or are redeemable at the option of the holder
thereof at any time prior to any such Stated Maturity (other than upon a change
of control of or sale of assets by the Borrower in circumstances where the
Holders of the Securities would have similar rights), or are convertible into or
exchangeable for debt securities at any time prior to any such Stated Maturity
at the option of the holder thereof.

 

“Equity Interest” of any Person means any and all shares, interests, rights to
purchase, warrants, options, participations or other equivalents of or interests
in (however designated) corporate stock or other equity participations,
including partnership interests, whether general or limited, of such Person,
including any Preferred Equity Interests.

 

“Event of Default” has the meaning specified in Article Five of the Initial
Second Priority Debt Indenture.

 

“Existing Convertible Notes” means the Holding Company 3.0% Convertible Notes
and the Holding Company 4.875% Convertible Notes.

 

“Fair Market Value” means, with respect to any asset or property, the sale value
that would be obtained in an arm’s-length transaction between an informed and
willing seller under no compulsion to sell and an informed and willing buyer
under no compulsion to buy.

 

“Film Contract” means contracts with suppliers that convey the right to
broadcast specified films, videotape motion pictures, syndicated television
programs or sports or other programming.

 

“Generally Accepted Accounting Principles” or “GAAP” means generally accepted
accounting principles in the United States, consistently applied, which are in
effect on the Issue Date.

 

“Guarantee” means the guarantee by any Guarantor of the Borrower’s Indenture
Obligations pursuant to a guarantee given in accordance with the Initial Second
Priority Debt Indenture, including, without limitation, the Guarantees by the
Guarantors included in Article Thirteen of the Initial

 

3

--------------------------------------------------------------------------------


 

Second Priority Debt Indenture and any Guarantee delivered pursuant to
Section 1013 of the Initial Second Priority Debt Indenture.

 

“Guaranteed Debt” of any Person means, without duplication, all Indebtedness of
any other Person referred to in the definition of Indebtedness as set forth in
this Annex I guaranteed directly or indirectly in any manner by such Person, or
in effect guaranteed directly or indirectly by such Person through an agreement
(i) to pay or purchase such Indebtedness or to advance or supply funds for the
payment or purchase of such Indebtedness, (ii) to purchase, sell or lease (as
lessee or lessor) property, or to purchase or sell services, primarily for the
purpose of enabling the debtor to make payment of such Indebtedness or to assure
the holder of such Indebtedness against loss, (iii) to supply funds to, or in
any other manner invest in, the debtor (including any agreement to pay for
property or services without requiring that such property be received or such
services be rendered), (iv) to maintain working capital or equity capital of the
debtor, or otherwise to maintain the net worth, solvency or other financial
condition of the debtor or (v) otherwise to assure a creditor against loss;
provided, that the term “guarantee” shall not include endorsements for
collection or deposit, in either case in the ordinary course of business.

 

“Guarantor” means (i) initially, the entities listed in Annex A of the Initial
Second Priority Debt Indenture and (ii) each of the Borrower’s Subsidiaries and
each Designated SBG Subsidiary which becomes a Guarantor of the Securities
pursuant to the provisions of the Initial Second Priority Debt Indenture, and
their successors, in each case, until released from its respective Guarantee
pursuant to the Initial Second Priority Debt Indenture.

 

“Hedging Agreement” means any swap agreement, cap agreement, collar agreement,
put or call, futures contract, forward contract or similar agreement or
arrangement entered into to protect against or mitigate the effect of
fluctuations in the price of the Borrower’s publicly issued common stock or in
interest rates, foreign exchange rates or prices of commodities used in the
business of the Borrower and its Subsidiaries and any master agreement relating
to any of the foregoing.

 

“Holder” means a Person in whose name a Security is registered in the Security
Register.

 

“Indebtedness” means, with respect to any Person, without duplication, (i) all
indebtedness of such Person for borrowed money or for the deferred purchase
price of property or services, excluding any trade payables and other accrued
current liabilities arising in the ordinary course of business, but including,
without limitation, all obligations, contingent or otherwise, of such Person in
connection with any letters of credit issued under letter of credit facilities,
acceptance facilities or other similar facilities and in connection with any
agreement to purchase, redeem, exchange, convert or otherwise acquire for value
any Equity Interests of such Person, or any warrants, rights or options to
acquire such Equity Interests, now or hereafter outstanding, (ii) all
obligations of such Person evidenced by bonds, notes, debentures or other
similar instruments, (iii) all indebtedness created or arising under any
conditional sale or other title retention agreement with respect to property
acquired by such Person (even if the rights and remedies of the seller or lender
under such agreement in the event of default are limited to repossession or sale
of such property), but excluding trade payables arising in the ordinary course
of business, (iv) all obligations under Interest Rate Agreements of such Person
(but excluding any terminated derivatives being amortized), (v) all Capital
Lease Obligations of such Person, (vi) all Indebtedness referred to in clauses
(i) through (v) above of other Persons and all dividends of other Persons, to
the extent the payment of such Indebtedness or dividends is secured by (or for
which the holder of such Indebtedness has an existing right, contingent or
otherwise, to be secured by) any Lien, upon or with respect to property
(including, without limitation, accounts and contract rights) owned by such
Person, even though such Person has not assumed or become liable for the payment
of such Indebtedness, (vii) all Guaranteed Debt of such Person, (viii) all
Disqualified Equity Interests valued at the greater of their voluntary or
involuntary maximum fixed repurchase price plus accrued and unpaid

 

4

--------------------------------------------------------------------------------


 

dividends, and (ix) any amendment, supplement, modification, deferral, renewal,
extension, refunding or refinancing of any liability of the types referred to in
clauses (i) through (viii) above; provided, however, that the term Indebtedness
shall not include any obligations of the Borrower and the Restricted
Subsidiaries with respect to Film Contracts entered into in the ordinary course
of business. The amount of Indebtedness of any Person at any date shall be,
without duplication, the principal amount that would be shown on a balance sheet
of such Person prepared as of such date in accordance with GAAP and the maximum
determinable liability of any Guaranteed Debt referred to in clause (vii) above
at such date. The Indebtedness of the Borrower and the Restricted Subsidiaries
shall not include any Indebtedness of Unrestricted Subsidiaries so long as such
Indebtedness is non-recourse to the Borrower and the Restricted Subsidiaries.
For purposes hereof, the “maximum fixed repurchase price” of any Disqualified
Equity Interests which do not have a fixed repurchase price shall be calculated
in accordance with the terms of such Disqualified Equity Interests as if such
Disqualified Equity Interests were purchased on any date on which Indebtedness
shall be required to be determined pursuant to the Initial Second Priority Debt
Indenture, and if such price is based upon, or measured by, the Fair Market
Value of such Disqualified Equity Interests, such Fair Market Value to be
determined in good faith by the Board of Directors of the issuer of such
Disqualified Equity Interests. The amount of any Indebtedness outstanding as of
any date shall be (a) the accreted value thereof in the case of any Indebtedness
issued with original issue discount or the aggregate principal amount
outstanding in the case of Indebtedness issued with interest payable in kind and
(b) the principal amount or liquidation preference thereof, together with any
interest thereon that is more than 30 days past due, in the case of any other
Indebtedness.

 

“Indenture Obligations” means the obligations of the Borrower and any other
obligor under the Initial Second Priority Debt Indenture or under the
Securities, including any Guarantor, to pay principal, premium, if any, and
interest when due and payable, and all other amounts due or to become due under
or in connection with the Initial Second Priority Debt Indenture, the Securities
and the performance of all other obligations to the Trustee and the Holders
under the Initial Second Priority Debt Indenture and the Securities, according
to the terms thereof.

 

“Initial Debt Transactions” means (i) the issuance of the Securities by the
Borrower and the Guarantees by the Guarantors, (ii) the completion by the
Borrower of the tender offers for the Existing Convertible Notes, (iii) the
negotiation and execution of the MOU and all transactions contemplated thereby,
including the amendment and restatement of the Program Services Agreements, the
Option Agreements and the Acquisition Agreements with Cunningham and (iv) the
negotiation and execution of this Agreement.

 

“Interest Rate Agreements” means one or more of the following agreements which
shall be entered into from time to time by one or more financial institutions:
interest rate protection agreements (including, without limitation, interest
rate swaps, caps, floors, collars and similar agreements) and any obligations in
respect of any Hedging Agreements.

 

“Investments” means, with respect to any Person, directly or indirectly, any
advance, loan (including guarantees), or other extension of credit or capital
contribution to (by means of any transfer of cash or other property to others or
any payment for property or services for the account or use of others), or any
purchase, acquisition or ownership by such Person of any Equity Interests,
bonds, notes, debentures or other securities or assets issued or owned by any
other Person and all other items that would be classified as investments on a
balance sheet prepared in accordance with GAAP.

 

“Issue Date” means October 29, 2009.

 

“Lien” means any mortgage, charge, pledge, lien (statutory or otherwise),
privilege, security interest, hypothecation or other encumbrance upon or with
respect to any property of any kind

 

5

--------------------------------------------------------------------------------


 

(including any conditional sale or other title retention agreement, any leases
in the nature thereof, and any agreement to give any security interest), real or
personal, movable or immovable, now owned or hereafter acquired.

 

“Merger Agreements” means (i) those certain Plans and Agreements of Merger dated
July 3, 2002 by and between Columbus (WTTE-TV), Inc. (a subsidiary of
Cunningham) and Baltimore (WNUV-TV), Inc. (a subsidiary of Cunningham) and the
Holding Company and (ii) that certain Plan and Agreement of Merger dated
November 15, 1999, by and among Glencairn, Ltd. (now Cunningham), Anderson
(WFBC-TV), Inc. and the Holding Company and Sinclair Acquisition XI, Inc., as
such agreements have been amended, modified, and supplemented from time to time.

 

“MOU” means the Memorandum of Understanding dated September 8, 2009, by and
among Cunningham and its subsidiaries, The Carolyn C. Smith Cunningham Trust,
the Carolyn Smith’s Grandchildren’s Trust I, the Carolyn Smith’s Grandchildren’s
Trust II, the Carolyn Smith’s Grandchildren’s Trust III and The Carolyn Smith’s
Grandchildren’s Trust IV and the Holding Company on behalf of itself and certain
applicable subsidiaries, as amended by Amendment No. 1 dated October 6, 2009.

 

“Officers’ Certificate” means a certificate signed on behalf of the Holding
Company or the Borrower by the Chairman of the Board, Vice Chairman of the
Board, Principal Executive Officer or a Vice President (regardless of vice
presidential designation) and the Principal Financial Officer, the Treasurer or
an Assistant Treasurer, the Secretary or an Assistant Secretary or the Principal
Accounting Officer of the Holding Company or the Borrower respectively.

 

“Operating Cash Flow” means, for any period, the Consolidated Net Income (Loss)
of the Borrower and the Restricted Subsidiaries for such period, plus
(a) extraordinary net losses and net losses on sales of assets outside the
ordinary course of business during such period, to the extent such losses were
deducted in computing Consolidated Net Income (Loss), plus (b) provision for
taxes based on income or profits, to the extent such provision for taxes was
included in computing such Consolidated Net Income (Loss), and any provision for
taxes utilized in computing the net losses under clause (a) hereof, plus
(c) Consolidated Interest Expense of the Borrower and the Restricted
Subsidiaries for such period, plus (d) depreciation, amortization and all other
non-cash charges, to the extent such depreciation, amortization and other
non-cash charges were deducted in computing such Consolidated Net Income (Loss)
(including amortization of goodwill and other intangibles, including Film
Contracts and write-downs of Film Contracts), plus (e) to the extent deducted
from Consolidated Net Income (Loss), all transaction costs relating to the
Initial Debt Transactions and the amount of Purchase Options Deposits paid, plus
(f) cash distributions received from Unrestricted Subsidiaries, minus (g) any
cash payments contractually required to be made with respect to Film Contracts
(to the extent not previously included in computing such Consolidated Net Income
(Loss)).

 

“Option Agreements” means those certain Common Voting Capital Stock Option
Agreements, each of which is dated May 3, 1995, pursuant to which the Holding
Company was granted an option to acquire certain shares of capital stock of
Cunningham from Carolyn Smith (now the Carolyn C. Smith Cunningham Trust), the
Carolyn Smith’s Grandchildren’s Trust I, the Carolyn Smith’s Grandchildren’s
Trust II, the Carolyn Smith’s Grandchildren’s Trust III, and the Carolyn Smith’s
Grandchildren’s Trust IV, as such agreements have been amended, modified and
supplemented from time to time.

 

“Permitted Indebtedness” has the meaning specified in Section 1008 of the
Initial Second Priority Debt Indenture.

 

6

--------------------------------------------------------------------------------


 

“Person” means any individual, corporation, limited liability company,
partnership, joint venture, association, joint-stock company, trust,
unincorporated organization or government or any agency or political
subdivisions thereof.

 

“Preferred Equity Interest,” as applied to the Equity Interests of any Person,
means an Equity Interest of any class or classes (however designated) which is
preferred as to the payment of dividends or distributions, or as to the
distribution of assets upon any voluntary or involuntary liquidation or
dissolution of such person, over Equity Interests of any other class of such
Person.

 

“Purchase Options Deposits” means any payments made by the Borrower to
Cunningham for up to $33,000,000 in the aggregate pursuant to the transaction
contemplated by the MOU, whereby such payments are credited toward the purchase
price the Borrower would pay for each station owned by Cunningham.

 

“Restricted Payment” has the meaning specified in Section 1009 of the Initial
Second Priority Debt Indenture.

 

“Restricted Subsidiary” means a Subsidiary of the Borrower (including, for the
avoidance of doubt, any Designated SBG Subsidiary) other than an Unrestricted
Subsidiary.

 

“Secured Debt to Operating Cash Flow Ratio” means, as of the date of
determination, the ratio of (a) the aggregate principal amount of all
outstanding secured Indebtedness (other than Indebtedness secured by a Lien that
is junior to the second-priority Liens securing the Securities and the
Guarantees), of the Borrower and the Restricted Subsidiaries as of such date on
a consolidated basis to (b) Operating Cash Flow of the Borrower and the
Restricted Subsidiaries on a consolidated basis for the four most recent full
fiscal quarters ending immediately prior to such date, determined on a pro forma
basis (and after giving pro forma effect to (i) the incurrence of such
Indebtedness and (if applicable) the application of the net proceeds therefrom,
including to refinance other Indebtedness, as if such Indebtedness was incurred,
and the application of such proceeds occurred, at the beginning of such
four-quarter period; (ii) the incurrence, repayment or retirement of any other
Indebtedness by the Borrower and the Restricted Subsidiaries since the first day
of such four-quarter period as if such Indebtedness was incurred, repaid or
retired at the beginning of such four-quarter period (except that, in making
such computation, the amount of Indebtedness under any revolving credit facility
shall be computed based upon the average balance of such Indebtedness at the end
of each month during such four-quarter period); (iii) in the case of Acquired
Indebtedness, the related acquisition as if such acquisition had occurred at the
beginning of such four-quarter period; and (iv) any acquisition or disposition
by the Borrower and the Restricted Subsidiaries of any company or any business
or any assets out of the ordinary course of business, or any related repayment
of Indebtedness, in each case since the first day of such four-quarter period,
assuming such acquisition or disposition had been consummated on the first day
of such four-quarter period).

 

“Securities” means the Initial Second Priority Debt and, if and when issued,
Additional Second Priority Debt.

 

“Security Register” and “Security Registrar” have the respective meanings
specified in Section 306 of the Initial Second Priority Debt Indenture.

 

“Stated Maturity,” when used with respect to any Indebtedness or any installment
of interest thereon, means the date specified in such Indebtedness as the fixed
date on which the principal of such Indebtedness or such installment of interest
is due and payable.

 

7

--------------------------------------------------------------------------------


 

“Subsidiary” means any Person a majority of the equity ownership or the Voting
Stock of which is at the time owned, directly or indirectly, by the Borrower or
by one or more other Subsidiaries, or by the Borrower and one or more other
Subsidiaries; provided that each Designated SBG Subsidiary shall be deemed to be
a Subsidiary of the Borrower for all purposes of the Securities and the Initial
Second Priority Debt Indenture (unless the context otherwise requires).

 

“Trustee” means U.S. Bank National Association, a national banking association
organized under the laws of the United States of America, until a successor
Trustee shall have become such pursuant to the applicable provisions of the
Initial Second Priority Debt Indenture, and thereafter “Trustee” shall mean such
successor Trustee.

 

“Unrestricted Subsidiary” means (a) any Subsidiary of the Borrower that at the
time of determination shall be an Unrestricted Subsidiary (as designated by the
Board of Directors of the Borrower, as provided below) and (b) any Subsidiary of
an Unrestricted Subsidiary. The Board of Directors of the Borrower may designate
any Subsidiary of the Borrower (including any newly acquired or newly formed
Subsidiary) to be an Unrestricted Subsidiary (and remove any Designated SBG
Subsidiary as a Restricted Subsidiary and a Subsidiary) if all of the following
conditions apply: (i) such Subsidiary is not liable, directly or indirectly,
with respect to any Indebtedness other than Unrestricted Subsidiary Indebtedness
and (ii) any Investment in such Subsidiary made as a result of designating such
Subsidiary an Unrestricted Subsidiary shall not violate the provisions of
Section 1018 of the Initial Second Priority Debt Indenture. Any such designation
by the Board of Directors of the Borrower shall be evidenced to the Trustee by
filing with the Trustee a Board Resolution giving effect to such designation and
an Officers’ Certificate certifying that such designation complies with the
foregoing conditions. The Board of Directors of the Borrower may designate any
Unrestricted Subsidiary as a Restricted Subsidiary; provided that immediately
after giving effect to such designation, the Borrower could incur $1.00 of
additional Indebtedness (other than Permitted Indebtedness) pursuant to the
restrictions under Section 1008 of the Initial Second Priority Debt Indenture.

 

“Unrestricted Subsidiary Indebtedness” of any Unrestricted Subsidiary means
Indebtedness of such Unrestricted Subsidiary (i) as to which none of the
Borrower or any Restricted Subsidiary is directly or indirectly liable (by
virtue of the Borrower or any such Restricted Subsidiary being the primary
obligor on, guarantor of, or otherwise liable in any respect to, such
Indebtedness), except Guaranteed Debt of the Borrower or any Restricted
Subsidiary to any Affiliate, in which case (unless the incurrence of such
Guaranteed Debt resulted in a Restricted Payment at the time of incurrence) the
Borrower shall be deemed to have made a Restricted Payment equal to the
principal amount of any such Indebtedness to the extent guaranteed at the time
such Affiliate is designated an Unrestricted Subsidiary and (ii) which, upon the
occurrence of a default with respect thereto, does not result in, or permit any
holder of any Indebtedness of the Borrower or any Restricted Subsidiary to
declare, a default on such Indebtedness of the Borrower or any Restricted
Subsidiary or cause the payment thereof to be accelerated or payable prior to
its Stated Maturity.

 

“Voting Stock” means stock of the class or classes pursuant to which the holders
thereof have the general voting power under ordinary circumstances to elect at
least a majority of the Board of Directors, managers or trustees of a
corporation (irrespective of whether or not at the time stock of any other class
or classes shall have or might have voting power by reason of the happening of
any contingency).

 

8

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

 

BORROWER

 

 

 

 

 

SINCLAIR TELEVISION GROUP, INC.

 

 

 

 

 

By

 

 

 

Name: David B. Amy

 

 

Title: Secretary

 

 

 

 

 

Address for the Borrower:

 

10706 Beaver Dam Road

 

Hunt Valley, Maryland 21030

 

 

 

 

 

Tax I.D. Number for the Borrower:

 

55-0829972

 

--------------------------------------------------------------------------------


 

 

HOLDING COMPANY

 

 

 

 

 

SINCLAIR BROADCAST GROUP, INC.

 

 

 

 

 

By

 

 

 

Name: David B. Amy

 

 

Title: Executive Vice President and Chief Financial Officer

 

 

 

 

 

Address for the Holding Company:

 

10706 Beaver Dam Road

 

Hunt Valley, Maryland 21030

 

 

 

 

 

Tax I.D. Number for the Holding Company:

 

52-1494660

 

--------------------------------------------------------------------------------


 

 

SUBSIDIARY GUARANTORS

 

 

 

WCGV, INC.

 

SINCLAIR ACQUISITION IV, INC.

 

WLFL, INC.

 

SINCLAIR MEDIA I, INC.

 

WSMH, INC.

 

SINCLAIR MEDIA II, INC.

 

WSTR LICENSEE, INC.

 

WGME, INC.

 

SINCLAIR MEDIA III, INC.

 

WTTO, INC.

 

WTVZ, INC.

 

WYZZ, INC.

 

KOCB, INC.

 

WDKY, INC.

 

WYZZ LICENSEE, INC.

 

KLGT, INC.

 

SINCLAIR TELEVISION COMPANY II, INC.

 

WSYX LICENSEE, INC.

 

WGGB, INC.

 

WTWC, INC.

 

SINCLAIR COMMUNICATIONS II, INC.

 

SINCLAIR HOLDINGS I, INC.

 

SINCLAIR HOLDINGS II, INC.

 

SINCLAIR HOLDINGS III, INC.

 

SINCLAIR TELEVISION COMPANY, INC.

 

SINCLAIR TELEVISION OF BUFFALO, INC.

 

SINCLAIR TELEVISION OF CHARLESTON, INC.

 

SINCLAIR TELEVISION OF NASHVILLE, INC.

 

SINCLAIR TELEVISION OF NEVADA, INC.

 

SINCLAIR TELEVISION OF TENNESSEE, INC.

 

SINCLAIR TELEVISION LICENSE HOLDER, INC.

 

SINCLAIR TELEVISION OF DAYTON, INC.

 

SINCLAIR ACQUISITION VII, INC.

 

SINCLAIR ACQUISITION VIII, INC.

 

SINCLAIR ACQUISITION IX, INC.

 

SINCLAIR ACQUISITION X, INC.

 

MONTECITO BROADCASTING CORPORATION

 

CHANNEL 33, INC.

 

WNYO, INC.

 

NEW YORK TELEVISION, INC.

 

BIRMINGHAM (WABM-TV) LICENSEE, INC.

 

RALEIGH (WRDC-TV) LICENSEE, INC.

 

SAN ANTONIO (KRRT-TV) LICENSEE, INC.

 

WVTV LICENSEE, INC.

 

SINCLAIR PROPERTIES, LLC

 

SINCLAIR PROPERTIES II, LLC

 

--------------------------------------------------------------------------------


 

 

KBSI LICENSEE L.P.

 

WMMP LICENSEE L.P.

 

WSYT LICENSEE L.P.

 

By:

Sinclair Properties, LLC, General Partner

 

 

 

 

WEMT LICENSEE L.P.

 

WKEF LICENSEE L.P.

 

By:

Sinclair Properties II, LLC, General Partner

 

 

 

 

WGME LICENSEE, LLC

 

By:

WGME, Inc., Member

 

 

 

 

WICD LICENSEE, LLC

 

WICS LICENSEE, LLC

 

KGAN LICENSEE, LLC

 

KFXA LICENSEE, LLC

 

By:

Sinclair Acquisition IV, Inc., Member

 

 

 

 

WSMH LICENSEE, LLC

 

By:

WSMH, Inc., Member

 

 

 

 

WPGH LICENSEE, LLC

 

KDNL LICENSEE, LLC

 

WCWB LICENSEE, LLC

 

By:

Sinclair Media I, Inc., Member

 

 

 

 

WTVZ LICENSEE, LLC

 

By:

WTVZ, Inc., Member

 

 

 

 

SINCLAIR FINANCE, LLC

 

KLGT LICENSEE, LLC

 

By:

KLGT, Inc., Member

 

 

 

 

WCGV LICENSEE, LLC

 

By:

WCGV, Inc., Member

 

 

 

 

KUPN LICENSEE, LLC

 

WEAR LICENSEE, LLC

 

WFGX LICENSEE, LLC

 

By:

Sinclair Media II, Inc., Member

 

 

 

 

WLFL LICENSEE, LLC

 

WRDC, LLC

 

By:

WLFL, Inc., Member

 

 

 

 

WTTO LICENSEE, LLC

 

By:

WTTO, Inc., Member

 

 

 

 

WTWC LICENSEE, LLC

 

By:

WTWC, Inc., Member

 

--------------------------------------------------------------------------------


 

 

WGGB LICENSEE, LLC

 

By:

WGGB, Inc., Member

 

 

 

 

KOCB LICENSEE, LLC

 

By:

KOCB, Inc., Member

 

 

 

 

WDKY LICENSEE, LLC

 

KOKH, LLC

 

 

By:

WDKY, Inc., Member

 

 

 

 

KOKH LICENSEE, LLC,

 

By:

KOKH, LLC, Member of KOKH Licensee, LLC

 

By:

WDKY, Inc., Member of KOKH, LLC

 

 

 

 

WUPN LICENSEE, LLC

 

WUTV LICENSEE, LLC

 

WXLV LICENSEE, LLC

 

By:

Sinclair Television of Buffalo, Inc., Member

 

 

 

 

WUXP LICENSEE, LLC

 

By:

Sinclair Television of Tennessee, Inc., Member

 

 

 

 

WCHS LICENSEE, LLC

 

By:

Sinclair Media III, Inc., Member

 

 

 

 

WZTV LICENSEE, LLC

 

WVAH LICENSEE, LLC

 

WNAB LICENSEE, LLC

 

By:

Sinclair Television of Nashville, Inc., Member

 

 

 

 

WMSN LICENSEE, LLC

 

WUHF LICENSEE, LLC

 

By:

Sinclair Television Company, Inc., Member

 

 

 

 

WTAT LICENSEE, LLC

 

WRLH LICENSEE, LLC

 

By:

Sinclair Television of Charleston, Inc., Member

 

 

 

 

WRGT LICENSEE, LLC

 

By:

Sinclair Television of Dayton, Inc., Member

 

 

 

 

SINCLAIR NEWSCENTRAL, LLC

 

CHESAPEAKE TELEVISION LICENSEE, LLC

 

KABB LICENSEE, LLC

 

WLOS LICENSEE, LLC

 

SAN ANTONIO TELEVISION, LLC

 

By:

Sinclair Communications, LLC, Sole Member

 

By:

Sinclair Television Group, Inc., Sole Member of Sinclair Communications, LLC

 

--------------------------------------------------------------------------------


 

 

SINCLAIR PROGRAMMING COMPANY, LLC

 

SINCLAIR COMMUNICATIONS, LLC

 

By:

Sinclair Television Group, Inc., Member

 

 

 

 

KDSM, LLC

 

By:

Sinclair Broadcast Group, Inc., Member

 

 

 

 

KDSM LICENSEE, LLC

 

By:

KDSM, LLC, Sole Member of KDSM Licensee, LLC

 

By:

Sinclair Broadcast Group, Inc., Sole Member of KDSM, LLC

 

 

 

 

WDKA LICENSEE, LLC

 

WNYS LICENSEE, LLC

 

By:

Sinclair Properties, LLC, Member

 

 

 

 

By:

 

 

 

David B. Amy, in his capacity as

 

 

Executive Vice President, Secretary

 

 

or Manager, as the case may be

 

--------------------------------------------------------------------------------


 

 

JPMORGAN CHASE BANK, N.A.,

 

as Swing Line Lender, as Issuing Lender and as Administrative Agent

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

--------------------------------------------------------------------------------


 

 

JPMORGAN CHASE BANK, N.A.,

 

as Tranche B-1 Term Loan Lender

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

--------------------------------------------------------------------------------